Exhibit 10.1

EXECUTION COPY

 

ASSET PURCHASE AGREEMENT

between

HD PARTNERS ACQUISITION CORPORATION

(“Buyer”)

and

NATIONAL HOT ROD ASSOCIATION

(“Seller”)

Dated as of May 30, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

 

 

Page

ARTICLE I. PURCHASE AND SALE OF ASSETS

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

1.1

 

Purchase and Sale

 

 

 

2

 

 

1.2

 

Assumption of Liabilities

 

 

 

2

 

 

1.3

 

Excluded Liabilities

 

 

 

3

 

 

1.4

 

Consideration

 

 

 

5

 

 

1.5

 

Delivery of Estimated Balance Sheet; Post-Closing Adjustment

 

 

 

6

 

 

 

 

 

 

 

 

 

ARTICLE II. CLOSING

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

2.1

 

Closing

 

 

 

8

 

 

2.2

 

Deliveries by Buyer at Closing

 

 

 

8

 

 

2.3

 

Deliveries by Seller at Closing

 

 

 

8

 

 

 

 

 

 

 

 

 

ARTICLE III. REPRESENTATIONS AND WARRANTIES OF SELLER

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

3.1

 

Organization and Good Standing; Subsidiaries

 

 

 

10

 

 

3.2

 

Authority; No Conflict

 

 

 

11

 

 

3.3

 

Books and Records

 

 

 

12

 

 

3.4

 

Financial Statements

 

 

 

12

 

 

3.5

 

Assets

 

 

 

13

 

 

3.6

 

Real Property

 

 

 

14

 

 

3.7

 

Absence of Certain Changes and Events

 

 

 

15

 

 

3.8

 

Taxes

 

 

 

17

 

 

3.9

 

Employees and Employee Benefits

 

 

 

18

 

 

3.10

 

Compliance with Legal Requirements; Governmental Authorizations

 

 

 

20

 

 

3.11

 

Proceedings; Orders

 

 

 

21

 

 

3.12

 

Contracts; No Defaults

 

 

 

21

 

 

3.13

 

Insurance

 

 

 

24

 

 

3.14

 

Environmental Matters

 

 

 

25

 

 

3.15

 

Employee Matters

 

 

 

25

 

 

3.16

 

Intellectual Property

 

 

 

27

 

 

3.17

 

Major Sponsors

 

 

 

28

 

 

3.18

 

Inventory

 

 

 

28

 

 

3.19

 

No Other Agreements to Sell Assets or Equity

 

 

 

28

 

 

3.20

 

Related Party Transactions

 

 

 

29

 

 

3.21

 

Brokers and Finders

 

 

 

29

 

 

3.22

 

Accredited Investor Status; Investment Representation

 

 

 

29

 

 

3.23

 

Seller Disclosure Information

 

 

 

29

 

 

3.24

 

Limited Warranties

 

 

 

30

 

 

 

 

 

 

 

 

 

ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER

 

 

 

30

 

 

 

 

 

 

 

 

 

 

 

4.1

 

Organization and Good Standing

 

 

 

30

 

i


--------------------------------------------------------------------------------


 

 

4.2

 

Authority; No Conflict

 

 

 

30

 

 

4.3

 

Financial Statements

 

 

 

31

 

 

4.4

 

Proceedings; Orders

 

 

 

32

 

 

4.5

 

Brokers or Finders

 

 

 

32

 

 

4.6

 

Financing

 

 

 

32

 

 

4.7

 

Capitalization

 

 

 

32

 

 

4.8

 

SEC Filings

 

 

 

32

 

 

4.9

 

Compliance with Legal Requirements

 

 

 

33

 

 

4.10

 

Information in Proxy Statement

 

 

 

33

 

 

4.11

 

Absence of Certain Changes or Events

 

 

 

34

 

 

4.12

 

Taxes

 

 

 

34

 

 

 

 

 

 

 

 

 

ARTICLE V. COVENANTS

 

 

 

34

 

 

 

 

 

 

 

 

 

 

 

5.1

 

Access and Investigation

 

 

 

34

 

 

5.2

 

Conduct of Purchased Business

 

 

 

35

 

 

5.3

 

Required Consents and Approvals; Separation of Contracts

 

 

 

37

 

 

5.4

 

Notification

 

 

 

39

 

 

5.5

 

No Negotiation

 

 

 

40

 

 

5.6

 

Best Efforts

 

 

 

40

 

 

5.7

 

Payment of Liabilities

 

 

 

40

 

 

5.8

 

Preparation of Additional Purchased Business Financial Statements

 

 

 

40

 

 

5.9

 

Proxy Statement

 

 

 

40

 

 

5.10

 

Buyer Stockholders’ Meeting

 

 

 

41

 

 

5.11

 

Employee Matters

 

 

 

42

 

 

5.12

 

Delivery and Objections to Title and Survey

 

 

 

43

 

 

5.13

 

Pre-Closing “Gap” Title Defects

 

 

 

45

 

 

5.14

 

Conveyance of Title

 

 

 

45

 

 

5.15

 

Environmental Assessments

 

 

 

45

 

 

5.16

 

Transition Services Agreement

 

 

 

46

 

 

5.17

 

Cooperation with respect to Insurance Obligations

 

 

 

46

 

 

5.18

 

2006 Audited Historical Financial Statements

 

 

 

47

 

 

5.19

 

Interim Repairs

 

 

 

47

 

 

 

 

 

 

 

 

 

ARTICLE VI. CONDITIONS TO CLOSING

 

 

 

47

 

 

 

 

 

 

 

 

 

 

 

6.1

 

Conditions to Obligations of Buyer

 

 

 

47

 

 

6.2

 

Conditions to Obligations of Seller

 

 

 

49

 

 

 

 

 

 

 

 

 

ARTICLE VII. INDEMNIFICATION; REMEDIES

 

 

 

51

 

 

 

 

 

 

 

 

 

 

 

7.1

 

Survival of Representations, Etc

 

 

 

51

 

 

7.2

 

Indemnification

 

 

 

52

 

 

7.3

 

Buyer Trust Account

 

 

 

56

 

 

 

 

 

 

 

 

 

ARTICLE VIII. CERTAIN TAX MATTERS

 

 

 

57

 

 

 

 

 

 

 

 

 

 

 

8.1

 

Books & Records; Cooperation

 

 

 

57

 

ii


--------------------------------------------------------------------------------


 

 

8.2

 

Transfer Taxes

 

 

 

57

 

 

8.3

 

Allocation of Seller Taxes

 

 

 

57

 

 

8.4

 

Notices

 

 

 

58

 

 

8.5

 

Withholding

 

 

 

58

 

 

8.6

 

Form W-2s

 

 

 

58

 

 

 

 

 

 

 

 

 

ARTICLE IX. OTHER POST-CLOSING COVENANTS

 

 

 

59

 

 

 

 

 

 

 

 

 

 

 

9.1

 

Post-Closing Access

 

 

 

59

 

 

9.2

 

Publicity

 

 

 

59

 

 

9.3

 

Confidential Information

 

 

 

59

 

 

9.4

 

Further Assurances

 

 

 

61

 

 

9.5

 

Assigned Accounts Receivable; Quarterly Adjustments

 

 

 

62

 

 

9.6

 

Protection of Goodwill of Purchased Business

 

 

 

62

 

 

9.7

 

Protection of Goodwill of Retained Business

 

 

 

62

 

 

9.8

 

Exhibition and Promotional Drag Racing

 

 

 

63

 

 

9.9

 

Equitable Relief

 

 

 

64

 

 

9.10

 

Special Severability Provisions

 

 

 

64

 

 

9.11

 

Buyer Employee Non-Solicitation

 

 

 

64

 

 

9.12

 

Seller Employee Non-Solicitation.

 

 

 

64

 

 

 

 

 

 

 

 

 

ARTICLE X. TERMINATION

 

 

 

 

65

 

 

 

 

 

 

 

 

 

 

 

10.1

 

Termination Events

 

 

 

65

 

 

10.2

 

Effect of Termination

 

 

 

66

 

 

 

 

 

 

 

 

 

ARTICLE XI. MISCELLANEOUS

 

 

 

67

 

 

 

 

 

 

 

 

 

 

 

11.1

 

Assignment

 

 

 

67

 

 

11.2

 

Notices

 

 

 

67

 

 

11.3

 

Governing Law

 

 

 

68

 

 

11.4

 

Entire Agreement

 

 

 

68

 

 

11.5

 

Amendment or Modification

 

 

 

68

 

 

11.6

 

Waiver

 

 

 

69

 

 

11.7

 

Cumulative Remedies

 

 

 

69

 

 

11.8

 

Multiple Counterparts

 

 

 

69

 

 

11.9

 

Expenses

 

 

 

69

 

 

11.10

 

Severability

 

 

 

69

 

 

11.11

 

Titles

 

 

 

70

 

 

11.12

 

Arbitration

 

 

 

70

 

 

11.13

 

Burden and Benefit

 

 

 

70

 

 

11.14

 

Legal Fees

 

 

 

70

 

 

11.15

 

Representation by Counsel

 

 

 

70

 

 

11.16

 

Specific Performance

 

 

 

71

 

 

11.17

 

Construction of Agreement

 

 

 

71

 

 

11.18

 

Limitation of Liability

 

 

 

71

 

iii


--------------------------------------------------------------------------------


 

ANNEXES

 

 

 

 

 

 

 

 

 

 

 

I.

 

DEFINED TERMS

 

 

 

 

 

 

 

II.

 

2007 CAPITAL EXPENDITURE BUDGET

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

 

 

 

 

A.

 

FORM OF BRAND LICENSE AGREEMENT

 

 

 

 

 

 

 

B.

 

FORM OF COMMERCIALIZATION AGREEMENT

 

 

 

 

 

 

 

C.

 

FORM OF OPERATIONAL SUPPORT AGREEMENT

 

 

 

 

 

 

 

D.

 

FORM OF SANCTIONING AGREEMENT

 

 

 

 

 

 

 

E.

 

FORM OF ASSOCIATION DRAG RACING ACCESS AGREEMENT

 

 

 

 

 

 

 

F.

 

FORM OF PROMOTIONAL ACCESS AGREEMENT

 

 

 

 

 

 

 

G.

 

FORM OF OFFICE LEASE.

 

 

 

 

 

 

 

H.

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

 

 

 

 

 

 

I.

 

FORM OF ASSUMPTION AGREEMENT

 

 

 

 

 

 

 

J.

 

FORM OF BILL OF SALE

 

 

 

 

 

 

 

K.

 

FORM OF ASSIGNMENT AND ASSUMPTION OF CONTRACT RIGHTS AND OBLIGATIONS

 

 

 

 

 

 

 

L.

 

FORM OF ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES

 

 

 

 

 

 

 

M.

 

FORM OF ASSIGNMENT OF INTELLECTUAL PROPERTY ASSETS

 

 

 

 

 

 

 

N.

 

FORM OF NHRA-HDP MEMBER TRACK AGREEMENT

 

 

 

 

 

 

 

O.

 

FORM OF RESPONSIBILITY AGREEMENT

 

iv


--------------------------------------------------------------------------------


ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT, dated as of May 30, 2007 (this “Agreement”), is
by and between HD Partners Acquisition Corporation, a Delaware corporation
(“Buyer” or “HDP”), and the National Hot Rod Association, a California nonprofit
mutual benefit corporation (“Seller” or the “Association”).  Capitalized terms
used in this Agreement, unless otherwise defined herein or in Annex I hereto,
shall have the meanings ascribed to them in that certain Key Definitions
Agreement, dated as of the date hereof (the “Key Definitions Agreement”),
between Buyer and Seller.

RECITALS

A.            Seller owns, operates, markets and promotes Professional Drag
Racing and Association Drag Racing, and it is the intention of Buyer and Seller
that, upon the consummation of the transactions contemplated hereby, Buyer shall
thereafter conduct Professional Drag Racing and Seller shall continue to conduct
Association Drag Racing on the terms and subject to the conditions set forth in
the Ongoing Business Agreements.

B.            Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, Seller’s rights, title and interests in and to the Purchased
Business, Professional Drag Racing, the Racetracks, the Headquarters Building,
the Video Library, the Photo Archive, and various contracts and other related
assets (collectively, and as more fully described in Annex I hereto, the
“Purchased Assets”).

C.            On the Closing Date, Buyer and Seller shall enter into the Brand
License Agreement and the other Ongoing Business Agreements.

D.            The Board of Directors of Buyer (the “Buyer Board”) and the board
of directors of Seller (the “Seller Board”) have each approved the entrance of
Buyer and Seller, respectively, into this Agreement, subject to the terms and
conditions set forth in this Agreement.

E.             Concurrently with the parties execution hereof, (i) Thomas
Compton has entered into (A) an Employment Agreement with Buyer and (B) a
Consulting Agreement with Seller, and (ii) Peter Clifford has entered into (A)
an Employment Agreement with Seller and (B) a Consulting Agreement with Buyer
(collectively, the “Key Executive Agreements”), each of which is subject to the
consummation of the transactions contemplated hereby.

AGREEMENT

In consideration of the mutual covenants and promises contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:


--------------------------------------------------------------------------------



ARTICLE I.


PURCHASE AND SALE OF ASSETS


1.1           PURCHASE AND SALE.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH HEREIN, ON THE CLOSING DATE, SELLER SHALL TAKE ALL SUCH ACTIONS AS MAY
BE NECESSARY TO SELL, CONVEY, TRANSFER, ASSIGN AND DELIVER TO BUYER, AND BUYER
SHALL ACQUIRE FROM SELLER OR ONE OR MORE OF ITS SUBSIDIARIES, GOOD TITLE TO THE
PURCHASED ASSETS, IN EACH CASE FREE AND CLEAR OF ALL ENCUMBRANCES OTHER THAN
PERMITTED ENCUMBRANCES AND OTHER THAN THE BUYER ACCEPTED TITLE MATTERS; PROVIDED
THAT SELLER’S RIGHTS, TITLE AND INTEREST IN AND TO THE PORTION OF THE SHARED
ASSETS THAT CONSTITUTE PURCHASED ASSETS SHALL BE SOLD, CONVEYED, TRANSFERRED,
ASSIGNED AND/OR DELIVERED TO BUYER SUBJECT TO SELLER’S RESERVATIONS OF RIGHTS
WITH RESPECT TO THE SHARED ASSETS AS AND TO THE EXTENT CONTEMPLATED ELSEWHERE IN
THIS AGREEMENT OR IN ANY ANCILLARY AGREEMENT.  THE TRANSFER OF THE PURCHASED
ASSETS PURSUANT TO THIS AGREEMENT SHALL NOT INCLUDE THE ASSUMPTION OF ANY
LIABILITY OTHER THAN THE ASSUMED LIABILITIES ASSUMED PURSUANT TO SECTION 1.2.


1.2           ASSUMPTION OF LIABILITIES.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS CONTAINED IN THIS AGREEMENT, AT THE CLOSING, BUYER SHALL ASSUME AND
AGREE TO PAY AND DISCHARGE WHEN DUE, WITHOUT DUPLICATION, THE FOLLOWING, AND
ONLY THE FOLLOWING, LIABILITIES OF SELLER ARISING FROM OPERATION OF THE
PURCHASED BUSINESS (COLLECTIVELY, THE “ASSUMED LIABILITIES”):


(A)           ALL LIABILITIES ACCRUING AFTER THE CLOSING DATE OR ARISING OUT OF,
OR RELATING TO, EVENTS OR OCCURRENCES HAPPENING AFTER THE CLOSING DATE UNDER (I)
THE TRANSFERRED CONTRACTS LISTED ON SCHEDULE 3.12(A), (II) CONTRACTS RELATED TO
THE PURCHASED BUSINESS THAT RESULT FROM BIFURCATION OF SHARED CONTRACTS PURSUANT
TO SECTION 5.3(C) LISTED ON SCHEDULE 3.12(A) AND SCHEDULE 3.12(B), (III) THE
TRANSFERRED CONTRACTS PRIMARILY RELATED TO THE PURCHASED BUSINESS THAT ARE NOT
REQUIRED TO BE LISTED ON SCHEDULE 3.12(A) AND THAT WERE ENTERED INTO IN THE
ORDINARY COURSE OF BUSINESS, (IV) ALL OTHER CONTRACTS RELATED TO THE PURCHASED
BUSINESS THAT RESULT FROM BIFURCATION OF SHARED CONTRACTS PURSUANT TO SECTION
5.3(C) NOT REQUIRED TO BE LISTED ON SCHEDULE 3.12(A) OR SCHEDULE 3.12(B) AND
THAT WERE ENTERED INTO IN THE ORDINARY COURSE OF PURCHASED BUSINESS; PROVIDED
THAT EACH OF THE FOREGOING SHALL EXCLUDE (X) ANY LIABILITY FOR ANY DEFAULT OR
OTHER OCCURRENCES OR EVENTS OCCURRING PRIOR TO THE CLOSING DATE UNDER ANY
TRANSFERRED CONTRACT OR SHARED CONTRACT, (Y) ANY LIABILITY UNDER ANY TRANSFERRED
CONTRACT OR ANY SHARED CONTRACT TO THE EXTENT, IF ANY, RELATED TO EXCLUDED
ASSETS OR EXCLUDED LIABILITIES, AND (Z) ANY OTHER EXCLUDED LIABILITY;


(B)           ALL LIABILITIES ARISING ON OR AFTER THE CLOSING DATE UNDER ANY
TRANSFERRED CONTRACT INCLUDED IN THE PURCHASED ASSETS THAT IS ENTERED INTO BY
SELLER AFTER THE DATE OF THIS AGREEMENT AND IN THE ORDINARY COURSE OF THE
PURCHASED BUSINESS IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT (OTHER
THAN ANY LIABILITY ARISING OUT OF OR RELATING TO A BREACH THAT OCCURRED PRIOR TO
THE CLOSING DATE);


(C)           ANY ENVIRONMENTAL, HEALTH AND SAFETY LIABILITIES RELATED TO THE
OWNED REAL PROPERTY OR THE LEASED REAL PROPERTY TO THE EXTENT ARISING FROM
ACTIONS, EVENTS OR OCCURRENCES HAPPENING PRIOR TO THE CLOSING DATE;


(D)           THE PRINCIPAL BALANCE OUTSTANDING UNDER THE SELLER LOAN AGREEMENTS
SET FORTH IN SCHEDULE 1.2(D) AS OF THE CLOSING DATE, TOGETHER WITH ALL INTEREST
ACCRUED THEREON AND, TO

2


--------------------------------------------------------------------------------



THE EXTENT DISCHARGED BY BUYER AT CLOSING, ANY AND ALL PRE-PAYMENT PENALTIES AND
OTHER CHARGES AND FEES NECESSARY TO DISCHARGE FULLY THE LIABILITIES THEREUNDER
(SUCH AMOUNT, IN THE AGGREGATE, THE “SELLER LOAN BALANCE”); PROVIDED THAT THE
SELLER LOAN BALANCE SHALL EXCLUDE (X) ANY LIABILITY FOR ANY DEFAULT UNDER ANY
SELLER LOAN AGREEMENT OCCURRING PRIOR TO THE CLOSING DATE AND (Y) ANY
INDEBTEDNESS INCURRED UNDER ANY SELLER LOAN AGREEMENT IN VIOLATION OF THE
PROVISIONS SET FORTH IN SECTION 5.2; PROVIDED FURTHER, THAT, WITH RESPECT TO ANY
SELLER LOAN AGREEMENT (A) IN WHICH BUYER IS UNABLE TO ASSUME ALL OF THE
LIABILITIES OF SELLER THEREUNDER (OTHER THAN THOSE EXPRESSLY EXCLUDED BY
SUBCLAUSES (X) AND (Y) OF THIS SECTION 1.2(D)) FOR ANY REASON (INCLUDING,
WITHOUT LIMITATION, AS A RESULT OF THE NON-ASSIGNABILITY OF SUCH SELLER LOAN
AGREEMENT) OR (B) UNDER WHICH THE LENDER REFUSES FOR ANY REASON TO RELEASE
SELLER IN WRITING FULLY FROM ANY AND ALL LIABILITIES THEREUNDER FOLLOWING THE
ASSUMPTION BY BUYER OF SUCH SELLER LOAN AGREEMENT AT THE CLOSING, THEN, WITH
RESPECT TO ANY SUCH SELLER LOAN AGREEMENT (EACH, A “NON-ASSIGNABLE SELLER LOAN
AGREEMENT”), AT THE CLOSING BUYER SHALL EITHER (1) PAY THE PRINCIPAL BALANCE
OUTSTANDING AS OF THE CLOSING DATE, TOGETHER WITH ALL INTEREST ACCRUED THEREON
AND ANY AND ALL PRE-PAYMENT PENALTIES AND OTHER CHARGES AND FEES NECESSARY TO
DISCHARGE FULLY THE LIABILITIES OF SELLER UNDER EACH NON-ASSIGNABLE SELLER LOAN
AGREEMENT (SUCH AMOUNTS, COLLECTIVELY, THE “LOAN PAYOFF AMOUNT”), TO THE LENDER
UNDER EACH NON-ASSIGNABLE SELLER LOAN AGREEMENT OR (2) IN THE EVENT THAT BUYER
IS UNABLE FOR WHATEVER REASON TO MAKE A DIRECT PAYMENT TO THE LENDER OF THE LOAN
PAYOFF AMOUNT AT THE CLOSING WITH RESPECT TO ANY NON-ASSIGNABLE SELLER LOAN
AGREEMENT, PAY AN AMOUNT TO SELLER EQUAL TO THAT PORTION OF THE SELLER LOAN
BALANCE ATTRIBUTABLE TO SUCH NON-ASSIGNABLE SELLER LOAN AGREEMENTS, IN WHICH
CASE (I) SELLER SHALL REMAIN SOLELY LIABLE FOR SUCH NON-ASSIGNABLE SELLER LOAN
AGREEMENTS AND (II) SUCH NON-ASSIGNABLE SELLER LOAN AGREEMENTS SHALL CONSTITUTE
EXCLUDED LIABILITIES AND SHALL BE SUBJECT TO INDEMNIFICATION BY SELLER PURSUANT
TO SECTION 7.2(A)(III);


(E)           ANY ASSUMED ACCOUNTS PAYABLE; AND


(F)            ALL LIABILITIES, TO THE EXTENT ARISING IN CONNECTION WITH THE
OWNERSHIP AND USE OF A PURCHASED ASSET AND/OR THE CONDUCT OF THE PURCHASED
BUSINESS AFTER THE CLOSING.


1.3           EXCLUDED LIABILITIES.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT AND REGARDLESS OF WHETHER OR NOT ANY OF THE FOLLOWING ARE REFLECTED IN
THE PURCHASED BUSINESS FINANCIAL STATEMENTS, EXCEPT FOR THE ASSUMED LIABILITIES,
BUYER SHALL NOT ASSUME, OR OTHERWISE BE RESPONSIBLE FOR, ANY LIABILITIES OF
SELLER OR ANY OF ITS AFFILIATES, IN EACH CASE, WHETHER LIQUIDATED OR
UNLIQUIDATED, OR KNOWN OR UNKNOWN, AND WHETHER ARISING OUT OF OCCURRENCES PRIOR
TO, AT OR AFTER THE CLOSING DATE (THE “EXCLUDED LIABILITIES”), WHICH EXCLUDED
LIABILITIES INCLUDE, WITHOUT LIMITATION, THE FOLLOWING:


(A)           ANY LIABILITY OF SELLER OR ANY OF ITS ERISA AFFILIATES TO OR IN
RESPECT OF ANY CURRENT OR FORMER EMPLOYEE, DIRECTOR, CONSULTANT OR OTHER SERVICE
PROVIDER OF SELLER OR ANY OF ITS ERISA AFFILIATES, OR ANY DEPENDENT OR
BENEFICIARY THEREOF, INCLUDING WITHOUT LIMITATION (I) ANY LIABILITY UNDER ANY
SELLER PLAN AND (II) ANY CLAIM OF AN UNFAIR LABOR PRACTICE, UNJUST OR WRONGFUL
DISMISSAL OR FOR TERMINATION PAY OR SEVERANCE PAY UNDER STATUTE OR COMMON LAW OR
ANY CLAIM MADE AGAINST SELLER UNDER ANY STATE OR LOCAL UNEMPLOYMENT
COMPENSATION, EMPLOYMENT INSURANCE OR WORKERS’ COMPENSATION LAW OR UNDER ANY
EMPLOYMENT STATUTE;

3


--------------------------------------------------------------------------------



(B)           ANY LIABILITY FOR TAXES FOR WHICH SELLER IS LIABLE, INCLUDING
WITHOUT LIMITATION (I) ANY INCOME TAXES OF SELLER, (II) ANY TAXES FOR WHICH
SELLER IS LIABLE PURSUANT TO SECTION 3.8 OR ARTICLE VIII (INCLUDING, BUT NOT
LIMITED TO, ANY SALES OR USE TAXES OF SELLER ALLOCABLE TO PRE-CLOSING TAX
PERIODS) OR PURSUANT TO ANY OTHER PROVISION OF THIS AGREEMENT, (III) TAXES WHICH
HAVE NOT BEEN EXPLICITLY ASSUMED BY BUYER PURSUANT TO THIS AGREEMENT, (IV) ANY
TAXES THAT WILL ARISE AS A RESULT OF THE SALE OF THE PURCHASED ASSETS PURSUANT
TO THIS AGREEMENT (EXCEPT AS OTHERWISE PROVIDED HEREIN) AND (V) ANY DEFERRED
TAXES OF ANY NATURE FOR WHICH SELLER IS LIABLE;


(C)           ANY LIABILITY OF SELLER ARISING FROM ANY INJURY TO OR DEATH OF ANY
PERSON OR DAMAGE TO OR DESTRUCTION OF ANY PROPERTY PRIOR TO THE CLOSING DATE,
WHETHER BASED ON NEGLIGENCE, BREACH OF WARRANTY, STRICT LIABILITY, ENTERPRISE
LIABILITY OR ANY OTHER LEGAL OR EQUITABLE THEORY ARISING FROM DEFECTS IN
SERVICES PERFORMED BY OR ON BEHALF OF, OR PRODUCTS DISTRIBUTED BY, SELLER;


(D)           ANY LIABILITY OF SELLER UNDER ANY TRANSFERRED CONTRACT THAT BUYER
HAS ACCEPTED AND ASSUMED, WHICH ARISES ON OR AFTER THE CLOSING DATE TO THE
EXTENT THAT SUCH LIABILITY RELATES TO ANY ACTION OR INACTION OF SELLER THAT
OCCURRED PRIOR TO THE CLOSING DATE;


(E)           ANY LIABILITY OF SELLER UNDER ANY TRANSFERRED CONTRACT THAT IS
REQUIRED TO BE LISTED ON, BUT IS NOT LISTED ON SCHEDULE 3.12(A) THAT BUYER DOES
NOT EXPRESSLY ELECT TO ASSUME;


(F)            ANY LIABILITY OF SELLER FOR ACCOUNTS PAYABLE (OTHER THAN THE
ASSUMED ACCOUNTS PAYABLE);


(G)           ANY LIABILITY OF SELLER (OTHER THAN AN ASSUMED ENVIRONMENTAL
LIABILITY) ARISING OUT OF OR RESULTING FROM ITS COMPLIANCE OR NONCOMPLIANCE WITH
ANY LEGAL REQUIREMENT OR ORDER;


(H)           ANY LIABILITY OF SELLER ARISING OUT OF OR RELATED TO ANY
PROCEEDING AGAINST IT OR ANY PROCEEDING RELATING TO THE PURCHASED BUSINESS THAT
WAS ASSERTED PRIOR TO THE CLOSING DATE OR RELATES TO ACTIONS OF SELLER;


(I)            ANY LIABILITY OF SELLER RESULTING FROM ENTERING INTO, PERFORMING
ITS OBLIGATIONS PURSUANT TO THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS OR
CONSUMMATING THE TRANSACTIONS (INCLUDING WITHOUT LIMITATION ANY LIABILITY OF
SELLER PURSUANT TO ARTICLE VII (INDEMNIFICATION; REMEDIES));


(J)            ANY LIABILITY TO THE EXTENT RELATED TO (I) ANY RETAINED BUSINESS
OR (II) ANY EXCLUDED ASSET;


(K)           ANY LIABILITY OF SELLER FOR INDEBTEDNESS OUTSTANDING AS OF THE
CLOSING DATE OTHER THAN ONLY INDEBTEDNESS INCLUDED IN THE ASSUMED LIABILITIES;


(L)            ANY LIABILITY ARISING BEFORE THE CLOSING DATE RELATING TO ANY
FACILITIES OTHER THAN AN ASSUMED ENVIRONMENTAL LIABILITY;


(M)          ANY LIABILITY OF SELLER TO ANY OF ITS AFFILIATES;

4


--------------------------------------------------------------------------------



(N)           ANY LIABILITY RELATED TO ANY MECHANIC’S, MATERIALMEN’S OR SIMILAR
LIENS ARISING OUT OF ACTIONS, EVENTS OR OCCURRENCES TAKING PLACE PRIOR TO THE
CLOSING DATE; AND


(O)           ANY LIABILITY ARISING OUT OF OR RELATED TO SELLER’S ACTIONS PRIOR
TO THE CLOSING DATE TO TERMINATE ANY AGREEMENTS RELATED TO THE PURCHASED
BUSINESS.

For the avoidance of doubt, nothing in this Agreement shall affect Seller’s and
its Affiliates’ liability, if any, to any Person other than Buyer and any Seller
Indemnified Party for all Excluded Liabilities.


1.4           CONSIDERATION.


(A)           AGGREGATE PURCHASE PRICE.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS SET FORTH HEREIN, AT THE CLOSING BUYER SHALL PURCHASE THE PURCHASED
ASSETS FROM SELLER FOR THE AGGREGATE CONSIDERATION OF ONE HUNDRED TWENTY-ONE
MILLION DOLLARS ($121,000,000) PLUS THE CAPITAL EXPENDITURES BALANCE (SUCH SUM,
THE “AGGREGATE PURCHASE PRICE”).  THE AGGREGATE PURCHASE PRICE SHALL BE PAYABLE
AS SET FORTH IN SECTION 1.4(B) BELOW AND SHALL BE SUBJECT TO ADJUSTMENT AS SET
FORTH IN SECTION 1.5.


(B)           THE AGGREGATE PURCHASE PRICE SHALL BE PAYABLE ON THE CLOSING DATE
AS FOLLOWS:

(I)            BUYER SHALL DELIVER, OR CAUSE TO BE DELIVERED, TO SELLER A NUMBER
OF SHARES OF BUYER COMMON STOCK (THE “BUYER COMMON SHARES”) EQUAL TO THE
QUOTIENT (ROUNDED DOWNWARD TO THE NEAREST WHOLE NUMBER) OBTAINED BY DIVIDING (X)
NINE MILLION FIVE HUNDRED THOUSAND DOLLARS ($9,500,000) (THE “BUYER COMMON SHARE
AMOUNT”) BY (Y) THE AVERAGE CLOSING PRICE PER SHARE OF BUYER COMMON STOCK, AS
QUOTED ON AMEX, FOR THE PERIOD OF TWENTY (20) TRADING DAYS ENDING IMMEDIATELY
PRIOR TO THE EARLIER OF (A) THE DATE OF THIS AGREEMENT OR (B) BUYER’S FIRST
PUBLIC ANNOUNCEMENT OR DISCLOSURE OF THE TRANSACTIONS, WHETHER THROUGH THE
ISSUANCE OF A PRESS RELEASE, THE FILING OF A DOCUMENT WITH THE SEC, OR
OTHERWISE;

(II)           BUYER SHALL ASSUME THE ASSUMED LIABILITIES; AND

(III)          BUYER SHALL PAY, BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS
TO AN ACCOUNT DESIGNATED BY SELLER, AN AMOUNT (SUCH AMOUNT, THE “CLOSING
PAYMENT”) DETERMINED PURSUANT TO THE FOLLOWING FORMULA: AGGREGATE PURCHASE PRICE
MINUS THE SUM OF (X) THE BUYER COMMON SHARE AMOUNT PLUS (Y) THE SELLER LOAN
BALANCE (INCLUDING, WITHOUT DUPLICATION, ANY LOAN PAYOFF AMOUNT)  = THE CLOSING
PAYMENT.


(C)           ALLOCATION OF CONSIDERATION.  BUYER AND SELLER SHALL COOPERATE
WITH EACH OTHER IN THE PREPARATION OF AN ALLOCATION OF THE AGGREGATE PURCHASE
PRICE (INCLUDING THE ASSUMED LIABILITIES TO THE EXTENT PROPERLY TAKEN INTO
ACCOUNT UNDER THE CODE AND THE TREASURY REGULATIONS PROMULGATED THEREUNDER)
AMONG THE PURCHASED ASSETS, AND USE THEIR BEST EFFORTS TO COMPLETE SUCH
ALLOCATION (THE “ALLOCATION”) IN A MANNER MUTUALLY ACCEPTABLE TO THE PARTIES
PRIOR TO THE CLOSING OR BY SUCH EARLIER DATE AS MAY BE REQUIRED OR REQUESTED BY
THE SEC IN CONNECTION WITH THE PREPARATION OF THE PROXY STATEMENT, WHICH
ALLOCATION SHALL BE BINDING UPON BUYER AND SELLER.  IN THE EVENT THAT BUYER AND
SELLER ARE UNABLE TO AGREE UPON THE ALLOCATION DURING THE PERIOD

5


--------------------------------------------------------------------------------



SPECIFIED ABOVE, SUCH DISAGREEMENT SHALL BE SUBMITTED TO AN ARBITRATOR FOR
RESOLUTION EITHER (I) AFTER THE CLOSING OR (II) TO THE EXTENT COMPLETION OF THE
ALLOCATION IS REQUIRED OR REQUESTED BY THE SEC IN CONNECTION WITH THE
PREPARATION OF THE PROXY STATEMENT, AS PROMPTLY AS PRACTICABLE AND, IN ANY
EVENT, PRIOR TO THE FILING OR MAILING OF THE PROXY STATEMENT.  IN RENDERING ITS
DECISION, THE ARBITRATOR SHALL TAKE INTO ACCOUNT THE RELEVANT SECTIONS OF THE
CODE, AND THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND THE RELATIVE
FAIR MARKET VALUE OF EACH OF THE PURCHASED ASSETS.  NOT LATER THAN THIRTY (30)
DAYS PRIOR TO THE FILING OF THEIR RESPECTIVE FORMS 8594 RELATED TO THE
TRANSACTIONS, EACH OF BUYER AND SELLER SHALL DELIVER TO THE OTHER A COPY OF ITS
FORM 8594.  EACH OF BUYER AND SELLER AGREES TO (I) BE BOUND BY THE ALLOCATION,
(II) ACT IN ACCORDANCE WITH THE ALLOCATION IN THE PREPARATION OF ALL FINANCIAL
STATEMENTS AND THE FILING OF ALL TAX RETURNS (INCLUDING WITHOUT LIMITATION
FILING FORM 8594 WITH THEIR UNITED STATES FEDERAL INCOME TAX RETURN FOR THE
TAXABLE YEAR THAT INCLUDES THE CLOSING DATE) AND IN THE COURSE OF ANY TAX AUDIT,
TAX REVIEW OR TAX LITIGATION RELATED THERETO, AND (III) TAKE NO POSITION AND
CAUSE OR PERMIT THEIR RESPECTIVE AFFILIATES TO TAKE NO POSITION INCONSISTENT
WITH THE ALLOCATION FOR INCOME TAX PURPOSES, INCLUDING UNITED STATES FEDERAL AND
STATE INCOME TAX, AND FOREIGN INCOME TAX, UNLESS OTHERWISE REQUIRED PURSUANT TO
A “DETERMINATION” WITHIN THE MEANING OF SECTION 1313(A) OF THE CODE.  IN THE
EVENT THAT THE ALLOCATION IS DISPUTED BY ANY GOVERNMENTAL ENTITY, THE PARTY
RECEIVING NOTICE OF SUCH DISPUTE SHALL PROMPTLY NOTIFY AND CONSULT WITH THE
OTHER PARTY AND KEEP THE OTHER PARTY APPRISED OF MATERIAL DEVELOPMENTS
CONCERNING RESOLUTION OF SUCH DISPUTE.


1.5           DELIVERY OF ESTIMATED BALANCE SHEET; POST-CLOSING ADJUSTMENT.


(A)           AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE EXPECTED CLOSING
DATE, SELLER SHALL DELIVER TO BUYER (I) AN ESTIMATED BALANCE SHEET OF THE
PURCHASED BUSINESS, CALCULATED IN ACCORDANCE WITH GAAP AND IN A MANNER
CONSISTENT WITH THE PURCHASED BUSINESS FINANCIAL STATEMENTS AND SETTING FORTH
SELLER’S GOOD FAITH ESTIMATE, AS OF THE CLOSING DATE, OF ITS CURRENT ASSETS AND
CURRENT LIABILITIES (THE “ESTIMATED CLOSING BALANCE SHEET”) AND (II) A WRITTEN
STATEMENT (THE “ESTIMATED CLOSING STATEMENT”), SETTING FORTH, IN REASONABLE
DETAIL, (A) THE SELLER LOAN BALANCE, (B) THE CAPITAL EXPENDITURES BALANCE AND
(C) SELLER’S GOOD FAITH ESTIMATE OF THE PURCHASED BUSINESS CASH BALANCE
(INCLUDING SELLER’S GOOD FAITH ESTIMATES OF THE DEFERRED REVENUE AMOUNT AND THE
PREPAID PURCHASED BUSINESS EXPENSE BALANCE), WHICH SHALL BE CALCULATED IN
ACCORDANCE WITH GAAP AND IN A MANNER CONSISTENT WITH THE PURCHASED BUSINESS
FINANCIAL STATEMENTS.  THE ESTIMATED CLOSING STATEMENT SHALL BE ACCOMPANIED BY
INVOICES OR OTHER REASONABLE DOCUMENTATION REFLECTING THE SELLER’S ACTUAL
PAYMENT OF THE FUNDS INCLUDED WITHIN THE CAPITAL EXPENDITURES BALANCE.  WITHOUT
PREJUDICE TO THE PARTIES’ RIGHTS AND OBLIGATIONS UNDER THIS SECTION 1.5, IF
BUYER OBJECTS TO ANY OF THE AMOUNTS SET FORTH ON THE ESTIMATED BALANCE SHEET OR
THE ESTIMATED CLOSING STATEMENT, BUYER AND THE SELLER SHALL WORK IN GOOD FAITH
TO MUTUALLY AGREE ON SUCH AMOUNTS PRIOR TO THE CLOSING DATE.  IN THE EVENT THAT
THE PARTIES CANNOT AGREE ON ANY AMOUNT SET FORTH ON THE ESTIMATED BALANCE SHEET
AND/OR THE ESTIMATED CLOSING STATEMENT, SUCH AMOUNT SHALL BE RESOLVED IN
CONNECTION WITH THE DETERMINATION OF THE ADJUSTMENT AMOUNT PURSUANT TO SECTION
1.5(C).


(B)           WITHIN SIXTY (60) DAYS AFTER THE CLOSING DATE, BUYER SHALL CAUSE
TO BE PREPARED AND DELIVERED TO SELLER (I) A BALANCE SHEET OF THE PURCHASED
BUSINESS, CALCULATED IN ACCORDANCE WITH GAAP AND IN A MANNER CONSISTENT WITH THE
ESTIMATED BALANCE SHEET AND SETTING FORTH BUYER’S CALCULATION, AS OF THE CLOSING
DATE, OF THE CURRENT ASSETS AND CURRENT LIABILITIES SET FORTH ON THE ESTIMATED
CLOSING BALANCE SHEET (THE “FINAL CLOSING BALANCE SHEET”) AND (II) A

6


--------------------------------------------------------------------------------



WRITTEN STATEMENT (THE “FINAL CLOSING STATEMENT”), SETTING FORTH BUYER’S
CALCULATION OF THE (A) THE SELLER LOAN BALANCE, (B) THE CAPITAL EXPENDITURES
BALANCE, (C) PURCHASED BUSINESS CASH BALANCE (INCLUDING BUYER’S CALCULATION OF
THE DEFERRED REVENUE AMOUNT AND THE PREPAID PURCHASED BUSINESS EXPENSE BALANCE),
WHICH SHALL BE CALCULATED IN ACCORDANCE WITH GAAP AND IN A MANNER CONSISTENT
WITH THE PURCHASED BUSINESS FINANCIAL STATEMENTS, AND (D) THE ADJUSTMENT AMOUNT.


(C)           WITHIN THIRTY (30) DAYS FOLLOWING RECEIPT BY SELLER OF THE FINAL
CLOSING BALANCE SHEET AND THE FINAL CLOSING STATEMENT, SELLER SHALL DELIVER
WRITTEN NOTICE TO BUYER OF ANY DISPUTE IT HAS WITH RESPECT TO THE PREPARATION OR
CONTENTS THEREOF.  IF SELLER DOES NOT NOTIFY BUYER OF A DISPUTE WITH RESPECT TO
THE FINAL CLOSING BALANCE SHEET OR THE FINAL CLOSING STATEMENT WITHIN SUCH
30-DAY PERIOD, SUCH FINAL CLOSING BALANCE SHEET AND THE FINAL CLOSING STATEMENT
WILL BE FINAL, CONCLUSIVE AND BINDING ON THE PARTIES.  IN THE EVENT OF SUCH
NOTIFICATION OF A DISPUTE, BUYER AND SELLER SHALL NEGOTIATE IN GOOD FAITH TO
RESOLVE SUCH DISPUTE.  IF BUYER AND SELLER, NOTWITHSTANDING SUCH GOOD FAITH
EFFORT, FAIL TO RESOLVE SUCH DISPUTE WITHIN THIRTY (30) DAYS AFTER SELLER
ADVISES BUYER OF ITS OBJECTIONS, THEN BUYER AND SELLER SHALL SUBMIT SUCH DISPUTE
FOR ARBITRATION IN ACCORDANCE WITH SECTION 11.12 HERETO FOR FINAL AND BINDING
RESOLUTION.


(D)           THE ESTIMATED CLOSING BALANCE SHEET, THE ESTIMATED CLOSING
STATEMENT, THE FINAL CLOSING BALANCE SHEET AND THE FINAL CLOSING STATEMENT SHALL
BE PREPARED BY SELLER OR BUYER (AS THE CASE MAY BE) AND SHALL BE ACCOMPANIED BY
REASONABLE DETAIL SUPPORTING THE NATURE AND AMOUNTS INCLUDED THEREON.  FOR
PURPOSES OF COMPLYING WITH THE TERMS SET FORTH IN THIS SECTION 1.5, EACH PARTY
SHALL COOPERATE WITH AND MAKE AVAILABLE TO THE OTHER PARTY AND ITS
REPRESENTATIVES, AT THE OTHER PARTY’S SOLE COST AND EXPENSE, ALL INFORMATION,
RECORDS, DATA AND WORKING PAPERS AND SHALL PERMIT ACCESS TO ITS FACILITIES AND
PERSONNEL AT REASONABLE TIMES DURING BUSINESS HOURS, AS MAY BE REASONABLY
REQUIRED IN CONNECTION WITH THE PREPARATION AND ANALYSIS OF THE ESTIMATED
CLOSING BALANCE SHEET, THE ESTIMATED CLOSING STATEMENT, THE FINAL CLOSING
BALANCE SHEET AND THE FINAL CLOSING STATEMENT.


(E)           WITHIN FIVE (5) BUSINESS DAYS AFTER THE DATE ON WHICH THE CONTENTS
OF THE FINAL CLOSING BALANCE SHEET AND THE FINAL CLOSING STATEMENT AND THE
ADJUSTMENT AMOUNT ARE FINALLY DETERMINED PURSUANT TO SECTION 1.5(C), SELLER AND
BUYER SHALL TAKE THE FOLLOWING ACTIONS:

(I)            IF THE FINAL DETERMINATION OF THE ADJUSTMENT AMOUNT RESULTS IN A
CLOSING SHORTFALL, SELLER SHALL PAY OR CAUSE TO BE PAID TO BUYER THE AMOUNT OF
SUCH CLOSING SHORTFALL BY BANK WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO
THE ACCOUNT DESIGNATED IN WRITING BY BUYER WITHIN SUCH FIVE (5) BUSINESS DAY
PERIOD.

(II)           IF THE FINAL DETERMINATION OF THE ADJUSTMENT AMOUNT RESULTS IN A
CLOSING SURPLUS, BUYER SHALL PAY OR CAUSE TO BE PAID TO SELLER THE AMOUNT OF
SUCH CLOSING SURPLUS BY BANK WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE
ACCOUNT DESIGNATED IN WRITING BY SELLER WITHIN SUCH FIVE (5) BUSINESS DAY
PERIOD.

(III)          IF THE FINAL DETERMINATION OF THE CONTENTS OF THE ADJUSTMENT
AMOUNT RESULTS IN NEITHER A CLOSING SURPLUS NOR A CLOSING SHORTFALL, NEITHER
BUYER NOR SELLER SHALL BE REQUIRED TO MAKE ANY CASH PAYMENTS TO THE OTHER PARTY
PURSUANT TO THIS SECTION 1.5.

7


--------------------------------------------------------------------------------


ARTICLE II.

CLOSING


2.1           CLOSING.  UPON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH
HEREIN, THE CLOSING OF THE TRANSACTIONS (THE “CLOSING”) SHALL BE HELD AT 10:00
A.M. LOCAL TIME ON THE CLOSING DATE AT THE OFFICES OF LATHAM & WATKINS, 633 WEST
FIFTH STREET, SUITE 4000, LOS ANGELES, CALIFORNIA 90071-2007 UNLESS THE PARTIES
HERETO OTHERWISE AGREE.


2.2           DELIVERIES BY BUYER AT CLOSING.


(A)           CONSIDERATION TO SELLER.  BUYER SHALL DELIVER, OR CAUSE TO BE
DELIVERED, TO SELLER THE CLOSING PAYMENT AND THE BUYER COMMON SHARES IN
ACCORDANCE WITH THE PROVISIONS SET FORTH IN SECTION 1.4(A).


(B)           ASSUMPTION AGREEMENT.  UPON THE TERMS AND SUBJECT TO THE
CONDITIONS CONTAINED HEREIN, AT THE CLOSING, BUYER SHALL DELIVER TO SELLER THE
INSTRUMENT OF ASSUMPTION ATTACHED HERETO AS EXHIBIT I, EVIDENCING BUYER’S
ASSUMPTION, OF THE ASSUMED LIABILITIES PURSUANT TO SECTION 1.2.


(C)           BUYER CERTIFICATES.  BUYER SHALL FURNISH SELLER WITH:

(I)            A CERTIFICATE EXECUTED BY THE SECRETARY OF BUYER CERTIFYING AS OF
THE CLOSING DATE (X) A TRUE AND COMPLETE COPY OF THE ORGANIZATIONAL DOCUMENTS OF
BUYER, AND (Y) INCUMBENCY MATTERS WITH RESPECT TO BUYER;

(II)           A CERTIFICATE OF THE APPROPRIATE GOVERNMENTAL ENTITY CERTIFYING
THE STATUS OR GOOD STANDING OF BUYER IN THE STATE OF DELAWARE; AND

(III)          A CERTIFICATE SIGNED BY AN OFFICER OF BUYER AS TO THE FULFILLMENT
OF THE CONDITIONS SET FORTH IN SECTIONS 6.2(A) AND (B).


(D)           ANCILLARY AGREEMENTS.  BUYER SHALL HAVE EXECUTED AND DELIVERED
EACH OF THE ONGOING BUSINESS AGREEMENTS, SUBSTANTIALLY IN THE FORMS ATTACHED
HERETO AS EXHIBITS A THROUGH F, AND THE OTHER ANCILLARY AGREEMENTS TO WHICH IT
IS A PARTY, AND SUCH AGREEMENTS SHALL BE IN FULL FORCE AND EFFECT.


2.3           DELIVERIES BY SELLER AT CLOSING.


(A)           TRANSFER OF PURCHASED BUSINESS CASH BALANCE.  SELLER SHALL PAY, BY
WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO AN ACCOUNT DESIGNATED BY BUYER,
AN AMOUNT OF FUNDS EQUAL TO THE PURCHASED BUSINESS CASH BALANCE AS SET FORTH ON
THE ESTIMATED CLOSING STATEMENT.


(B)           INSTRUMENTS AND POSSESSION.  TO EFFECT THE SALE AND TRANSFER
REFERRED TO IN SECTION 1.1, SELLER SHALL EXECUTE AND DELIVER TO BUYER OR ITS
DESIGNEE, AS APPLICABLE:

(I)            ONE OR MORE BILLS OF SALE, IN THE FORM ATTACHED HERETO AS EXHIBIT
J, CONVEYING TITLE TO ALL OF SELLER’S OWNED PERSONAL PROPERTY INCLUDED IN THE
PURCHASED ASSETS AND EVIDENCE THAT ALL ENCUMBRANCES ON THE PURCHASED ASSETS
(OTHER THAN PERMITTED

8


--------------------------------------------------------------------------------


ENCUMBRANCES) HAVE BEEN DISCHARGED OR RELEASED IN FULL (TOGETHER WITH UCC
FILINGS REFLECTING RELEASES OF ENCUMBRANCES UNDER THE SELLER CREDIT FACILITY ON
THE PURCHASED ASSETS THAT CONSTITUTE COLLATERAL (AS DEFINED IN THE SELLER CREDIT
FACILITY) UNDER THE SELLER CREDIT FACILITY);

(II)           THE ASSIGNMENT AND ASSUMPTION OF CONTRACT RIGHTS AND OBLIGATIONS,
EXECUTED BY SELLER, ATTACHED HERETO AS EXHIBIT K;

(III)          THE ASSIGNMENT AND ASSUMPTION OF REAL PROPERTY LEASES, EXECUTED
BY SELLER, ATTACHED HERETO AS EXHIBIT L;

(IV)          THE ASSIGNMENT OF INTELLECTUAL PROPERTY ASSETS, EXECUTED BY
SELLER, ATTACHED HERETO AS EXHIBIT M;

(V)           SUCH EVIDENCE AS THE TITLE COMPANY MAY REASONABLY REQUIRE AS TO
THE AUTHORITY OF THE PERSON OR PERSONS EXECUTING DOCUMENTS ON BEHALF OF SELLER;

(VI)          SUCH AFFIDAVITS AS MAY BE CUSTOMARILY AND REASONABLY REQUIRED BY
THE TITLE COMPANY;

(VII)         AN EXECUTED CLOSING STATEMENT PREPARED BY THE TITLE COMPANY AND
REASONABLY ACCEPTABLE TO SELLER;

(VIII)        DEEDS CONVEYING EACH OWNED REAL PROPERTY TO BUYER (OR ITS
DESIGNEE) PREPARED IN THE MANNER SET FORTH IN SECTION 5.14;

(IX)           A TITLE POLICY FOR EACH OWNED REAL PROPERTY, EVIDENCING THAT ALL
ENCUMBRANCES (OTHER THAN PERMITTED ENCUMBRANCES) HAVE BEEN DISCHARGED OR
RELEASED IN FULL (TOGETHER WITH EVIDENCE OF THE RELEASE OF ALL ENCUMBRANCES
UNDER THE SELLER CREDIT FACILITY ON ANY OWNED REAL PROPERTY THAT CONSTITUTES
COLLATERAL (AS DEFINED IN THE SELLER CREDIT FACILITY) UNDER THE SELLER CREDIT
FACILITY); AND

(X)            SUCH OTHER INSTRUMENTS AS SHALL BE REASONABLY REQUESTED BY BUYER
TO VEST IN BUYER TITLE IN AND TO THE PURCHASED ASSETS IN ACCORDANCE WITH THE
PROVISIONS HEREOF.


(C)           ANCILLARY AGREEMENTS.  SELLER SHALL HAVE EXECUTED AND DELIVERED
EACH OF THE ONGOING BUSINESS AGREEMENTS, SUBSTANTIALLY IN THE FORMS ATTACHED
HERETO AS EXHIBITS A THROUGH G, AND THE OTHER ANCILLARY AGREEMENTS TO WHICH IT
IS A PARTY AND SUCH AGREEMENTS SHALL BE IN FULL FORCE AND EFFECT.


(D)           SELLER CERTIFICATES.  SELLER SHALL FURNISH BUYER WITH:

(I)            A CERTIFICATE EXECUTED BY THE SECRETARY OF SELLER CERTIFYING AS
OF THE CLOSING DATE (X) A TRUE AND COMPLETE COPY OF THE ORGANIZATIONAL DOCUMENTS
OF SELLER AS OF A RECENT DATE BY THE APPROPRIATE GOVERNMENTAL ENTITY OF ITS
JURISDICTION OF ORGANIZATION, AND (Y) INCUMBENCY MATTERS WITH RESPECT TO SELLER;

9


--------------------------------------------------------------------------------


(II)           A CERTIFICATE OF THE APPROPRIATE GOVERNMENTAL ENTITY CERTIFYING
THE STATUS OR GOOD STANDING OF SELLER IN THE STATE OF CALIFORNIA;

(III)          A CERTIFICATE SIGNED BY SELLER AS TO THE FULFILLMENT OF THE
CONDITIONS SET FORTH IN SECTIONS 6.1(A) AND (B); AND

(IV)          THE FORMS AND CERTIFICATES DESCRIBED IN SECTION 8.5.


(E)           CONSENTS.  SELLER SHALL DELIVER TO BUYER EXECUTED COPIES OF EACH
MATERIAL CONSENT LISTED ON SCHEDULE 3.2(C); PROVIDED THAT ANY MATERIAL CONSENT
RECEIVED DIRECTLY BY BUYER SHALL BE DEEMED DELIVERED BY SELLER.


(F)            SHARED CONTRACTS.  SELLER SHALL DELIVER TO BUYER ALL AMENDMENTS
AND/OR OTHER AGREEMENTS RESULTING FROM THE APPORTIONMENT OF THE SHARED CONTRACTS
PURSUANT TO SECTION 5.3(C).


(G)           FORM OF INSTRUMENTS.  TO THE EXTENT THAT A FORM OF ANY DOCUMENT TO
BE DELIVERED BY A PARTY HEREUNDER IS NOT ATTACHED AS AN EXHIBIT HERETO, SUCH
DOCUMENTS SHALL BE IN FORM AND SUBSTANCE, AND SHALL BE EXECUTED AND DELIVERED IN
A MANNER, REASONABLY SATISFACTORY TO THE OTHER PARTY.


(H)           BOOKS AND RECORDS.  ALL ORIGINAL BOOKS AND RECORDS PERTAINING
SOLELY TO THE PURCHASED ASSETS AND COPIES OF ALL BOOKS AND RECORDS USED OR HELD
FOR USE IN THE PURCHASED BUSINESS (OTHER THAN BOOKS AND RECORDS RELATED SOLELY
TO EXCLUDED ASSETS OR EXCLUDED LIABILITIES) SHALL BE DELIVERED BY SELLER TO
BUYER AT THE CLOSING; PROVIDED, HOWEVER, THAT SELLER MAY REDACT THOSE PORTIONS
OF THE BOOKS AND RECORDS THAT RELATE TO THE RETAINED BUSINESS; PROVIDED FURTHER,
THAT SELLER MAY RETAIN A COPY OF ALL ORIGINAL BOOKS AND RECORDS DEEMED DELIVERED
TO BUYER IN ACCORDANCE WITH THIS SECTION 2.3(H).  NOTWITHSTANDING THE FOREGOING,
ANY BOOKS AND RECORDS TO BE DELIVERED TO BUYER PURSUANT TO THIS SECTION 2.3(H)
SHALL BE DEEMED DELIVERED TO AND OWNED BY BUYER AT AND AS OF CLOSING, AND NO
PHYSICAL DELIVERY OF SUCH BOOKS AND RECORDS SHALL BE REQUIRED, TO THE EXTENT
THAT SUCH BOOKS AND RECORDS ARE PHYSICALLY LOCATED IN THE HEADQUARTERS BUILDING
OR THE RACETRACKS, AND ACCESSIBLE TO BUYER FROM AND AFTER THE CLOSING DATE.

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that the following
representations and warranties are true and correct:


3.1           ORGANIZATION AND GOOD STANDING; SUBSIDIARIES.


(A)           SELLER IS A NONPROFIT MUTUAL BENEFIT CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF CALIFORNIA
WITH FULL POWER AND AUTHORITY TO CONDUCT THE PURCHASED BUSINESS AS IT IS NOW
BEING CONDUCTED, TO OWN OR USE THE PURCHASED ASSETS, AND TO PERFORM ALL ITS
OBLIGATIONS UNDER THE TRANSFERRED CONTRACTS TO WHICH IT IS A PARTY.  SELLER IS
DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF EACH

10


--------------------------------------------------------------------------------



STATE OR OTHER JURISDICTION IN WHICH EITHER THE OWNERSHIP OF THE PURCHASED
ASSETS OR THE OPERATION OF THE PURCHASED BUSINESS REQUIRES SUCH QUALIFICATION,
EXCEPT WHERE THE FAILURE TO DO SO WILL NOT HAVE A SELLER MATERIAL ADVERSE
EFFECT.  SELLER HAS MADE AVAILABLE TO THE BUYER TRUE AND COMPLETE COPIES OF ITS
ORGANIZATIONAL DOCUMENTS, AND SELLER IS NOT IN DEFAULT UNDER OR IN VIOLATION OF
ANY OF ITS ORGANIZATIONAL DOCUMENTS.


(B)           SCHEDULE 3.1(B) SETS FORTH (I) THE NAME AND JURISDICTION OF
FORMATION OF EACH SUBSIDIARY OF SELLER, (II) THE AUTHORIZED CAPITAL STOCK OR
OTHER EQUITY SECURITIES OF EACH SUBSIDIARY OF SELLER, AND (III) THE NUMBER OF
ISSUED AND OUTSTANDING SHARES OF CAPITAL STOCK OR OTHER EQUITY SECURITIES OF
EACH SUBSIDIARY OF SELLER AND THE HOLDER(S) THEREOF.  EACH SUBSIDIARY OF SELLER
IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE
STATE OR OTHER JURISDICTION OF FORMATION WITH FULL POWER AND AUTHORITY TO
CONDUCT THE PURCHASED BUSINESS AS IT IS NOW BEING CONDUCTED BY SUCH SUBSIDIARY,
TO OWN OR USE THE PURCHASED ASSETS, AND TO PERFORM ALL ITS OBLIGATIONS UNDER THE
TRANSFERRED CONTRACTS TO WHICH IT IS A PARTY.  EACH SUBSIDIARY OF SELLER IS DULY
QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF EACH STATE OR
OTHER JURISDICTION IN WHICH EITHER THE OWNERSHIP OF ANY OF THE PURCHASED ASSETS
OR THE OPERATION OF THE PURCHASED BUSINESSES CONDUCTED BY SUCH SUBSIDIARY
REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO DO SO WILL NOT HAVE A
SELLER MATERIAL ADVERSE EFFECT.  SELLER HAS MADE AVAILABLE TO THE BUYER TRUE AND
COMPLETE COPIES OF THE ORGANIZATIONAL DOCUMENTS OF EACH SUBSIDIARY OF SELLER,
AND NO SUBSIDIARY OF SELLER IS IN DEFAULT UNDER OR IN VIOLATION OF ANY OF ITS
ORGANIZATIONAL DOCUMENTS.


3.2           AUTHORITY; NO CONFLICT.


(A)           SELLER HAS ALL REQUISITE POWER, AUTHORITY AND CAPACITY, AND HAS
TAKEN ALL ACTION NECESSARY, TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT AND EACH ANCILLARY AGREEMENT TO WHICH IT IS A PARTY.  THIS
AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY SELLER AND
CONSTITUTES THE LEGAL, VALID, AND BINDING OBLIGATION OF SELLER, ENFORCEABLE
AGAINST SELLER IN ACCORDANCE WITH ITS TERMS, AND, UPON THE EXECUTION AND
DELIVERY BY SELLER OR ANY OF ITS SUBSIDIARIES OF THE ANCILLARY AGREEMENTS TO
WHICH IT IS A PARTY, SUCH ANCILLARY AGREEMENTS WILL HAVE BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY SELLER AND WILL CONSTITUTE THE LEGAL, VALID AND
BINDING OBLIGATIONS OF SELLER OR SUCH SUBSIDIARY, ENFORCEABLE AGAINST SELLER OR
SUCH SUBSIDIARY IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT THAT
ENFORCEABILITY OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS MAY BE LIMITED BY
(I) BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION AND OTHER SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND (II) THE GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER ASSERTED IN A PROCEEDING IN EQUITY OR AT LAW.


(B)           EXCEPT AS SET FORTH ON SCHEDULE 3.2(B), NEITHER THE EXECUTION AND
DELIVERY OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH SELLER OR ANY
OF ITS SUBSIDIARIES IS A PARTY NOR THE CONSUMMATION OR PERFORMANCE OF ANY OF THE
TRANSACTIONS WILL, DIRECTLY OR INDIRECTLY (WITH OR WITHOUT NOTICE OR LAPSE OF
TIME):

(I)            CONTRAVENE, CONFLICT WITH OR RESULT IN A VIOLATION OF (A) ANY
PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF SELLER OR ANY OF ITS SUBSIDIARIES
OR (B) ANY RESOLUTION ADOPTED BY THE BOARD OF DIRECTORS OF SELLER OR ANY OF ITS
SUBSIDIARIES;

11


--------------------------------------------------------------------------------


(II)           CONTRAVENE, CONFLICT WITH OR RESULT IN A VIOLATION OF, OR GIVE
ANY GOVERNMENTAL ENTITY THE RIGHT TO CHALLENGE ANY OF THE TRANSACTIONS UNDER,
ANY LEGAL REQUIREMENT OR ANY ORDER TO WHICH EITHER SELLER OR THE PURCHASED
ASSETS MAY BE SUBJECT;

(III)          CONTRAVENE, CONFLICT WITH OR RESULT IN A VIOLATION OF ANY OF THE
TERMS OR REQUIREMENTS OF, OR GIVE ANY GOVERNMENTAL ENTITY THE RIGHT TO REVOKE,
WITHDRAW, SUSPEND, CANCEL, TERMINATE OR MODIFY, ANY GOVERNMENTAL AUTHORIZATION
THAT IS HELD BY SELLER OR ANY OF ITS SUBSIDIARIES AND THAT RELATES TO THE
PURCHASED BUSINESS OR THE PURCHASED ASSETS;

(IV)          CONTRAVENE, CONFLICT WITH, RESULT IN A VIOLATION OR BREACH OF ANY
PROVISION OF, CONSTITUTE A DEFAULT UNDER, ACCELERATE OR MODIFY THE PERFORMANCE
OF, CANCEL, TERMINATE OR MODIFY ANY TRANSFERRED CONTRACT; OR

(V)           RESULT IN THE IMPOSITION OR CREATION OF ANY ENCUMBRANCE (OTHER
THAN PERMITTED ENCUMBRANCES) UPON OR WITH RESPECT TO THE PURCHASED ASSETS.


(C)           EXCEPT (I) AS MAY BE REQUIRED UNDER ANTITRUST LAWS AND (II) FOR
THE MATERIAL CONSENTS SET FORTH ON SCHEDULE 3.2(C), NO NOTICES, REPORTS,
REGISTRATIONS OR OTHER FILINGS ARE REQUIRED TO BE MADE BY SELLER WITH, NOR ARE
ANY CONSENTS REQUIRED TO BE OBTAINED THAT HAVE NOT ALREADY BEEN OBTAINED BY
SELLER OR ANY OF ITS SUBSIDIARIES FROM, ANY PERSON IN CONNECTION WITH THE
EXECUTION, DELIVERY OR THE PERFORMANCE OF THIS AGREEMENT OR ANY OF THE ANCILLARY
AGREEMENTS BY SELLER OR ANY OF ITS SUBSIDIARIES, EXCEPT WHERE THE FAILURE TO
MAKE SUCH NOTICE, REPORT, REGISTRATION OR OTHER FILING OR OBTAIN SUCH CONSENT
WOULD NOT HAVE A SELLER MATERIAL ADVERSE EFFECT.


3.3           BOOKS AND RECORDS.  SINCE JANUARY 1, 2003, SELLER HAS MADE AND
KEPT (AND GIVEN BUYER ACCESS TO) BOOKS AND RECORDS, WHICH, IN REASONABLE DETAIL,
ACCURATELY AND FAIRLY REFLECT THE ACTIVITIES OF SELLER AND ITS SUBSIDIARIES. 
SCHEDULE 3.3 SETS FORTH, FOR EACH CATEGORY OF BOOKS, RECORDS AND OTHER DOCUMENTS
INCLUDED WITHIN THE DEFINITION OF BOOKS AND RECORDS, A DESCRIPTION OF WHETHER
AND TO WHAT EXTENT SUCH BOOKS AND RECORDS ARE MAINTAINED SEPARATELY FROM OR
TOGETHER WITH THE BOOKS, RECORDS AND OTHER DOCUMENTS OF THE RETAINED BUSINESS.
THE MINUTE BOOKS OF SELLER PREVIOUSLY DELIVERED OR MADE AVAILABLE TO BUYER
ACCURATELY AND ADEQUATELY REFLECT IN ALL MATERIAL RESPECTS ALL ACTION PREVIOUSLY
TAKEN BY THE SELLER BOARD RELATED TO THE PURCHASED BUSINESS AND THE PURCHASED
ASSETS.  SELLER HAS PREVIOUSLY DELIVERED OR MADE AVAILABLE TO BUYER (INCLUDING
BY DIRECTING BUYER TO THE REVISIONS TO THE 2007 NHRA RULEBOOK FOUND AT
HTTP://WWW.NHRA.COM/CONTENT/GENERAL.ASP?ARTICLEID=17519 AND ATTACHED TO
SCHEDULE 3.3) A TRUE, CORRECT AND COMPLETE COPY OF THE 2007 NHRA RULEBOOK, AS IN
EFFECT ON THE DATE HEREOF.


3.4           FINANCIAL STATEMENTS.


(A)           SELLER HAS DELIVERED TO BUYER (I) CONSOLIDATED AUDITED STATEMENTS
OF FINANCIAL POSITION OF SELLER AS OF DECEMBER 31, 2004 AND DECEMBER 31, 2005
AND THE RELATED AUDITED STATEMENTS OF ACTIVITIES AND CASH FLOWS FOR THE FISCAL
YEARS THEN ENDED AND (II) INTERNAL BALANCE SHEETS OF SELLER AS OF MARCH 31, 2006
AND MARCH 31, 2007 AND THE RELATED INTERNAL STATEMENTS OF INCOME FOR THE
THREE-MONTH PERIODS THEN ENDED (SUCH AUDITED AND INTERNAL FINANCIAL STATEMENTS,
COLLECTIVELY, THE “HISTORICAL FINANCIAL STATEMENTS”).  THE HISTORICAL FINANCIAL

12


--------------------------------------------------------------------------------



STATEMENTS ARE ATTACHED TO AND MADE PART OF SCHEDULE 3.4, AND, EXCEPT AS NOTED
ON SCHEDULE 3.4(A), THE HISTORICAL FINANCIAL STATEMENTS HAVE BEEN PREPARED IN
ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED BY SUCH
STATEMENTS, ARE CONSISTENT WITH THE BOOKS AND RECORDS OF THE SELLER, AND FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF SELLER
AS OF THE DATES SET FORTH THEREIN AND, WITH RESPECT TO THE DECEMBER 31, 2004 AND
DECEMBER 31, 2005 FINANCIAL STATEMENTS REFERRED TO ABOVE, THE CONSOLIDATED
CHANGES IN NET ASSETS AND CONSOLIDATED CASH FLOWS FOR THE PERIODS PRESENTED.


(B)           SELLER HAS DELIVERED TO BUYER (I) AUDITED COMBINED BALANCE SHEETS
OF THE PURCHASED BUSINESS AS OF DECEMBER 31, 2004, DECEMBER 31, 2005 AND
DECEMBER 31, 2006 AND THE RELATED AUDITED COMBINED STATEMENTS OF OPERATIONS,
PARENT’S INVESTMENT AND COMPREHENSIVE INCOME AND CASH FLOWS FOR THE FISCAL YEARS
THEN ENDED AND (II) INTERNAL BALANCE SHEETS OF THE PURCHASED BUSINESS AS OF
MARCH 31, 2006 AND MARCH 31, 2007 AND THE RELATED INTERNAL STATEMENTS OF INCOME
AND CHANGES IN NET ASSETS FOR THE THREE-MONTH PERIODS THEN ENDED (SUCH AUDITED
AND INTERNAL FINANCIAL STATEMENTS, COLLECTIVELY, THE “PURCHASED BUSINESS
FINANCIAL STATEMENTS”).  THE PURCHASED BUSINESS FINANCIAL STATEMENTS ARE
ATTACHED TO AND MADE PART OF SCHEDULE 3.4, AND, EXCEPT AS NOTED ON
SCHEDULE 3.4(B), THE PURCHASED BUSINESS FINANCIAL STATEMENTS HAVE BEEN PREPARED
IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED BY
SUCH STATEMENTS, ARE CONSISTENT WITH THE BOOKS AND RECORDS OF THE SELLER, AND
FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE FINANCIAL POSITION OF THE PURCHASED
BUSINESS AS OF THE DATES SET FORTH THEREIN AND, WITH RESPECT TO THE DECEMBER 31,
2004, DECEMBER 31, 2005 AND DECEMBER 31, 2006 FINANCIAL STATEMENTS REFERRED TO
ABOVE, THE RESULTS OF OPERATIONS AND CASH FLOWS FOR THE PERIODS PRESENTED.


(C)           SELLER HAS NO LIABILITIES WITH RESPECT TO THE PURCHASED BUSINESS
OF THE TYPE AND MAGNITUDE REQUIRED TO BE REFLECTED OR RESERVED AGAINST ON A
CONSOLIDATED BALANCE SHEET OF SELLER PREPARED IN ACCORDANCE WITH GAAP OR THE
NOTES THERETO, EXCEPT LIABILITIES: (I) AS AND TO THE EXTENT SET FORTH ON THE
AUDITED BALANCE SHEET OF THE PURCHASED BUSINESS, AS OF DECEMBER 31, 2006
(INCLUDING THE NOTES THERETO), OR (II) INCURRED AFTER DECEMBER 31, 2006 IN THE
ORDINARY COURSE OF BUSINESS.


3.5           ASSETS.


(A)           EXCEPT AS SET FORTH ON SCHEDULE 3.5(A), SELLER OR ONE OF ITS
SUBSIDIARIES IS THE SOLE LEGAL AND BENEFICIAL OWNER OF THE PURCHASED ASSETS
(OTHER THAN THE LEASED REAL PROPERTY) WITH GOOD TITLE, FREE AND CLEAR OF ANY
ENCUMBRANCES (OTHER THAN PERMITTED ENCUMBRANCES) AND UPON THE CONSUMMATION OF
THE TRANSACTIONS, BUYER WILL ACQUIRE GOOD TITLE, FREE AND CLEAR OF ANY
ENCUMBRANCES OTHER THAN PERMITTED ENCUMBRANCES.


(B)           EXCEPT AS SET FORTH ON SCHEDULE 3.5(B) AND ASSUMING THAT THE
SERVICES TO BE PROVIDED BY SELLER, AND THE INTELLECTUAL PROPERTY RIGHTS TO BE
GRANTED TO BUYER, PURSUANT TO THE ANCILLARY AGREEMENTS IN THE FORMS ATTACHED TO
THIS AGREEMENT ARE SO PROVIDED OR GRANTED, THE PURCHASED ASSETS (OTHER THAN ANY
ITEMS OF TANGIBLE PERSONAL PROPERTY THAT ARE NOT ACTUALLY IN USE) INCLUDE ALL
ASSETS (I) CURRENTLY USED IN THE PURCHASED BUSINESS OR (II) NECESSARY FOR THE
CONDUCT OF THE PURCHASED BUSINESS SUBSTANTIALLY AS CURRENTLY CONDUCTED AS OF THE
DATE OF THIS AGREEMENT.


(C)           EXCEPT AS SET FORTH ON SCHEDULE 3.5(C), ALL MATERIAL ITEMS OF
TANGIBLE PERSONAL PROPERTY, TO THE EXTENT THAT SUCH ITEMS ARE ACTUALLY IN USE,
ARE IN GOOD OPERATING

13


--------------------------------------------------------------------------------



CONDITION AND REPAIR (HAVING REGARD TO NORMAL WEAR AND TEAR, THEIR USE, AGE AND
SCHEDULED MAINTENANCE) AND ARE USABLE IN THE ORDINARY COURSE OF BUSINESS.


3.6           REAL PROPERTY.


(A)           OWNED REAL PROPERTY.  SCHEDULE 3.6(A) LISTS ALL REAL PROPERTY
OWNED BY SELLER OR ANY OF ITS SUBSIDIARIES (THE “OWNED REAL PROPERTIES”).  OTHER
THAN AS SET FORTH ON SCHEDULE 3.6(A), WITH RESPECT TO EACH OF THE OWNED REAL
PROPERTIES:

(I)            THE IDENTIFIED OWNER THEREOF HAS GOOD AND MARKETABLE TITLE TO ITS
OWNED REAL PROPERTY, FREE AND CLEAR OF ANY ENCUMBRANCES, OTHER THAN PERMITTED
ENCUMBRANCES;

(II)           THERE ARE NO LEASES, SUBLEASES, LICENSES, OCCUPANCY AGREEMENTS,
CONCESSIONS, OR OTHER AGREEMENTS GRANTING, OR AGREEING TO GRANT, TO ANY THIRD
PARTY OR THIRD PARTIES THE RIGHT OF USE OR OCCUPANCY OF ANY OWNED REAL PROPERTY,
OR ANY PORTION THEREOF AND THERE IS NO THIRD PARTY IN POSSESSION OF ANY OWNED
REAL PROPERTY; AND

(III)          THERE ARE NO OUTSTANDING OPTIONS, RIGHTS OF FIRST REFUSAL OR
RIGHTS OF FIRST OFFER TO PURCHASE ANY OWNED REAL PROPERTY, OR ANY PORTION
THEREOF OR INTEREST THEREIN, AND NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES IS A
PARTY TO ANY AGREEMENT WITH RESPECT TO THE GRANT OF ANY SUCH OPTION OR RIGHT.


(B)           LEASED REAL PROPERTY.  SCHEDULE 3.6(B) LISTS ALL REAL PROPERTY
LEASED BY SELLER OR ANY OF ITS SUBSIDIARIES (TO THE EXTENT SUCH REAL PROPERTY
CONSTITUTES A PURCHASED ASSET) (THE “LEASED REAL PROPERTIES”).  OTHER THAN AS
SET FORTH ON SCHEDULE 3.6(B), WITH RESPECT TO THE LEASED REAL PROPERTIES,

(I)            SELLER OR ONE OF ITS SUBSIDIARIES IS THE SOLE TENANT UNDER EACH
OF THE LEASE AGREEMENTS EVIDENCING SELLER’S OR ITS SUBSIDIARY’S INTEREST, AS A
TENANT, IN THE LEASED REAL PROPERTY (THE “REAL PROPERTY LEASES”) WITH A VALID
LEASEHOLD INTEREST THEREUNDER, FREE AND CLEAR OF ANY ENCUMBRANCES (OTHER THAN
PERMITTED ENCUMBRANCES);

(II)           UPON THE CONSUMMATION OF THE TRANSACTIONS, BUYER WILL HAVE A
VALID LEASEHOLD INTEREST IN EACH OF THE LEASED REAL PROPERTIES, FREE AND CLEAR
OF ANY ENCUMBRANCES OTHER THAN PERMITTED ENCUMBRANCES; AND

(III)          NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO, AND, TO
THE KNOWLEDGE OF SELLER, NONE OF THE LEASED REAL PROPERTIES IS SUBJECT TO, ANY
SUBLEASE, LICENSES, OCCUPANCY AGREEMENTS, OPTIONS, RIGHTS, CONCESSIONS OR OTHER
AGREEMENTS GRANTING, OR AGREEING TO GRANT, TO ANY THIRD PARTY OR THIRD PARTIES
THE RIGHT OF USE OR OCCUPANCY OF ANY LEASED REAL PROPERTY, OR ANY PORTION
THEREOF AND THERE IS NO THIRD PARTY IN POSSESSION OF ANY LEASED REAL PROPERTY.


(C)           SUFFICIENCY.  EXCEPT AS SET FORTH ON SCHEDULE 3.6(C), THE OWNED
REAL PROPERTIES AND THE LEASED REAL PROPERTIES COMPRISE ALL OF THE REAL PROPERTY
USED IN THE PURCHASED BUSINESS.

14


--------------------------------------------------------------------------------



(D)           REAL PROPERTY LEASES.  EXCEPT AS SET FORTH ON SCHEDULE 3.6(D),
NONE OF THE REAL PROPERTY LEASES HAS BEEN, IN ANY MATERIAL RESPECT, MODIFIED,
AMENDED, RENEWED OR EXTENDED AND EACH OF THE REAL PROPERTY LEASES IS IN FULL
FORCE AND EFFECT.  SELLER AND EACH SUBSIDIARY HAS PAID ALL RENT AND OTHER
CHARGES DUE AND COMPLIED, IN ALL MATERIAL RESPECTS, WITH ALL OF ITS RESPECTIVE
OBLIGATIONS UNDER THE REAL PROPERTY LEASES.  SELLER HAS DELIVERED TO BUYER TRUE,
CORRECT AND COMPLETE COPIES OF THE REAL PROPERTY LEASES, INCLUDING ALL
AMENDMENTS, MODIFICATIONS, NOTICES OR MEMORANDA OF LEASE THERETO, AND ALL
ESTOPPEL CERTIFICATES, AND SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT
AGREEMENTS RELATED THERETO.


(E)           REAL PROPERTY RIGHTS, UTILITIES.  SELLER AND ITS SUBSIDIARIES HAVE
SUFFICIENT RIGHTS OF PHYSICAL AND LEGAL INGRESS AND EGRESS TO AND FROM THE OWNED
REAL PROPERTY AND THE LEASED REAL PROPERTY TO THE EXTENT REQUIRED TO OPERATE THE
FACILITIES USED IN THE PURCHASED BUSINESS LOCATED ON SUCH REAL PROPERTY AS
CURRENTLY OPERATED, AND TO THE KNOWLEDGE OF SELLER NO CONDITIONS EXIST THAT
WOULD REASONABLY BE EXPECTED TO RESULT IN THE TERMINATION OF SUCH RIGHTS OF
INGRESS AND EGRESS.  EACH FACILITY IS SUPPLIED WITH UTILITIES AND OTHER SERVICES
(INCLUDING GAS, ELECTRICITY, WATER (INCLUDING WELL WATER IF APPLICABLE),
DRAINAGE, SANITARY SEWER OR SEPTIC SYSTEMS, STORM SEWER, FIRE PROTECTION AND
TELEPHONE) NECESSARY FOR THE OPERATION OF SUCH FACILITY AS THE SAME IS CURRENTLY
OPERATED.


(F)            ACTIONS.  EXCEPT AS SET FORTH IN SCHEDULE 3.6(F) AND EXCEPT FOR
THE PERMITTED ENCUMBRANCES, THERE ARE NO PENDING, NOR, TO THE KNOWLEDGE OF
SELLER, THREATENED, CONDEMNATION, FIRE, HEALTH, SAFETY, BUILDING, ZONING OR
OTHER LAND USE REGULATORY PROCEEDINGS OR OTHER PROCEEDINGS RELATING TO ANY
PORTION OF THE FACILITIES, NOR HAS SELLER RECEIVED WRITTEN NOTICE OF ANY PENDING
OR THREATENED SPECIAL ASSESSMENT PROCEEDINGS WITH RESPECT TO THE FACILITIES.


(G)           IMPROVEMENTS, FIXTURES AND EQUIPMENT.  EXCEPT AS SET FORTH ON
SCHEDULE 3.6(G), THE IMPROVEMENTS CONSTRUCTED ON THE FACILITIES, INCLUDING
WITHOUT LIMITATION ALL LEASEHOLD IMPROVEMENTS, AND ALL TANGIBLE PERSONAL
PROPERTY AND OTHER TANGIBLE ASSETS OWNED, LEASED OR USED BY SELLER AND/OR ITS
SUBSIDIARIES AT SUCH FACILITIES, TO THE EXTENT SUCH IMPROVEMENTS CONSTITUTE
PURCHASED ASSETS, ARE: (I) TO THE KNOWLEDGE OF SELLER, INSURED TO THE EXTENT AND
IN A MANNER CUSTOMARY IN THE INDUSTRY OF WHICH THE PURCHASED BUSINESS IS A PART
AND (II) TO THE KNOWLEDGE OF SELLER, STRUCTURALLY SOUND AND FREE FROM DEFECTS
(WHETHER PATENT OR LATENT) DEFECTS, (III) IN GOOD OPERATING CONDITION AND
REPAIR, SUBJECT TO ORDINARY WEAR AND TEAR, (IV) NOT IN NEED OF MAINTENANCE,
REPAIR OR CORRECTION EXCEPT FOR ORDINARY ROUTINE MAINTENANCE AND REPAIR AND
(V) IN CONFORMITY WITH ALL APPLICABLE LEGAL REQUIREMENTS, IN EACH CASE, EXCEPT
AS WOULD NOT MATERIALLY ADVERSELY IMPACT THE PURCHASED BUSINESS.


3.7           ABSENCE OF CERTAIN CHANGES AND EVENTS.  EXCEPT AS SET FORTH ON
SCHEDULE 3.7, AS CONTEMPLATED BY THIS AGREEMENT OR THE ANCILLARY AGREEMENTS, OR
AS REQUESTED OR CONSENTED TO IN WRITING BY BUYER, SINCE DECEMBER 31, 2006,
SELLER HAS CONDUCTED THE PURCHASED BUSINESS IN THE ORDINARY COURSE OF BUSINESS. 
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING AND EXCEPT AS EXPRESSLY
PROVIDED HEREIN OR AS SET FORTH ON SCHEDULE 3.7, SINCE DECEMBER 31, 2006, THERE
HAS BEEN NO:


(A)           SELLER MATERIAL ADVERSE CHANGE;

15


--------------------------------------------------------------------------------



(B)           CHANGE IN ACCOUNTING METHODS, PRINCIPLES OR PRACTICES BY SELLER OR
ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE PURCHASED BUSINESS OTHER THAN AS
REQUIRED BY GAAP OR OTHER APPLICABLE LAW;


(C)           OTHER THAN IN THE ORDINARY COURSE OF BUSINESS, REVALUATION BY
SELLER OR ANY OF ITS SUBSIDIARIES OF ANY OF THE PURCHASED ASSETS, INCLUDING
WITHOUT LIMITATION WRITING DOWN THE VALUE OF INVENTORY OR WRITING OFF NOTES THAT
ARE PURCHASED ASSETS;


(D)           DAMAGE, DESTRUCTION OR LOSS (WHETHER OR NOT COVERED BY INSURANCE)
WITH AN ADVERSE ECONOMIC CONSEQUENCE OF MORE THAN $50,000 ON THE PURCHASED
ASSETS OR THE PURCHASED BUSINESS (OTHER THAN DAMAGE, DESTRUCTION OR LOSS TO
EXCLUDED ASSETS);


(E)           WAIVER OR RELEASE BY SELLER OR ANY OF ITS SUBSIDIARIES OF ANY
RIGHT OR CLAIM OF SELLER OR ANY OF ITS SUBSIDIARIES RELATED TO ITS ACTIVITIES OR
PROPERTIES WHICH HAD OR WILL HAVE AN ADVERSE ECONOMIC CONSEQUENCE OF MORE THAN
$50,000 ON THE PURCHASED BUSINESS (OTHER THAN RIGHTS OR CLAIMS RELATED SOLELY TO
EXCLUDED ASSETS OTHER THAN THE INTELLECTUAL PROPERTY ASSETS THEREIN);


(F)            TO THE KNOWLEDGE OF SELLER, ADVERSE CHANGE IN EMPLOYEE RELATIONS
WHICH HAS OR IS REASONABLY LIKELY TO ADVERSELY AND MATERIALLY AFFECT THE
PRODUCTIVITY, FINANCIAL CONDITION, OR RESULTS OF OPERATIONS OF THE PURCHASED
BUSINESS OR THE RELATIONSHIPS BETWEEN ANY BUSINESS EMPLOYEE AND SELLER, OR, FROM
AND AFTER THE CLOSING DATE, BUYER;


(G)           EXCEPT AS MAY BE PROVIDED IN THE KEY EXECUTIVE AGREEMENTS, (I)
INCREASE IN, OR AGREEMENT OR PROMISE TO INCREASE, THE COMPENSATION OR RATE OF
COMMISSION OF ANY PURCHASED BUSINESS EMPLOYEE WHO IS PROPOSED TO BE AN OFFICER
OR MEMBER OF THE SENIOR MANAGEMENT OF THE PURCHASED BUSINESS OR (II) WITH
RESPECT TO ANY OTHER PURCHASED BUSINESS EMPLOYEE, INCREASE IN, OR AGREEMENT OR
PROMISE TO INCREASE, THE COMPENSATION OR RATE OF COMMISSION OF ANY SUCH
PURCHASED BUSINESS EMPLOYEE OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;


(H)           EXCEPT AS MAY BE PROVIDED IN THE KEY EXECUTIVE AGREEMENTS, (I)
BONUS, INCENTIVE COMPENSATION OR OTHER SIMILAR BENEFIT GRANTED OR MADE TO OR FOR
THE BENEFIT OF ANY PURCHASED BUSINESS EMPLOYEE WHO IS PROPOSED TO BE AN OFFICER
OR MEMBER OF THE SENIOR MANAGEMENT OF THE PURCHASED BUSINESS OR (II) WITH
RESPECT TO ANY OTHER PURCHASED BUSINESS EMPLOYEE, BONUS, INCENTIVE COMPENSATION
OR OTHER SIMILAR BENEFIT GRANTED OR MADE TO OR FOR THE BENEFIT OF ANY SUCH
PURCHASED BUSINESS EMPLOYEE OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;


(I)            ADOPTION, ENTERING INTO, AMENDMENT, MODIFICATION OR TERMINATION
OF ANY SELLER PLAN COVERING ANY PURCHASED BUSINESS EMPLOYEE (OTHER THAN IN THE
ORDINARY COURSE OF BUSINESS WITH RESPECT TO PURCHASED BUSINESS EMPLOYEES WHO ARE
NOT OFFICERS OR DIRECTORS OF THE SELLER OR SENIOR MANAGEMENT OF THE PURCHASED
BUSINESS) OR ANY PROMISE OR COMMITMENT TO UNDERTAKE ANY OF THE FOREGOING;


(J)            AMENDMENT, CANCELLATION OR TERMINATION OF ANY TRANSFERRED
CONTRACT, COMMITMENT, AGREEMENT, LEASE, TRANSACTION OR PERMIT RELATED TO THE
PURCHASED ASSETS OR THE PURCHASED BUSINESS (OTHER THAN RELATED SOLELY TO
EXCLUDED ASSETS OTHER THAN THE INTELLECTUAL PROPERTY ASSETS THEREIN) OR ENTRY
INTO ANY TRANSFERRED CONTRACT, COMMITMENT, AGREEMENT, LEASE,

16


--------------------------------------------------------------------------------



TRANSACTION OR PERMIT RELATED TO THE PURCHASED ASSETS OR THE PURCHASED BUSINESS
(OTHER THAN RELATED SOLELY TO EXCLUDED ASSETS OTHER THAN THE INTELLECTUAL
PROPERTY ASSETS THEREIN), IN EACH CASE, WHICH IS NOT IN THE ORDINARY COURSE OF
BUSINESS AND INVOLVES PAYMENTS OR THE EXCHANGE OF GOODS OR SERVICES RELATING TO
THE PURCHASED BUSINESS IN EXCESS OF $50,000;


(K)           MORTGAGE, PLEDGE OR OTHER ENCUMBRANCE OF ANY PURCHASED ASSET OTHER
THAN PERMITTED ENCUMBRANCES INCURRED IN THE ORDINARY COURSE OF BUSINESS AND
ENCUMBRANCES UNDER THE SELLER CREDIT FACILITY OR THE SELLER LOAN AGREEMENTS;


(L)            SALE, ASSIGNMENT OR TRANSFER OF ANY OF THE ASSETS RELATED TO OR
USED IN THE PURCHASED BUSINESS (OTHER THAN EXCLUDED ASSETS OTHER THAN THE
INTELLECTUAL PROPERTY ASSETS THEREIN) WITH A VALUE IN EXCESS OF $50,000 IN THE
AGGREGATE OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;


(M)          PAYMENT, DISCHARGE OR SATISFACTION OF ANY LIABILITIES OF SELLER
USING PURCHASED ASSETS OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;


(N)           FAILURE TO PAY OR SATISFY WHEN DUE ANY LIABILITY OF SELLER OR ANY
OF ITS SUBSIDIARIES RELATED TO THE PURCHASED ASSETS OR THE PURCHASED BUSINESS
(OTHER THAN EXCLUDED LIABILITIES) OTHER THAN IN THE ORDINARY COURSE OF BUSINESS;


(O)           DISPOSITION, ASSIGNMENT, EXCLUSIVE LICENSING, ABANDONMENT OR
LAPSING OF ANY INTELLECTUAL PROPERTY ASSETS OR DISCLOSURE TO ANY PERSON OF ANY
INTELLECTUAL PROPERTY ASSETS NOT THERETOFORE A MATTER OF PUBLIC KNOWLEDGE,
EXCEPT FOR DISCLOSURES MADE IN CONNECTION WITH OPERATING THE PURCHASED BUSINESS
IN THE ORDINARY COURSE OF BUSINESS WITH OBLIGATIONS OF CONFIDENTIALITY
APPROPRIATE FOR THE INTELLECTUAL PROPERTY ASSETS DISCLOSED; OR


(P)           AGREEMENT BY SELLER OR ANY OF ITS SUBSIDIARIES TO DO ANY OF THE
THINGS DESCRIBED IN THE PRECEDING CLAUSES (A) THROUGH (O) OTHER THAN AS
EXPRESSLY PROVIDED FOR HEREIN.


3.8           TAXES.  EXCEPT AS SET FORTH ON SCHEDULE 3.8:


(A)           FILING OF TAX RETURNS AND PAYMENT OF TAXES.  SELLER AND ITS
SUBSIDIARIES HAS TIMELY FILED OR CAUSED TO BE FILED ALL MATERIAL TAX RETURNS OF
SELLER OR ANY OF ITS SUBSIDIARIES REQUIRED TO BE FILED (TAKING INTO ACCOUNT
VALID EXTENSIONS OF TIME TO FILE), AND SUCH TAX RETURNS ARE ACCURATE AND
COMPLETE IN ALL MATERIAL RESPECTS AND SELLER HAS TIMELY PAID OR CAUSED TO BE
PAID ALL TAXES DUE AND PAYABLE.  NO MATERIAL CLAIM HAS BEEN MADE SINCE JANUARY
1, 2004 BY A GOVERNMENTAL ENTITY IN A JURISDICTION WHERE SELLER DOES NOT FILE
TAX RETURNS THAT SELLER IS OR MAY BE SUBJECT TO TAXATION BY THAT JURISDICTION
BECAUSE OF THE PURCHASED ASSETS OR THE PURCHASED BUSINESS.


(B)           AUDITS, INVESTIGATIONS, DISPUTES OR CLAIMS.  THERE ARE NO TAX
DEFICIENCIES OUTSTANDING, ASSESSED OR PROPOSED IN WRITING AGAINST SELLER OR ANY
OF ITS SUBSIDIARIES RELATED TO THE PURCHASED ASSETS OR THE PURCHASED BUSINESS. 
SINCE JANUARY 1, 2004, NO CLAIMS HAVE BEEN ASSERTED IN WRITING WITH RESPECT TO
ANY TAXES RELATED TO THE PURCHASED BUSINESS FOR WHICH BUYER REASONABLY COULD BE
HELD LIABLE, AND, TO THE KNOWLEDGE OF SELLER, THERE IS NO BASIS FOR THE
ASSERTION OF ANY SUCH CLAIM.  SELLER HAS DELIVERED OR MADE AVAILABLE TO BUYER
COMPLETE AND ACCURATE COPIES OF ALL EXAMINATION REPORTS AND STATEMENTS OF
DEFICIENCIES ASSESSED AGAINST OR

17


--------------------------------------------------------------------------------



AGREED TO BY SELLER SINCE JANUARY 1, 2004 RELATING TO THE PURCHASED ASSETS OR
THE PURCHASED BUSINESS.  SINCE JANUARY 1, 2004, NEITHER SELLER NOR ANY OF ITS
SUBSIDIARIES WAIVED ANY STATUTE OF LIMITATIONS IN RESPECT OF TAXES OR AGREED TO
ANY EXTENSION OF TIME WITH RESPECT TO A TAX ASSESSMENT OR DEFICIENCY RELATING TO
THE PURCHASED ASSETS OR THE PURCHASED BUSINESS.


(C)           ASSET LIENS.  THERE ARE NO ENCUMBRANCES FOR TAXES ON ANY OF THE
PURCHASED ASSETS OR THE PURCHASED BUSINESS, EXCEPT FOR THOSE CONSTITUTING
PERMITTED ENCUMBRANCES.


(D)           TAX SHARING AGREEMENTS.  AFTER THE CLOSING DATE, NEITHER ANY OF
THE PURCHASED ASSETS NOR THE PURCHASED BUSINESS SHALL BE BOUND BY ANY
TAX-SHARING AGREEMENTS OR SIMILAR ARRANGEMENTS OR HAVE ANY LIABILITY THEREUNDER
FOR AMOUNTS DUE IN RESPECT OF PRE-CLOSING TAX PERIODS.


(E)           TAX EXEMPT STATUS.  SELLER IS AN EXEMPT ORGANIZATION PURSUANT TO
SECTION 501(C)(6) OF THE CODE.


(F)            PERMANENT ESTABLISHMENT.  NEITHER SELLER NOR ANY OF ITS
SUBSIDIARIES HAS HAD A PERMANENT ESTABLISHMENT IN ANY FOREIGN COUNTRY, AS
DEFINED IN ANY APPLICABLE TAX TREATY OR CONVENTION BETWEEN THE UNITED STATES OF
AMERICA AND SUCH FOREIGN COUNTRY, AS A RESULT OF THE OPERATION OF THE PURCHASED
BUSINESS OR THE OWNERSHIP OF THE PURCHASED ASSETS.


(G)           TRANSFEREE LIABILITY.  NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES
HAS ANY LIABILITY FOR THE TAXES OF ANY PERSON (I) UNDER TREASURY REGULATION
SECTION 1.1502-6 (OR ANY SIMILAR PROVISION OF STATE, LOCAL OR FOREIGN LAW), (II)
AS A TRANSFEREE OR SUCCESSOR, (III) BY CONTRACT, OR (IV) OTHERWISE.


3.9           EMPLOYEES AND EMPLOYEE BENEFITS.


(A)           GENERAL.  SCHEDULE 3.9(A) SETS FORTH EACH SELLER PLAN.  TRUE AND
COMPLETE COPIES OF EACH SELLER PLAN AND ALL AMENDMENTS THERETO, INCLUDING AS
APPLICABLE, BUT NOT LIMITED TO (I) ANY TRUST INSTRUMENT AND/OR INSURANCE
CONTRACT FORMING A PART THEREOF, (II) THE MOST RECENT DETERMINATION OR OPINION
LETTER, IF ANY, ISSUED BY THE INTERNAL REVENUE SERVICE AND ANY GOVERNMENT AND
REGULATORY APPROVALS RECEIVED FROM ANY FOREIGN GOVERNMENTAL ENTITY, (III) THE
MOST RECENT SUMMARY PLAN DESCRIPTIONS (INCLUDING ANY MATERIAL MODIFICATIONS),
(IV) THE MOST RECENTLY FILED FORM 5500 AND (V) ALL OTHER FILINGS MADE WITH ANY
GOVERNMENTAL ENTITY (INCLUDING WITHOUT LIMITATION ANY FILINGS UNDER THE EMPLOYEE
PLANS COMPLIANCE RESOLUTION SYSTEM OR THE DEPARTMENT OF LABOR DELINQUENT FILER
PROGRAM) MADE BY SELLER WITH RESPECT TO ANY SELLER PLAN, HAVE BEEN SUPPLIED OR
MADE AVAILABLE TO BUYER.  EXCEPT AS SET FORTH IN SCHEDULE 3.9(A), NEITHER SELLER
NOR ANY OF ITS SUBSIDIARIES HAS MADE ANY PLAN OR COMMITMENT TO CREATE ANY
ADDITIONAL SELLER PLAN OR MODIFY OR CHANGE ANY EXISTING SELLER PLAN THAT WOULD
INCREASE THE COMPENSATION OR BENEFITS PROVIDED TO ANY CONSULTANT OF THE
PURCHASED BUSINESS OR PURCHASED BUSINESS EMPLOYEE OR THE SPOUSES, BENEFICIARIES
OR OTHER DEPENDENTS THEREOF.


(B)           PLAN COMPLIANCE.  EXCEPT AS SET FORTH IN SCHEDULE 3.9(B), WITH
RESPECT TO EACH SELLER PLAN: (I) SUCH SELLER PLAN HAS BEEN OPERATED AND
ADMINISTERED IN COMPLIANCE WITH ITS TERMS AND ALL APPLICABLE LAWS AND
REGULATIONS (INCLUDING BUT NOT LIMITED TO ERISA, THE CODE AND ANY APPLICABLE
FOREIGN LAWS); (II) THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF SELLER,
THREATENED

18


--------------------------------------------------------------------------------



CLAIMS AGAINST, BY OR ON BEHALF OF SUCH SELLER PLAN OR THE ASSETS, FIDUCIARIES
OR ADMINISTRATORS THEREOF (OTHER THAN ROUTINE CLAIMS FOR BENEFITS); (III) NO
ENCUMBRANCE HAS BEEN IMPOSED ON ANY SELLER PLAN UNDER THE CODE, ERISA OR ANY
COMPARABLE FOREIGN LAW; AND (IV) ALL CONTRIBUTIONS (INCLUDING ALL EMPLOYER
CONTRIBUTIONS AND EMPLOYEE SALARY REDUCTION CONTRIBUTIONS), PREMIUMS AND
EXPENSES TO OR IN RESPECT OF SUCH SELLER PLAN HAVE BEEN TIMELY PAID IN FULL OR,
TO THE EXTENT NOT YET DUE, HAVE BEEN ADEQUATELY ACCRUED ON SELLER’S CONSOLIDATED
FINANCIAL STATEMENTS.


(C)           CERTAIN PENSION PLANS. NO SELLER PLAN IS, AND NEITHER SELLER, ITS
SUBSIDIARIES NOR ANY ERISA AFFILIATE THEREOF CONTRIBUTES TO, HAS CONTRIBUTED TO
OR HAS ANY LIABILITY OR OBLIGATION, WHETHER ACTUAL OR CONTINGENT, WITH RESPECT
TO ANY EMPLOYEE BENEFIT PLAN THAT IS (I) A “MULTIEMPLOYER PLAN” (WITHIN THE
MEANING OF SECTION 3(37) OF ERISA), (II) A “MULTIPLE EMPLOYER PLAN” (WITHIN THE
MEANING OF SECTION 413(C) OF THE CODE), (III) A SINGLE EMPLOYER PLAN OR OTHER
PENSION PLAN SUBJECT TO TITLE IV OR SECTION 302 OF ERISA OR SECTION 412 OF THE
CODE, OR (IV) ANY FOREIGN PLAN THAT PROVIDES DEFINED BENEFITS.


(D)           POST-TERMINATION BENEFITS.   EXCEPT AS SET FORTH IN SCHEDULE
3.9(D), NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES HAS ANY OBLIGATION TO PROVIDE
HEALTH, ACCIDENT, DISABILITY, LIFE INSURANCE OR DEATH BENEFITS WITH RESPECT TO
ANY CONSULTANT OF THE PURCHASED BUSINESS OR PURCHASED BUSINESS EMPLOYEE, BEYOND
THE TERMINATION OF EMPLOYMENT OR SERVICE OF SUCH EMPLOYEES, CONSULTANTS,
DIRECTORS OR RETIREES, WHETHER UNDER A SELLER PLAN OR OTHERWISE, OTHER THAN AS
REQUIRED UNDER SECTION 4980B OF THE CODE OR OTHER APPLICABLE LEGAL REQUIREMENT. 
THERE HAS BEEN NO WRITTEN OR, TO THE KNOWLEDGE OF SELLER, OTHER COMMUNICATION TO
ANY CONSULTANT OF THE PURCHASED BUSINESS OR PURCHASED BUSINESS EMPLOYEE THAT
WOULD REASONABLY BE EXPECTED TO PROMISE OR GUARANTEE ANY SUCH HEALTH, ACCIDENT,
DISABILITY, LIFE INSURANCE OR DEATH BENEFITS.


(E)           ACCELERATED PAYMENTS.  EXCEPT AS SET FORTH IN SCHEDULE 3.9(E),
NEITHER THE EXECUTION AND DELIVERY OF THIS AGREEMENT, NOR THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY, EITHER ALONE OR IN COMBINATION WITH
ANOTHER EVENT (WHETHER CONTINGENT OR OTHERWISE) WILL (I) ENTITLE ANY CONSULTANT
OF THE PURCHASED BUSINESS OR PURCHASED BUSINESS EMPLOYEE TO ANY PAYMENT; (II)
INCREASE THE AMOUNT OF COMPENSATION OR BENEFITS DUE TO ANY CONSULTANT OF THE
PURCHASED BUSINESS OR PURCHASED BUSINESS EMPLOYEE; OR (III) ACCELERATE THE
VESTING, FUNDING OR TIME OF PAYMENT OF ANY COMPENSATION, EQUITY AWARD OR OTHER
BENEFIT WITH RESPECT TO ANY CONSULTANT OF THE PURCHASED BUSINESS OR PURCHASED
BUSINESS EMPLOYEE.


(F)            EQUITY COMPENSATION.  NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES
MAINTAINS ANY PLAN, PROGRAM OR ARRANGEMENT AND IS NOT A PARTY TO ANY AGREEMENT
THAT PROVIDES ANY BENEFITS OR PAYMENTS TO ANY CONSULTANT OF THE PURCHASED
BUSINESS OR PURCHASED BUSINESS EMPLOYEE, BASED ON OR MEASURED BY THE VALUE OF,
ANY EQUITY SECURITY OF, OR INTEREST IN, SELLER.


(G)           INDEBTEDNESS.  NO CONSULTANT OF THE PURCHASED BUSINESS OR
PURCHASED BUSINESS EMPLOYEE IS INDEBTED TO SELLER OR ANY OF ITS SUBSIDIARIES OR
AFFILIATES FOR ANY AMOUNT IN EXCESS OF $10,000.

19


--------------------------------------------------------------------------------



3.10         COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS.


(A)           EXCEPT AS SET FORTH ON SCHEDULE 3.10(A):

(I)            SELLER AND EACH OF ITS SUBSIDIARIES IS, AND AT ALL TIMES SINCE
JANUARY 1, 2004 HAS BEEN, IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH EACH LEGAL
REQUIREMENT THAT IS OR WAS APPLICABLE TO IT IN CONNECTION WITH THE CONDUCT OR
OPERATION OF THE PURCHASED BUSINESS OR THE OWNERSHIP OR USE OF ANY OF THE
PURCHASED ASSETS;

(II)           NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS (WITH OR WITHOUT
NOTICE OR LAPSE OF TIME) (A) THAT IS REASONABLY LIKELY TO CONSTITUTE OR RESULT
IN A MATERIAL VIOLATION BY SELLER OR ANY OF ITS SUBSIDIARIES OF, OR A MATERIAL
FAILURE ON THE PART OF SELLER OR ANY OF ITS SUBSIDIARIES TO COMPLY WITH, ANY
LEGAL REQUIREMENT OR (B) THAT IS REASONABLY LIKELY TO GIVE RISE TO ANY MATERIAL
OBLIGATION ON THE PART OF SELLER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO THE
PURCHASED ASSETS TO UNDERTAKE, OR TO BEAR ALL OR ANY PORTION OF THE COST OF, ANY
REMEDIAL ACTION OF ANY NATURE; AND

(III)          NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED, AT ANY
TIME SINCE JANUARY 1, 2004, ANY WRITTEN NOTICE OR OTHER WRITTEN COMMUNICATION
FROM ANY GOVERNMENTAL ENTITY REGARDING (A) ANY ACTUAL OR ALLEGED, VIOLATION OF,
OR FAILURE TO COMPLY WITH, ANY LEGAL REQUIREMENT OR (B) ANY ACTUAL OR ALLEGED
OBLIGATION ON THE PART OF SELLER TO UNDERTAKE, OR TO BEAR ALL OR ANY PORTION OF
THE COST OF, ANY REMEDIAL ACTION OF ANY NATURE, IN EACH CASE, RELATED TO THE
PURCHASED BUSINESS OR THE PURCHASED ASSETS OR ASSUMED LIABILITIES.


(B)           SCHEDULE 3.10(B) SETS FORTH A TRUE, CORRECT AND COMPLETE LIST OF
ALL PERMITS HELD BY SELLER AND ITS SUBSIDIARIES THAT ARE MATERIAL TO THE CONDUCT
OF THE PURCHASED BUSINESS OR TO THE PURCHASED ASSETS OR ASSUMED LIABILITIES. 
THE PERMITS SET FORTH ON SCHEDULE 3.10(B) COLLECTIVELY CONSTITUTE ALL OF THE
PERMITS NECESSARY FOR SELLER AND ITS SUBSIDIARIES TO LAWFULLY CONDUCT AND
OPERATE THE PURCHASED BUSINESS AS CURRENTLY CONDUCTED AS OF THE DATE OF THIS
AGREEMENT AND TO PERMIT SELLER AND ITS SUBSIDIARIES TO OWN AND USE THE PURCHASED
ASSETS.  EXCEPT AS SET FORTH ON SCHEDULE 3.10(B), SELLER AND ITS SUBSIDIARIES
ARE AND AT ALL TIMES SINCE JANUARY 1, 2005 HAVE BEEN IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL PERMITS APPLICABLE TO THE CONDUCT AND OPERATIONS OF
THE PURCHASED BUSINESS, OR RELATED TO OR AFFECTING THE PURCHASED ASSETS OR
ASSUMED LIABILITIES.  NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED
ANY WRITTEN NOTICE ADVISING OF (I) ANY ACTUAL OR ALLEGED VIOLATION OF, OR
FAILURE TO COMPLY WITH, ANY SUCH PERMITS OR (II) ANY ACTUAL OR ALLEGED,
REVOCATION, WITHDRAWAL, SUSPENSION, CANCELLATION OR TERMINATION OF, OR ANY
MODIFICATION TO, ANY PERMIT SET FORTH ON OR REQUIRED TO BE SET FORTH ON SCHEDULE
3.10(B).  TO THE KNOWLEDGE OF SELLER, NO EVENT HAS OCCURRED OR CIRCUMSTANCE
EXISTS THAT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME) (I) IS REASONABLY LIKELY
TO CONSTITUTE OR RESULT DIRECTLY OR INDIRECTLY IN A MATERIAL VIOLATION BY SELLER
OR ANY OF ITS SUBSIDIARIES OF, OR A FAILURE ON THE PART OF SELLER OR ANY OF ITS
SUBSIDIARIES TO COMPLY WITH, ANY SUCH PERMITS OR (II) RESULT DIRECTLY OR
INDIRECTLY IN THE REVOCATION, WITHDRAWAL, SUSPENSION, CANCELLATION OR
TERMINATION OF, OR ANY MATERIAL MODIFICATION TO, ANY PERMIT SET FORTH ON OR
REQUIRED TO BE SET FORTH ON SCHEDULE 3.10(B).  ALL APPLICATIONS FOR OR RENEWALS
OF ALL PERMITS HAVE BEEN TIMELY FILED.  NO PERMIT WILL EXPIRE OR BE TERMINATED
AS A RESULT OF THE CONSUMMATION OF THE TRANSACTIONS.  SCHEDULE 3.10(B) ALSO
SEPARATELY IDENTIFIES WITH AN ASTERISK (*) SUCH PERMITS SET FORTH THEREON THAT
ARE HELD BY SELLER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE OPERATION
OF BOTH THE PURCHASED BUSINESS AND THE RETAINED BUSINESS.

20


--------------------------------------------------------------------------------



3.11         PROCEEDINGS; ORDERS.  EXCEPT AS SET FORTH ON SCHEDULE 3.11, THERE
IS NO PROCEEDING OR ORDER (A) PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED
AGAINST OR AFFECTING SELLER OR ANY OF ITS SUBSIDIARIES RELATED TO THE PURCHASED
BUSINESS OR THE PURCHASED ASSETS OR ASSUMED LIABILITIES; OR (B) THAT CHALLENGES
OR THAT MAY HAVE THE EFFECT OF PREVENTING, MAKING ILLEGAL, DELAYING OR OTHERWISE
INTERFERING WITH ANY OF THE TRANSACTIONS.  EXCEPT AS DESCRIBED ON SCHEDULE 3.11,
THE PROCEEDINGS SET FORTH OR REQUIRED TO BE SET FORTH ON SCHEDULE 3.11 WILL NOT,
INDIVIDUALLY OR IN THE AGGREGATE, HAVE A SELLER MATERIAL ADVERSE EFFECT ON THE
PURCHASED ASSETS, THE ASSUMED LIABILITIES OR THE PURCHASED BUSINESS.  EXCEPT AS
SET FORTH ON SCHEDULE 3.11, SELLER IS NOT SUBJECT TO ANY ORDER OF ANY
GOVERNMENTAL ENTITY RELATED TO THE PURCHASED BUSINESS OR THE PURCHASED ASSETS. 
NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES IS IN DEFAULT WITH RESPECT TO ANY
ORDER OF ANY GOVERNMENTAL ENTITY RELATING TO THE PURCHASED ASSETS, THE ASSUMED
LIABILITIES, OR THE PURCHASED BUSINESS, AND THERE ARE NO UNSATISFIED JUDGMENTS
AGAINST OR AFFECTING SELLER OR ANY OF ITS SUBSIDIARIES RELATED TO THE PURCHASED
BUSINESS OR THE PURCHASED ASSETS OR ASSUMED LIABILITIES.


3.12         CONTRACTS; NO DEFAULTS.


(A)           SCHEDULE 3.12(A) CONTAINS A COMPLETE AND ACCURATE LIST, AND SELLER
HAS MADE AVAILABLE TO BUYER TRUE AND COMPLETE COPIES, OF:

(I)            EACH TRANSFERRED CONTRACT THAT INVOLVES THE TELEVISION OR RADIO
BROADCASTING OR DISSEMINATION THROUGH OTHER MEDIA OF PROFESSIONAL DRAG RACING;

(II)           EACH TRANSFERRED CONTRACT THAT INVOLVES THE MERCHANDISING,
MARKETING OR PROMOTION OF THE PURCHASED BUSINESS DURING ANY TWELVE (12) MONTH
PERIOD OF AN AMOUNT OR VALUE, INDIVIDUALLY OR, FOR A SERIES OF RELATED
TRANSFERRED CONTRACTS, IN THE AGGREGATE, IN EXCESS OF $50,000;

(III)          EACH TRANSFERRED CONTRACT THAT PROVIDES FOR SELLER’S OR ANY OF
ITS SUBSIDIARIES’ USE OF RACETRACKS (OTHER THAN THE RACETRACKS) IN CONNECTION
WITH PROFESSIONAL DRAG RACING;

(IV)          EACH TRANSFERRED CONTRACT THAT GRANTS ANY PERSON SPONSORSHIP
RIGHTS WITH RESPECT TO THE PURCHASED BUSINESS DURING ANY TWELVE (12) MONTH
PERIOD OF AN AMOUNT OR VALUE, INDIVIDUALLY OR, FOR A SERIES OF RELATED
TRANSFERRED CONTRACTS, IN THE AGGREGATE, IN EXCESS OF $50,000;

(V)           EACH TRANSFERRED CONTRACT THAT INVOLVES PERFORMANCE OF SERVICES OR
DELIVERY OF GOODS, MATERIALS, SUPPLIES, EQUIPMENT, PRODUCTS, COMMODITIES,
INVENTORY OR OTHER PERSONAL PROPERTY (EXCLUDING THE INTELLECTUAL PROPERTY
ASSETS) TO OR BY SELLER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE
PURCHASED BUSINESS DURING ANY TWELVE (12) MONTH PERIOD OF AN AMOUNT OR VALUE,
INDIVIDUALLY OR, FOR A SERIES OF RELATED TRANSFERRED CONTRACTS, IN THE
AGGREGATE, IN EXCESS OF $50,000;

(VI)          EACH TRANSFERRED CONTRACT RELATED TO THE PURCHASED BUSINESS THAT
WAS NOT ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND THAT INVOLVES GOODS
OR SERVICES OF AN AMOUNT OR VALUE IN EXCESS OF $50,000;

21


--------------------------------------------------------------------------------


(VII)         EACH REAL PROPERTY LEASE;

(VIII)        EACH LEASE OF TANGIBLE PERSONAL PROPERTY OF SELLER OR ANY OF ITS
SUBSIDIARIES AND OTHER TRANSFERRED CONTRACTS, IN EACH CASE, AFFECTING THE
OWNERSHIP OF, LEASING OF, TITLE TO, USE OF, OR ANY LEASEHOLD OR OTHER INTEREST
IN, ANY OTHER PURCHASED ASSET (EXCEPT PERSONAL PROPERTY LEASES AND INSTALLMENT
AND CONDITIONAL SALES AGREEMENTS HAVING A VALUE PER ITEM OR AGGREGATE PAYMENTS,
IN EACH CASE, OF LESS THAN $50,000 AND WITH TERMS OF LESS THAN ONE YEAR);

(IX)           EACH LICENSING AGREEMENT, COVENANTS NOT TO SUE OR CO-EXISTENCE
AGREEMENTS INVOLVING SELLER OR ANY OF ITS SUBSIDIARIES RELATED TO ANY PURCHASED
ASSET, ASSUMED LIABILITY AND/OR SHARED ASSET, IN EACH CASE WITH RESPECT TO ANY
OF THE INTELLECTUAL PROPERTY ASSETS, INCLUDING FORMS OF AGREEMENTS WITH CURRENT
EMPLOYEES, CONSULTANTS OR CONTRACTORS REGARDING THE APPROPRIATION OR THE
NON-DISCLOSURE OF ANY OF THE INTELLECTUAL PROPERTY ASSETS, EXCLUDING TRANSFERRED
CONTRACTS RELATING TO OFF-THE-SHELF SHRINK-WRAP SOFTWARE USED IN THE PURCHASED
BUSINESS WHICH DOES NOT INVOLVE PAYMENT OF LICENSE, MAINTENANCE, SUPPORT,
TRANSACTION FEES AND OTHER FEES AND EXPENSES OF $50,000 OR MORE PER YEAR;

(X)            EACH JOINT VENTURE OR PARTNERSHIP INVOLVING SELLER OR ANY OF ITS
SUBSIDIARIES AND ANY OTHER PERSON, IN EACH CASE INVOLVING A SHARING OF PROFITS,
LOSSES, COSTS OR LIABILITIES RELATED TO THE PURCHASED BUSINESS, ANY PURCHASED
ASSET OR ASSUMED LIABILITY;

(XI)           EACH TRANSFERRED CONTRACT RELATED TO THE PURCHASED BUSINESS, ANY
PURCHASED ASSET OR ASSUMED LIABILITY CONTAINING COVENANTS THAT RESTRICT THE
RIGHT OF SELLER OR ANY OF ITS SUBSIDIARIES OR AFFILIATES TO ENGAGE IN OR COMPETE
WITH ANY PERSON IN ANY BUSINESS OR IN ANY GEOGRAPHICAL AREA OR WHICH CONTAINS AN
EXCLUSIVITY, MOST-FAVORED NATIONS OR OTHER SIMILAR PROVISION;

(XII)          EACH TRANSFERRED CONTRACT RELATED TO THE PURCHASED BUSINESS, ANY
PURCHASED ASSET OR ASSUMED LIABILITY PROVIDING FOR PAYMENTS TO OR BY ANY PERSON
BASED ON SALES, PURCHASES OR PROFITS, OTHER THAN DIRECT PAYMENTS FOR GOODS WITH
A VALUE LESS THAN $50,000;

(XIII)         EACH TRANSFERRED CONTRACT RELATED TO THE PURCHASED BUSINESS, ANY
PURCHASED ASSET OR ASSUMED LIABILITY FOR CAPITAL EXPENDITURES IN EXCESS OF
$50,000;

(XIV)        EACH TRANSFERRED CONTRACT RELATED TO THE PURCHASED BUSINESS, ANY
PURCHASED ASSET OR ASSUMED LIABILITY BETWEEN SELLER OR ANY OF ITS SUBSIDIARIES
AND ANY OF SELLER’S FORMER OR CURRENT DIRECTORS, OFFICERS AND EMPLOYEES (OTHER
THAN EMPLOYMENT, CONFIDENTIALITY AND INCENTIVE COMPENSATION AGREEMENTS OR
ARRANGEMENTS LISTED ON SCHEDULE 3.9(A));

(XV)         EACH TRANSFERRED CONTRACT CONSISTING OF A WRITTEN WARRANTY,
GUARANTY, AND OR OTHER SIMILAR UNDERTAKING FOR THE PAYMENT OF MONIES OR
PERFORMANCE OF SERVICES WITH A VALUE IN EXCESS OF $50,000 WITH RESPECT TO
CONTRACTUAL PERFORMANCE

22


--------------------------------------------------------------------------------


EXTENDED BY SELLER OR ANY OF ITS SUBSIDIARIES IN CONNECTION WITH THE PURCHASED
BUSINESS, ANY PURCHASED ASSET OR ASSUMED LIABILITY; AND

(XVI)        EACH AMENDMENT, SUPPLEMENT, AND MODIFICATION (WHETHER ORAL OR
WRITTEN) IN RESPECT OF ANY OF THE FOREGOING.

For each Transferred Contract set forth on Schedule 3.12(a) that is not
evidenced by a written agreement that fully provides the material terms
governing such Transferred Contract or for which Seller has not provided to
Buyer a true and complete copy, Schedule 3.12(a) sets forth a true, correct and
complete description of the material terms and conditions applicable to such
Transferred Contract set forth therein.  Schedule 3.12(a) also separately
identifies with an asterisk (*) each Transferred Contract listed thereon that is
a Shared Transferred Contract, and set forth on Exhibit B to the form of
Commercialization Agreement, attached hereto as Exhibit B, is a reasonably
complete summary description of the nature and extent of the services provided
and/or the nature of the relationship to the Retained Business under the Shared
Transferred Contracts.  Set forth on Exhibit A to the form of Commercialization
Agreement is a list of the Existing Sponsor Inventory Agreements (as defined in
the form of Commercialization Agreement), which contains a reasonably complete
summary of the Existing Sponsor Inventory (as defined in the form of
Commercialization Agreement) referred to therein.


(B)           SCHEDULE 3.12(B) CONTAINS A COMPLETE AND ACCURATE LIST, AND SELLER
HAS MADE AVAILABLE TO BUYER TRUE AND COMPLETE COPIES, OF:

(I)            EACH SELLER CONTRACT THAT INVOLVES THE TELEVISION OR RADIO
BROADCASTING OR DISSEMINATION THROUGH OTHER MEDIA OF ASSOCIATION DRAG RACING;

(II)           EACH SELLER CONTRACT THAT INVOLVES THE MERCHANDISING, MARKETING
OR PROMOTION OF THE RETAINED BUSINESS DURING ANY TWELVE (12) MONTH PERIOD OF AN
AMOUNT OR VALUE, INDIVIDUALLY OR, FOR A SERIES OF RELATED SELLER CONTRACTS, IN
THE AGGREGATE, IN EXCESS OF $50,000; AND

(III)          EACH SELLER CONTRACT THAT GRANTS ANY PERSON SPONSORSHIP RIGHTS
WITH RESPECT TO THE RETAINED BUSINESS DURING ANY TWELVE (12) MONTH PERIOD OF AN
AMOUNT OR VALUE, INDIVIDUALLY OR, FOR A SERIES OF RELATED TRANSFERRED CONTRACTS,
IN THE AGGREGATE, IN EXCESS OF $50,000.

Schedule 3.12(b) also separately lists each Seller Contract that is a Shared
Retained Contract, and set forth on Exhibit B to the form of Commercialization
Agreement, attached hereto as Exhibit B, is a reasonably complete summary
description of the nature and extent of the services provided and/or the nature
of the relationship to the Purchased Business under the Shared Retained
Contracts.


(C)           EXCEPT AS SET FORTH ON SCHEDULE 3.12(C), TO THE KNOWLEDGE OF
SELLER, NO OFFICER, DIRECTOR, AGENT, EMPLOYEE, CONSULTANT OR CONTRACTOR OF
SELLER OR ANY OF ITS SUBSIDIARIES IS BOUND BY ANY CONTRACT THAT PURPORTS TO
LIMIT THE ABILITY OF SUCH OFFICER, DIRECTOR, AGENT, EMPLOYEE, CONSULTANT OR
CONTRACTOR TO ENGAGE IN OR CONTINUE ANY CONDUCT, ACTIVITY OR PRACTICE RELATED TO
THE PURCHASED BUSINESS.

23


--------------------------------------------------------------------------------



(D)           EXCEPT AS SET FORTH ON SCHEDULE 3.12(D), EACH CONTRACT IDENTIFIED
OR REQUIRED TO BE IDENTIFIED ON SCHEDULE 3.12(A) AND SCHEDULE 3.12(B) IS IN FULL
FORCE AND EFFECT AND IS VALID AND ENFORCEABLE IN ACCORDANCE WITH ITS TERMS,
EXCEPT TO THE EXTENT ENFORCEABILITY MAY BE LIMITED BY (I) BANKRUPTCY,
INSOLVENCY, FRAUDULENT TRANSFER (OTHER THAN AS APPLIED TO SELLER OR ANY OF ITS
SUBSIDIARIES), MORATORIUM, REORGANIZATION AND OTHER SIMILAR LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY AND (II) THE GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER ASSERTED IN A PROCEEDING IN EQUITY OR AT LAW.


(E)           EXCEPT AS SET FORTH ON SCHEDULE 3.12(E),

(I)            SELLER OR ITS SUBSIDIARY IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH ALL TERMS AND REQUIREMENTS OF EACH TRANSFERRED CONTRACT AND EACH
SHARED RETAINED CONTRACT;

(II)           TO THE KNOWLEDGE OF SELLER, EACH OTHER PERSON THAT HAS OR HAD ANY
OBLIGATION OR LIABILITY UNDER ANY TRANSFERRED CONTRACT OR SHARED RETAINED
CONTRACT IS IN COMPLIANCE WITH ALL TERMS AND REQUIREMENTS OF SUCH TRANSFERRED
CONTRACT OR SHARED RETAINED CONTRACT;

(III)          TO THE KNOWLEDGE OF SELLER, NO EVENT HAS OCCURRED OR CIRCUMSTANCE
EXISTS THAT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME) IS REASONABLY LIKELY TO
VIOLATE OR BREACH OR GIVE EITHER SELLER, ANY OF ITS SUBSIDIARIES OR ANY OTHER
PERSON THE RIGHT TO DECLARE A DEFAULT OR EXERCISE ANY REMEDY UNDER, OR TO
ACCELERATE THE MATURITY OR PERFORMANCE OF, OR TO CANCEL, TERMINATE OR MODIFY,
ANY TRANSFERRED CONTRACT OR ANY SHARED RETAINED CONTRACT; AND

(IV)          NEITHER SELLER NOR OR ANY OF ITS SUBSIDIARIES HAS GIVEN TO OR
RECEIVED FROM ANY OTHER PERSON ANY WRITTEN NOTICE OR OTHER WRITTEN COMMUNICATION
REGARDING ANY ACTUAL OR ALLEGED VIOLATION OR BREACH OF, OR DEFAULT UNDER, ANY
TRANSFERRED CONTRACT OR ANY SHARED RETAINED CONTRACT.


(F)            EXCEPT AS SET FORTH ON SCHEDULE 3.12(F), THERE ARE NO
RENEGOTIATIONS OF, ATTEMPTS TO RENEGOTIATE, OR OUTSTANDING RIGHTS TO RENEGOTIATE
ANY AMOUNTS PAID OR PAYABLE TO SELLER OR ANY OF ITS SUBSIDIARIES IN EXCESS OF
$50,000 UNDER CURRENT OR COMPLETED TRANSFERRED CONTRACTS OR SHARED RETAINED
CONTRACTS WITH ANY PERSON AND NO SUCH PERSON HAS MADE WRITTEN DEMAND FOR SUCH
RENEGOTIATION.


(G)           EXCEPT AS SET FORTH ON SCHEDULE 3.12(G), ALL OF THE TRANSFERRED
CONTRACTS SET FORTH ON SCHEDULE 3.12(A) ARE ASSIGNABLE TO BUYER WITHOUT THE
CONSENT OF ANY OTHER PERSON, EXCEPT WHERE THE FAILURE TO OBTAIN SUCH CONSENT
WOULD NOT HAVE A SELLER MATERIAL ADVERSE EFFECT.


3.13         INSURANCE.  SCHEDULE 3.13 SETS FORTH EACH INSURANCE POLICY COVERING
SELLER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO THE PURCHASED BUSINESS AND THE
PURCHASED ASSETS, WHICH INSURANCE POLICIES PROVIDE TYPES AND AMOUNTS OF COVERAGE
WITH RESPECT TO THE PURCHASED BUSINESS AND THE PURCHASED ASSETS EQUAL TO OR
GREATER THAN THE COVERAGES SET FORTH ON SCHEDULE 5.17(B).  EACH INSURANCE POLICY
SET FORTH ON SCHEDULE 3.13 IS IN FULL FORCE AND EFFECT, AND IS SUFFICIENT FOR
COMPLIANCE WITH ALL APPLICABLE LEGAL REQUIREMENTS RELATED TO THE PURCHASED
BUSINESS AND ALL TRANSFERRED CONTRACTS RELATED TO THE PURCHASED BUSINESS TO
WHICH SELLER OR ANY

24


--------------------------------------------------------------------------------



OF ITS SUBSIDIARIES IS A PARTY.  SELLER IS NOT IN DEFAULT UNDER ANY OF SUCH
POLICIES OR BINDERS, AND SELLER HAS GIVEN ALL NOTICES AND PRESENTED ALL CLAIMS
UNDER EACH SUCH POLICY OR BINDER IN A DUE AND TIMELY FASHION.  SELLER HAS
DELIVERED TO BUYER A TRUE, CORRECT AND COMPLETE LIST OF ALL CLAIMS MADE UNDER
THE INSURANCE POLICIES RELATED TO THE PURCHASED BUSINESS OR THE PURCHASED ASSETS
SINCE JANUARY 1, 2004.  EXCEPT AS SET FORTH ON SCHEDULE 3.13, EACH INSURANCE
POLICY SET FORTH ON SCHEDULE 3.13 IS ASSIGNABLE TO BUYER WITHOUT THE CONSENT OF
ANY OTHER PERSON.


3.14         ENVIRONMENTAL MATTERS.  EXCEPT AS SET FORTH ON SCHEDULE 3.14:


(A)           TO THE KNOWLEDGE OF SELLER, (I) SELLER AND EACH OF ITS
SUBSIDIARIES IS, AND WITHIN THE PERIOD OF ALL APPLICABLE STATUTES OF LIMITATION
HAS BEEN, IN MATERIAL COMPLIANCE WITH ALL ENVIRONMENTAL LAWS APPLICABLE TO THE
OPERATION OF THE FACILITIES, AND (II) NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES
HAS ANY MATERIAL LIABILITY UNDER ANY SUCH ENVIRONMENTAL LAW.


(B)           TO THE KNOWLEDGE OF SELLER, SELLER AND ITS SUBSIDIARIES (I) HOLD
ALL ENVIRONMENTAL PERMITS (EACH OF WHICH IS IN FULL FORCE AND EFFECT) REQUIRED
FOR THE FACILITIES AND (II) ARE, AND WITHIN THE PERIOD OF ALL APPLICABLE
STATUTES OF LIMITATION HAVE BEEN, IN MATERIAL COMPLIANCE WITH ALL SUCH
ENVIRONMENTAL PERMITS.  TO THE KNOWLEDGE OF SELLER, EACH OF THE ENVIRONMENTAL
PERMITS HELD BY SELLER OR ITS SUBSIDIARIES AND CURRENTLY IN EFFECT AS OF THE
DATE OF THIS AGREEMENT WILL BE RENEWED EFFECTIVE PRIOR TO THE EXPIRATION OF SUCH
ENVIRONMENTAL PERMIT, SUBJECT TO ANY TERMS OR CONDITIONS CONTAINED IN ANY SUCH
ENVIRONMENTAL PERMITS AND WITHOUT MATERIAL EXPENSE.


(C)           SINCE JANUARY 1, 2002 SELLER HAS NOT RECEIVED ANY WRITTEN NOTICE,
DEMAND, LETTER OR REQUEST FOR INFORMATION RELATING TO THE FACILITIES ALLEGING
VIOLATION OF OR LIABILITY UNDER ANY ENVIRONMENTAL LAW.  NO ENVIRONMENTAL CLAIM
IS PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED AGAINST SELLER OR ANY OF
ITS SUBSIDIARIES.


(D)           TO THE KNOWLEDGE OF SELLER, NEITHER SELLER NOR ANY OF ITS
SUBSIDIARIES NOR ANY OTHER PERSON FOR WHOSE CONDUCT SELLER IS OR MAY BE HELD
RESPONSIBLE, HAS ANY ENVIRONMENTAL, HEALTH, AND SAFETY LIABILITIES WITH RESPECT
TO THE FACILITIES.


(E)           TO THE KNOWLEDGE OF SELLER, NO RELEASE OR THREAT OF RELEASE OF, OR
OTHER CONDITIONS PERTAINING TO, HAZARDOUS MATERIALS ARE PRESENT IN, ON OR UNDER
THE FACILITIES, THAT WOULD REASONABLY BE EXPECTED TO FORM THE BASIS OF ANY
MATERIAL ENVIRONMENTAL CLAIM AGAINST SELLER, ANY PAST, PRESENT OR FUTURE
OCCUPANT OF THE FACILITIES OR ANY PERSON (INCLUDING ANY PREDECESSOR OF SELLER OR
ANY OF ITS SUBSIDIARIES) WHOSE LIABILITY HAS BEEN IMPOSED UPON, RETAINED BY, OR
ASSUMED BY, SELLER OR ANY OF ITS SUBSIDIARIES, IN EACH CASE EITHER CONTRACTUALLY
OR BY OPERATION OF LAW.


3.15         EMPLOYEE MATTERS.


(A)           EMPLOYMENT.  EXCEPT AS SET FORTH ON SCHEDULE 3.15(A) AND EXCEPT
FOR SUCH VIOLATIONS FOR WHICH THE AMOUNT CLAIMED, OR THAT COULD BE CLAIMED, DOES
NOT EXCEED $1,500 INDIVIDUALLY OR $30,000 IN THE AGGREGATE, NEITHER SELLER NOR
ANY OF ITS SUBSIDIARIES HAS VIOLATED ANY EMPLOYMENT STATUTE OR OTHER APPLICABLE
LAW OR REGULATION REGARDING THE TERMS AND CONDITIONS OF EMPLOYMENT OF EMPLOYEES,
FORMER EMPLOYEES OR PROSPECTIVE EMPLOYEES OR OTHER LABOR RELATED MATTERS,
INCLUDING WITHOUT LIMITATION ANY LAWS, ORDERS, JUDGMENTS OR AWARDS RELATING TO
WRONGFUL

25


--------------------------------------------------------------------------------



DISCHARGE, DISCRIMINATION, PERSONAL RIGHTS, WAGES, HOURS, COLLECTIVE BARGAINING,
FAIR LABOR STANDARDS OR OCCUPATIONAL HEALTH AND SAFETY.  SCHEDULE 3.15(A) SETS
FORTH THE NAMES AND CURRENT ANNUAL SALARY RATES OR CURRENT HOURLY WAGES OF ALL
CURRENT PURCHASED BUSINESS EMPLOYEES.  NO PURCHASED BUSINESS EMPLOYEE AT THE
VICE PRESIDENT LEVEL OR HIGHER HAS GIVEN NOTICE OF INTENT TO TERMINATE SUCH
PURCHASED BUSINESS EMPLOYEE’S EMPLOYMENT WITH SELLER, AND, TO THE KNOWLEDGE OF
SELLER, NO SUCH PURCHASED BUSINESS EMPLOYEE INTENDS TO GIVE SUCH NOTICE.  NO
PURCHASED BUSINESS EMPLOYEE IS EMPLOYED BY ANY SUBSIDIARY OF SELLER.


(B)           LABOR.  NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES IS OR HAS EVER
BEEN A PARTY TO ANY COLLECTIVE BARGAINING OR SIMILAR AGREEMENT, AND THERE ARE NO
LABOR UNIONS OR OTHER ORGANIZATIONS REPRESENTING, PURPORTING TO REPRESENT OR, TO
THE KNOWLEDGE OF SELLER, ATTEMPTING TO REPRESENT, ANY EMPLOYEE OF SELLER OR ANY
OF ITS SUBSIDIARIES.  THERE ARE NO UNFAIR LABOR PRACTICE COMPLAINTS PENDING
AGAINST SELLER OR ANY OF ITS SUBSIDIARIES BEFORE THE NATIONAL LABOR RELATIONS
BOARD OR ANY OTHER GOVERNMENTAL ENTITY NOR, TO THE KNOWLEDGE OF SELLER, ARE ANY
SUCH COMPLAINTS THREATENED.  SINCE JANUARY 1, 2004, NEITHER SELLER NOR ANY OF
ITS SUBSIDIARIES HAS EXPERIENCED ANY STRIKE, SLOWDOWN, WORK STOPPAGE OR LOCKOUT
WITH RESPECT TO ANY EMPLOYEES OF SELLER OR ANY OF ITS SUBSIDIARIES DURING THE
PAST THREE YEARS, AND, TO THE KNOWLEDGE OF SELLER, NO SUCH STRIKES, SLOWDOWNS,
WORK STOPPAGES OR LOCKOUTS ARE THREATENED.


(C)           EMPLOYEE CLASSIFICATION; WITHHOLDING.  SELLER HAS PROPERLY
CLASSIFIED ALL OF THE PURCHASED BUSINESS EMPLOYEES AS EITHER EMPLOYEES OR
INDEPENDENT CONTRACTORS AND HAS WITHHELD AND PAID TO THE APPROPRIATE
GOVERNMENTAL ENTITY ALL AMOUNTS REQUIRED TO BE WITHHELD FROM COMPENSATION PAID
TO SUCH EMPLOYEES, EXCEPT WHERE THE FAILURE TO SO CLASSIFY ALL OF SUCH EMPLOYEES
WILL NOT RESULT IN A BUYER MATERIAL ADVERSE EFFECT. NEITHER SELLER NOR ANY OF
ITS SUBSIDIARIES IS LIABLE FOR ANY ARREARS OF TAXES, PENALTIES OR OTHER SUMS IN
A MATERIAL AMOUNT FOR FAILURE TO WITHHOLD AND PAY APPLICABLE TAXES.  SELLER HAS
PAID IN FULL TO THE PURCHASED BUSINESS EMPLOYEES OR ADEQUATELY ACCRUED FOR IN
ACCORDANCE WITH GAAP ALL WAGES, SALARIES, COMMISSIONS, BONUSES, BENEFITS AND
OTHER COMPENSATION DUE TO OR ON BEHALF OF SUCH EMPLOYEES.  THERE IS NO CLAIM
AGAINST SELLER OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO PAYMENT OF WAGES,
SALARY OR OVERTIME PAY THAT HAS BEEN ASSERTED IN WRITING SINCE JANUARY 1, 2005
OR IS NOW PENDING OR, TO THE KNOWLEDGE OF SELLER, THREATENED WITH RESPECT TO ANY
PURCHASED BUSINESS EMPLOYEE.


(D)           WORKERS’ COMPENSATION.  THERE ARE NO MATERIAL LIABILITIES, WHETHER
CONTINGENT OR ABSOLUTE, OF SELLER OR ANY OF ITS SUBSIDIARIES RELATING TO
WORKERS’ COMPENSATION BENEFITS THAT ARE NOT FULLY INSURED AGAINST BY A BONA FIDE
THIRD-PARTY INSURANCE CARRIER.


(E)           WARN ACT.  IN THE THREE YEARS PRIOR TO THE DATE OF THIS AGREEMENT,
NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES HAS EFFECTUATED (I) A “PLANT CLOSING”
(AS DEFINED IN THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT (THE “WARN
ACT”) OR PURSUANT TO ANY SIMILAR STATE, LOCAL OR FOREIGN LEGAL REQUIREMENT)
AFFECTING ANY SITE OF EMPLOYMENT OR ONE OR MORE FACILITIES OR OPERATING UNITS
WITHIN ANY SITE OF EMPLOYMENT OR FACILITY OF SELLER OR ANY OF ITS SUBSIDIARIES
OR (II) A “MASS LAYOFF” (AS DEFINED IN THE WARN ACT, OR ANY SIMILAR STATE, LOCAL
OR FOREIGN LAW) AFFECTING ANY SITE OF EMPLOYMENT OR FACILITY OF SELLER OR ANY OF
ITS SUBSIDIARIES.

26


--------------------------------------------------------------------------------



3.16         INTELLECTUAL PROPERTY.


(A)           SCHEDULE 3.16(A) HERETO SETS FORTH A CORRECT AND COMPLETE LIST OF
ALL INTELLECTUAL PROPERTY ASSETS OWNED BY SELLER OR ANY OF ITS SUBSIDIARIES,
WHICH ASSETS ARE RELATED TO OR USED IN CONNECTION WITH THE PURCHASED BUSINESS AS
CONDUCTED AT ANY TIME FROM AND AFTER JANUARY 1, 2002, WHICH ASSETS ARE
REGISTERED, OR FOR WHICH AN APPLICATION FOR REGISTRATION IS PENDING, WITH ANY
GOVERNMENTAL ENTITY IN THE NAME OF SELLER OR ANY OF ITS SUBSIDIARIES OR
BENEFICIALLY OWNED BY SELLER (IN WHICH CASE, SCHEDULE 3.16(A) ALSO PROVIDES THE
NAME OF THE PERSON HOLDING RECORD TITLE UNDER SUCH REGISTRATION OR
APPLICATION).  SCHEDULE 3.16(A) ALSO SEPARATELY IDENTIFIES WITH AN ASTERISK (*)
EACH INTELLECTUAL PROPERTY ASSET LISTED THEREON THAT ALSO RELATES TO OR IS USED
IN THE RETAINED BUSINESS (SUCH MARKED ITEMS OF INTELLECTUAL PROPERTY, TOGETHER
WITH EACH INTELLECTUAL PROPERTY ASSET NOT LISTED ON SUCH SCHEDULE THAT RELATES
TO OR IS USED IN BOTH THE PURCHASED BUSINESS AND THE RETAINED BUSINESS, THE
“SHARED INTELLECTUAL PROPERTY”).


(B)           EXCEPT AS SET FORTH ON SCHEDULE 3.16(B), (I) TO THE KNOWLEDGE OF
SELLER, SELLER’S AND ITS SUBSIDIARIES’ OPERATION OF THE PURCHASED BUSINESS HAS
NOT INTERFERED WITH, INFRINGED UPON OR MISAPPROPRIATED ANY INTELLECTUAL PROPERTY
RIGHTS OF ANY THIRD-PARTY, AND (II) NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES
HAS RECEIVED ANY CHARGE, COMPLAINT, CLAIM, DEMAND, OR OTHER WRITTEN NOTICE
ALLEGING ANY SUCH INTERFERENCE, INFRINGEMENT, MISAPPROPRIATION, OR VIOLATION
(INCLUDING ANY CLAIM THAT SELLER OR ANY OF ITS SUBSIDIARIES MUST LICENSE OR
REFRAIN FROM USING ANY INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD-PARTY).


(C)           EXCEPT AS SET FORTH ON SCHEDULE 3.16(C), TO THE KNOWLEDGE OF
SELLER, NO THIRD-PARTY INTERFERES WITH, INFRINGES UPON OR MISAPPROPRIATES ANY
INTELLECTUAL PROPERTY ASSETS OWNED BY SELLER OR ANY OF ITS SUBSIDIARIES.  EXCEPT
AS SET FORTH ON SCHEDULE 3.16(C), THE INTELLECTUAL PROPERTY ASSETS OWNED BY
SELLER AND ITS SUBSIDIARIES ARE NOT BEING CHALLENGED IN OR THE SUBJECT OF ANY
PENDING PROCEEDING, AND, TO THE KNOWLEDGE OF SELLER, NO SUCH PROCEEDING HAS BEEN
THREATENED.


(D)           EXCEPT AS SET FORTH ON SCHEDULE 3.16(D), (I) SELLER AND ITS
SUBSIDIARIES OWN ALL RIGHT, TITLE AND INTEREST IN THE INTELLECTUAL PROPERTY
ASSETS SET FORTH ON SCHEDULE 3.16(A) FREE AND CLEAR OF ALL ENCUMBRANCES (OTHER
THAN PERMITTED ENCUMBRANCES); (II) SELLER AND ITS SUBSIDIARIES HAVE A VALID AND
BINDING LICENSE TO USE THE INTELLECTUAL PROPERTY ASSETS THAT THEY DO NOT OWN,
INCLUDING, WITHOUT LIMITATION, THOSE LICENSED TO SELLER OR ANY OF ITS
SUBSIDIARIES PURSUANT TO THE LICENSE AGREEMENTS SET FORTH ON SCHEDULE 3.12 
(A)   (IX) IN WHICH SELLER OR ONE OF ITS SUBSIDIARIES IS THE LICENSEE AND SUCH
LICENSES ARE FREE AND CLEAR OF ALL ENCUMBRANCES (OTHER THAN PERMITTED
ENCUMBRANCES); (III) THE INTELLECTUAL PROPERTY ASSETS OWNED BY SELLER AND ITS
SUBSIDIARIES ARE VALID AND IN FULL FORCE AND EFFECT AND SELLER AND ITS
SUBSIDIARIES HAVE TAKEN ALL COMMERCIALLY REASONABLE ACTIONS REQUIRED TO MAINTAIN
THEIR VALIDITY AND EFFECTIVENESS; (IV) THERE ARE NO RESTRICTIONS ON THE DIRECT
OR INDIRECT TRANSFER OF ANY LICENSE OR OTHER AGREEMENT, OR ANY INTEREST THEREIN,
HELD BY SELLER OR ANY OF ITS SUBSIDIARIES IN RESPECT OF THE INTELLECTUAL
PROPERTY ASSETS OWNED BY SELLER OR ANY OF ITS SUBSIDIARIES; (V) SELLER AND ITS
SUBSIDIARIES HAVE TAKEN COMMERCIALLY REASONABLE MEASURES TO PROTECT THE
CONFIDENTIALITY OF ITS TRADE SECRETS; (VI) ALL LICENSES RELATING TO THE
INTELLECTUAL PROPERTY ASSETS ARE IN FULL FORCE AND EFFECT, AND NEITHER SELLER
NOR ANY OF ITS SUBSIDIARIES IS, NOR HAS SELLER OR ANY OF ITS SUBSIDIARIES
RECEIVED ANY NOTICE THAT IT IS, IN DEFAULT (OR, WITH THE GIVING OF NOTICE OR
LAPSE OF TIME OR BOTH, WOULD BE IN DEFAULT) UNDER ANY LICENSE RELATING TO SUCH
INTELLECTUAL PROPERTY ASSETS; AND (VII) WITH RESPECT TO EACH COMPOSITE

27


--------------------------------------------------------------------------------



MARK WITHIN THE INTELLECTUAL PROPERTY ASSETS, SELLER OR ONE OF ITS SUBSIDIARIES
HAS THE RIGHT TO USE EACH THIRD PARTY TRADEMARK THAT FORMS PART OF EACH SUCH
COMPOSITE MARK.


(E)           SCHEDULE 3.16(E) HERETO SETS FORTH THE INTELLECTUAL PROPERTY
ASSETS TO BE SOLD, CONVEYED, TRANSFERRED, ASSIGNED AND/OR DELIVERED TO BUYER AT
CLOSING (THE “TRANSFERRED INTELLECTUAL PROPERTY ASSETS”).  NOTWITHSTANDING
ANYTHING TO THE CONTRARY SET FORTH IN THIS AGREEMENT, WITH RESPECT TO THE
INTELLECTUAL PROPERTY ASSETS, SELLER AND ITS SUBSIDIARIES ARE SELLING, ASSIGNING
AND CONVEYING ALL OF SELLER’S AND ITS SUBSIDIARIES’ RIGHTS, TITLE AND INTERESTS
ONLY TO THE TRANSFERRED INTELLECTUAL PROPERTY ASSETS, AND ALL INTELLECTUAL
PROPERTY ASSETS NOT LISTED ON SCHEDULE 3.16(E) SHALL BE DEEMED TO BE EXCLUDED
ASSETS.  THE TRANSFERRED INTELLECTUAL PROPERTY ASSETS, TOGETHER WITH
INTELLECTUAL PROPERTY ASSETS TO BE LICENSED BY SELLER TO BUYER PURSUANT TO THE
BRAND LICENSE AGREEMENT, CONSTITUTE ALL INTELLECTUAL PROPERTY (I) CURRENTLY USED
IN THE PURCHASED BUSINESS OR (II) NECESSARY FOR THE CONDUCT OF THE PURCHASED
BUSINESS SUBSTANTIALLY AS CURRENTLY CONDUCTED AS OF THE DATE OF THIS AGREEMENT. 
WITH RESPECT TO EACH COMPOSITE MARK WITHIN THE TRANSFERRED INTELLECTUAL PROPERTY
ASSETS (“APA COMPOSITE MARK”), SELLER OR ONE OF ITS SUBSIDIARIES’ RIGHTS, TITLES
AND INTERESTS IN EACH SUCH APA COMPOSITE MARK ARE SET FORTH IN THE APPLICABLE
TRANSFERRED CONTRACT OR SHARED TRANSFERRED CONTRACT.  BY THE ASSIGNMENT OF
SELLER’S OR ONE OF ITS SUBSIDIARIES’ RIGHTS, TITLES AND INTERESTS TO SUCH
TRANSFERRED CONTRACT OR SHARED TRANSFERRED CONTRACT, AS APPLICABLE, TO BUYER AT
THE CLOSING, BUYER SHALL ACQUIRE ALL OF SELLER’S OR ONE OF ITS SUBSIDIARIES’
RIGHTS, TITLES AND INTERESTS WITH RESPECT TO SUCH APA COMPOSITE MARK AND BUYER
WILL HAVE THE RIGHT TO USE SUCH APA COMPOSITE MARK IN THE MANNER USED BY SELLER
OR ITS SUBSIDIARIES IN CONNECTION WITH THE PURCHASED BUSINESS, SUBJECT TO THE
TERMS AND CONDITIONS OF THE APPLICABLE TRANSFERRED CONTRACT OR SHARED
TRANSFERRED CONTRACT.


3.17         MAJOR SPONSORS.  SCHEDULE 3.17 CONTAINS A COMPLETE AND ACCURATE
LIST OF THE TWENTY (20) LARGEST SPONSORS DURING THE TWELVE (12) MONTHS ENDED
DECEMBER 31, 2006 (MEASURED BY DOLLAR VOLUME, BASED UPON CASH COMPENSATION AND
SELLER’S GOOD FAITH ESTIMATE OF THE VALUE OF ANY NON-CASH COMPENSATION, VALUE OR
BENEFIT), LISTED IN ALPHABETICAL ORDER.  THE BOOKS AND RECORDS INCLUDE CURRENT
INFORMATION NECESSARY TO IDENTIFY ALL DIRECT SPONSORS, THEIR CONTACT
INFORMATION, AND THEIR PAST ADVERTISING PURCHASES FROM SELLER OR ANY OF ITS
SUBSIDIARIES RELATED TO THE PURCHASED BUSINESS.


3.18         INVENTORY.  SCHEDULE 3.18 LISTS ALL LOCATIONS WHERE THE INVENTORY
IS PHYSICALLY LOCATED.  NONE OF THE INVENTORY IS CONSIGNED TO, OR HELD ON
CONSIGNMENT FROM, ANY THIRD-PARTY, AND ALL SUCH INVENTORY WAS ACQUIRED AND HAS
BEEN STORED IN GOOD CONDITION AND MAINTAINED IN ACCORDANCE WITH THE REGULAR
BUSINESS PRACTICES OF SELLER AND CONSISTS OF NEW AND UNUSED ITEMS OF A QUALITY
AND QUANTITY SUBSTANTIALLY ALL OF WHICH IS USABLE OR SALEABLE IN THE ORDINARY
COURSE OF BUSINESS.  EXCEPT FOR ANY ITEMS OF OBSOLETE OR DAMAGED MATERIAL OR
MATERIAL BELOW STANDARD QUALITY, SUBSTANTIALLY ALL OF WHICH HAVE BEEN WRITTEN
DOWN TO NET REALIZABLE MARKET VALUE OR FOR WHICH ADEQUATE RESERVES HAVE BEEN
PROVIDED, AND, EXCEPT AS DESCRIBED IN SCHEDULE 3.18, THE PRESENT QUANTITIES OF
INVENTORY ARE SALEABLE IN THE ORDINARY COURSE OF BUSINESS AND CONSISTENT WITH
THE AVERAGE LEVEL OF INVENTORY IN THE PAST TWELVE (12) MONTHS.


3.19         NO OTHER AGREEMENTS TO SELL ASSETS OR EQUITY.  EXCEPT AS SET FORTH
ON SCHEDULE 3.19, NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES HAS
ANY COMMITMENT OR LEGAL OBLIGATION, ABSOLUTE OR CONTINGENT, TO ANY OTHER PERSON,
OTHER THAN AS CONTEMPLATED BY THIS AGREEMENT, TO SELL, ASSIGN, TRANSFER OR
EFFECT A SALE OF THE PURCHASED BUSINESS OR THE PURCHASED

28


--------------------------------------------------------------------------------



ASSETS (OTHER THAN INVENTORY IN THE ORDINARY COURSE OF BUSINESS), TO SELL OR
EFFECT A SALE OF THE EQUITY INTERESTS IN SELLER OR ANY OF ITS SUBSIDIARIES, TO
EFFECT ANY MERGER, CONSOLIDATION, LIQUIDATION, DISSOLUTION OR OTHER
REORGANIZATION OF SELLER OR ANY OF ITS SUBSIDIARIES OR TO ENTER INTO ANY
AGREEMENT OR CAUSE THE ENTERING INTO OF AN AGREEMENT WITH RESPECT TO ANY OF THE
FOREGOING.


3.20         RELATED PARTY TRANSACTIONS.  EXCEPT AS SET FORTH IN SCHEDULE 3.20,
NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES OR AFFILIATES OR MANAGEMENT EMPLOYEES
(OR MEMBERS OF THEIR IMMEDIATE FAMILY) CURRENTLY OWNS NOR HAS OWNED (OF RECORD
OR AS A BENEFICIAL OWNER) AN EQUITY INTEREST OR ANY OTHER FINANCIAL OR PROFIT
INTEREST IN, A PERSON THAT HAS HAD BUSINESS DEALINGS OR A FINANCIAL INTEREST IN
ANY TRANSACTION WITH SELLER OR ANY OF ITS SUBSIDIARIES RELATED TO THE PURCHASED
BUSINESS (OTHER THAN RELATED SOLELY TO EXCLUDED ASSETS OTHER THAN THE
INTELLECTUAL PROPERTY ASSETS THEREIN) OTHER THAN BUSINESS DEALINGS OR
TRANSACTIONS CONDUCTED IN THE ORDINARY COURSE OF BUSINESS WITH SELLER AT
SUBSTANTIALLY PREVAILING MARKET PRICES AND ON SUBSTANTIALLY PREVAILING MARKET
TERMS.  EXCEPT AS SET FORTH IN SCHEDULE 3.20, NO AFFILIATE OF SELLER IS A PARTY
TO ANY CONTRACT WITH, OR HAS ANY CLAIM OR RIGHT AGAINST, SELLER OR ANY OF ITS
SUBSIDIARIES RELATED TO THE PURCHASED BUSINESS (OTHER THAN RELATED SOLELY TO
EXCLUDED ASSETS (OTHER THAN THE INTELLECTUAL PROPERTY ASSETS THEREIN) OR
EXCLUDED LIABILITIES).


3.21         BROKERS AND FINDERS.  NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES OR
AFFILIATES NOR ANY OF ITS OR THEIR REPRESENTATIVES HAVE INCURRED ANY OBLIGATION
OR LIABILITY FOR BROKERAGE OR FINDERS’ FEES OR AGENTS’ COMMISSIONS OR OTHER
SIMILAR PAYMENT IN CONNECTION WITH THIS AGREEMENT.  SELLER AGREES TO INDEMNIFY
BUYER AGAINST, AND TO HOLD BUYER HARMLESS FROM, ANY CLAIMS FOR BROKERAGE OR
SIMILAR COMMISSION OR OTHER COMPENSATION WHICH MAY BE MADE AGAINST BUYER BY ANY
THIRD-PARTY IN CONNECTION WITH THE TRANSACTIONS, WHICH CLAIM IS BASED UPON SUCH
THIRD-PARTY HAVING ACTED AS BROKER, FINDER, INVESTMENT BANKER, ADVISOR,
CONSULTANT OR APPRAISER OR IN ANY SIMILAR CAPACITY ON BEHALF OF SELLER OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES.


3.22         ACCREDITED INVESTOR STATUS; INVESTMENT REPRESENTATION.  SELLER IS
AN “ACCREDITED INVESTOR” AS SUCH TERM IS DEFINED UNDER RULE 501 OF THE
SECURITIES ACT.  SELLER IS ACQUIRING THE BUYER COMMON SHARES FOR ITS OWN ACCOUNT
WITH THE PRESENT INTENTION OF HOLDING THE BUYER COMMON SHARES FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY PUBLIC
DISTRIBUTION OF SUCH BUYER COMMON SHARES.  SELLER HAS SUCH KNOWLEDGE AND
EXPERIENCE IN FINANCIAL AND BUSINESS MATTERS THAT IT IS CAPABLE OF EVALUATING
THE MERITS AND RISKS OF AN INVESTMENT IN THE BUYER COMMON SHARES.  SELLER
ACKNOWLEDGES THAT THE BUYER COMMON SHARES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OR ANY APPLICABLE STATE OR FOREIGN SECURITIES LAWS (BUT MAY BE
REGISTERED IN ACCORDANCE WITH THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH
IN THE REGISTRATION RIGHTS AGREEMENT) AND THAT THE BUYER COMMON SHARES MAY NOT
BE SOLD, TRANSFERRED, OFFERED FOR SALE, PLEDGED, HYPOTHECATED OR OTHERWISE
DISPOSED OF UNLESS SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR
OTHER DISPOSITION IS REGISTERED UNDER THE SECURITIES ACT OR APPLICABLE STATE OR
FOREIGN SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT OR APPLICABLE STATE OR FOREIGN SECURITIES LAWS.


3.23         SELLER DISCLOSURE INFORMATION.  THE SELLER DISCLOSURE INFORMATION
SUPPLIED BY SELLER FOR INCLUSION IN THE PROXY STATEMENT AND ANY OTHER DOCUMENT
FILED WITH THE SEC BY BUYER IN CONNECTION WITH THE TRANSACTIONS (TAKING INTO
ACCOUNT ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO), AT THE DATE FIRST MAILED
TO THE STOCKHOLDERS OF BUYER, AT THE TIME OF THE BUYER STOCKHOLDER’S MEETING AND
AT THE TIME FILED WITH THE SEC, AS THE CASE MAY BE, WILL NOT CONTAIN

29


--------------------------------------------------------------------------------



ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT
MISLEADING.


3.24         LIMITED WARRANTIES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WHATSOEVER TO BUYER,
EXPRESS OR IMPLIED, CONCERNING THE PURCHASED ASSETS OR THE PURCHASED BUSINESS,
INCLUDING, WITHOUT LIMITATION, ANY REPRESENTATION OR WARRANTY AS TO VALUE,
QUALITY, QUANTITY, CONDITION, MERCHANTABILITY, SUITABILITY OR USE, SALABILITY,
OBSOLESCENCE, WORKING ORDER, VALIDITY OR ENFORCEABILITY.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller as follows:


4.1           ORGANIZATION AND GOOD STANDING.  BUYER IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF
DELAWARE WITH FULL POWER AND AUTHORITY TO CONDUCT ITS BUSINESS AS IT IS NOW
BEING CONDUCTED, TO OWN OR USE ITS ASSETS, AND TO PERFORM ITS OBLIGATION UNDER
ALL MATERIAL CONTRACTS TO WHICH IT IS A PARTY.  BUYER IS DULY QUALIFIED TO DO
BUSINESS AND IS IN GOOD STANDING UNDER THE LAWS OF EACH STATE OR OTHER
JURISDICTION IN WHICH EITHER THE OWNERSHIP OF ITS ASSETS OR THE OPERATION OF ITS
BUSINESS REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO SO QUALIFY
WILL NOT HAVE A BUYER MATERIAL ADVERSE EFFECT.  BUYER HAS MADE AVAILABLE TO THE
SELLER TRUE AND COMPLETE COPIES OF ITS ORGANIZATIONAL DOCUMENTS, AND BUYER IS
NOT IN DEFAULT UNDER OR IN VIOLATION OF ANY OF ITS ORGANIZATIONAL DOCUMENTS.


4.2           AUTHORITY; NO CONFLICT.


(A)           ASSUMING THE CONSENTS AND FILINGS SPECIFIED IN SECTION 4.2(C) ARE
OBTAINED OR MADE, AS APPLICABLE, BUYER HAS ALL REQUISITE POWER, AUTHORITY AND
CAPACITY, AND HAS TAKEN ALL ACTION NECESSARY, TO EXECUTE, DELIVER AND PERFORM
ITS OBLIGATIONS UNDER THIS AGREEMENT AND EACH ANCILLARY AGREEMENT TO WHICH IT IS
A PARTY.  THIS AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
BUYER AND CONSTITUTES THE LEGAL, VALID, AND BINDING OBLIGATION OF BUYER,
ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH ITS TERMS, AND, UPON THE EXECUTION
AND DELIVERY BY BUYER OF THE ANCILLARY AGREEMENTS TO WHICH IT IS A PARTY, SUCH
ANCILLARY AGREEMENTS WILL HAVE BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY
BUYER AND WILL CONSTITUTE THE LEGAL, VALID AND BINDING OBLIGATIONS OF BUYER,
ENFORCEABLE AGAINST BUYER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT THAT
ENFORCEABILITY OF THIS AGREEMENT AND THE ANCILLARY AGREEMENTS MAY BE LIMITED BY
(I) BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION AND OTHER SIMILAR LAWS
AFFECTING CREDITORS’ RIGHTS GENERALLY AND (II) THE GENERAL PRINCIPLES OF EQUITY,
REGARDLESS OF WHETHER ASSERTED IN A PROCEEDING IN EQUITY OR AT LAW.


(B)           ASSUMING THE CONSENTS AND FILINGS SPECIFIED IN SECTION 4.2(C) ARE
OBTAINED OR MADE, AS APPLICABLE, NEITHER THE EXECUTION AND DELIVERY OF THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS TO WHICH BUYER IS A PARTY NOR THE
CONSUMMATION OR PERFORMANCE OF ANY OF THE TRANSACTIONS WILL, DIRECTLY OR
INDIRECTLY (WITH OR WITHOUT NOTICE OR LAPSE OF TIME):

30


--------------------------------------------------------------------------------


(I)            CONTRAVENE, CONFLICT WITH OR RESULT IN A VIOLATION OF (A) ANY
PROVISION OF THE ORGANIZATIONAL DOCUMENTS OF BUYER OR (B) ANY RESOLUTION ADOPTED
BY THE BUYER BOARD;

(II)           CONTRAVENE, CONFLICT WITH OR RESULT IN A VIOLATION OF, OR GIVE
ANY GOVERNMENTAL ENTITY OR OTHER PERSON THE RIGHT TO CHALLENGE ANY OF THE
TRANSACTIONS OR TO EXERCISE ANY REMEDY OR OBTAIN ANY RELIEF UNDER, ANY LEGAL
REQUIREMENT OR ANY ORDER TO WHICH EITHER BUYER OR ANY MATERIAL PORTION OF ITS
ASSETS MAY BE SUBJECT;

(III)          CONTRAVENE, CONFLICT WITH OR RESULT IN A VIOLATION OF ANY OF THE
TERMS OR REQUIREMENTS OF, OR GIVE ANY GOVERNMENTAL ENTITY THE RIGHT TO REVOKE,
WITHDRAW, SUSPEND, CANCEL, TERMINATE OR MODIFY, ANY GOVERNMENTAL AUTHORIZATION
THAT IS HELD BY BUYER;

(IV)          CONTRAVENE, CONFLICT WITH OR RESULT IN A VIOLATION OR BREACH OF
ANY PROVISION OF, OR GIVE ANY PERSON THE RIGHT TO DECLARE A DEFAULT OR EXERCISE
ANY REMEDY UNDER, OR TO ACCELERATE THE MATURITY OR PERFORMANCE OF, OR TO CANCEL,
TERMINATE OR MODIFY, ANY MATERIAL CONTRACT TO WHICH BUYER IS A PARTY; OR

(V)           RESULT IN THE IMPOSITION OR CREATION OF ANY ENCUMBRANCE (OTHER
THAN PERMITTED ENCUMBRANCES) UPON OR WITH RESPECT TO ANY MATERIAL PORTION OF THE
ASSETS OF BUYER.


(C)           EXCEPT (I) AS MAY BE REQUIRED BY ANTITRUST LAWS, (II) FOR THE
REQUIRED BUYER STOCKHOLDER APPROVAL AND (III) FOR FILINGS (X) REQUIRED UNDER THE
EXCHANGE ACT, (Y) REQUIRED BY AMEX WITH RESPECT TO THE TRANSACTIONS AND (Z) AS
MAY OTHERWISE BE REQUIRED FOR BUYER TO COMPLY WITH APPLICABLE FEDERAL AND STATE
SECURITIES LAWS, BUYER IS NOT AND WILL NOT BE REQUIRED TO OBTAIN ANY CONSENT
FROM ANY PERSON IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS AGREEMENT
OR THE CONSUMMATION OR PERFORMANCE OF ANY OF THE TRANSACTIONS.


4.3           FINANCIAL STATEMENTS.


(A)           BUYER HAS DELIVERED TO SELLER (I) AUDITED BALANCE SHEETS OF BUYER
AS OF DECEMBER 31, 2005, MARCH 31, 2006, AND DECEMBER 31, 2006, AND THE RELATED
AUDITED STATEMENTS OF INCOME, CHANGES IN SHAREHOLDERS’ EQUITY, AND CASH FLOWS
FOR THE PERIODS FROM (V) JANUARY 1, 2006 TO MARCH 31, 2006, (W) DECEMBER 6, 2005
TO DECEMBER 31, 2005, (X) DECEMBER 6, 2005 TO MARCH 31, 2006, (Y) JANUARY 1,
2005 TO DECEMBER 31, 2005 AND (Z) JANUARY 1, 2006 TO DECEMBER 31, 2006; AND (II)
THE UNAUDITED BALANCE SHEET OF BUYER AS OF MARCH 31, 2007 AND THE RELATED
UNAUDITED STATEMENTS OF INCOME, CHANGES IN SHAREHOLDERS’ EQUITY, AND CASH FLOWS
FOR THE THREE-MONTH PERIOD THEN ENDED.  THE AUDITED AND UNAUDITED FINANCIAL
STATEMENTS REFERENCED IN THE FOREGOING SENTENCE HAVE BEEN PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS COVERED BY SUCH
STATEMENTS, ARE CONSISTENT WITH THE BOOKS AND RECORDS OF BUYER, AND FAIRLY
PRESENT IN ALL MATERIAL RESPECTS THE SPECIFIED NET WORKING CAPITAL AMOUNTS AND
OPERATING INCOME OF BUYER AS OF AND FOR THE PERIODS PRESENTED.


(B)           BUYER HAS NO LIABILITIES OF THE TYPE AND MAGNITUDE REQUIRED TO BE
REFLECTED OR RESERVED AGAINST ON A CONSOLIDATED BALANCE SHEET OF BUYER PREPARED
IN ACCORDANCE WITH GAAP OR THE NOTES THERETO, EXCEPT LIABILITIES INCURRED AFTER
DECEMBER 31, 2006 IN THE ORDINARY COURSE OF BUSINESS.

31


--------------------------------------------------------------------------------



4.4           PROCEEDINGS; ORDERS.  THERE IS NO PROCEEDING OR ORDER (A) PENDING
OR, TO THE KNOWLEDGE OF BUYER, THREATENED AGAINST OR AFFECTING BUYER, ITS
BUSINESS OR ANY MATERIAL PORTION OF ITS ASSETS; OR (B) THAT CHALLENGES OR THAT
MAY HAVE THE EFFECT OF PREVENTING, MAKING ILLEGAL, DELAYING OR OTHERWISE
INTERFERING WITH ANY OF THE TRANSACTIONS.  BUYER IS NOT SUBJECT TO ANY ORDER OF
ANY GOVERNMENTAL ENTITY, AND THERE ARE NO UNSATISFIED JUDGMENTS AGAINST OR
AFFECTING BUYER, ITS BUSINESS OR ANY MATERIAL PORTION OF ITS ASSETS.


4.5           BROKERS OR FINDERS.  BUYER AND ITS REPRESENTATIVES HAVE INCURRED
NO OBLIGATION OR LIABILITY, FOR BROKERAGE OR FINDERS’ FEES OR AGENTS’
COMMISSIONS OR OTHER SIMILAR PAYMENT IN CONNECTION WITH THIS AGREEMENT, OTHER
THAN OBLIGATIONS OR LIABILITIES TO MORGAN JOSEPH & CO., INC. FOR WHICH BUYER
SHALL BE SOLELY RESPONSIBLE.  BUYER AGREES TO INDEMNIFY SELLER AGAINST, AND TO
HOLD SELLER HARMLESS FROM, ANY CLAIMS FOR BROKERAGE OR SIMILAR COMMISSION OR
OTHER COMPENSATION WHICH MAY BE MADE AGAINST SELLER BY ANY THIRD-PARTY IN
CONNECTION WITH THE TRANSACTIONS, WHICH CLAIM IS BASED UPON SUCH THIRD-PARTY
HAVING ACTED AS BROKER, FINDER, INVESTMENT BANKER, ADVISOR, CONSULTANT OR
APPRAISER OR IN ANY SIMILAR CAPACITY ON BEHALF OF BUYER.


4.6           FINANCING.  BUYER HAS, AND AT THE CLOSING WILL HAVE, ACCESS TO
SUFFICIENT CASH OR OTHER SOURCES OF IMMEDIATELY AVAILABLE FUNDS TO ENABLE IT TO
PAY THE CLOSING AMOUNT AND ANY OTHER AMOUNTS TO BE PAID BY IT HEREUNDER OR UNDER
ANY OTHER OF THE ANCILLARY AGREEMENTS.


4.7           CAPITALIZATION.


(A)           THE AUTHORIZED CAPITAL STOCK OF BUYER CONSISTS OF 60,000,000
SHARES OF BUYER COMMON STOCK AND 1,000,000 SHARES OF BUYER PREFERRED STOCK.  AS
OF THE DATE HEREOF:  (I) 23,437,500 SHARES OF BUYER COMMON STOCK WERE ISSUED AND
OUTSTANDING; AND (II) NO SHARES OF BUYER PREFERRED STOCK WERE ISSUED AND
OUTSTANDING.  EXCEPT AS SET FORTH ON SCHEDULE 4.7(A) OR IN THE BUYER SEC
DOCUMENTS, AS OF THE DATE OF THIS AGREEMENT, THERE ARE NO SUBSCRIPTIONS,
OPTIONS, WARRANTS, CALLS, CONVERTIBLE OR EXCHANGEABLE SECURITIES, RIGHTS,
COMMITMENTS OR AGREEMENTS OF ANY CHARACTER PROVIDING FOR THE ISSUANCE OF ANY
SHARES OF BUYER CAPITAL STOCK OR OBLIGATING BUYER TO ISSUE OR SELL ANY SHARES OF
CAPITAL STOCK OF, OR OTHER EQUITY INTERESTS IN, BUYER.


(B)           AS OF THE DATE OF THIS AGREEMENT, EXCEPT AS SET FORTH IN SCHEDULE
4.7(B) OR IN THE BUYER SEC DOCUMENTS, THERE ARE NO OUTSTANDING OBLIGATIONS OF
BUYER TO REPURCHASE, REDEEM OR OTHERWISE ACQUIRE ANY SHARES OF CAPITAL STOCK,
VOTING SECURITIES OR EQUITY INTERESTS (OR ANY OPTIONS, WARRANTS OR OTHER RIGHTS
TO ACQUIRE ANY SHARES OF CAPITAL STOCK, VOTING SECURITIES OR EQUITY INTERESTS)
OF BUYER.


(C)           ALL BUYER COMMON SHARES WHICH MAY BE ISSUED PURSUANT TO THIS
AGREEMENT WILL BE, WHEN ISSUED, DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND NOT SUBJECT TO PREEMPTIVE RIGHTS.


4.8           SEC FILINGS.


(A)           BUYER HAS FILED AND FURNISHED ALL REQUIRED REPORTS, SCHEDULES,
FORMS, PROSPECTUSES AND REGISTRATION, PROXY AND OTHER STATEMENTS REQUIRED TO BE
FILED OR FURNISHED BY IT WITH OR TO THE SEC SINCE JANUARY 1, 2006 (COLLECTIVELY,
AND IN EACH CASE INCLUDING ALL SCHEDULES THERETO AND DOCUMENTS INCORPORATED BY
REFERENCE THEREIN, THE “BUYER SEC DOCUMENTS”).  AS OF THEIR RESPECTIVE EFFECTIVE
DATES (IN THE CASE OF BUYER SEC DOCUMENTS THAT ARE REGISTRATION STATEMENTS FILED
PURSUANT TO THE REQUIREMENTS OF THE SECURITIES ACT) AND AS OF THE

32


--------------------------------------------------------------------------------



RESPECTIVE DATES OF THE LAST AMENDMENT FILED WITH THE SEC (IN THE CASE OF ALL
OTHER BUYER SEC DOCUMENTS), THE BUYER SEC DOCUMENTS COMPLIED IN ALL MATERIAL
RESPECTS WITH THE REQUIREMENTS OF THE EXCHANGE ACT AND THE SECURITIES ACT, AS
THE CASE MAY BE, AND THE RULES AND REGULATIONS OF THE SEC PROMULGATED
THEREUNDER, EACH AS IN EFFECT ON THE APPLICABLE DATE REFERRED TO ABOVE,
APPLICABLE TO SUCH BUYER SEC DOCUMENTS, AND NONE OF THE BUYER SEC DOCUMENTS AS
OF SUCH RESPECTIVE DATES CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITTED TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
THEY WERE MADE, NOT MISLEADING.


(B)           NEITHER BUYER, NOR, TO THE KNOWLEDGE OF BUYER, ANY DIRECTOR,
OFFICER, AGENT, EMPLOYEE OR OTHER PERSON ACTING ON BEHALF OF BUYER, HAS: (I)
USED ANY CORPORATE OR OTHER FUNDS FOR UNLAWFUL CONTRIBUTIONS, PAYMENTS OR GIFTS,
OR MADE ANY UNLAWFUL EXPENDITURES RELATING TO POLITICAL ACTIVITY TO GOVERNMENT
OFFICIALS OR OTHERS OR ESTABLISHED OR MAINTAINED ANY UNLAWFUL OR UNRECORDED
FUNDS, IN ANY CASE IN VIOLATION OF SECTION 30A OF THE EXCHANGE ACT; OR (II)
ACCEPTED OR RECEIVED ANY UNLAWFUL CONTRIBUTIONS, PAYMENTS, GIFTS OR
EXPENDITURES.  EXCEPT AS SET FORTH IN BUYER SEC DOCUMENTS, SINCE JANUARY 1,
2006, NO EVENT HAS OCCURRED THAT WOULD BE REQUIRED TO BE REPORTED UNDER THE
CAPTION “CERTAIN RELATIONSHIP OR RELATED TRANSACTION” PURSUANT TO ITEM 404 OF
REGULATION S-K PROMULGATED BY THE SEC.


4.9           COMPLIANCE WITH LEGAL REQUIREMENTS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.9 OR IN THE BUYER SEC DOCUMENTS:

(A)   BUYER IS, AND AT ALL TIMES SINCE JANUARY 1, 2006 HAS BEEN, IN COMPLIANCE
IN ALL MATERIAL RESPECTS WITH EACH LEGAL REQUIREMENT THAT IS OR WAS APPLICABLE
TO IT IN CONNECTION WITH THE OWNERSHIP OF ITS ASSETS OR THE OPERATION OF ITS
BUSINESS;

(B)   NO EVENT HAS OCCURRED OR CIRCUMSTANCE EXISTS THAT (WITH OR WITHOUT NOTICE
OR LAPSE OF TIME) (I) THAT IS REASONABLY LIKELY TO CONSTITUTE OR RESULT IN A
MATERIAL VIOLATION BY BUYER OF, OR A MATERIAL FAILURE ON THE PART OF BUYER TO
COMPLY WITH, ANY LEGAL REQUIREMENT OR (B) THAT IS REASONABLY LIKELY TO GIVE RISE
TO ANY MATERIAL OBLIGATION ON THE PART OF BUYER WITH RESPECT TO THE ITS ASSETS,
OR TO BEAR ALL OR ANY PORTION OF THE COST OF, ANY REMEDIAL ACTION OF ANY NATURE;
AND

(C)   BUYER HAS NOT RECEIVED, AT ANY TIME SINCE JANUARY 1, 2006, ANY WRITTEN
NOTICE OR OTHER COMMUNICATION FROM ANY GOVERNMENTAL ENTITY OR ANY OTHER PERSON
REGARDING (A) ANY ACTUAL OR ALLEGED, VIOLATION OF, OR FAILURE TO COMPLY WITH,
ANY LEGAL REQUIREMENT OR (B) ANY ACTUAL OR ALLEGED OBLIGATION ON THE PART OF
BUYER TO UNDERTAKE, OR TO BEAR ALL OR ANY PORTION OF THE COST OF, ANY REMEDIAL
ACTION OF ANY NATURE, IN EACH CASE RELATED TO THE OWNERSHIP OF ITS ASSETS OR THE
OPERATION OF ITS BUSINESS.


4.10         INFORMATION IN PROXY STATEMENT.  THE PROXY STATEMENT AND ANY OTHER
DOCUMENT FILED WITH THE SEC BY BUYER IN CONNECTION WITH THE TRANSACTIONS (TAKING
INTO ACCOUNT ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO), AT THE DATE FIRST
MAILED TO THE STOCKHOLDERS OF BUYER, AT THE TIME OF THE BUYER STOCKHOLDER’S
MEETING AND AT THE TIME FILED WITH THE SEC, AS THE CASE MAY BE, WILL NOT CONTAIN
ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT
MISLEADING, AND THE PROXY STATEMENT AND SUCH

33


--------------------------------------------------------------------------------



OTHER DOCUMENTS FILED WITH THE SEC BY BUYER WILL COMPLY WITH THE PROVISIONS OF
THE EXCHANGE ACT; PROVIDED, HOWEVER, THAT NO REPRESENTATION IS MADE BY BUYER
WITH RESPECT TO STATEMENTS MADE THEREIN BASED ON INFORMATION SUPPLIED BY SELLER
FOR INCLUSION IN SUCH DOCUMENTS.


4.11         ABSENCE OF CERTAIN CHANGES OR EVENTS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.11 OR IN THE BUYER SEC DOCUMENTS OR AS CONTEMPLATED BY THIS AGREEMENT
OR THE ANCILLARY AGREEMENTS, SINCE DECEMBER 31, 2006, BUYER HAS CONDUCTED ITS
BUSINESS IN THE ORDINARY COURSE OF BUSINESS.  WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING AND EXCEPT AS EXPRESSLY PROVIDED HEREIN OR AS SET FORTH ON
SCHEDULE 4.11 OR IN THE BUYER SEC DOCUMENTS, SINCE DECEMBER 31, 2006, THERE HAS
BEEN NO:


(A)           BUYER MATERIAL ADVERSE CHANGE;


(B)           CHANGE IN ACCOUNTING METHODS, PRINCIPLES OR PRACTICES BY BUYER IN
CONNECTION WITH ITS ASSETS, LIABILITIES OR BUSINESS, OTHER THAN AS REQUIRED BY
GAAP OR OTHER APPLICABLE LAW;


(C)           DECLARATION, SETTING ASIDE OR PAYMENT OF ANY DIVIDEND OR OTHER
DISTRIBUTION (WHETHER IN CASH, STOCK OR PROPERTY) WITH RESPECT TO THE BUYER
CAPITAL STOCK; OR


(D)           SPLIT, COMBINATION OR RECLASSIFICATION OF THE BUYER CAPITAL STOCK
OR ANY ISSUANCE OR THE AUTHORIZATION OF ANY ISSUANCE OF ANY OTHER SECURITIES IN
EXCHANGE OR IN SUBSTITUTION FOR SHARES OF THE BUYER COMMON STOCK.


4.12         TAXES.


(A)           BUYER HAS TIMELY FILED (OR HAS HAD TIMELY FILED ON ITS BEHALF) OR
WILL FILE OR CAUSE TO BE TIMELY FILED, ALL TAX RETURNS REQUIRED BY APPLICABLE
LAW TO BE FILED BY ANY OF THEM PRIOR TO OR AS OF THE CLOSING.  ALL SUCH TAX
RETURNS ARE, OR WILL BE AT THE TIME OF FILING, TRUE, COMPLETE AND CORRECT IN ALL
MATERIAL RESPECTS.


(B)           BUYER HAS PAID (OR HAS HAD PAID ON ITS BEHALF), OR WHERE PAYMENT
IS NOT YET DUE, HAS ESTABLISHED (OR HAS HAD ESTABLISHED ON ITS BEHALF), OR WILL
ESTABLISH OR CAUSE TO BE ESTABLISHED ON OR BEFORE THE CLOSING, AN ADEQUATE
ACCRUAL FOR THE PAYMENT OF, ALL MATERIAL TAXES DUE WITH RESPECT TO ANY PERIOD
ENDING PRIOR TO OR AS OF THE CLOSING.

ARTICLE V.

COVENANTS

Seller and Buyer covenant and agree with each other as follows:


5.1           ACCESS AND INVESTIGATION.  WITHOUT LIMITING SELLER’S OBLIGATIONS
PURSUANT TO SECTION 5.9, BETWEEN THE DATE OF THIS AGREEMENT THROUGH THE EARLIER
OF THE CLOSING DATE OR THE VALID TERMINATION OF THIS AGREEMENT IN ACCORDANCE
WITH ARTICLE X, SELLER SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES TO, (A)
AFFORD BUYER AND ITS REPRESENTATIVES REASONABLE ACCESS DURING NORMAL BUSINESS
HOURS, IN A MANNER THAT DOES NOT UNREASONABLY INTERFERE WITH SELLER’S BUSINESS
AND OPERATIONS, TO ITS PERSONNEL, PROPERTIES, CONTRACTS, BOOKS AND RECORDS,
SELLER PLANS AND OTHER

34


--------------------------------------------------------------------------------



DOCUMENTS AND DATA RELATED TO THE PURCHASED BUSINESS AND THE PURCHASED ASSETS,
(B) FURNISH BUYER AND ITS REPRESENTATIVES WITH COPIES OF ALL SUCH CONTRACTS,
BOOKS AND RECORDS, SELLER PLANS AND OTHER EXISTING DOCUMENTS AND DATA RELATED TO
THE PURCHASED BUSINESS AS THEY MAY REASONABLY REQUEST AND (C) FURNISH BUYER AND
ITS REPRESENTATIVES WITH SUCH ADDITIONAL FINANCIAL, OPERATING AND OTHER DATA AND
INFORMATION RELATED TO THE PURCHASED BUSINESS AS THEY MAY REASONABLY REQUEST;
PROVIDED, HOWEVER, THAT NOTHING CONTAINED HEREIN SHALL REQUIRE SELLER TO FURNISH
TO BUYER OR PROVIDE BUYER WITH ACCESS TO ANY MARKETING INFORMATION, PRICING
INFORMATION OR OTHER SENSITIVE COMPETITIVE INFORMATION THE REVIEW OF WHICH LEGAL
COUNSEL TO BUYER OR SELLER, AS APPLICABLE, REASONABLY CONCLUDES MAY GIVE RISE TO
LIABILITY UNDER ANTITRUST LAWS; PROVIDED, FURTHER THAT ANY INVESTIGATION
PURSUANT TO THIS SECTION SHALL BE CONDUCTED IN SUCH MANNER AS NOT TO
UNREASONABLY INTERFERE WITH THE CONDUCT OF SELLER’S BUSINESS.  IN ADDITION,
SELLER SHALL BE ENTITLED TO REDACT THE RELEVANT PORTIONS OF THE BOOKS AND
RECORDS THAT RELATE TO THE RETAINED BUSINESS.


5.2           CONDUCT OF PURCHASED BUSINESS.  PRIOR TO THE CLOSING, EXCEPT AS
REQUESTED OR CONSENTED TO BY BUYER IN WRITING, SELLER SHALL, AND SHALL CAUSE
EACH OF ITS SUBSIDIARIES TO, CONDUCT THE PURCHASED BUSINESS ONLY IN THE ORDINARY
COURSE OF BUSINESS, AND TO USE BEST EFFORTS TO PRESERVE INTACT THE PURCHASED
BUSINESS AND ITS RELATIONSHIPS WITH ITS EMPLOYEES, SUPPLIERS, DISTRIBUTORS,
DEALERS AND OTHERS HAVING BUSINESS RELATIONSHIPS WITH IT.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, EXCEPT AS SPECIFICALLY CONTEMPLATED BY THIS
AGREEMENT OR THE ANCILLARY AGREEMENTS, OR AS SET FORTH ON SCHEDULE 5.2, SELLER
SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, DO ANY OF THE
FOLLOWING WITH RESPECT TO THE PURCHASED BUSINESS AND THE PURCHASED ASSETS
WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED:


(A)           SELL, LEASE, TRANSFER, MORTGAGE, INCUR ANY ENCUMBRANCES (OTHER
THAN PERMITTED ENCUMBRANCES) ON OR ASSIGN ANY PURCHASED ASSET, OTHER THAN ITEMS
HELD FOR SALE IN THE ORDINARY COURSE OF BUSINESS;


(B)           ENTER INTO ANY TRANSFERRED CONTRACT (OR SERIES OF RELATED
TRANSFERRED CONTRACTS) RELATED TO THE PURCHASED BUSINESS INVOLVING PAYMENTS OF
MORE THAN $100,000 IN THE AGGREGATE, OTHER THAN TO THE EXTENT THAT (I) SUCH
TRANSFERRED CONTRACT IS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS AND (II)
SELLER HAS PROVIDED BUYER WITH A WRITTEN NOTICE SETTING FORTH THE PRINCIPAL
TERMS OF SUCH TRANSFERRED CONTRACT PRIOR TO ITS ENTRANCE INTO ANY SUCH
TRANSFERRED CONTRACT;


(C)           TAKE ANY ACTION OUTSIDE THE ORDINARY COURSE OF BUSINESS THAT COULD
RESULT IN THE ACCELERATION, TERMINATION, MODIFICATION, OR CANCELLATION OF ANY
TRANSFERRED CONTRACT (OR SERIES OF RELATED TRANSFERRED CONTRACTS) RELATED TO THE
PURCHASED BUSINESS INVOLVING PAYMENTS OF MORE THAN $50,000 IN THE AGGREGATE (OR
IN THE ORDINARY COURSE OF BUSINESS, IN EXCESS OF $250,000 IN THE AGGREGATE),
OTHER THAN ANY TRANSFERRED CONTRACT THAT IS NOT ASSUMED BY BUYER PURSUANT TO
THIS AGREEMENT;


(D)           OTHER THAN IN THE ORDINARY COURSE OF BUSINESS OR PURSUANT TO THE
SELLER CREDIT FACILITY, ISSUE ANY NOTE, BOND, OR OTHER DEBT SECURITY OR CREATE,
INCUR, ASSUME, OR GUARANTEE ANY INDEBTEDNESS FOR BORROWED MONEY OR CAPITALIZED
LEASE OBLIGATION, IN EACH CASE SECURED IN WHOLE OR IN PART BY AN ENCUMBRANCE ON
ANY PURCHASED ASSETS OR AFFECTING THE PURCHASED BUSINESS;

35


--------------------------------------------------------------------------------



(E)           CANCEL, COMPROMISE, WAIVE, OR RELEASE ANY RIGHT OR CLAIM (OR
SERIES OF RELATED RIGHTS AND CLAIMS) RELATED TO THE PURCHASED ASSETS OR THE
PURCHASED BUSINESS INVOLVING MORE THAN $100,000 IN THE AGGREGATE, EXCEPT FOR
SUCH RIGHT OR CLAIM WHICH CONSTITUTE EXCLUDED LIABILITIES;


(F)            INSTITUTE, SETTLE, OR AGREE TO SETTLE ANY PROCEEDING RELATED TO
THE PURCHASED ASSETS, ASSUMED LIABILITIES OR THE PURCHASED BUSINESS, EXCEPT WITH
RESPECT TO CLAIMS HAVING A VALUE LESS THAN $100,000 IN THE AGGREGATE AND OTHER
THAN CLAIMS AND PROCEEDINGS CONSTITUTING EXCLUDED LIABILITIES;


(G)           WITH RESPECT TO ANY INTELLECTUAL PROPERTY ASSET, ABANDON ANY
RIGHTS OR ALLOW ANY APPLICATION OR REGISTRATION TO LAPSE, GRANT ANY LICENSE OR
SUBLICENSE OF ANY RIGHTS UNDER OR ENTER INTO ANY SETTLEMENT REGARDING ANY BREACH
OR INFRINGEMENT, OR MODIFY ANY EXISTING RIGHTS WITH RESPECT THERETO;


(H)           MAKE ANY LOANS TO, OR ENTER INTO ANY OTHER TRANSACTION WITH, ANY
PURCHASED BUSINESS EMPLOYEE THAT IS INTENDED TO BE A TRANSFERRING EMPLOYEE OTHER
THAN ROUTINE PAYMENT OF REMUNERATION, PROVISION OF BENEFITS AND REIMBURSEMENT OF
BUSINESS EXPENSES;


(I)            EXCEPT FOR THE KEY EXECUTIVE AGREEMENTS, ENTER INTO ANY
EMPLOYMENT CONTRACT, SALES COMMISSION AGREEMENT, CONSULTING AGREEMENT, DEFERRED
COMPENSATION, SEVERANCE, RETIREMENT OR SIMILAR AGREEMENT OR COLLECTIVE
BARGAINING AGREEMENT, WRITTEN OR ORAL, OR MODIFY THE TERMS OF ANY SUCH EXISTING
CONTRACT OR AGREEMENT WITH RESPECT TO ANY PURCHASED BUSINESS EMPLOYEE THAT IS
INTENDED TO BE A TRANSFERRING EMPLOYEE, OTHER THAN AS REQUIRED BY APPLICABLE
LEGAL REQUIREMENT;


(J)            ENTER INTO ANY EMPLOYMENT CONTRACT, SALES COMMISSION AGREEMENT,
CONSULTING AGREEMENT, DEFERRED COMPENSATION, SEVERANCE, RETIREMENT OR SIMILAR
AGREEMENT OR COLLECTIVE BARGAINING AGREEMENT, WRITTEN OR ORAL, WITH RESPECT TO
ANY NEW EMPLOYEE THAT IS INTENDED TO BE A TRANSFERRING EMPLOYEE; PROVIDED,
HOWEVER, THAT SELLER MAY, WITHOUT THE CONSENT OF BUYER, (A) HIRE NEW EMPLOYEES
FOR NEW POSITIONS TERMINABLE AT WILL WITH AN ANNUAL COMPENSATION NOT IN EXCESS
OF $50,000 INDIVIDUALLY OR $100,000 IN THE AGGREGATE, SUBJECT TO BUYER’S WRITTEN
CONSENT TO THE TREATMENT OF SUCH NEW EMPLOYEES AS TRANSFERRING EMPLOYEES OR (B)
HIRE NEW EMPLOYEES TO REPLACE ANY TERMINATED PURCHASED BUSINESS EMPLOYEE WHO WAS
INTENDED TO BE A TRANSFERRING EMPLOYEE AT SUBSTANTIALLY THE SAME COMPENSATION AS
THAT PAID TO SUCH TERMINATED PURCHASED BUSINESS EMPLOYEE; PROVIDED THAT SELLER
SHALL NOTIFY BUYER IN WRITING PROMPTLY FOLLOWING THE HIRING OF ANY SUCH
REPLACEMENTS FOR SENIOR MANAGEMENT PERSONNEL OF SELLER WHO WAS INTENDED TO BE A
TRANSFERRING EMPLOYEE;


(K)           GRANT ANY INCREASE IN THE BASE COMPENSATION OF OR AGREE TO PAY A
BONUS TO OR INCREASE A RATE OF COMMISSION FOR ANY PURCHASED BUSINESS EMPLOYEE
THAT IS INTENDED TO BE A TRANSFERRING EMPLOYEE OR MAKE ANY COMMITMENT TO ENGAGE
IN ANY OF THE FOREGOING, OTHER THAN ORDINARY ANNUAL INCREASES IN BASE
COMPENSATION CONSISTENT WITH PAST PRACTICE;


(L)            ADOPT, AMEND, MODIFY OR TERMINATE ANY SELLER PLAN COVERING
PURCHASED BUSINESS EMPLOYEES OR MAKE ANY COMMITMENT TO ENGAGE IN ANY OF THE
FOREGOING, OTHER THAN AS REQUIRED TO PERMIT COMPLIANCE BY SELLER WITH APPLICABLE
LEGAL REQUIREMENTS;

36


--------------------------------------------------------------------------------



(M)          MAKE OR COMMIT TO MAKE ANY NEW, NON-MAINTENANCE CAPITAL EXPENDITURE
RELATED TO THE PURCHASED BUSINESS OUTSIDE THE ORDINARY COURSE OF BUSINESS;


(N)           MAKE ANY CHANGE IN ANY ACCOUNTING PRACTICES FOLLOWED BY IT WITH
RESPECT TO THE PURCHASED BUSINESS (OTHER THAN CHANGES REQUIRED BY GAAP OR
APPLICABLE LAW AND CHANGES RELATED SOLELY TO EXCLUDED ASSETS OR EXCLUDED
LIABILITIES);


(O)           MAKE OR CHANGE ANY ELECTION IN RESPECT OF TAXES THAT WOULD AFFECT
THE PURCHASED ASSETS OR THE PURCHASED BUSINESS, ENTER INTO ANY TAX ALLOCATION
AGREEMENT, TAX-SHARING AGREEMENT, TAX INDEMNITY AGREEMENT OR CLOSING AGREEMENT
RELATING TO THE PURCHASED ASSETS OR THE PURCHASED BUSINESS, SETTLE OR COMPROMISE
ANY CLAIM, NOTICE, AUDIT REPORT OR ASSESSMENT IN RESPECT OF TAXES RELATING TO
THE PURCHASED ASSETS OR THE PURCHASED BUSINESS, OR CONSENT TO ANY EXTENSION OR
WAIVER OF THE LIMITATION PERIOD APPLICABLE TO ANY CLAIM OR ASSESSMENT IN RESPECT
OF TAXES RELATING TO THE PURCHASED ASSETS OR THE PURCHASED BUSINESS, EXCEPT FOR
CLAIMS AND ASSESSMENTS WHICH CONSTITUTE EXCLUDED LIABILITIES;


(P)           FAIL TO MAINTAIN THE BOOKS AND RECORDS ON A BASIS CONSISTENT WITH
PAST PRACTICE; OR


(Q)           ENTER INTO ANY CONTRACT TO DO ANY OF THE FOREGOING.


5.3           REQUIRED CONSENTS AND APPROVALS; SEPARATION OF CONTRACTS.


(A)           EACH PARTY HERETO HEREBY AGREES TO COOPERATE WITH EACH OTHER PARTY
AND USE ITS BEST EFFORTS TO PROMPTLY PREPARE AND FILE ALL NECESSARY
DOCUMENTATION TO EFFECT ALL NECESSARY NOTICES, REPORTS, REGISTRATIONS OR OTHER
FILINGS AND DOCUMENTS AND TO OBTAIN AS PROMPTLY AS REASONABLY PRACTICABLE ALL
MATERIAL CONSENTS.  EACH PARTY HERETO FURTHER AGREES TO COOPERATE WITH EACH
OTHER PARTY AND TO USE COMMERCIALLY REASONABLE EFFORTS TO OBTAIN PRIOR TO
CLOSING ALL OTHER CONSENTS OF ALL THIRD PARTIES AND GOVERNMENTAL ENTITIES
MUTUALLY AGREED TO BE REASONABLY NECESSARY OR ADVISABLE TO CONSUMMATE THE
TRANSACTIONS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY
HERETO AGREES TO COOPERATE WITH EACH OTHER PARTY IN IDENTIFYING ALL FILINGS,
CONSENTS OR APPROVALS THAT ARE MUTUALLY AGREED TO BE REASONABLY NECESSARY OR
ADVISABLE UNDER THE HSR ACT OR OTHER APPLICABLE ANTITRUST LAWS TO CONSUMMATE THE
TRANSACTIONS (COLLECTIVELY, THE “ANTITRUST APPROVALS”).  IN CARRYING OUT THE
FOREGOING OBLIGATIONS, EACH OF BUYER AND SELLER SHALL ACT REASONABLY AND AS
PROMPTLY AS PRACTICABLE.  EACH OF BUYER AND SELLER AGREE THAT IT WILL KEEP THE
OTHER PARTY APPRISED OF THE STATUS OF MATTERS RELATING TO COMPLETION OF THE
TRANSACTIONS, INCLUDING PROMPTLY FURNISHING THE OTHER WITH COPIES OF NOTICE OR
OTHER COMMUNICATIONS RECEIVED BY BUYER, SELLER OR THEIR RESPECTIVE AFFILIATES
FROM ALL THIRD PARTIES AND GOVERNMENTAL ENTITIES WITH RESPECT TO THE
TRANSACTIONS CONTEMPLATED HEREIN.


(B)           EACH PARTY AGREES TO PROMPTLY PREPARE AND FILE THE NOTIFICATION,
REPORT FORM AND/OR OTHER DOCUMENTATION REQUIRED TO OBTAIN ANTITRUST APPROVALS AS
AGREED BETWEEN THE PARTIES IN ACCORDANCE WITH SECTION 5.3(A).  TO THE EXTENT
POSSIBLE UNDER APPLICABLE LAW AND PRACTICE, EACH PARTY HEREBY COVENANTS TO
REQUEST EARLY TERMINATION OF THE WAITING PERIOD REQUIRED UNDER THE ANTITRUST
LAWS OF ANY JURISDICTION WHERE ANTITRUST APPROVAL IS SOUGHT (UNLESS OTHERWISE
AGREED BY THEIR LEGAL COUNSEL) AND, IF AND AS NECESSARY, TO USE BEST EFFORTS TO
COOPERATE WITH THE OTHER PARTY TO IN MAKING ANY SUPPLEMENTAL PRESENTATIONS TO
THE APPLICABLE GOVERNMENTAL ENTITIES AND,

37


--------------------------------------------------------------------------------



IF REQUESTED BY SUCH ENTITIES, TO PROMPTLY AMEND OR FURNISH ADDITIONAL
INFORMATION THEREUNDER.  EACH PARTY SHALL PROVIDE COPIES TO THE OTHER PARTY OF
THE FINAL DRAFTS OF ALL CORRESPONDENCE AND FILINGS PRIOR TO SUBMISSION OF SUCH
CORRESPONDENCE AND FILINGS TO THE APPLICABLE GOVERNMENTAL ENTITIES IN CONNECTION
WITH THE TRANSACTIONS AND SHALL PROVIDE COPIES TO THE OTHER PARTY OF THE FINAL
CORRESPONDENCE AND FILINGS IMMEDIATELY AFTER THE SUBMISSION OR FILING OF SUCH
DOCUMENTS.  NOTWITHSTANDING ANY OF THE FOREGOING, NEITHER SELLER NOR BUYER SHALL
BE UNDER ANY OBLIGATION TO (I) ACCEPT ANY CONDITIONS OR MODIFICATIONS IMPOSED OR
REQUESTED BY ANY GOVERNMENTAL ENTITY, (II) PROPOSE AND/OR ACCEPT DIVESTITURES,
OR (III) INITIATE OR DEFEND ANY LEGAL ACTION RELATING TO A DECISION OF A
GOVERNMENTAL ENTITY NOT TO CLEAR AND/OR APPROVE THE TRANSACTIONS UNDER ANY
ANTITRUST LAW.


(C)           ON OR PRIOR TO THE CLOSING DATE, SELLER SHALL USE ITS BEST EFFORTS
TO EITHER AMEND ALL SHARED CONTRACTS AND/OR ASSIGN TO BUYER THOSE RIGHTS UNDER
SUCH SHARED CONTRACTS THAT ARE USEFUL OR NECESSARY FOR THE PURCHASED BUSINESS,
AS REASONABLY DETERMINED BY BUYER, WITHOUT ADVERSELY AFFECTING THE RIGHTS
NECESSARY FOR THE OPERATION OF THE RETAINED BUSINESS, SO THAT, AFTER THE CLOSING
DATE, EACH SHARED CONTRACT SHALL BE EQUITABLY APPORTIONED BETWEEN THE PURCHASED
BUSINESS AND THE RETAINED BUSINESS THROUGH SUCH AMENDMENT AND/OR ASSIGNMENT,
INCLUDING, IF COMMERCIALLY PRACTICABLE, ON SUBSTANTIALLY THE SAME ECONOMIC TERMS
AS SUCH ARRANGEMENTS EXIST AS OF THE CLOSING DATE.  IF WITH RESPECT TO ANY
SHARED CONTRACT, SUCH AMENDMENT OR ASSIGNMENT CANNOT BE OBTAINED, OR IF AN
ATTEMPTED AMENDMENT OR ASSIGNMENT THEREOF WOULD ADVERSELY AFFECT IN A MATERIAL
RESPECT THE RIGHTS OF SELLER OR BUYER THEREUNDER, SELLER AND BUYER SHALL USE
THEIR BEST EFFORTS TO NEGOTIATE A MUTUALLY ACCEPTABLE ARRANGEMENT UNDER WHICH
(I) BUYER SHALL OBTAIN THE BENEFITS AND ASSUME THE OBLIGATIONS UNDER SUCH SHARED
CONTRACT TO THE EXTENT RELATED TO THE PURCHASED BUSINESS, INCLUDING ENTERING
INTO SUB-CONTRACTING, SUB-LICENSING OR SUB-LEASING ARRANGEMENTS FOR THE BENEFIT
OF BUYER, OR (II) SELLER SHALL ENFORCE FOR THE BENEFIT OF BUYER, WITH BUYER
ASSUMING SELLER’S OBLIGATIONS THEREUNDER, ANY AND ALL RIGHTS OF SELLER AGAINST A
THIRD-PARTY TO THE EXTENT RELATED TO THE PURCHASED BUSINESS; PROVIDED, HOWEVER,
THAT FOLLOWING THE EXPIRATION OR OTHER TERMINATION OF ANY SUCH SHARED CONTRACT,
NEITHER BUYER NOR SELLER SHALL BE OBLIGATED TO CONTINUE THE FOREGOING
ARRANGEMENT.   FOR ANY SHARED CONTRACT THAT HAS NOT BEEN AMENDED OR ASSIGNED IN
THE MANNER SET FORTH IN THIS SECTION 5.3(C), SUBJECT TO OBTAINING THE CONSENT OF
THE THIRD PARTY, (I) BUYER MAY REQUIRE SELLER TO MAKE (AND SELLER HEREBY AGREES
TO MAKE) ANY CHANGES TO ANY SHARED RETAINED CONTRACT IN BUYER’S SOLE DISCRETION
TO THE EXTENT THAT SUCH CHANGES RELATE SOLELY TO THE PURCHASED BUSINESS AND DO
NOT ADVERSELY AFFECT THE RIGHTS OF SELLER THEREUNDER; AND (II) SELLER MAY
REQUIRE BUYER TO MAKE (AND BUYER HEREBY AGREES TO MAKE) ANY CHANGES TO ANY
SHARED TRANSFERRED CONTRACT IN SELLER’S SOLE DISCRETION TO THE EXTENT THAT SUCH
CHANGES RELATE SOLELY TO THE RETAINED BUSINESS AND DO NOT ADVERSELY AFFECT THE
RIGHTS OF BUYER THEREUNDER.   FOR AVOIDANCE OF DOUBT, THE ARRANGEMENT SET FORTH
IN SCHEDULE 5.3(C) SHALL BE DEEMED TO BE A SHARED TRANSFERRED CONTRACT.


(D)           EACH OF SCHEDULES 3.12(A) AND 3.12(B) HERETO, EXHIBIT B TO THE
FORM OF COMMERCIALIZATION AGREEMENT ATTACHED HERETO AS EXHIBIT B AND THE RELATED
PROVISIONS THEREOF CHARACTERIZE VARIOUS CONTRACTS LISTED HEREIN AND THEREIN AS
TRANSFERRED CONTRACTS, RETAINED CONTRACTS, SHARED RETAINED CONTRACTS, OR SHARED
TRANSFERRED CONTRACTS (AS THE CASE MAY BE). NOTWITHSTANDING THE FOREGOING, THE
PARTIES HEREBY AGREE THAT, BETWEEN THE DATE HEREOF AND THE CLOSING, IF BUYER
REQUESTS A RE-CHARACTERIZATION OF ANY OF SUCH CONTRACTS, SELLER WILL CONSIDER
SUCH REQUEST IN GOOD FAITH, AND, IN THE EVENT THAT THE PARTIES CANNOT REACH
AGREEMENT ON SUCH

38


--------------------------------------------------------------------------------



CHARACTERIZATION, THE MATTER WILL THEREAFTER BE SUBMITTED TO EXPEDITED
ARBITRATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION 11.12 HEREOF.


(E)           SELLER SHALL USE ITS BEST EFFORTS TO ASSIGN, TRANSFER OR CONVEY
THE PERMITS TO BUYER, AS APPLICABLE, OR IF SUCH ASSIGNMENT, TRANSFER OR
CONVEYANCE OF A PERMIT IS NOT PERMITTED BY LAW OR WOULD HAVE A MATERIAL ADVERSE
EFFECT ON THE RETAINED BUSINESS, SELLER SHALL PROVIDE REASONABLE ASSISTANCE,
DOCUMENTATION AND OTHER SUPPORT TO BUYER, AS REASONABLY NECESSARY TO ENABLE
BUYER TO OBTAIN THE SAME BENEFITS, RIGHTS AND PRIVILEGES AVAILABLE TO SELLER AS
THE HOLDER OF SUCH PERMIT.


(F)            NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT BUT
SUBJECT TO THE PROVISIONS OF SECTION 1.2(D) WITH RESPECT TO THE ASSIGNMENT OF
THE SELLER LOAN AGREEMENTS, THIS AGREEMENT SHALL NOT CONSTITUTE AN AGREEMENT TO
ASSIGN ANY TRANSFERRED CONTRACT, REAL PROPERTY LEASE OR PERMIT RELATED TO THE
PURCHASED BUSINESS OR ANY CLAIM OR RIGHT OR ANY BENEFIT ARISING THEREUNDER OR
RESULTING THEREFROM IF AN ATTEMPTED ASSIGNMENT THEREOF, WITHOUT THE CONSENT OF A
THIRD-PARTY THERETO, WOULD CONSTITUTE A DEFAULT THEREOF OR IN ANY WAY ADVERSELY
AFFECT THE RIGHTS OF SELLER OR BUYER THEREUNDER.  IF SUCH CONSENT IS NOT
OBTAINED, OR IF AN ATTEMPTED ASSIGNMENT THEREOF WOULD BE INEFFECTIVE OR WOULD
AFFECT THE RIGHTS THEREUNDER SO THAT BUYER WOULD NOT RECEIVE ALL SUCH RIGHTS,
SELLER WILL ENTER INTO A MUTUALLY ACCEPTABLE ARRANGEMENT WITH BUYER TO PROVIDE
TO BUYER THE BENEFITS UNDER ANY TRANSFERRED CONTRACT, REAL PROPERTY LEASE,
PERMIT OR ANY CLAIM OR RIGHT, INCLUDING WITHOUT LIMITATION ENFORCEMENT FOR THE
BENEFIT OF BUYER OF ANY AND ALL RIGHTS OF SELLER OR ANY OF ITS SUBSIDIARIES
AGAINST A THIRD-PARTY THERETO ARISING OUT OF THE DEFAULT OR CANCELLATION BY SUCH
THIRD-PARTY OR OTHERWISE.  NOTHING IN THIS SECTION 5.3(F) SHALL AFFECT BUYER’S
RIGHT TO TERMINATE THIS AGREEMENT UNDER SECTION 10.1 BASED ON THE FAILURE OF THE
CONDITION TO BUYER’S OBLIGATION TO CLOSE IN SECTION 6.1(D) IN THE EVENT THAT ANY
MATERIAL CONSENT IS NOT OBTAINED.


5.4           NOTIFICATION.  BETWEEN THE DATE OF THIS AGREEMENT AND THE CLOSING,
EACH PARTY WILL PROMPTLY NOTIFY THE OTHER PARTIES HERETO IN WRITING IF SUCH
PARTY BECOMES AWARE OF ANY FACT OR CONDITION THAT CAUSES OR CONSTITUTES A BREACH
OF ANY OF ITS REPRESENTATIONS AND WARRANTIES AS OF THE DATE OF THIS AGREEMENT,
OR IF SUCH PARTY BECOMES AWARE OF THE OCCURRENCE AFTER THE DATE OF THIS
AGREEMENT OF ANY FACT OR CONDITION THAT WOULD (EXCEPT AS EXPRESSLY CONTEMPLATED
BY THIS AGREEMENT) CAUSE OR CONSTITUTE A BREACH OF ANY SUCH REPRESENTATION OR
WARRANTY HAD SUCH REPRESENTATION OR WARRANTY BEEN MADE AS OF THE TIME OF
OCCURRENCE OR DISCOVERY OF SUCH FACT OR CONDITION; PROVIDED, HOWEVER, THAT SUCH
DISCLOSURE SHALL NOT BE DEEMED TO CURE ANY BREACH OF A REPRESENTATION OR
WARRANTY.  SHOULD ANY SUCH FACT OR CONDITION REQUIRE ANY CHANGE IN THE
DISCLOSURE LETTER IF SUCH SCHEDULES WERE DATED AS OF THE DATE OF THE OCCURRENCE
OR DISCOVERY OF ANY SUCH FACT OR CONDITION, THE DISCOVERING PARTY WILL PROMPTLY
DELIVER TO EACH OTHER PARTY A SUPPLEMENT TO THE DISCLOSURE LETTER SPECIFYING
SUCH CHANGE; PROVIDED, HOWEVER, THAT SUCH SUPPLEMENT SHALL NOT BE DEEMED TO CURE
ANY BREACH OF A REPRESENTATION OR WARRANTY.  DURING THE SAME PERIOD, EACH PARTY
TO THIS AGREEMENT WILL PROMPTLY NOTIFY THE OTHER PARTIES HERETO OF THE
OCCURRENCE OF ANY BREACH OF ANY COVENANT OR AGREEMENT BY SUCH PARTY IN THIS
AGREEMENT OR OF THE OCCURRENCE OF ANY EVENT THAT MAY MAKE THE SATISFACTION OF
THE CONDITIONS IN ARTICLE VI IMPOSSIBLE OR UNLIKELY; PROVIDED, HOWEVER, THAT
SUCH DISCLOSURE SHALL NOT BE DEEMED TO CURE ANY BREACH OF A COVENANT OR
AGREEMENT OR TO SATISFY A CONDITION.  EACH PARTY TO THIS AGREEMENT SHALL
PROMPTLY NOTIFY THE OTHER PARTIES IF IT BECOMES AWARE OF A THREAT OR
COMMENCEMENT OF ANY PROCEEDING BEFORE THE CLOSING THAT EITHER (I) COULD IN ANY
WAY AFFECT THE PURCHASED BUSINESS OR THE ABILITY OF

39


--------------------------------------------------------------------------------



SUCH PARTY TO CONSUMMATE THE TRANSACTIONS OR (II) IF SUCH PROCEEDING WERE
DETERMINED ADVERSELY TO SUCH PARTY, COULD MATERIALLY AND ADVERSELY AFFECT SUCH
PARTY.


5.5           NO NEGOTIATION.  FROM THE DATE OF THIS AGREEMENT THROUGH THE
CLOSING DATE, OR UNLESS THIS AGREEMENT IS EARLIER TERMINATED PURSUANT TO ARTICLE
X, SELLER SHALL NOT, AND SHALL NOT AUTHORIZE OR ENCOURAGE ITS AFFILIATES AND
REPRESENTATIVES, TO DIRECTLY OR INDIRECTLY (A) SOLICIT, INITIATE OR ENCOURAGE
ANY INQUIRIES OR PROPOSALS FROM, (B) NEGOTIATE WITH, OR (C) PROVIDE ANY
NON-PUBLIC INFORMATION TO ANY PERSON (OTHER THAN BUYER AND ITS AFFILIATES AND
REPRESENTATIVES) RELATING TO ANY TRANSACTION INVOLVING THE SALE OF ALL OR A
SUBSTANTIAL PORTION OF THE PURCHASED BUSINESS, WHETHER AFFECTED BY SALE OF
ASSETS, SALE OF EQUITY INTERESTS, MERGER OR OTHERWISE.  IN THE EVENT THAT SELLER
OR ANY OF ITS AFFILIATES OR REPRESENTATIVES RECEIVES AN UNSOLICITED INQUIRY,
PROPOSAL OR OFFER FOR SUCH A TRANSACTION OR OBTAINS INFORMATION THAT ANY SUCH
INQUIRY, PROPOSAL OR OFFER IS LIKELY TO BE MADE, SELLER WILL (I) PROMPTLY
PROVIDE BUYER WITH WRITTEN NOTICE THEREOF, INCLUDING THE IDENTITY OF THE
PROSPECTIVE PURCHASER OR SOLICITING PARTY, (II) FURNISH BUYER WITH A COPY OF ANY
PROPOSED RESPONSE TO SUCH PURCHASER OR SOLICITING PARTY PRIOR TO DELIVERY
THEREOF AND (III) RESPOND TO SUCH INQUIRY, PROPOSAL OR OFFER BY INDICATING, IN
SUBSTANCE AND EFFECT, THAT SELLER IS A PARTY TO A BINDING AGREEMENT AND
REFERENCING ITS OBLIGATIONS UNDER THIS SECTION 5.5.


5.6           BEST EFFORTS.  BETWEEN THE DATE OF THIS AGREEMENT THROUGH THE
EARLIER OF THE CLOSING DATE OR THE VALID TERMINATION OF THIS AGREEMENT IN
ACCORDANCE WITH ARTICLE X, EACH OF THE PARTIES HERETO SHALL USE ITS BEST EFFORTS
TO CAUSE THE CONDITIONS IN SECTIONS 6.1 AND 6.2 TO BE SATISFIED.


5.7           PAYMENT OF LIABILITIES.  BETWEEN THE DATE OF THIS AGREEMENT AND
THE CLOSING DATE, SELLER SHALL PAY OR OTHERWISE SATISFY IN THE ORDINARY COURSE
OF BUSINESS ALL OF ITS LIABILITIES AND OBLIGATIONS RELATED TO OR INCURRED IN
CONNECTION WITH THE PURCHASED BUSINESS (OTHER THAN EXCLUDED LIABILITIES).  THE
PARTIES ACKNOWLEDGE THAT IT MAY NOT BE PRACTICABLE TO COMPLY OR ATTEMPT TO
COMPLY WITH THE PROCEDURES OF ANY BULK SALES LAWS OR SIMILAR LAW OF ANY OR ALL
OF THE STATES IN WHICH THE PURCHASED ASSETS ARE SITUATED OR OF ANY OTHER STATE
WHICH MAY BE ASSERTED TO BE APPLICABLE TO THE TRANSACTIONS.  THE PARTIES HEREBY
AGREE TO WAIVE COMPLIANCE WITH ANY SUCH LAWS.


5.8           PREPARATION OF ADDITIONAL PURCHASED BUSINESS FINANCIAL STATEMENTS.
 IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS, SELLER SHALL PREPARE
AND DELIVER TO BUYER, AND SHALL TAKE SUCH STEPS AS MAY BE REASONABLY REQUESTED
BY BUYER TO OBTAIN THE ASSISTANCE OF SELLER’S INDEPENDENT ACCOUNTANTS, GRANT
THORNTON LLP, IN THE PREPARATION OF, AN UNAUDITED BALANCE SHEET OF THE PURCHASED
BUSINESS AS OF MARCH 31, 2007 AND THE RELATED UNAUDITED STATEMENTS OF OPERATIONS
AND CASH FLOWS FOR THE FISCAL QUARTER THEN ENDED.  FROM THE DATE OF THIS
AGREEMENT THROUGH THE EARLIER OF THE CLOSING DATE OR THE VALID TERMINATION OF
THIS AGREEMENT IN ACCORDANCE WITH ARTICLE X, SELLER SHALL PREPARE AND DELIVER TO
BUYER, AND SHALL TAKE SUCH STEPS AS MAY BE REASONABLY REQUESTED BY BUYER TO
OBTAIN THE ASSISTANCE OF GRANT THORNTON LLP IN THE PREPARATION OF, UNAUDITED
BALANCE SHEETS OF THE PURCHASED BUSINESS AS OF THE LAST DAY OF EACH FISCAL
QUARTER AND THE RELATED UNAUDITED STATEMENTS OF OPERATIONS AND CASH FLOWS FOR
SUCH QUARTERLY PERIOD AND THE YEAR-TO-DATE PERIOD THEN ENDED.

40


--------------------------------------------------------------------------------



5.9           PROXY STATEMENT.


(A)           PROMPTLY FOLLOWING THE DATE OF THIS AGREEMENT, SELLER SHALL, AND
SHALL USE BEST EFFORTS TO CAUSE ITS REPRESENTATIVES AND AFFILIATES TO: (I)
FURNISH TO BUYER AND ITS REPRESENTATIVES ALL OF THE INFORMATION REGARDING
SELLER, THE PURCHASED BUSINESS, THE PURCHASED ASSETS AND THE ASSUMED LIABILITIES
(SUCH INFORMATION, THE “SELLER DISCLOSURE INFORMATION”) THAT BUYER MAY
REASONABLY REQUEST IN CONNECTION WITH THE PREPARATION OF THE PROXY STATEMENT AND
(II) COOPERATE WITH BUYER AND ITS REPRESENTATIVES AND AFFILIATES IN THE
PREPARATION OF PRO FORMA FINANCIAL INFORMATION REQUIRED TO BE INCLUDED, OR
REASONABLY REQUESTED BY BUYER FOR INCLUSION, IN THE PROXY STATEMENT.  AS
PROMPTLY AS REASONABLY PRACTICABLE AFTER BUYER’S RECEIPT FROM SELLER OF ALL
SELLER DISCLOSURE INFORMATION, BUYER SHALL PREPARE AND CAUSE THE PROXY STATEMENT
TO BE FILED WITH THE SEC.  BUYER SHALL USE BEST EFFORTS TO CAUSE THE PROXY
STATEMENT TO COMPLY WITH THE RULES AND REGULATIONS PROMULGATED BY THE SEC.


(B)           BUYER SHALL PROMPTLY: (I) NOTIFY SELLER UPON THE RECEIPT OF ANY
COMMENTS OR REQUESTS FOR ADDITIONAL INFORMATION FROM THE SEC RELATING TO THE
PROXY STATEMENTS; (II) PROMPTLY RESPOND TO ANY SUCH COMMENTS OR REQUESTS FOR
ADDITIONAL INFORMATION FOLLOWING THE RECEIPT OF ANY SUCH COMMENTS OR REQUESTS;
AND (III) PROVIDE SELLER WITH COPIES OF CORRESPONDENCE BETWEEN BUYER AND ITS
REPRESENTATIVES, ON THE ONE HAND, AND THE SEC AND ITS STAFF, ON THE OTHER HAND,
WITH RESPECT TO THE PROXY STATEMENT.   SELLER SHALL PROMPTLY FURNISH TO BUYER
ANY SELLER DISCLOSURE INFORMATION REASONABLY REQUESTED BY BUYER IN CONNECTION
WITH ITS RESPONSE TO ANY SUCH COMMENTS.


(C)           PRIOR TO THE FILING OR MAILING OF THE PROXY STATEMENT, OR
RESPONDING TO ANY COMMENTS OR REQUESTS FOR INFORMATION FROM THE SEC, BUYER SHALL
PROVIDE SELLER WITH THE OPPORTUNITY TO REVIEW AND COMMENT ON ANY DRAFTS OF THE
PROXY STATEMENT AND RELATED CORRESPONDENCE AND FILINGS.


(D)           IF AT ANY TIME PRIOR TO THE BUYER STOCKHOLDERS’ MEETING ANY EVENT
SHALL OCCUR, OR FACT OR INFORMATION SHALL BE DISCOVERED BY BUYER, THAT IS
REQUIRED TO BE SET FORTH IN AN AMENDMENT OF OR A SUPPLEMENT TO THE PROXY
STATEMENT, BUYER SHALL, IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THIS
SECTION 5.9, PREPARE AND FILE WITH THE SEC SUCH AMENDMENT OR SUPPLEMENT AS SOON
THEREAFTER AS IS REASONABLY PRACTICABLE AND CAUSE SUCH AMENDMENT OR SUPPLEMENT
TO BE DISTRIBUTED TO THE STOCKHOLDERS OF BUYER IF AND TO THE EXTENT REQUIRED BY
ANY LEGAL REQUIREMENT.  SELLER AGREES TO FURNISH TO BUYER ALL INFORMATION
CONCERNING SELLER AND ITS AFFILIATES AS MAY BE REASONABLY REQUESTED IN
CONNECTION WITH THE FOREGOING.  IF ANY EVENT RELATING TO ANY OF SELLER
DISCLOSURE INFORMATION OCCURS, OR IF SELLER BECOMES AWARE OF ANY SELLER
DISCLOSURE INFORMATION, THAT SHOULD BE DISCLOSED IN AN AMENDMENT OR SUPPLEMENT
TO THE PROXY STATEMENT, THEN SELLER SHALL PROMPTLY INFORM BUYER THEREOF AND
SHALL COOPERATE WITH BUYER IN FILING SUCH AMENDMENT OR SUPPLEMENT WITH THE SEC.


(E)           BUYER SHALL CAUSE THE PROXY STATEMENT TO BE MAILED TO BUYER’S
STOCKHOLDERS AS PROMPTLY AS REASONABLY PRACTICABLE AFTER THE SEC NOTIFIES BUYER
THAT IT HAS NO FURTHER COMMENTS ON THE PRELIMINARY PROXY STATEMENT.


5.10         BUYER STOCKHOLDERS’ MEETING.


(A)           BUYER SHALL TAKE ALL ACTION NECESSARY TO CALL, GIVE NOTICE OF AND
HOLD A MEETING OF BUYER’S STOCKHOLDERS TO APPROVE THE TRANSACTIONS (THE “BUYER
STOCKHOLDERS’

41


--------------------------------------------------------------------------------



MEETING”). THE BUYER STOCKHOLDERS’ MEETING WILL BE HELD AS PROMPTLY AS
REASONABLY PRACTICABLE AFTER THE DATE ON WHICH THE PROXY STATEMENT IS MAILED TO
THE STOCKHOLDERS OF BUYER, CONSISTENT WITH APPLICABLE LEGAL REQUIREMENTS.


(B)           SUBJECT TO SECTION 5.10(C): (I) THE PROXY STATEMENT SHALL INCLUDE
A STATEMENT TO THE EFFECT THAT THE BUYER BOARD RECOMMENDS THAT BUYER’S
STOCKHOLDERS VOTE TO APPROVE THE TRANSACTIONS (SUCH RECOMMENDATION, THE “BUYER
BOARD RECOMMENDATION”); (II) THE BUYER BOARD RECOMMENDATION SHALL NOT BE
WITHDRAWN OR ADVERSELY MODIFIED, AND (III) NO RESOLUTION BY THE BUYER BOARD OR
ANY COMMITTEE THEREOF TO WITHDRAW OR ADVERSELY MODIFY THE BUYER BOARD
RECOMMENDATION SHALL BE ADOPTED OR PROPOSED. BUYER SHALL USE BEST EFFORTS TO
OBTAIN THE REQUIRED BUYER STOCKHOLDER APPROVAL; PROVIDED, HOWEVER, THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, NOTHING
SHALL IN ANY WAY LIMIT THE RIGHT OF BUYER AND THE BUYER BOARD TO COMPLY WITH
THEIR OBLIGATIONS UNDER THE EXCHANGE ACT OR OTHER APPLICABLE LEGAL REQUIREMENTS.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION
5.10(B), AT ANY TIME PRIOR TO OBTAINING THE REQUIRED BUYER STOCKHOLDER APPROVAL,
THE BUYER BOARD RECOMMENDATION MAY BE WITHDRAWN OR ADVERSELY MODIFIED, IF THE
FAIRNESS OPINION OR THE VALUATION OPINION OBTAINED BY BUYER IN CONNECTION WITH
THE TRANSACTIONS (THE “BUYER FAIRNESS OPINION”) IS RESCINDED, WITHDRAWN OR
ADVERSELY MODIFIED


5.11         EMPLOYEE MATTERS.


(A)           AFTER THE DATE HEREOF AND PRIOR TO THE CLOSING DATE, BUYER SHALL
EXTEND OFFERS OF EMPLOYMENT TO EACH PURCHASED BUSINESS EMPLOYEE LISTED ON
SCHEDULE 5.11(A), EFFECTIVE FROM THE CLOSING DATE (ALL SUCH EMPLOYEES WHO ACCEPT
BUYER’S OFFER OF EMPLOYMENT ARE REFERRED TO AS THE “TRANSFERRING EMPLOYEES”). 
SUCH OFFERS SHALL PROVIDE FOR NO LESS THAN TWELVE (12) CALENDAR MONTHS OF
EMPLOYMENT WITH BUYER FOLLOWING THE CLOSING DATE, AND WHILE SO EMPLOYED, BUYER
SHALL CONTINUE TO PROVIDE, ALL OF THE TRANSFERRING EMPLOYEES WITH (I) BASE
SALARY, BONUS AND COMMISSION STRUCTURES WHICH ARE NO LESS FAVORABLE THAN THAT
WHICH THEY RECEIVED FROM SELLER IMMEDIATELY PRIOR TO THE CLOSING DATE, AND (II)
A 401(K) MATCHING PLAN WITH TERMS AND CONDITIONS (INCLUDING MATCHING
CONTRIBUTIONS) AT LEAST AS FAVORABLE AS SELLER’S CURRENT PLAN; AND (III) OTHER
EMPLOYEE BENEFITS NO LESS FAVORABLE IN COSTS, QUALITY AND SUBSTANCE, ON AN
AGGREGATE BASIS, TO THAT WHICH THEY RECEIVED FROM SELLER IMMEDIATELY PRIOR TO
THE CLOSING DATE.  IN ADDITION, BUYER SHALL PROVIDE THE TRANSFERRING EMPLOYEES
AND THEIR BENEFICIARIES WITH IMMEDIATE PARTICIPATION IN A GROUP HEALTH PLAN AND
SHALL (I) WAIVE ALL LIMITATIONS AS TO PREEXISTING CONDITIONS, EXCLUSIONS AND
WAITING PERIODS WITH RESPECT TO PARTICIPATION AND COVERAGE REQUIREMENTS
APPLICABLE TO THE TRANSFERRING EMPLOYEES UNDER ANY SUCH PLAN AND (II) PROVIDE
EACH TRANSFERRING EMPLOYEE WITH CREDIT FOR ANY CO-PAYMENTS AND DEDUCTIBLES PAID
PRIOR TO THE CLOSING DATE IN SATISFYING ANY APPLICABLE DEDUCTIBLE OR
OUT-OF-POCKET REQUIREMENTS UNDER ANY BUYER WELFARE PLANS THAT TRANSFERRING
EMPLOYEES ARE ELIGIBLE TO PARTICIPATE IN AFTER THE CLOSING DATE.  ON AND AFTER
THE CLOSING, BUYER AND ANY EMPLOYEE BENEFIT PLANS MAINTAINED BY BUYER OR ITS
AFFILIATES IN WHICH TRANSFERRING EMPLOYEES PARTICIPATE SHALL RECOGNIZE THE
SERVICE OF SUCH TRANSFERRING EMPLOYEES WITH THE SELLER FOR PURPOSES OF
DETERMINING ENTITLEMENT TO VACATION AND VACATION PAY (PRORATED FOR A PARTIAL
YEAR) AND FOR PURPOSES OF VESTING AND ELIGIBILITY UNDER ANY EMPLOYEE BENEFIT
PLAN, BUT NOT FOR PURPOSES OF BENEFIT ACCRUAL UNDER ANY “EMPLOYEE PENSION
BENEFIT PLAN” AS DEFINED IN SECTION 3(2) OF ERISA.  SELLER SHALL TERMINATE THE
EMPLOYMENT OF ALL TRANSFERRING EMPLOYEES

42


--------------------------------------------------------------------------------



IMMEDIATELY PRIOR TO THE CLOSING AND SHALL COOPERATE WITH AND USE THEIR BEST
EFFORTS TO ASSIST BUYER IN ITS EFFORTS TO SECURE SATISFACTORY EMPLOYMENT
ARRANGEMENTS WITH THOSE EMPLOYEES OF SELLER TO WHOM BUYER MAKES OFFERS OF
EMPLOYMENT.


(B)           SELLER SHALL BE LIABLE FOR, AND UPON TERMINATION OF EACH
TRANSFERRING EMPLOYEE’S EMPLOYMENT WITH SELLER IMMEDIATELY PRIOR TO CLOSING
SHALL PAY TO SUCH TRANSFERRING EMPLOYEE, AN AMOUNT EQUAL TO (I) THE VACATION
BENEFITS ACCRUED BY SUCH TRANSFERRING EMPLOYEE THROUGH THE DAY IMMEDIATELY PRIOR
TO THE CLOSING DATE AND (II) ALL PREVIOUSLY UNREIMBURSED EXPENSES INCURRED BY
SUCH TRANSFERRING EMPLOYEE AT ANY TIME PRIOR TO THE CLOSING DATE.


(C)           SELLER SHALL COMPLY WITH THE REQUIREMENTS OF THE WARN ACT OR ANY
SIMILAR STATE OR LOCAL LAW WITH RESPECT TO ANY “PLANT CLOSING” OR “MASS LAYOFF,”
AS THOSE TERMS (OR SIMILAR TERMS) ARE DEFINED IN THE WARN ACT OR SUCH OTHER
APPLICABLE STATE OR LOCAL LAW, WHICH MAY RESULT FROM THE TERMINATION OF
EMPLOYMENT OF ANY OF SELLER’S EMPLOYEES IN CONNECTION WITH THE TRANSACTIONS
THROUGH THE CLOSING DATE.  WITHOUT LIMITING THE GENERALITY OF SECTION 1.3(A),
BUYER SHALL NOT ASSUME ANY SELLER PLAN, ANY LIABILITY ARISING IN CONNECTION WITH
ANY SELLER PLAN OR ANY LIABILITY ARISING IN CONNECTION WITH THE SERVICE
RELATIONSHIP BETWEEN SELLER, ON THE ONE HAND, AND ANY PURCHASED BUSINESS
EMPLOYEE OR ANY CONSULTANT OR OTHER SERVICE PROVIDER OF SELLER, ON THE OTHER
HAND, WHICH LIABILITIES SHALL REMAIN THE SOLE OBLIGATION OF SELLER.  TO THE
EXTENT THAT ANY TRANSFERRING EMPLOYEE BECOMES ENTITLED TO ANY SEVERANCE,
TERMINATION OR OTHER PAYMENT OR BENEFIT IN CONNECTION WITH A TERMINATION OF
EMPLOYMENT BY SELLER, AS CONTEMPLATED BY SECTION 5.11(A) OR OTHERWISE, ANY SUCH
PAYMENT OR BENEFIT SHALL BE AND REMAIN SOLELY THE OBLIGATION OF SELLER, AND
BUYER SHALL NOT ASSUME OR INCUR ANY LIABILITY IN CONNECTION WITH ANY SUCH
TERMINATION OF EMPLOYMENT.


(D)           SELLER AND ITS ERISA AFFILIATES SHALL COMPLY, IF APPLICABLE, WITH
THE PROVISIONS OF THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT OF 1985, AS
AMENDED (“COBRA”) WITH RESPECT TO ANY PURCHASED BUSINESS EMPLOYEE WHO IS COVERED
UNDER ANY GROUP HEALTH PLAN MAINTAINED BY SELLER OR ITS ERISA AFFILIATES AS OF
THE CLOSING DATE OR WHOSE “QUALIFYING EVENT” WITHIN THE MEANING OF SECTION
4980B(F) OF THE CODE, OCCURS ON OR PRIOR TO THE CLOSING DATE, WHETHER PURSUANT
TO THE PROVISIONS OF COBRA OR OTHERWISE.


(E)           NO PROVISION OF THIS AGREEMENT SHALL CREATE ANY THIRD PARTY
BENEFICIARY RIGHTS IN ANY TRANSFERRING EMPLOYEE, ANY BENEFICIARY OR DEPENDENTS
THEREOF WITH RESPECT TO THE COMPENSATION, TERMS AND CONDITIONS OF EMPLOYMENT AND
BENEFITS THAT MAY BE PROVIDED TO ANY TRANSFERRING EMPLOYEE BY BUYER OR UNDER ANY
BENEFIT PLAN WHICH BUYER MAY MAINTAIN.  NO PROVISION OF THIS AGREEMENT SHALL
CONFER UPON ANY TRANSFERRING EMPLOYEE ANY RIGHT WITH RESPECT TO CONTINUED
EMPLOYMENT WITH BUYER OR ANY OF ITS AFFILIATES, NOR SHALL ANYTHING HEREIN
INTERFERE WITH THE RIGHT OF BUYER TO TERMINATE THE EMPLOYMENT OF ANY
TRANSFERRING EMPLOYEE AT ANY TIME, WITH OR WITHOUT CAUSE, NOR, EXCEPT AS
PROVIDED OTHERWISE IN SECTION 5.11(A), RESTRICT BUYER IN THE EXERCISE OF ITS
INDEPENDENT BUSINESS JUDGMENT IN MODIFYING ANY OF THE TERMS AND CONDITIONS OF
EMPLOYMENT, COMPENSATION AND/OR EMPLOYEE BENEFITS PROVIDED TO TRANSFERRING
EMPLOYEES.


5.12         DELIVERY AND OBJECTIONS TO TITLE AND SURVEY.


(A)           AS SOON AS REASONABLY PRACTICABLE, BUT IN NO EVENT LATER THAN TEN
(10) DAYS AFTER THE DATE HEREOF, SELLER SHALL REQUEST THE TITLE COMPANY TO
DELIVER TO BUYER FOR EACH OF THE

43


--------------------------------------------------------------------------------



OWNED REAL PROPERTIES, (I) A CURRENT PRELIMINARY TITLE REPORT ISSUED BY THE
TITLE COMPANY; AND (II) LEGIBLE COPIES OF ALL DOCUMENTS REFERRED TO IN EACH
PRELIMINARY TITLE REPORT.  BUYER SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION)
TO OBTAIN, AT BUYER’S SOLE COST AND EXPENSE, AND APPROVE, A NEW OR UPDATED ALTA
SURVEY OF EACH OF THE OWNED REAL PROPERTIES TO BE PREPARED BY A LICENSED
SURVEYOR OR ENGINEER HIRED BY BUYER (THE “SURVEYS”).  IF BUYER ELECTS TO OBTAIN
ANY SUCH SURVEYS, THEN BUYER WILL CAUSE SUCH SURVEYS TO BE COMPLETED WITHIN
FORTY (40) DAYS AFTER THE DATE HEREOF.  THE DOCUMENTS REFERRED TO IN (I) - (II)
OF THIS SECTION 5.12(A) ARE COLLECTIVELY REFERRED TO AS THE “TITLE DOCUMENTS.”


(B)           BUYER SHALL HAVE THE RIGHT TO REVIEW THE TITLE DOCUMENTS AND
OTHERWISE EXAMINE THE CONDITION OF THE TITLE TO EACH OF THE OWNED REAL
PROPERTIES DURING THE PERIOD WHICH IS TWENTY (20) DAYS FOLLOWING THE LATER OF
THE DATE ON WHICH (I) THE LAST OF THE TITLE DOCUMENTS HAVE BEEN DELIVERED TO
BUYER, OR (II) BUYER HAS RECEIVED THE LAST OF THE UPDATED OR NEW SURVEYS, AS THE
CASE MAY BE (HEREINAFTER REFERRED TO AS THE “TITLE INSPECTION PERIOD”).


(C)           DURING THE TITLE INSPECTION PERIOD, SELLER SHALL REQUEST THE TITLE
COMPANY TO DELIVER TO BUYER AN ALTA “EXTENDED COVERAGE” SUPPLEMENTAL REPORT OR
REPORTS FOR EACH OF THE OWNED REAL PROPERTIES COVERED BY THE SURVEYS; PROVIDED
BUYER SHALL PAY ANY ADDITIONAL EXPENSE THEREFOR AND SATISFY ANY OTHER TITLE
COMPANY REQUIREMENTS FOR THE ISSUANCE THEREOF.


(D)           SUBJECT TO SECTION 5.12(E), BUYER SHALL NOTIFY SELLER IN WRITING
(THE “TITLE NOTICE”) PRIOR TO THE EXPIRATION OF THE TITLE INSPECTION PERIOD
WHICH EXCEPTIONS TO TITLE (INCLUDING SURVEY MATTERS), IF ANY, WILL NOT BE
ACCEPTED BY BUYER.  IF BUYER FAILS TO NOTIFY SELLER IN WRITING OF ANY EXCEPTIONS
TO TITLE FOR ANY OF THE OWNED REAL PROPERTIES BY THE EXPIRATION OF THE TITLE
INSPECTION PERIOD, THEN BUYER SHALL BE DEEMED TO HAVE APPROVED THE CONDITION OF
TITLE FOR SUCH OWNED REAL PROPERTY.  IF BUYER NOTIFIES SELLER IN WRITING THAT
BUYER OBJECTS TO ANY EXCEPTIONS TO TITLE, THEN SELLER SHALL HAVE FIVE (5) DAYS
AFTER RECEIPT OF THE TITLE NOTICE TO NOTIFY BUYER IN WRITING (I) THAT, AS A
CONDITION TO CLOSING IN FAVOR OF BUYER, BUT NOT AS A COVENANT OF SELLER, SELLER
WILL REMOVE SUCH OBJECTIONABLE EXCEPTIONS FROM TITLE ON OR BEFORE THE CLOSING;
OR (II) THAT SELLER ELECTS NOT TO CAUSE SUCH EXCEPTIONS TO BE REMOVED.  SELLER
MAY ELECT EITHER ACTION REFERRED TO IN SUBPARAGRAPH (I) OR (II) ABOVE IN ITS
SOLE AND ABSOLUTE DISCRETION.  IF SELLER FAILS TO NOTIFY BUYER IN WRITING OF ITS
ELECTION WITHIN SAID FIVE (5) DAY PERIOD, SELLER SHALL BE DEEMED TO HAVE ELECTED
NOT TO CURE SUCH EXCEPTION.  THE PROCUREMENT BY SELLER OF A COMMITMENT FOR THE
ISSUANCE OF THE TITLE POLICY OR ENDORSEMENTS THERETO FOR EACH OF THE OWNED REAL
PROPERTIES SATISFACTORY TO BUYER AND INSURING BUYER AGAINST ANY TITLE EXCEPTION
WHICH WAS DISAPPROVED PURSUANT TO THIS SECTION 5.12(D) SHALL BE DEEMED A CURE BY
SELLER OF SUCH DISAPPROVAL.  IF SELLER GIVES BUYER NOTICE UNDER CLAUSE (II)
ABOVE, OR FAILS TO NOTIFY BUYER IN WRITING OF ITS ELECTION WITHIN SAID FIVE (5)
DAY PERIOD, THEN BUYER SHALL HAVE FIVE (5) DAYS WITHIN WHICH TO NOTIFY SELLER IN
WRITING THAT BUYER WILL EITHER (X) PROCEED WITH THE PURCHASE AND TAKE TITLE TO
THE OWNED REAL PROPERTY, SUBJECT TO SUCH UNCURED EXCEPTIONS AND WITHOUT WAIVING
ANY RIGHT OF BUYER TO SEEK INDEMNIFICATION FOR SELLER’S BREACH OF ANY OF ITS
REPRESENTATIONS OR WARRANTIES SET FORTH IN SECTION 3.6 OR ELSEWHERE IN THIS
AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE VII OR (Y) TERMINATE THIS
AGREEMENT IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE X.  IF BUYER FAILS TO
NOTIFY SELLER IN WRITING OF ITS ELECTION WITHIN SAID FIVE (5) DAY PERIOD, THEN
BUYER SHALL BE DEEMED TO HAVE ELECTED TO PROCEED WITH THE PURCHASE AND TAKE
TITLE TO THE OWNED REAL PROPERTY, SUBJECT TO SUCH UNCURED EXCEPTIONS AND WITHOUT
WAIVING ANY RIGHT OF BUYER TO SEEK INDEMNIFICATION FOR SELLER’S BREACH OF ANY OF
ITS REPRESENTATIONS OR

44


--------------------------------------------------------------------------------



WARRANTIES SET FORTH IN SECTION 3.6 OR ELSEWHERE IN THIS AGREEMENT IN ACCORDANCE
WITH THE PROVISIONS OF ARTICLE VII.


(E)           WHETHER OR NOT BUYER OBJECTS, IN ACCORDANCE WITH SECTION 5.12(D),
TO ANY TITLE EXCEPTION CONSISTING OF A MORTGAGE LIEN OR ANY OTHER ENCUMBRANCE
WHICH AFFECTS ANY OF THE OWNED REAL PROPERTIES AND THAT MAY BE REMOVED SOLELY BY
THE PAYMENT OF A LIQUIDATED SUM OF MONEY (AND THE EXECUTION AND/OR RECORDATION
OF AN APPROPRIATE LIEN RELEASE DOCUMENT), INCLUDING WITHOUT LIMITATION ANY LIENS
FOR UNPAID TAXES THEN DUE AND PAYABLE, SELLER SHALL BE OBLIGATED AND HEREBY
COVENANTS TO SATISFY AND REMOVE OF RECORD OR CURE, AS THE CASE MAY BE, EACH OF
SUCH ENCUMBRANCES ON OR BEFORE THE CLOSING DATE.  SELLER MAY USE ALL OR ANY
PORTION OF THE AGGREGATE PURCHASE PRICE TO EFFECT SUCH CURE AT THE CLOSING.  IF
SELLER FAILS TO REMOVE ANY SUCH ENCUMBRANCE PRIOR TO CLOSING, THEN BUYER MAY
APPLY SUCH PORTION OF THE AGGREGATE PURCHASE PRICE AS IS NECESSARY TO CAUSE THE
REMOVAL OF SUCH ENCUMBRANCE PRIOR TO CLOSING, IN WHICH CASE THE PROCEEDS OF THE
AGGREGATE PURCHASE PRICE TO BE OTHERWISE DISTRIBUTED TO SELLER UPON CLOSING
SHALL BE REDUCED BY THE AMOUNT SO APPLIED.


5.13         PRE-CLOSING “GAP” TITLE DEFECTS.  BUYER MAY, AT OR PRIOR TO
CLOSING, NOTIFY SELLER IN WRITING (THE “GAP NOTICE”) OF ANY OBJECTIONS TO TITLE
(A) RAISED BY THE TITLE COMPANY BETWEEN THE EXPIRATION OF THE TITLE INSPECTION
PERIOD AND THE CLOSING AND (B) NOT DISCLOSED BY THE TITLE COMPANY OR OTHERWISE
KNOWN TO BUYER PRIOR TO THE EXPIRATION OF THE TITLE INSPECTION PERIOD.  BUYER
MUST NOTIFY SELLER OF SUCH OBJECTION TO TITLE WITHIN FIVE (5) DAYS OF BEING MADE
AWARE OF THE EXISTENCE OF SUCH EXCEPTION.  IF BUYER SENDS A GAP NOTICE TO
SELLER, THEN BUYER AND SELLER SHALL HAVE THE SAME RIGHTS AND OBLIGATIONS WITH
RESPECT TO SUCH NOTICE AS APPLY TO A TITLE NOTICE UNDER SECTION 5.12.


5.14         CONVEYANCE OF TITLE.  AT CLOSING SELLER SHALL CONVEY AND TRANSFER
TO BUYER THE OWNED REAL PROPERTIES, BY EXECUTION AND DELIVERY OF A DEED AND SUCH
OTHER CONVEYANCE DOCUMENTATION AS MAY BE REQUIRED TO EFFECTUATE SUCH CONVEYANCE
AND TRANSFER (COLLECTIVELY, THE “REAL PROPERTY CONVEYANCE DOCUMENTS”).  THE FORM
AND SUBSTANCE OF THE REAL PROPERTY CONVEYANCE DOCUMENTS AND THE SHARING OF
RECORDING FEES, ESCROW FEES, TITLE INSURANCE, AND TRANSFER TAXES, IF ANY, FOR
EACH OWNED REAL PROPERTY SHALL BE IN ACCORDANCE WITH THE LOCAL CUSTOM AND
PRACTICE FOR THE JURISDICTION WHERE SUCH OWNED REAL PROPERTY IS LOCATED.  WITHIN
THIRTY (30) DAYS AFTER THE DATE OF THIS AGREEMENT, BUYER SHALL SUBMIT FOR
SELLER’S APPROVAL THE REAL PROPERTY CONVEYANCE DOCUMENTS, WHICH APPROVAL SHALL
NOT BE UNREASONABLY WITHHELD.  IF BUYER AND SELLER ARE UNABLE TO AGREE UPON THE
FORM AND SUBSTANCE OF ANY REAL PROPERTY CONVEYANCE DOCUMENT WITHIN SIX (6)
BUSINESS DAYS AFTER THE DATE SELLER RECEIVES SUCH REAL PROPERTY CONVEYANCE
DOCUMENT FROM BUYER, THEN EITHER PARTY MAY SUBMIT SUCH MATTER FOR RESOLUTION
THROUGH EXPEDITED ARBITRATION.  THE TITLE POLICY ISSUED BY THE TITLE COMPANY
SHALL EVIDENCE DELIVERY OF TITLE TO EACH OWNED REAL PROPERTY.


5.15         ENVIRONMENTAL ASSESSMENTS.  BUYER SHALL HAVE THE RIGHT (BUT NOT THE
OBLIGATION) TO OBTAIN, AT BUYER’S SOLE COST AND EXPENSE, AND APPROVE, A NEW
PHASE 1 ENVIRONMENTAL ASSESSMENT FOR EACH OF THE OWNED REAL PROPERTIES AND
LEASED REAL PROPERTIES (THE “PHASE 1 REPORTS”).  IF BUYER ELECTS TO OBTAIN ANY
SUCH PHASE 1 REPORTS, THEN BUYER WILL CAUSE SUCH PHASE 1 REPORTS TO BE PREPARED
AND DELIVERED TO BUYER WITHIN SIXTY (60) DAYS AFTER THE DATE HEREOF.  WITHIN TEN
(10) BUSINESS DAYS FOLLOWING RECEIPT OF EACH SUCH PHASE 1 REPORT, BUYER SHALL
HAVE THE OPTION TO EITHER (X) PROCEED WITH THE PURCHASE AND TAKE TITLE TO THE
OWNED REAL PROPERTY OR

45


--------------------------------------------------------------------------------



LEASED REAL PROPERTY (AS THE CASE MAY BE) TO WHICH THE PHASE 1 REPORT RELATES,
SUBJECT TO THE MATTERS DISCLOSED THEREIN AND WITHOUT WAIVING ANY RIGHT OF BUYER
TO SEEK INDEMNIFICATION FOR SELLER’S BREACH OF ANY OF ITS REPRESENTATIONS OR
WARRANTIES SET FORTH IN SECTION 3.14 OR ELSEWHERE IN THIS AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE VII, OR (Y) TERMINATE THIS AGREEMENT
IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE X.  IF BUYER FAILS TO NOTIFY SELLER
IN WRITING OF ITS ELECTION WITHIN SUCH TEN (10) BUSINESS DAY PERIOD, THEN BUYER
SHALL BE DEEMED TO HAVE ELECTED TO PROCEED WITH THE PURCHASE AND TAKE TITLE TO
SUCH OWNED REAL PROPERTY OR LEASED REAL PROPERTY (AS THE CASE MAY BE), SUBJECT
TO THE MATTERS DISCLOSED IN SUCH PHASE 1 REPORT AND WITHOUT WAIVING ANY RIGHT OF
BUYER TO SEEK INDEMNIFICATION FOR SELLER’S BREACH OF ANY OF ITS REPRESENTATIONS
OR WARRANTIES SET FORTH IN SECTION 3.14 OR ELSEWHERE IN THIS AGREEMENT IN
ACCORDANCE WITH THE PROVISIONS OF ARTICLE VII.


5.16         TRANSITION SERVICES AGREEMENT.  CONCURRENTLY WITH THE CLOSING,
BUYER AND SELLER SHALL ENTER INTO AN AGREEMENT ON TERMS AND CONDITIONS MUTUALLY
ACCEPTABLE TO BUYER AND SELLER (THE “TRANSITION SERVICES AGREEMENT”), PURSUANT
TO WHICH SELLER SHALL PROVIDE BUYER WITH, AND BUYER SHALL REIMBURSE SELLER FOR
ITS REASONABLE, OUT-OF-POCKET COSTS AND EXPENSES IN CONNECTION WITH THE
PROVISION OF, THE FOLLOWING SERVICES FOR A MUTUALLY AGREED UPON TRANSITION
PERIOD: (A) HUMAN RESOURCES AND SIMILAR TYPES OF EMPLOYEE ADMINISTRATIVE
SERVICES WITH RESPECT TO TRANSFERRING EMPLOYEES, (B) INTEGRATION SERVICES WITH
RESPECT TO BUYER’S INFORMATION TECHNOLOGY AND SYSTEMS AND ASSOCIATED COMPUTER
PROGRAMS, PRODUCTS, EQUIPMENTS AND SERVICES, (C) SOLELY TO THE EXTENT THAT THE
CLOSING SHALL OCCUR ON OR BEFORE THE FINAL NATIONAL EVENT OF THE 2007 NHRA
RACING SEASON, SUPPORT SERVICES (AS DEFINED IN THE OPERATIONAL SUPPORT
AGREEMENT) AND SANCTIONING SERVICES (AS DEFINED IN THE SANCTIONING AGREEMENT),
IN THE MANNER THAT SUCH SERVICES ARE CONTEMPLATED TO BE PERFORMED PURSUANT TO
THE TERMS OF THE OPERATIONAL SUPPORT AGREEMENT AND THE SANCTIONING AGREEMENT,
RESPECTIVELY, FOR THE REMAINING NATIONAL EVENTS IN THE 2007 NHRA RACING SEASON
AND (D) SUCH OTHER TRANSITIONAL AND INTEGRATION SERVICES AS MAY BE SET FORTH
THEREIN.  IF BUYER AND SELLER ARE UNABLE TO AGREE UPON THE FORM AND SUBSTANCE OF
THE TRANSITION SERVICES AGREEMENT PRIOR TO THE CLOSING, THE CLOSING SHALL NOT BE
DELAYED SOLELY FOR THIS REASON AND SUCH DISPUTE SHALL BE SUBMITTED FOR
ARBITRATION.  FOR THE PERIOD BETWEEN THE CLOSING AND THE ARBITRATOR’S DECISION,
EACH PARTY SHALL IN GOOD FAITH EXERCISE THEIR BEST EFFORTS TO PROVIDE THE
TRANSITION SERVICES DESCRIBED IN THIS SECTION 5.16 AT COST SO THAT NEITHER THE
PURCHASED BUSINESS NOR THE RETAINED BUSINESS IS ADVERSELY AFFECTED IN ANY
MATERIAL RESPECTS PENDING THE DECISION OF THE ARBITRATOR.


5.17         COOPERATION WITH RESPECT TO INSURANCE OBLIGATIONS.  FROM THE DATE
OF THIS AGREEMENT THROUGH THE CLOSING DATE, BUYER AND SELLER SHALL COOPERATE IN
GOOD FAITH TO ENTER INTO INSURANCE ARRANGEMENTS ON TERMS AND CONDITIONS MUTUALLY
ACCEPTABLE TO BUYER AND SELLER (INCLUDING, WITHOUT LIMITATION, JOINT INSURANCE
POLICIES ENTERED INTO BY BUYER AND SELLER) WITH RESPECT TO THE RETAINED BUSINESS
AND THE PURCHASED BUSINESS AND THE PERFORMANCE BY BUYER AND SELLER OF THEIR
RESPECTIVE OBLIGATIONS UNDER THE ONGOING BUSINESS AGREEMENTS (SUCH ARRANGEMENT,
“MUTUAL INSURANCE”).  IN THE EVENT THAT BUYER AND SELLER ARE UNABLE TO OBTAIN
MUTUAL INSURANCE, AT CLOSING, AND AS A CONDITION THEREOF, SELLER AND BUYER SHALL
OBTAIN, AT THE RESPECTIVE PARTY’S SOLE COST AND EXPENSE, INSURANCES POLICIES OR
OTHER FORMS OF INSURANCE EVIDENCING INSURANCE COVERAGE OF THE TYPES AND IN THE
AMOUNTS LISTED IN SCHEDULE 5.17(A), IN THE CASE OF SELLER, AND SCHEDULE 5.17(B),
IN THE CASE OF BUYER, EACH OF WHICH POLICIES AND COVERAGES SHALL NAME THE OTHER
PARTY AS AN ADDITIONAL INSURED.  IN THE EVENT THAT BUYER AND/OR SELLER IS UNABLE
TO OBTAIN SUCH COVERAGE, AT CLOSING, AND AS A CONDITION THEREOF, BUYER AND/OR
SELLER SHALL

46


--------------------------------------------------------------------------------



HAVE OBTAINED SUCH OTHER EQUIVALENT ARRANGEMENTS AS SHALL BE REASONABLY
SATISFACTORY TO THE OTHER PARTY.


5.18         2006 AUDITED HISTORICAL FINANCIAL STATEMENTS.  SELLER SHALL USE
BEST EFFORTS TO DELIVER, OR CAUSE TO BE DELIVERED, TO BUYER AS PROMPTLY AS
PRACTICABLE FOLLOWING THE SIXTIETH (60TH) DAY AFTER THE DATE OF THIS AGREEMENT
(OR SUCH EARLIER DATE AS THEY MAY BECOME AVAILABLE), AND IN NO EVENT LATER THAN
THIRTY (30) DAYS PRIOR TO THE CLOSING DATE, THE CONSOLIDATED AUDITED STATEMENTS
OF FINANCIAL POSITION OF SELLER AS OF DECEMBER 31, 2006 AND THE RELATED AUDITED
STATEMENTS OF ACTIVITIES AND CASH FLOWS FOR THE FISCAL YEAR THEN ENDED, WHICH
FINANCIAL STATEMENTS WILL FAIRLY PRESENT IN ALL MATERIAL RESPECTS THE
CONSOLIDATED FINANCIAL POSITION OF SELLER AS OF SUCH DATE AND THE CONSOLIDATED
CHANGES IN NET ASSETS AND CONSOLIDATED CASH FLOWS FOR SUCH FISCAL YEAR.


5.19         INTERIM REPAIRS.  PRIOR TO THE CLOSING, SELLER SHALL, AT SELLER’S
SOLE COST AND EXPENSE, TAKE ALL STEPS REASONABLY NECESSARY TO COMPLETE, OR CAUSE
TO BE COMPLETED, THE MAINTENANCE AND REPAIRS SET FORTH ON SCHEDULE 5.19 WITH
RESPECT TO THE RACETRACKS AND HEADQUARTERS BUILDING.

ARTICLE VI.

CONDITIONS TO CLOSING


6.1           CONDITIONS TO OBLIGATIONS OF BUYER.  THE OBLIGATION OF BUYER TO
CONSUMMATE THE TRANSACTIONS AND TO TAKE THE OTHER ACTIONS TO BE TAKEN BY BUYER
AT THE CLOSING IS SUBJECT TO THE SATISFACTION AT OR PRIOR TO THE CLOSING, OF
EACH OF THE FOLLOWING CONDITIONS (ANY OF WHICH MAY BE WAIVED IN WHOLE OR IN PART
BY BUYER SUBJECT TO THE PROVISIONS OF SECTION 11.5):


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF SELLER SET FORTH IN THIS AGREEMENT SHALL HAVE BEEN TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES
AS ARE QUALIFIED BY MATERIALITY, WHICH REPRESENTATIONS AND WARRANTIES SHALL BE
TRUE AND CORRECT IN ALL RESPECTS), AS OF THE DATE OF THIS AGREEMENT AND AS OF
THE CLOSING DATE AS THOUGH MADE ON AND AS OF THE CLOSING DATE (OTHER THAN SUCH
REPRESENTATIONS AND WARRANTIES THAT ARE EXPRESSLY MADE AS OF AN EARLIER DATE
WHICH NEED ONLY BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS OR TRUE AND
CORRECT, AS THE CASE MAY BE, AS OF SUCH EARLIER DATE, AND EXCEPT AS BUYER MAY
OTHERWISE HAVE CONSENTED IN WRITING), AND BUYER SHALL HAVE RECEIVED A
CERTIFICATE, DATED AS OF THE CLOSING DATE, SIGNED BY AN AUTHORIZED OFFICER OF
SELLER CERTIFYING TO THAT EFFECT.


(B)           COVENANTS.  SELLER SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS
ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY SELLER UNDER THIS AGREEMENT
(INCLUDING WITHOUT LIMITATION UNDER SECTIONS 2.3 AND 8.5) AND ANY APPLICABLE
ANCILLARY AGREEMENT AT OR PRIOR TO THE CLOSING DATE, AND BUYER SHALL HAVE
RECEIVED A CERTIFICATE, DATED AS OF THE CLOSING DATE, SIGNED BY AN AUTHORIZED
OFFICER OF SELLER TO THAT EFFECT.


(C)           LITIGATION.

(I)            GOVERNMENTAL PROHIBITION.  NO GOVERNMENTAL ENTITY OF COMPETENT
JURISDICTION SHALL HAVE ENACTED, ISSUED, PROMULGATED, ENFORCED OR ENTERED A
LEGAL REQUIREMENT (WHETHER TEMPORARY, PRELIMINARY OR PERMANENT) THAT IS IN
EFFECT AT THE TIME

47


--------------------------------------------------------------------------------


OF CLOSING, WHICH RESTRAINS, ENJOINS OR OTHERWISE PROHIBITS THE CONSUMMATION OF
THE SALE OF THE PURCHASED ASSETS (EACH, A “GOVERNMENTAL PROHIBITION”).

(II)           OTHER LITIGATION.  (I) NO GOVERNMENTAL ENTITY SHALL HAVE
INSTITUTED ANY ACTION, LITIGATION OR SUIT THAT SEEKS A GOVERNMENTAL PROHIBITION
(A “GOVERNMENTAL CHALLENGE”) OR HAVE MADE A MATERIAL ADVERSE GOVERNMENTAL
DETERMINATION, AND (II) NO OTHER PERSON SHALL HAVE INSTITUTED ANY ACTION,
LITIGATION OR SUIT (WHETHER CIVIL, CRIMINAL OR ADMINISTRATIVE) BEFORE ANY
GOVERNMENTAL ENTITY (X) WHICH SEEKS TO PROHIBIT THE CONSUMMATION OF, OR
CHALLENGES THE VALIDITY OR LEGALITY OF, THE SALE OF THE PURCHASED ASSETS AND (Y)
WHICH BUYER HAS DETERMINED IN GOOD FAITH, BASED UPON THE ADVICE OF COUNSEL, HAS
A REASONABLE BASIS FOR SUCCESS.


(D)           ANTITRUST APPROVALS; CONSENTS; GOVERNMENT APPROVALS.

(I)            THE ANTITRUST APPROVALS SHALL HAVE BEEN MADE, OR APPLICABLE
MANDATORY WAITING PERIODS SHALL HAVE EXPIRED, AS THE CASE MAY BE.

(II)           ALL MATERIAL CONSENTS LISTED IN SCHEDULE 3.2(C) SHALL HAVE BEEN
OBTAINED AND ALL SHARED CONTRACTS SHALL HAVE BEEN APPORTIONED PURSUANT TO
SECTION 5.3(C).


(E)           REQUIRED BUYER STOCKHOLDER APPROVAL.  THE REQUIRED BUYER
STOCKHOLDER APPROVAL SHALL HAVE BEEN OBTAINED.


(F)            BUYER FAIRNESS OPINION.  THE BUYER BOARD SHALL HAVE RECEIVED THE
BUYER FAIRNESS OPINION, AND SUCH BUYER FAIRNESS OPINION SHALL NOT HAVE BEEN
RESCINDED, WITHDRAWN OR ADVERSELY MODIFIED BY THE FINANCIAL ADVISOR(S) PROVIDING
SUCH BUYER FAIRNESS OPINION (OTHER THAN ANY RESCISSION, WITHDRAWAL OR
MODIFICATION RESULTING OR ARISING, DIRECTLY OR INDIRECTLY, FROM (I) ANY
INTENTIONAL FAILURE BY BUYER TO PROVIDE TO SUCH FINANCIAL ADVISOR(S) ANY
MATERIAL, WRITTEN INFORMATION RECEIVED FROM SELLER, OR (II) WILLFUL
MISREPRESENTATION ON THE PART OF BUYER OR ANY OF ITS REPRESENTATIVES IN
CONNECTION WITH THE PREPARATION AND ISSUANCE OF SUCH BUYER FAIRNESS OPINION).


(G)           ANCILLARY AGREEMENTS.  SELLER SHALL HAVE ENTERED INTO AND
DELIVERED TO BUYER EACH ANCILLARY AGREEMENT TO WHICH IT IS A PARTY.


(H)           KEY EXECUTIVE AGREEMENTS.  NO KEY EXECUTIVE AGREEMENT TO WHICH
BUYER IS A PARTY SHALL HAVE BEEN TERMINATED BY ANY OTHER PARTY THERETO, AND NO
OTHER PARTY TO ANY SUCH KEY EXECUTIVE AGREEMENT SHALL BE IN DEFAULT OF ITS
OBLIGATIONS THEREUNDER.


(I)            NO SELLER MATERIAL ADVERSE CHANGE.  FROM THE DATE OF THIS
AGREEMENT THROUGH THE CLOSING, THERE SHALL NOT HAVE BEEN A SELLER MATERIAL
ADVERSE CHANGE.


(J)            INSURANCE COVERAGE.  IF THE PARTIES ARE UNABLE TO OBTAIN MUTUAL
INSURANCE PRIOR TO THE CLOSING IN ACCORDANCE WITH THE PROVISIONS OF SECTION
5.17, THEN SELLER SHALL HAVE OBTAINED, AT ITS SOLE COST AND EXPENSE, INSURANCES
POLICIES OR OTHER FORMS OF INSURANCE EVIDENCING INSURANCE COVERAGE OF THE TYPES
AND IN THE AMOUNTS LISTED IN SCHEDULE 5.17(A) OR, IF SUCH COVERAGE IS NOT
OBTAINED, THEN SELLER SHALL HAVE OBTAINED SUCH OTHER EQUIVALENT ARRANGEMENTS AS
SHALL BE REASONABLY SATISFACTORY TO BUYER.

48


--------------------------------------------------------------------------------



6.2           CONDITIONS TO OBLIGATIONS OF SELLER.  THE OBLIGATION OF SELLER TO
CONSUMMATE THE TRANSACTIONS AND TO TAKE THE OTHER ACTIONS TO BE TAKEN BY SELLER
AT THE CLOSING IS SUBJECT TO THE SATISFACTION, AT OR PRIOR TO THE CLOSING, OF
EACH OF THE FOLLOWING CONDITIONS (ANY OF WHICH MAY BE WAIVED IN WHOLE OR IN PART
BY SELLER SUBJECT TO THE PROVISIONS OF SECTION 11.5):


(A)           REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS AND
WARRANTIES OF BUYER SET FORTH IN THIS AGREEMENT SHALL HAVE BEEN TRUE AND CORRECT
IN ALL MATERIAL RESPECTS AS OF THE DATE OF THIS AGREEMENT AND SHALL BE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS (EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES
AS ARE QUALIFIED BY MATERIALITY, WHICH REPRESENTATIONS AND WARRANTIES SHALL BE
TRUE AND CORRECT IN ALL RESPECTS) AS OF THE CLOSING DATE AS THOUGH MADE ON AND
AS OF THE CLOSING DATE (OTHER THAN SUCH REPRESENTATIONS AND WARRANTIES THAT ARE
EXPRESSLY MADE AS OF AN EARLIER DATE WHICH NEED ONLY BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS OR TRUE AND CORRECT, AS THE CASE MAY BE, AS OF SUCH EARLIER
DATE, AND EXCEPT AS SELLER MAY OTHERWISE HAVE CONSENTED TO IN WRITING), AND
SELLER SHALL HAVE RECEIVED A CERTIFICATE, DATED AS OF THE CLOSING DATE, SIGNED
BY AN AUTHORIZED OFFICER OF BUYER TO SUCH EFFECT.


(B)           COVENANTS.  BUYER SHALL HAVE PERFORMED IN ALL MATERIAL RESPECTS
ALL OBLIGATIONS REQUIRED TO BE PERFORMED BY IT UNDER THIS AGREEMENT (INCLUDING
WITHOUT LIMITATION UNDER SECTION 2.2) AT OR PRIOR TO THE CLOSING DATE, AND
SELLER SHALL HAVE RECEIVED A CERTIFICATE, DATED AS OF THE CLOSING DATE, SIGNED
BY AN AUTHORIZED OFFICER OF BUYER TO SUCH EFFECT.


(C)           LITIGATION.

(I)            GOVERNMENTAL PROHIBITION.  NO GOVERNMENTAL ENTITY OF COMPETENT
JURISDICTION SHALL HAVE ENACTED, ISSUED, PROMULGATED, ENFORCED OR ENTERED ANY
GOVERNMENTAL PROHIBITION.

(II)           OTHER LITIGATION.  (I) NO GOVERNMENTAL ENTITY SHALL HAVE
INSTITUTED ANY GOVERNMENTAL CHALLENGE OR HAVE MADE A MATERIAL ADVERSE
GOVERNMENTAL DETERMINATION, AND (II) NO OTHER PERSON SHALL HAVE INSTITUTED ANY
ACTION, LITIGATION OR SUIT (WHETHER CIVIL, CRIMINAL OR ADMINISTRATIVE) BEFORE
ANY GOVERNMENTAL ENTITY (X) WHICH SEEKS TO PROHIBIT THE CONSUMMATION OF, OR
CHALLENGES THE VALIDITY OR LEGALITY OF, THE SALE OF THE PURCHASED ASSETS AND (Y)
WHICH SELLER HAS DETERMINED IN GOOD FAITH, BASED UPON THE ADVICE OF COUNSEL, HAS
A REASONABLE BASIS FOR SUCCESS (SUCH ACTION, LITIGATION OR LAWSUIT, A
“NON-FRIVOLOUS SELLER CLAIM”).

(III)          BUYER INDEMNIFICATION.  NOTWITHSTANDING ANYTHING ELSE CONTAINED
HEREIN:

(1)   THE CONDITIONS SET FORTH IN THIS SECTION 6.2(C) SHALL BE DEEMED SATISFIED
WITH RESPECT TO ANY GOVERNMENTAL CHALLENGE OR MATERIAL ADVERSE GOVERNMENTAL
DETERMINATION TO THE EXTENT THAT BUYER HAS AGREED IN WRITING (X) TO ASSUME, AT
ITS SOLE COST AND EXPENSE, THE DEFENSE OF SUCH GOVERNMENTAL CHALLENGE OR
MATERIAL ADVERSE GOVERNMENTAL DETERMINATION AND (Y) TO INDEMNIFY, DEFEND AND
HOLD HARMLESS SELLER AND ALL SELLER INDEMNIFIED PARTIES FROM AND AGAINST ANY AND
ALL DAMAGES INCURRED IN CONNECTION WITH, ARISING OUT OF OR RESULTING FROM SUCH
GOVERNMENTAL CHALLENGE OR MATERIAL ADVERSE GOVERNMENTAL DETERMINATION;

49


--------------------------------------------------------------------------------


PROVIDED, HOWEVER, THAT, IN THE EVENT THAT SELLER’S PROSPECTIVE DAMAGES ARE
REASONABLY LIKELY TO CONSIST OF EITHER CRIMINAL SANCTIONS AND/OR THE LOSS OF
SELLER’S TAX-EXEMPT STATUS, (X) BUYER’S INDEMNIFICATION PURSUANT TO THIS CLAUSE
(III) SHALL BE PRESUMED TO BE INEFFECTIVE AND (Y) THE CONDITIONS SET FORTH IN
CLAUSE (II) OF THIS SECTION 6.2(C) SHALL CONTINUE TO APPLY; PROVIDED, FURTHER,
THAT BUYER SHALL IN ANY EVENT HAVE THE RIGHT TO SEEK A DECLARATORY JUDGMENT WITH
RESPECT TO ANY SUCH GOVERNMENTAL CHALLENGE OR MATERIAL ADVERSE DETERMINATION;

(2)   THE CONDITIONS SET FORTH IN THIS SECTION 6.2(C) SHALL BE DEEMED SATISFIED
WITH RESPECT TO ANY NON-FRIVOLOUS SELLER CLAIM TO THE EXTENT THAT BUYER HAS
AGREED IN WRITING (X) TO ASSUME, AT ITS SOLE COST AND EXPENSE, THE DEFENSE OF
SUCH NON-FRIVOLOUS SELLER CLAIM AND (Y) TO INDEMNIFY, DEFEND AND HOLD HARMLESS
SELLER AND ALL SELLER INDEMNIFIED PARTIES FROM AND AGAINST ANY AND ALL DAMAGES
INCURRED IN CONNECTION WITH, ARISING OUT OF OR RESULTING FROM SUCH NON-FRIVOLOUS
SELLER CLAIM; AND

(3)   BUYER SHALL HAVE THE RIGHT TO CEASE ITS DEFENSE OF ANY GOVERNMENTAL
CHALLENGE, MATERIAL ADVERSE GOVERNMENTAL DETERMINATION OR NON-FRIVOLOUS SELLER
CLAIM (AS THE CASE MAY BE) FOLLOWING WRITTEN NOTICE TO SELLER AT ANY TIME PRIOR
TO THE CLOSING, IN WHICH CASE THE CONDITIONS SET FORTH IN CLAUSE (II) OF THIS
SECTION 6.2(C) SHALL CONTINUE TO APPLY; PROVIDED, HOWEVER, THAT ANY CESSATION BY
BUYER OF SUCH DEFENSE SHALL NOT RELIEVE BUYER OF ITS INDEMNIFICATION OBLIGATIONS
TO SELLER AND ALL SELLER INDEMNIFIED PARTIES FOR ANY DAMAGES ARISING PRIOR TO
THE DATE ON WHICH BUYER CEASED THE DEFENSE OF SUCH GOVERNMENTAL CHALLENGE,
MATERIAL ADVERSE GOVERNMENTAL DETERMINATION OR NON-FRIVOLOUS SELLER CLAIM.


(D)           ANTITRUST APPROVALS; CONSENTS; GOVERNMENT APPROVALS.

(I)            THE ANTITRUST APPROVALS SHALL HAVE BEEN MADE, OR APPLICABLE
MANDATORY WAITING PERIODS SHALL HAVE EXPIRED, AS THE CASE MAY BE.

(II)           ALL MATERIAL CONSENTS LISTED IN SCHEDULE 3.2(C) SHALL HAVE BEEN
OBTAINED AND ALL SHARED CONTRACTS SHALL HAVE BEEN APPORTIONED PURSUANT TO
SECTION 5.3(C).


(E)           SELLER FAIRNESS OPINION.

(I)            THE SELLER BOARD SHALL HAVE RECEIVED THE SELLER FAIRNESS OPINION,
AND SUCH SELLER FAIRNESS OPINION SHALL NOT HAVE BEEN RESCINDED, WITHDRAWN OR
ADVERSELY MODIFIED BY THE FINANCIAL ADVISOR(S) PROVIDING SUCH SELLER FAIRNESS
OPINION (OTHER THAN ANY RESCISSION, WITHDRAWAL OR MODIFICATION RESULTING OR
ARISING, DIRECTLY OR INDIRECTLY, FROM ANY INTENTIONAL FAILURE TO PROVIDE
INFORMATION OR WILLFUL MISREPRESENTATION ON THE PART OF SELLER OR ANY OF ITS
REPRESENTATIVES IN CONNECTION WITH THE PREPARATION AND ISSUANCE OF SUCH FAIRNESS
OPINION).

(II)           SOLELY TO THE EXTENT THAT (X) NOT LESS THAN NINE (9) MONTHS HAVE
ELAPSED SINCE THE DATE OF THIS AGREEMENT AND (Y) THERE HAS BEEN A MATERIAL,
POSITIVE CHANGE IN THE RESULTS OF OPERATIONS OF THE PURCHASED BUSINESS, AS
OPERATED BY SELLER AND WITHOUT REGARD TO (X) ANY EVENT OR CIRCUMSTANCE
CONDITIONED UPON, OR ATTRIBUTABLE TO, THE

50


--------------------------------------------------------------------------------


EXPECTED CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR (Y) ANY EFFORTS
UNDERTAKEN BY BUYER OR ANY OF ITS AFFILIATES OR REPRESENTATIVES WITH RESPECT TO
THE PURCHASED BUSINESS), THE SELLER BOARD SHALL HAVE RECEIVED A WRITTEN
BRING-DOWN OF THE SELLER FAIRNESS OPINION FROM THE FINANCIAL ADVISOR(S)
PROVIDING THE SELLER FAIRNESS OPINION, STATING THAT THE TERMS AND CONDITIONS OF
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY ARE FAIR, AS OF THE DATE
OF SUCH WRITTEN BRING-DOWN, TO SELLER FROM A FINANCIAL POINT OF VIEW.


(F)            ANCILLARY AGREEMENTS.  BUYER SHALL HAVE ENTERED INTO AND
DELIVERED TO SELLER EACH ANCILLARY AGREEMENT TO WHICH IT IS A PARTY.


(G)           NO BUYER MATERIAL ADVERSE CHANGE.  FROM THE DATE OF THIS AGREEMENT
THROUGH THE CLOSING, THERE SHALL NOT HAVE BEEN A BUYER MATERIAL ADVERSE CHANGE.


(H)           INSURANCE COVERAGE.  IF THE PARTIES ARE UNABLE TO OBTAIN MUTUAL
INSURANCE PRIOR TO THE CLOSING IN ACCORDANCE WITH THE PROVISIONS OF SECTION
5.17, THEN BUYER SHALL HAVE OBTAINED, AT ITS SOLE COST AND EXPENSE, INSURANCES
POLICIES OR OTHER FORMS OF INSURANCE EVIDENCING INSURANCE COVERAGE OF THE TYPES
AND IN THE AMOUNTS LISTED IN SCHEDULE 5.17(B) OR, IF SUCH COVERAGE IS NOT
OBTAINED, THEN BUYER SHALL HAVE OBTAINED SUCH OTHER EQUIVALENT ARRANGEMENTS AS
SHALL BE REASONABLY SATISFACTORY TO SELLER.

ARTICLE VII.

INDEMNIFICATION; REMEDIES


7.1           SURVIVAL OF REPRESENTATIONS, ETC.


(A)           SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES OF SELLER AND BUYER
CONTAINED HEREIN SHALL SURVIVE UNTIL THE SECOND (2ND) ANNIVERSARY OF THE CLOSING
DATE; PROVIDED, HOWEVER, THAT THE REPRESENTATIONS AND WARRANTIES CONTAINED IN
SECTION 3.8 (TAXES) AND SECTION 3.14 (ENVIRONMENTAL MATTERS) SHALL SURVIVE UNTIL
THE LATER OF SUCH DATE OR SIXTY (60) DAYS AFTER THE EXPIRATION OF THE STATUTES
OF LIMITATIONS APPLICABLE TO CLAIMS OF THIRD-PARTIES OR GOVERNMENTAL ENTITIES
REGARDING SUCH MATTERS ARISING IN OR RELATED TO PERIODS PRIOR TO CLOSING (GIVING
EFFECT TO ANY WAIVER OR EXTENSION OF SUCH STATUTES OF LIMITATIONS) AND THAT THE
REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 3.2 AND SECTION 4.2 
(AUTHORITY; NO CONFLICT) SHALL SURVIVE THE CLOSING INDEFINITELY.


(B)           INVESTIGATION; WAIVER.  THE RIGHT TO INDEMNIFICATION, PAYMENT OF
DAMAGES OR OTHER REMEDY BASED ON SUCH REPRESENTATIONS, WARRANTIES, COVENANTS,
AGREEMENTS AND OBLIGATIONS HEREIN WILL NOT BE AFFECTED BY ANY INVESTIGATION
CONDUCTED WITH RESPECT TO, OR ANY KNOWLEDGE ACQUIRED (OR CAPABLE OF BEING
ACQUIRED) AT ANY TIME, WHETHER BEFORE OR AFTER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT OR THE CLOSING DATE, WITH RESPECT TO THE ACCURACY OR INACCURACY
OF OR COMPLIANCE WITH, ANY SUCH REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR
OBLIGATION.  NO WAIVER OF ANY CONDITION BASED ON THE INACCURACY OF ANY
REPRESENTATION OR WARRANTY, OR ON THE NON-PERFORMANCE OF OR NON-COMPLIANCE WITH
ANY COVENANT, AGREEMENT OR OBLIGATION, WILL AFFECT IN ANY WAY A PARTY’S RIGHT TO
INDEMNIFICATION, PAYMENT OF DAMAGES, OR OTHER REMEDIES BASED ON SUCH
REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS AND OBLIGATIONS.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING AND NOTWITHSTANDING ANYTHING TO THE
CONTRARY SET FORTH HEREIN, SELLER SHALL BE LIABLE TO THE SELLER INDEMNIFIED
PARTIES FOR ANY DAMAGES ARISING FROM

51


--------------------------------------------------------------------------------



A BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT OF SELLER,
WHETHER OR NOT KNOWN BY OR WAIVED BY BUYER PRIOR TO CLOSING.


7.2           INDEMNIFICATION.


(A)           BY SELLER.  FROM AND AFTER THE CLOSING, SELLER SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS BUYER AND ITS AFFILIATES, SUBSIDIARIES AND
REPRESENTATIVES (COLLECTIVELY, THE “SELLER INDEMNIFIED PARTIES”), FROM AND
AGAINST ANY AND ALL COSTS, LOSSES, LIABILITIES, OBLIGATIONS, DAMAGES, LAWSUITS,
DEFICIENCIES, CLAIMS, DEMANDS OR EXPENSES (WHETHER OR NOT ARISING OUT OF THIRTY
PARTY CLAIMS), INCLUDING WITHOUT LIMITATION INTEREST, PENALTIES, REASONABLE
LEGAL FEES OF OUTSIDE COUNSEL AND ALL REASONABLE AMOUNTS PAID IN INVESTIGATION
OR DEFENSE, AND ALL AMOUNTS PAID IN SETTLEMENT, OF ANY OF THE FOREGOING
(COLLECTIVELY, “DAMAGES”) INCURRED IN CONNECTION WITH, ARISING OUT OF OR
RESULTING FROM:

(I)            ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY SELLER IN
THIS AGREEMENT;

(II)           ANY BREACH OF ANY COVENANT OR AGREEMENT MADE BY SELLER IN THIS
AGREEMENT;

(III)          ANY EXCLUDED LIABILITY; AND

(IV)          ANY CLAIM BY ANY PERSON FOR BROKERAGE OR FINDER’S FEES OR
COMMISSIONS OR SIMILAR PAYMENTS BASED ON ANY AGREEMENT OR UNDERSTANDING ALLEGED
TO HAVE BEEN MADE BY SUCH PERSON WITH EITHER SELLER OR ANY OF ITS AFFILIATES (OR
ANY PERSON ACTING (OR PURPORTEDLY ACTING) ON BEHALF OF ANY SUCH PERSON) IN
CONNECTION WITH THE TRANSACTIONS.


(B)           BY BUYER.  FROM AND AFTER THE CLOSING, BUYER SHALL INDEMNIFY,
DEFEND AND HOLD HARMLESS SELLER AND ITS AFFILIATES AND REPRESENTATIVES (THE
“BUYER INDEMNIFIED PARTIES”) FROM AND AGAINST ANY AND ALL DAMAGES INCURRED IN
CONNECTION WITH, ARISING OUT OF, RESULTING FROM:

(I)            ANY BREACH OF ANY REPRESENTATION OR WARRANTY MADE BY BUYER IN
THIS AGREEMENT;

(II)           ANY BREACH OF ANY COVENANT OR AGREEMENT MADE BY BUYER IN THIS
AGREEMENT;

(III)          ANY ASSUMED LIABILITY; AND

(IV)          ANY CLAIM BY ANY PERSON FOR BROKERAGE OR FINDER’S FEES OR
COMMISSIONS OR SIMILAR PAYMENTS BASED ON ANY AGREEMENT OR UNDERSTANDING ALLEGED
TO HAVE BEEN MADE BY SUCH PERSON WITH EITHER BUYER OR ANY OF ITS AFFILIATES (OR
ANY PERSON ACTING (OR PURPORTEDLY ACTING) ON BEHALF OF ANY SUCH PERSON) IN
CONNECTION WITH THE TRANSACTIONS.


(C)           THE TERM “DAMAGES” AS USED IN THIS SECTION 7.2 IS NOT LIMITED TO
MATTERS ASSERTED BY THIRD PARTIES AGAINST ANY INDEMNIFIED PARTY, BUT INCLUDES
DAMAGES INCURRED OR

52


--------------------------------------------------------------------------------



SUSTAINED BY AN INDEMNIFIED PARTY IN THE ABSENCE OF THIRD-PARTY CLAIMS AND
EXPENSES OF PURSUING ANY CLAIMS.


(D)           NOTICE OF CLAIMS.  IF A CLAIM FOR DAMAGES (A “CLAIM”) IS TO BE
MADE BY A PARTY ENTITLED TO INDEMNIFICATION HEREUNDER AGAINST THE INDEMNIFYING
PARTY, THE PARTY CLAIMING SUCH INDEMNIFICATION SHALL, GIVE WRITTEN NOTICE (A
“CLAIM NOTICE”) TO THE INDEMNIFYING PARTY AS SOON AS PRACTICABLE AFTER THE PARTY
ENTITLED TO INDEMNIFICATION BECOMES AWARE OF ANY FACT, CONDITION OR EVENT WHICH
MAY GIVE RISE TO DAMAGES FOR WHICH INDEMNIFICATION MAY BE SOUGHT UNDER THIS
SECTION 7.2.


(E)           DEFENSE OF THIRD-PARTY CLAIMS.

(I)            IF ANY LAWSUIT OR ENFORCEMENT ACTION IS FILED BY A THIRD PARTY
AGAINST ANY PARTY ENTITLED TO THE BENEFIT OF INDEMNITY HEREUNDER WITH RESPECT
THERETO, WRITTEN NOTICE THEREOF SHALL BE GIVEN TO THE INDEMNIFYING PARTY AS
PROMPTLY AS PRACTICABLE (AND IN ANY EVENT WITHIN FIFTEEN (15) CALENDAR DAYS
AFTER THE SERVICE OF THE CITATION OR SUMMONS).  THE FAILURE OF ANY INDEMNIFIED
PARTY TO GIVE TIMELY NOTICE HEREUNDER SHALL NOT AFFECT RIGHTS TO INDEMNIFICATION
HEREUNDER, EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY HAS BEEN DAMAGED BY
SUCH FAILURE.  AFTER SUCH NOTICE, IF THE INDEMNIFYING PARTY SHALL ACKNOWLEDGE IN
WRITING TO THE INDEMNIFIED PARTY THAT THE INDEMNIFYING PARTY IS OBLIGATED UNDER
THE TERMS OF ITS INDEMNITY HEREUNDER IN CONNECTION WITH SUCH LAWSUIT OR ACTION,
THEN THE INDEMNIFYING PARTY SHALL BE ENTITLED, IF IT ELECTS TO DO SO, AT ITS OWN
COST, RISK AND EXPENSE, (I) TO TAKE CONTROL OF THE DEFENSE AND INVESTIGATION OF
SUCH LAWSUIT OR ACTION, (II) TO EMPLOY AND ENGAGE LEGAL COUNSEL OF ITS OWN
CHOICE, BUT, IN ANY EVENT, REASONABLY ACCEPTABLE TO THE INDEMNIFIED PARTY, TO
HANDLE AND DEFEND THE SAME UNLESS THE NAMED PARTIES TO SUCH ACTION OR PROCEEDING
(INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE INDEMNIFYING PARTY AND THE
INDEMNIFIED PARTY AND THE INDEMNIFIED PARTY HAS BEEN ADVISED BY COUNSEL THAT
THERE MAY BE ONE OR MORE LEGAL DEFENSES AVAILABLE TO SUCH INDEMNIFIED PARTY THAT
ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY,
IN WHICH EVENT THE INDEMNIFIED PARTY SHALL BE ENTITLED, AT THE INDEMNIFYING
PARTY’S COST, RISK AND EXPENSE, TO SEPARATE COUNSEL OF ITS OWN CHOOSING.  THE
INDEMNIFYING PARTY SHALL NOT, WITHOUT THE WRITTEN CONSENT OF THE INDEMNIFIED
PARTY, WHICH SHALL NOT BE UNREASONABLY WITHHELD, CONDITIONED OR DELAYED,
(I) SETTLE OR COMPROMISE ANY CLAIM OR CONSENT TO THE ENTRY OF ANY JUDGMENT WHICH
DOES NOT INCLUDE AN UNCONDITIONAL WRITTEN RELEASE BY THE CLAIMANT OR PLAINTIFF
OF THE INDEMNIFIED PARTY FROM ALL LIABILITY IN RESPECT OF SUCH CLAIM,
(II) SETTLE OR COMPROMISE ANY CLAIM IF THE SETTLEMENT IMPOSES EQUITABLE REMEDIES
OR MATERIAL OBLIGATIONS ON THE INDEMNIFIED PARTY OTHER THAN FINANCIAL
OBLIGATIONS FOR WHICH SUCH INDEMNIFIED PARTY WILL BE INDEMNIFIED HEREUNDER OR
(III) SETTLE OR COMPROMISE ANY CLAIM IF SUCH SETTLEMENT OR COMPROMISE WOULD
AFFECT THE TAX POSITION OR TAX LIABILITY OF THE INDEMNIFIED PARTY FOR ANY
POST-CLOSING TAX PERIOD.  NO CLAIM WHICH IS BEING DEFENDED IN GOOD FAITH BY THE
INDEMNIFYING PARTY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT SHALL BE
SETTLED OR COMPROMISED BY THE INDEMNIFIED PARTY WITHOUT THE WRITTEN CONSENT OF
THE INDEMNIFYING PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.

(II)           IF THE INDEMNIFYING PARTY FAILS TO ASSUME THE DEFENSE OF SUCH
LAWSUIT OR ACTION WITHIN THIRTY (30) CALENDAR DAYS AFTER RECEIPT OF THE CLAIM
NOTICE, THE INDEMNIFIED PARTY AGAINST WHICH SUCH LAWSUIT OR ACTION HAS BEEN
ASSERTED WILL (UPON

53


--------------------------------------------------------------------------------


DELIVERING NOTICE TO SUCH EFFECT TO THE INDEMNIFYING PARTY) HAVE THE RIGHT TO
UNDERTAKE, AT THE INDEMNIFYING PARTY’S COST AND EXPENSE, THE DEFENSE, COMPROMISE
OR SETTLEMENT OF SUCH LAWSUIT OR ACTION ON BEHALF OF AND FOR THE ACCOUNT AND
RISK OF THE INDEMNIFYING PARTY; PROVIDED, HOWEVER, THAT SUCH LAWSUIT OR ACTION
SHALL NOT BE COMPROMISED OR SETTLED WITHOUT THE WRITTEN CONSENT OF THE
INDEMNIFYING PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  IF THE
INDEMNIFIED PARTY SETTLES OR COMPROMISES SUCH LAWSUIT OR ACTION WITHOUT THE
PRIOR WRITTEN CONSENT OF THE INDEMNIFYING PARTY, THE INDEMNIFYING PARTY WILL
BEAR NO LIABILITY HEREUNDER FOR OR WITH RESPECT TO SUCH LAWSUIT OR ACTION UNLESS
THE INDEMNIFYING PARTY UNREASONABLY WITHHELD CONSENT.

(III)          IN THE EVENT EITHER PARTY ASSUMES THE DEFENSE OF A PARTICULAR
LAWSUIT OR ACTION IN THE MANNER CONTEMPLATED ABOVE, THE PARTY ASSUMING SUCH
DEFENSE WILL KEEP THE OTHER PARTY REASONABLY INFORMED OF THE PROGRESS OF ANY
SUCH DEFENSE, COMPROMISE OR SETTLEMENT.  THE INDEMNIFYING PARTY SHALL BE LIABLE
FOR ANY SETTLEMENT OF ANY ACTION EFFECTED PURSUANT TO AND IN ACCORDANCE WITH
THIS SECTION 7.2 AND FOR ANY FINAL JUDGMENT (SUBJECT TO ANY RIGHT OF APPEAL),
AND THE INDEMNIFYING PARTY AGREES TO INDEMNIFY AND HOLD HARMLESS THE INDEMNIFIED
PARTY FROM AND AGAINST ANY DAMAGES BY REASON OF SUCH SETTLEMENT OR JUDGMENT.


(F)            EXCLUSIVITY.  SUBJECT TO THE LIMITATIONS CONTAINED IN SECTION
11.17 AND ELSEWHERE IN THIS AGREEMENT, THE INDEMNIFICATION PROVIDED IN THIS
ARTICLE VII SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF ANY SELLER INDEMNIFIED
PARTY OR BUYER INDEMNIFIED PARTY IN RESPECT OF MATTERS ADDRESSED IN
SECTIONS 7.2(A) AND (B), RESPECTIVELY.  SUBJECT TO THE LIMITATIONS SET FORTH IN
SECTION 11.17 AND ELSEWHERE IN THIS AGREEMENT, THE INDEMNIFICATION PROVISIONS OF
THIS ARTICLE VII SHALL GOVERN ALL CLAIMS BY THE PARTIES FOR BREACHES OF THIS
AGREEMENT EXCEPT WITH RESPECT TO BREACHES BASED UPON COMMON LAW FRAUD OR
INTENTIONAL MISREPRESENTATION, AS TO WHICH THE PARTIES SHALL HAVE, IN ADDITION
TO THE INDEMNIFICATION PROVISIONS OF THIS ARTICLE VII, ALL OF THEIR RIGHTS AND
REMEDIES AT LAW.


(G)           LIMITATION ON INDEMNITY/COMMITMENTS.

(I)            THE INDEMNIFICATION OBLIGATIONS OF SELLER WITH RESPECT TO ANY
BREACH OF ANY REPRESENTATION OR WARRANTY PURSUANT TO SECTION 7.2(A)(I) SHALL BE
LIMITED TO CLAIMS MADE ON OR PRIOR TO THE LAST DATE OF SURVIVAL THEREOF REFERRED
TO IN SECTION 7.1.  THE INDEMNIFICATION OBLIGATIONS OF SELLER WITH RESPECT TO
ANY OTHER BASES FOR INDEMNIFICATION OBLIGATIONS OF SELLER PURSUANT TO CLAUSES
(II), (III) AND (IV) OF SECTION 7.2(A) SHALL SURVIVE UNTIL THE EXPIRATION OF THE
APPLICABLE STATUTES OF LIMITATIONS, SUBJECT TO THE TERMS OF THIS AGREEMENT.

(II)           THE INDEMNIFICATION OBLIGATIONS OF BUYER WITH RESPECT TO ANY
BREACH OF ANY REPRESENTATION OR WARRANTY PURSUANT TO SECTIONS 7.2(B)(I) SHALL BE
LIMITED TO CLAIMS MADE ON OR PRIOR TO THE LAST DATE OF SURVIVAL THEREOF REFERRED
TO IN SECTION 7.1.  THE INDEMNIFICATION OBLIGATIONS OF BUYER WITH RESPECT TO ANY
OTHER BASES FOR INDEMNIFICATION OBLIGATIONS OF BUYER PURSUANT TO CLAUSES (II),
(III) AND (IV) OF SECTION 7.2(B) SHALL SURVIVE UNTIL THE EXPIRATION OF THE
APPLICABLE STATUTES OF LIMITATIONS, SUBJECT TO THE TERMS OF THIS AGREEMENT.

54


--------------------------------------------------------------------------------


(III)          THE SELLER INDEMNIFIED PARTIES MAY NOT RECOVER DAMAGES FROM
SELLER PURSUANT TO SECTION 7.2(A)(I) UNTIL THE AGGREGATE AMOUNT OF DAMAGES
RELATING TO SUCH CLAIMS FOR WHICH THE SELLER INDEMNIFIED PARTIES, IN THE
AGGREGATE, ARE SEEKING INDEMNIFICATION UNDER SECTION 7.2(A)(I) EXCEEDS AN AMOUNT
EQUAL TO SIX HUNDRED THOUSAND DOLLARS ($600,000) (THE “THRESHOLD”), AT WHICH
POINT SELLER SHALL BE LIABLE FOR, AND THE SELLER INDEMNIFIED PARTIES SHALL BE
ENTITLED TO RECOVER ONLY THE DAMAGES IN EXCESS OF THE THRESHOLD; PROVIDED,
HOWEVER, THAT CLAIMS FOR DAMAGES PURSUANT TO SECTION 7.2(A)(I) RESULTING FROM
COMMON LAW FRAUD, INTENTIONAL MISREPRESENTATION OR A BREACH OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2 (AUTHORITY; NO
CONFLICT), SECTION 3.8 (TAXES), AND SECTION 3.14 (ENVIRONMENTAL MATTERS) SHALL
NOT BE SUBJECT TO THE THRESHOLD, AND SHALL BE RECOVERABLE FROM THE FIRST
DOLLAR.  THE SELLER INDEMNIFIED PARTIES SHALL HAVE THE RIGHT TO MAKE A CLAIM
UNDER SECTION 7.2(A)(I) PRIOR TO THE TIME THE THRESHOLD HAS BEEN SURPASSED FOR
THE PURPOSE OF ASSERTING SUCH CLAIM WITHIN THE RELEVANT SURVIVAL PERIOD AND ANY
SUCH CLAIM MADE WITHIN SUCH PERIOD SHALL, TO THE EXTENT THE THRESHOLD ULTIMATELY
IS MET, SURVIVE UNTIL ITS FINAL RESOLUTION.  THIS SECTION 7.2(G)(II) SHALL NOT
APPLY TO CLAIMS FOR INDEMNIFICATION MADE PURSUANT TO CLAUSES (II) OR (III) OF
SECTION 7.2(A).

(IV)          THE AGGREGATE AMOUNT OF DAMAGES THAT MAY BE RECOVERED BY THE
SELLER INDEMNIFIED PARTIES PURSUANT TO SECTION 7.2(A)(I) SHALL NOT EXCEED
FIFTEEN MILLION DOLLARS ($15,000,000); PROVIDED, HOWEVER, THAT THIS LIMITATION
SHALL NOT APPLY TO CLAIMS FOR DAMAGES PURSUANT TO SECTION 7.2(A)(I) RESULTING
FROM COMMON LAW FRAUD, INTENTIONAL MISREPRESENTATION OR A BREACH OF THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2 (AUTHORITY; NO
CONFLICT), SECTION 3.8 (TAXES), AND SECTION 3.14 (ENVIRONMENTAL MATTERS).  THIS
SECTION 7.2(F)(III) SHALL NOT APPLY TO CLAIMS FOR INDEMNIFICATION MADE PURSUANT
TO CLAUSES (II) OR (III) OF SECTION 7.2(A).

(V)           FOR PURPOSES OF (X) DETERMINING, FROM AND AFTER THE CLOSING DATE,
WHETHER SELLER HAS BREACHED ANY REPRESENTATION OR WARRANTY SET FORTH IN ARTICLE
III HEREOF AND (Y) CALCULATING THE AMOUNT OF DAMAGES THAT IS SUBJECT TO
INDEMNIFICATION UNDER THIS AGREEMENT IN CONNECTION WITH THE BREACH OF ANY SUCH
REPRESENTATION OR WARRANTY, THE DETERMINATION OF SUCH BREACH AND THE CALCULATION
OF THE AMOUNT OF SUCH DAMAGES (AS THE CASE MAY BE) SHALL BE DETERMINED WITHOUT
REGARD TO ANY “MATERIAL,” “SELLER MATERIAL ADVERSE EFFECT,” “BUYER MATERIAL
ADVERSE EFFECT” OR LIKE MATERIALITY QUALIFIER SET FORTH IN ANY SUCH
REPRESENTATION OR WARRANTY.

(VI)          NEITHER (A) THE TERMINATION OF THE REPRESENTATIONS OR WARRANTIES
CONTAINED HEREIN, NOR (B) THE EXPIRATION OF THE INDEMNIFICATION OBLIGATIONS
DESCRIBED ABOVE, WILL AFFECT THE RIGHTS OF A PERSON IN RESPECT OF ANY CLAIM MADE
BY SUCH PERSON PRIOR TO THE EXPIRATION OF THE APPLICABLE SURVIVAL PERIOD
PROVIDED HEREIN.

(VII)         TO THE EXTENT THAT ANY LIABILITY THAT IS SUBJECT TO
INDEMNIFICATION UNDER THIS AGREEMENT IS COVERED BY INSURANCE, THE AMOUNT OF ANY
INDEMNITY PAYMENT SHALL BE NET OF THE NET PROCEEDS OF ANY INSURANCE POLICY PAID
TO THE INDEMNIFIED PARTY WITH RESPECT TO SUCH LIABILITY.  FOR PURPOSES OF THIS
SECTION, “NET PROCEEDS” SHALL MEAN THE INSURANCE PROCEEDS ACTUALLY RECEIVED,
FROM ANY INSURANCE SOURCE, LESS ANY EXPENSES OF RECOVERY, DEDUCTIBLES, AND/OR
CO-PAYMENTS.  IF ANY AMOUNTS ARE REIMBURSED UNDER

55


--------------------------------------------------------------------------------


INSURANCE COVERAGE FROM ANY INSURANCE SOURCE SUBSEQUENT TO INDEMNIFICATION UNDER
THIS ARTICLE, THE INDEMNIFIED PARTY SHALL REIMBURSE THE INDEMNIFYING PARTY IN AN
AMOUNT EQUAL TO THE AMOUNTS SUBSEQUENTLY RECEIVED UNDER INSURANCE COVERAGE (NET
OF THE EXPENSES OF RECOVERY).

(VIII)        NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, NO BREACH OF ANY
REPRESENTATION, WARRANTY, COVENANT OR AGREEMENT CONTAINED HEREIN WILL GIVE RISE
TO ANY RIGHT ON THE PART OF BUYER OR SELLER, AFTER THE CLOSING, TO RESCIND THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, AND ANY AND SUCH
RESCISSION RIGHTS ARE HEREBY WAIVED.

(IX)           IN ADDITION TO THE LIMITATIONS SET FORTH IN SECTION 11.17 AND
ELSEWHERE IN THIS AGREEMENT, IN NO EVENT SHALL AN INDEMNIFYING PARTY BE LIABLE
FOR PUNITIVE DAMAGES SUSTAINED OR CLAIMED BY AN INDEMNIFIED PARTY EXCEPT TO THE
EXTENT SUCH DAMAGES ARISE FROM A THIRD-PARTY CLAIM.  AN INDEMNIFIED PARTY SHALL
USE REASONABLE EFFORTS TO MITIGATE ANY DAMAGES.  DAMAGES SHALL BE DETERMINED
AFTER TAKING INTO ACCOUNT ANY INDEMNITY, CONTRIBUTION OR OTHER SIMILAR PAYMENT
RECEIVED BY THE INDEMNIFIED PARTY FROM ANY THIRD-PARTY WITH RESPECT THERETO.


7.3           BUYER TRUST ACCOUNT.


(A)           SELLER HAS READ A COPY OF BUYER’S REGISTRATION STATEMENT ON FORM
S-1 (SEC FILE NO. 333-130531), AS DECLARED EFFECTIVE BY THE SEC ON JUNE 1, 2006
(THE “BUYER PROSPECTUS”).  SELLER UNDERSTANDS THAT BUYER IS A SPECIAL PURPOSE
COMPANY FORMED FOR THE SOLE PURPOSE OF CONSUMMATING A “BUSINESS COMBINATION” AND
THAT BUYER HAS ESTABLISHED A TRUST ACCOUNT AT JP MORGAN CHASE NY BANK (THE
“TRUST ACCOUNT”), MAINTAINED BY AMERICAN STOCK & TRANSFER COMPANY ACTING AS
TRUSTEE, INITIALLY IN THE AMOUNT OF $142,575,000 AND THEREAFTER INCREASED BY ANY
EARNED AND ACCRUED INTEREST THEREON AND DECREASED BY ANY APPLICABLE STATE OR
FEDERAL TAXES THEREON (COLLECTIVELY, THE “TRUST ASSETS”).  SELLER ACKNOWLEDGES
THAT THE TRUST ASSETS ARE TO BE HELD FOR THE BENEFIT OF BUYER’S STOCKHOLDERS AND
EITHER DISTRIBUTED AS PART OF THE CONSUMMATION OF A BUSINESS COMBINATION BETWEEN
BUYER AND A BUSINESS ENTITY OR ENTITIES MEETING CERTAIN REQUIREMENTS OR RETURNED
TO BUYER’S STOCKHOLDERS.  AS OF MARCH 31, 2007 BUYER OWNED LIQUID ASSETS OF
APPROXIMATELY $1,075,000 OUTSIDE OF THE TRUST ACCOUNT WHICH IT INTENDS TO USE
FOR ITS WORKING CAPITAL AND OTHER CORPORATE PURPOSES (THE “NON-TRUST ASSETS”).


(B)           AS CONSIDERATION FOR BUYER’S EXECUTION OF THIS AGREEMENT, SELLER,
ON ITS OWN BEHALF AND ON BEHALF OF ITS AFFILIATES AND REPRESENTATIVES
(COLLECTIVELY THE “SELLER CLAIMANTS”) HEREBY AGREES THAT NEITHER IT NOR ANY
SELLER CLAIMANT WILL NOW OR AT ANY TIME IN THE FUTURE HAVE ANY CLAIM TO, OR MAKE
ANY CLAIM AGAINST, THE TRUST ASSETS OR ANY PART OF THEM, WHETHER SUCH CLAIM
ARISES AS A RESULT OF BUYER’S OBLIGATIONS UNDER THIS AGREEMENT OR BUYER’S
CONDUCT IN NEGOTIATING OR IMPLEMENTING THIS AGREEMENT OR IN ANY OTHER WAY THAT
IS DIRECTLY OR INDIRECTLY RELATED TO THIS AGREEMENT OR THE TRANSACTIONS, AND
REGARDLESS OF WHETHER SUCH CLAIM ARISES BASED ON CONTRACT OR TORT OR ANY OTHER
THEORY OF LIABILITY (ANY AND ALL SUCH CLAIMS BEING COLLECTIVELY REFEREED TO
HEREAFTER AS “TRANSACTION CLAIMS”).  SELLER, ON ITS BEHALF AND ON BEHALF OF THE
SELLER CLAIMANTS, HEREBY WAIVES ANY RIGHT IT OR THEY OTHERWISE MAY HAVE NOW OR
HEREAFTER TO PART OR ALL OF THE TRUST ASSETS BASED UPON, OR RELATED IN ANY WAY
TO, ANY TRANSACTION CLAIM AND

56


--------------------------------------------------------------------------------



AGREES THAT IT AND THEIR SOLE RECOURSE FOR ANY OF TRANSACTION CLAIM SHALL BE
AGAINST THE NON-TRUST ASSETS UNLESS AND UNTIL THIS AGREEMENT IS CONSUMMATED WITH
SELLER.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, UPON
THE CONSUMMATION OF THE TRANSACTIONS THE WAIVER SET FORTH IN SECTION 7.3(B)
SHALL CEASE TO EXIST AND SHALL BE OF NO FURTHER FORCE AND EFFECT, AND SELLER
SHALL THEREAFTER HAVE FULL RECOURSE TO THE TRUST ASSETS, SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH IN THIS AGREEMENT.

ARTICLE VIII.

CERTAIN TAX MATTERS


8.1           BOOKS & RECORDS; COOPERATION.  BUYER, ON ONE HAND, AND SELLER, ON
THE OTHER HAND, AGREE TO FURNISH OR CAUSE TO BE FURNISHED TO THE OTHER, UPON
REQUEST, AS PROMPTLY AS PRACTICABLE, SUCH INFORMATION AND ASSISTANCE RELATED TO
THE PURCHASED ASSETS AND THE PURCHASED BUSINESS, INCLUDING WITHOUT LIMITATION
ACCESS TO BOOKS AND RECORDS IN ITS POSSESSION, AS IS REASONABLY NECESSARY FOR
THE FILING OF ALL TAX RETURNS BY BUYER OR SELLER, THE MAKING OF ANY ELECTION
RELATED TO TAXES, THE PREPARATION FOR ANY AUDIT BY ANY TAXING AUTHORITY, AND THE
PROSECUTION OR DEFENSE OF ANY CLAIM, SUIT OR PROCEEDING RELATED TO ANY TAXES. 
EACH OF BUYER, ON ONE HAND, AND SELLER, ON THE OTHER HAND, SHALL RETAIN ALL
BOOKS AND RECORDS WITH RESPECT TO TAXES PERTAINING TO THE PURCHASED ASSETS AND
THE PURCHASED BUSINESS, (OTHER THAN BOOKS AND RECORDS RELATED SOLELY TO EXCLUDED
ASSETS (OTHER THAN THE INTELLECTUAL PROPERTY ASSETS THEREIN) OR EXCLUDED
LIABILITIES) FOR A PERIOD OF AT LEAST SIX (6) YEARS FOLLOWING THE CLOSING DATE. 
BUYER, ON ONE HAND, AND SELLER, ON THE OTHER HAND, SHALL COOPERATE FULLY WITH
THE OTHER IN THE CONDUCT OF ANY AUDIT, LITIGATION OR OTHER PROCEEDING RELATED TO
TAXES INVOLVING THE PURCHASED ASSETS AND THE PURCHASED BUSINESS (OTHER THAN
TAXES RELATED SOLELY TO EXCLUDED ASSETS (OTHER THAN THE INTELLECTUAL PROPERTY
ASSETS THEREIN) OR EXCLUDED LIABILITIES).  BUYER, ON ONE HAND, AND SELLER, ON
THE OTHER HAND, FURTHER AGREE, UPON REQUEST, TO USE THEIR BEST EFFORTS TO OBTAIN
ANY CERTIFICATE OR OTHER DOCUMENT FROM ANY GOVERNMENTAL ENTITY OR ANY OTHER
PERSON AS MAY BE NECESSARY TO MITIGATE, REDUCE OR ELIMINATE ANY TAX THAT COULD
BE IMPOSED (INCLUDING, BUT NOT LIMITED TO, WITH RESPECT TO THE TRANSACTIONS).


8.2           TRANSFER TAXES.  BUYER AND/OR SELLER SHALL BE LIABLE FOR ALL SALES
AND USE TAXES IMPOSED BY ANY TAX JURISDICTION DOMESTIC OR FOREIGN BY REASON OF
THE SALE OF THE PURCHASED ASSETS PURSUANT TO THIS AGREEMENT.  ALL TRANSFER TAXES
INCURRED IN CONNECTION WITH THE TRANSFER OF EACH OWNED REAL PROPERTY SHALL BE
BORNE BY BUYER AND/OR SELLER IN ACCORDANCE WITH LOCAL CUSTOM AND PRACTICE IN THE
JURISDICTION WHERE SUCH OWNED REAL PROPERTY IS LOCATED.


8.3           ALLOCATION OF SELLER TAXES.


(A)           SELLER SHALL BE RESPONSIBLE FOR AND SHALL PROMPTLY PAY WHEN DUE
ALL TAXES LEVIED WITH RESPECT TO THE OPERATION OF THE PURCHASED BUSINESS OR
OWNERSHIP OF THE PURCHASED ASSETS FOR ANY PRE-CLOSING TAX PERIOD.  ALL SUCH
TAXES LEVIED WITH RESPECT TO THE OPERATION OF THE PURCHASED BUSINESS (OTHER THAN
PORTIONS OF THE PURCHASED BUSINESS RELATED SOLELY TO EXCLUDED ASSETS) OR
OWNERSHIP OF THE PURCHASED ASSETS, FOR ANY STRADDLE PERIOD SHALL BE APPORTIONED
BETWEEN THE PRE-CLOSING TAX PERIOD AND THE POST-CLOSING TAX PERIOD, AS FOLLOWS:

57


--------------------------------------------------------------------------------


(I)            IN THE CASE OF ANY TAXES OTHER THAN TAXES BASED UPON OR RELATED
TO INCOME OR RECEIPTS, THE PORTION ALLOCABLE TO THE PRE-CLOSING TAX PERIOD SHALL
BE DEEMED TO BE THE AMOUNT OF SUCH TAX FOR THE ENTIRE STRADDLE PERIOD MULTIPLIED
BY A FRACTION THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN THE STRADDLE
PERIOD ENDING ON THE CLOSING DATE AND THE DENOMINATOR OF WHICH IS THE NUMBER OF
DAYS IN THE ENTIRE STRADDLE PERIOD, AND

(II)           IN THE CASE OF ANY TAX BASED UPON OR RELATED TO INCOME OR
RECEIPTS, THE PORTION ALLOCABLE TO THE PRE-CLOSING TAX PERIOD SHALL BE DEEMED
EQUAL TO THE AMOUNT WHICH WOULD BE PAYABLE IF THE RELEVANT STRADDLE PERIOD ENDED
ON THE CLOSING DATE.


(B)           UPON RECEIPT BY BUYER, ON THE ONE HAND, OR SELLER, ON THE OTHER
HAND, OF ANY BILL FOR SUCH TAXES RELATED TO THE PURCHASED ASSETS, THE PARTY
RECEIVING SUCH BILL SHALL PRESENT A STATEMENT TO THE OTHER SETTING FORTH THE
AMOUNT OF REIMBURSEMENT TO WHICH EACH IS ENTITLED UNDER THIS SECTION 8.3
TOGETHER WITH SUCH SUPPORTING EVIDENCE AS IS REASONABLY NECESSARY TO CALCULATE
THE PRORATION AMOUNT.  THE PRORATION AMOUNT SHALL BE PAID BY THE PARTY OWING IT
TO THE OTHER WITHIN TEN (10) DAYS AFTER DELIVERY OF SUCH STATEMENT.  IN THE
EVENT THAT BUYER OR SELLER SHALL MAKE ANY PAYMENT FOR WHICH IT IS ENTITLED TO
REIMBURSEMENT UNDER THIS SECTION 8.3, THE APPLICABLE PARTY SHALL MAKE SUCH
REIMBURSEMENT PROMPTLY BUT IN NO EVENT LATER THAN TEN (10) DAYS AFTER THE
PRESENTATION OF A STATEMENT SETTING FORTH THE AMOUNT OF REIMBURSEMENT TO WHICH
THE PRESENTING PARTY IS ENTITLED ALONG WITH SUCH SUPPORTING EVIDENCE AS IS
REASONABLY NECESSARY TO CALCULATE THE AMOUNT OF REIMBURSEMENT.  NOTWITHSTANDING
THE FOREGOING, NONE OF THE SELLER INDEMNIFIED PARTIES SHALL BE LIABLE FOR, AND
SELLER SHALL INDEMNIFY AND HOLD THE SELLER INDEMNIFIED PARTIES HARMLESS FROM AND
AGAINST (I) ANY TAXES OF SELLER OR ITS PREDECESSORS OR AFFILIATES LEVIED WITH
RESPECT TO THE PURCHASED ASSETS ATTRIBUTED TO PRE-CLOSING TAX PERIODS, OR
(II) ANY OTHER TAXES OF SELLER OR ITS PREDECESSORS OR AFFILIATES FOR ANY
PERIODS.


8.4           NOTICES.  SELLER SHALL PROMPTLY NOTIFY BUYER IN WRITING UPON
RECEIPT BY SELLER OF NOTICE OF ANY PENDING OR THREATENED FEDERAL, STATE, LOCAL
OR FOREIGN TAX AUDITS OR ASSESSMENTS RELATED TO THE INCOME, PROPERTIES OR
OPERATIONS OF SELLER THAT REASONABLY MAY BE EXPECTED TO RELATE TO THE PURCHASED
ASSETS OR THE PURCHASED BUSINESS (OTHER THAN PORTIONS OF THE PURCHASED BUSINESS
RELATED SOLELY TO EXCLUDED ASSETS OTHER THAN THE INTELLECTUAL PROPERTY ASSETS
THEREIN).


8.5           WITHHOLDING.  AT THE CLOSING, SELLER SHALL DELIVER TO BUYER ALL
NECESSARY FORMS AND CERTIFICATES COMPLYING WITH APPLICABLE LAW, IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO BUYER, DULY EXECUTED AND ACKNOWLEDGED,
CERTIFYING THAT THE TRANSACTIONS ARE EXEMPT FROM WITHHOLDING UNDER SECTION 1445
OF THE CODE.


8.6           FORM W-2S.  PURSUANT TO REVENUE PROCEDURE 2004-53, 2004-2 C.B
.320, PROVIDED THAT SELLER PROVIDE BUYER WITH ALL NECESSARY PAYROLL RECORDS FOR
THE CALENDAR YEAR WHICH INCLUDES THE CLOSING DATE, BUYER SHALL FURNISH A FORM
W-2 TO EACH EMPLOYEE EMPLOYED BY BUYER WHO HAD BEEN EMPLOYED BY SELLER
DISCLOSING ALL WAGES AND OTHER COMPENSATION PAID FOR SUCH CALENDAR YEAR, AND
TAXES WITHHELD THEREFROM, AND SELLER SHALL BE RELIEVED OF THE RESPONSIBILITY FOR
DOING SO.

58


--------------------------------------------------------------------------------


ARTICLE IX.

OTHER POST-CLOSING COVENANTS


9.1           POST-CLOSING ACCESS.  EACH PARTY HERETO AGREES THAT IT WILL
COOPERATE WITH AND MAKE AVAILABLE TO THE OTHER PARTY, DURING NORMAL BUSINESS
HOURS AND UPON REASONABLE NOTICE, (I) ALL BOOKS AND RECORDS, (II) INFORMATION
RELATED TO THE PURCHASED BUSINESS AND (III) EMPLOYEES (WITHOUT SUBSTANTIAL
DISRUPTION OF EMPLOYMENT), IN EACH CASE, RETAINED AND/OR REMAINING IN EXISTENCE
AFTER THE CLOSING WHICH ARE NECESSARY OR USEFUL IN CONNECTION WITH ANY TAX
INQUIRY, AUDIT, INVESTIGATION OR DISPUTE, ANY LITIGATION OR INVESTIGATION OR ANY
OTHER MATTER REQUIRING ANY SUCH BOOKS AND RECORDS, INFORMATION OR EMPLOYEES FOR
ANY REASONABLE BUSINESS PURPOSE.  THE PARTY REQUESTING ANY SUCH BOOKS AND
RECORDS, INFORMATION OR EMPLOYEES SHALL BEAR ALL OF THE OUT-OF-POCKET COSTS AND
EXPENSES (INCLUDING WITHOUT LIMITATION LEGAL FEES, BUT EXCLUDING REIMBURSEMENT
FOR SALARIES AND EMPLOYEE BENEFITS) REASONABLY INCURRED IN CONNECTION WITH
PROVIDING SUCH BOOKS AND RECORDS, INFORMATION OR EMPLOYEES.  ALL INFORMATION
RECEIVED PURSUANT TO THIS SECTION 9.1 SHALL BE KEPT CONFIDENTIAL BY THE PARTY
OBTAINING SUCH INFORMATION, SUBJECT TO ANY DISCLOSURE THAT IS REQUIRED TO BE
MADE BY SUCH PARTY IN ORDER TO COMPLY WITH APPLICABLE LEGAL REQUIREMENTS OR THE
RULES OR REGULATIONS OF ANY SECURITIES EXCHANGE UPON WHICH ITS SECURITIES ARE
TRADED.


9.2           PUBLICITY.  EXCEPT (I) AS REQUIRED BY LEGAL REQUIREMENT OR (II) IN
THE CASE OF BUYER, FOR ANY FILINGS REQUIRED TO BE MADE WITH THE SEC OR AMEX OR
OTHER ACTIONS THAT BUYER IN GOOD FAITH DETERMINES TO BE NECESSARY OR APPROPRIATE
IN CONNECTION WITH SEEKING TO OBTAIN THE REQUIRED BUYER STOCKHOLDER APPROVAL
(INCLUDING IN CONNECTION WITH THE PROXY STATEMENT), WITHOUT PRIOR WRITTEN
APPROVAL OF BUYER AND SELLER, NONE OF BUYER, SELLER OR THEIR RESPECTIVE
AFFILIATES SHALL ISSUE ANY PRESS RELEASE OR MAKE ANY PUBLIC STATEMENT REGARDING
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN THE FACT THAT
BUYER ACQUIRED THE PURCHASED BUSINESS; PROVIDED, HOWEVER, THAT NOTHING SET FORTH
IN THIS SECTION 9.2 SHALL PROHIBIT THE BUYER BOARD FROM EXERCISING ITS FIDUCIARY
DUTIES IN ITS COMMUNICATIONS TO THE STOCKHOLDERS OF BUYER.  IN THE CASE OF
ANNOUNCEMENTS, STATEMENTS, ACKNOWLEDGMENTS OR REVELATIONS WHICH EITHER PARTY IS
REQUIRED BY LEGAL REQUIREMENT TO MAKE, ISSUE OR RELEASE, THE MAKING, ISSUING OR
RELEASING OF ANY SUCH ANNOUNCEMENT, STATEMENT, ACKNOWLEDGMENT OR REVELATION BY
THE PARTY SO REQUIRED TO DO SO BY LEGAL REQUIREMENT SHALL NOT CONSTITUTE A
BREACH OF THIS AGREEMENT IF SUCH PARTY SHALL HAVE GIVEN, TO THE EXTENT
REASONABLY PRACTICABLE, NOT LESS THAN TWO (2) CALENDAR DAYS PRIOR NOTICE TO THE
OTHER PARTY, AND SHALL HAVE ATTEMPTED, TO THE EXTENT REASONABLY POSSIBLE, TO
CLEAR SUCH ANNOUNCEMENT, STATEMENT, ACKNOWLEDGMENT OR REVELATION WITH THE OTHER
PARTY.  EACH PARTY HERETO AGREES THAT IT WILL NOT UNREASONABLY WITHHOLD ANY SUCH
CONSENT OR CLEARANCE.  IN FURTHERANCE OF THE FOREGOING, THE PARTIES ACKNOWLEDGE
AND AGREE THAT CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT, THE PARTIES
WILL ISSUE A MUTUAL PRESS RELEASE WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED
HEREBY.


9.3           CONFIDENTIAL INFORMATION.  BUYER AND SELLER ACKNOWLEDGE AND AGREE
AS FOLLOWS:


(A)           SUBJECT TO SECTION 9.2, THE PROVISIONS OF THE CONFIDENTIALITY
AGREEMENT SHALL CONTINUE TO BE IN EFFECT UNTIL THE CLOSING, AT WHICH TIME (I)
THE CONFIDENTIALITY AGREEMENT SHALL TERMINATE AND BE OF NO FURTHER EFFECT AND
(II) THE CONDITIONS SET FORTH IN THIS SECTION 9.3 SHALL THEREAFTER APPLY.

59


--------------------------------------------------------------------------------



(B)           SELLER AND BUYER ACKNOWLEDGE THAT THE SUCCESS OF THE PURCHASED
BUSINESS AND THE RETAINED BUSINESS AFTER THE CLOSING DEPENDS UPON THE CONTINUED
PRESERVATION OF THE CONFIDENTIALITY OF CERTAIN CONFIDENTIAL AND PROPRIETARY
INFORMATION RELATED TO SELLER, THE PURCHASED BUSINESS AND THE PURCHASED ASSETS,
AND THE RETAINED BUSINESS AND THE EXCLUDED ASSETS (AS THE CASE MAY BE) IN EACH
CASE, INCLUDING WITHOUT LIMITATION TECHNICAL OR MARKETING INFORMATION, IDEAS,
METHODS, DEVELOPMENTS, INVENTIONS, IMPROVEMENTS, BUSINESS PLANS, TRADE SECRETS,
SCIENTIFIC OR STATISTICAL DATA, DIAGRAMS, DRAWINGS, SPECIFICATIONS OR OTHER
PROPRIETARY INFORMATION RELATED THERETO, TOGETHER WITH ALL ANALYSES,
COMPILATIONS, STUDIES OR OTHER DOCUMENTS, RECORDS OR DATA POSSESSED BY SELLER
AND ITS AFFILIATES (“CONFIDENTIAL INFORMATION”), THAT THE PRESERVATION OF THE
CONFIDENTIALITY OF SUCH CONFIDENTIAL INFORMATION BY SELLER, BUYER AND THEIR
RESPECTIVE AFFILIATES IS AN ESSENTIAL PREMISE OF THE BARGAIN BETWEEN SELLER AND
BUYER.  ACCORDINGLY, SELLER AND BUYER HEREBY AGREE THAT:

(I)            SELLER AND ITS AFFILIATES WILL NOT, AND SELLER WILL CAUSE ITS
AFFILIATES AND ITS REPRESENTATIVES NOT TO, AT ANY TIME, DIRECTLY OR INDIRECTLY,
WITHOUT THE PRIOR WRITTEN CONSENT OF BUYER, DISCLOSE OR USE, ANY CONFIDENTIAL
INFORMATION INVOLVING OR RELATING TO THE PURCHASED BUSINESS OR THE PURCHASED
ASSETS, EXCEPT (A) FOR ANY INFORMATION THAT PRIOR TO THE CLOSING WAS PRIMARILY
USED IN THE RETAINED BUSINESS OR (B) TO THE EXTENT NECESSARY FOR SELLER TO
OPERATE AND CONDUCT THE RETAINED BUSINESS AND PROVIDE THE SERVICES UNDER THE
ANCILLARY AGREEMENTS FOLLOWING THE CLOSING;

(II)           BUYER AND ITS AFFILIATES WILL NOT, AND BUYER WILL CAUSE ITS
AFFILIATES AND ITS REPRESENTATIVES NOT TO, AT ANY TIME, DIRECTLY OR INDIRECTLY,
WITHOUT THE PRIOR WRITTEN CONSENT OF SELLER, DISCLOSE OR USE, ANY CONFIDENTIAL
INFORMATION INVOLVING OR RELATING TO THE RETAINED BUSINESS OR THE EXCLUDED
ASSETS, EXCEPT (A) FOR ANY INFORMATION THAT PRIOR TO THE CLOSING WAS PRIMARILY
USED IN THE PURCHASED BUSINESS OR (B) TO THE EXTENT NECESSARY FOR BUYER TO
OPERATE AND CONDUCT THE PURCHASED BUSINESS FOLLOWING THE CLOSING; AND

(III)          BUYER AND SELLER SHALL EACH USE BEST EFFORTS TO MAINTAIN THE
CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION INVOLVING OR RELATING TO THE
RETAINED BUSINESS OR THE EXCLUDED ASSETS, ON THE ONE HAND, AND THE PURCHASED
BUSINESS OR THE PURCHASED ASSETS, ON THE OTHER HAND, FROM THE EMPLOYEES OF THE
OTHER PARTY DUE TO THE CLOSE PROXIMITY OF THE LOCATION OF THE EMPLOYEES OF BUYER
AND SELLER FOLLOWING THE CLOSING.

For purposes of this Section 9.3, Confidential Information will not include any
information: (i) generally available to, or known by, the public (other than as
a result of disclosure in violation hereof); (ii) solely with respect to the
Confidential Information of Buyer, that becomes available to Seller on a
non-confidential basis from a source other than the Buyer or any of its
Affiliates or Representatives, provided that the source of such information was
not known by Seller, after due inquiry, to be bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to Buyer or any other Person with respect to such information;
or (z) solely with respect to the Confidential Information of Seller, that
becomes available to Buyer on a non-confidential basis from a source other than
the Seller or any of its Affiliates or Representatives, provided that the source
of such information was not known by Buyer, after due inquiry, to be bound by a
confidentiality agreement with or other contractual, legal or fiduciary

60


--------------------------------------------------------------------------------


obligation of confidentiality to Seller or any other Person with respect to such
information.  Each of Seller and Buyer agree that it will be responsible for any
breach or violation of the provisions of this Section 9.3(b) by any of its
Affiliates or Representatives.  Notwithstanding the foregoing, Seller shall owe
no duties to Buyer and have no obligation to maintain confidentiality with
respect to any information relating solely to the Excluded Assets, the Excluded
Liabilities or the Retained Business, and, following the Closing, Buyer shall
owe no duties to Seller and have no obligation to maintain confidentiality with
respect to any information relating solely to the Purchased Business and the
Purchased Assets.


(C)           IF SELLER, BUYER OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR
AFFILIATES IS REQUESTED OR REQUIRED BY PROCEEDING OR LEGAL REQUIREMENT TO
DISCLOSE ANY CONFIDENTIAL INFORMATION, EACH PARTY SHALL PROVIDE THE OTHER WITH
PROMPT WRITTEN NOTICE OF SUCH REQUEST OR REQUIREMENT, WHICH NOTICE SHALL, IF
PRACTICABLE, BE AT LEAST FORTY-EIGHT (48) HOURS PRIOR TO MAKING SUCH DISCLOSURE,
SO THAT THE OTHER PARTY MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE REMEDY
AND/OR WAIVE COMPLIANCE WITH THE PROVISIONS OF THIS AGREEMENT.  IF, IN THE
ABSENCE OF A PROTECTIVE ORDER OR OTHER REMEDY OR THE RECEIPT OF SUCH A WAIVER,
SELLER, BUYER OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR AFFILIATES ARE
NONETHELESS, IN THE OPINION OF COUNSEL, LEGALLY COMPELLED TO DISCLOSE
CONFIDENTIAL INFORMATION, THEN SELLER OR BUYER MAY DISCLOSE THAT PORTION OF THE
CONFIDENTIAL INFORMATION WHICH SUCH COUNSEL ADVISES IS LEGALLY REQUIRED TO BE
DISCLOSED, PROVIDED THAT SUCH PARTY USES ITS REASONABLE EFFORTS TO PRESERVE THE
CONFIDENTIALITY OF THE CONFIDENTIAL INFORMATION IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 9.3, WHEREUPON SUCH DISCLOSURE SHALL NOT CONSTITUTE A
BREACH OF THIS AGREEMENT.


(D)           NOTWITHSTANDING THE FOREGOING NOTHING SET FORTH IN THIS SECTION
9.3 SHALL PROHIBIT BUYER FROM DISCLOSING ANY CONFIDENTIAL INFORMATION TO THE
EXTENT (I) REQUIRED BY LEGAL REQUIREMENT TO BE DISCLOSED BY BUYER IN ANY FILINGS
REQUIRED TO BE MADE WITH THE SEC OR AMEX OR (II) THAT BUYER IN GOOD FAITH
DETERMINES SUCH DISCLOSURE TO BE NECESSARY IN CONNECTION WITH EXERCISING ITS
FIDUCIARY DUTIES IN ITS COMMUNICATIONS TO THE STOCKHOLDERS OF BUYER.


9.4           FURTHER ASSURANCES.  FROM AND AFTER THE CLOSING DATE, SELLER AND
BUYER SHALL TAKE ALL FURTHER ACTIONS CONSISTENT WITH THE INTENT OF THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS NECESSARY (I) TO ENABLE BUYER TO OPERATE
THE PURCHASED BUSINESS IN SUBSTANTIALLY THE SAME MANNER OPERATED PRIOR TO THE
CLOSING DATE, (II) TO ENABLE SELLER TO CONTINUE TO OPERATE THE RETAINED BUSINESS
IN THE MANNER CONTEMPLATED BY THE ONGOING BUSINESS AGREEMENTS, AND (III) UPON
SUCCESSFUL COMPLETION OF SELLER’S OBLIGATIONS UNDER THE ANCILLARY AGREEMENTS, TO
ENABLE BUYER TO OPERATE THE PURCHASED BUSINESS ON AN INDEPENDENT BASIS, IN EACH
CASE, ASSUMING DUE PERFORMANCE BY BUYER AND SELLER OF THEIR RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT AND THE ANCILLARY AGREEMENTS.  IN FURTHERANCE
OF THE FOREGOING, FROM TIME TO TIME AFTER THE CLOSING DATE, THE PARTIES HERETO
AGREE TO (I) FURNISH UPON REQUEST TO EACH OTHER SUCH FURTHER ASSURANCES,
INFORMATION, DOCUMENTS AND INSTRUMENTS OF TRANSFER OR ASSIGNMENT AND (II)
PROMPTLY EXECUTE, ACKNOWLEDGE, AND DELIVER ANY SUCH FURTHER ASSURANCES,
DOCUMENTS AND INSTRUMENTS OF TRANSFER OR ASSIGNMENT, IN EACH CASE THAT THE OTHER
PARTY MAY REASONABLY REQUEST FOR THE PURPOSE OF CARRYING OUT THE INTENT OF THIS
AGREEMENT AND THE ANCILLARY AGREEMENTS, INCLUDING WITHOUT LIMITATION TO TRANSFER
AND ASSIGN TO BUYER THOSE ASSETS OF SELLER USED OR HELD FOR USE IN THE CONDUCT
OF THE PURCHASED BUSINESS TO THE EXTENT NOT OTHERWISE TRANSFERRED HEREBY OR
THEREBY.  AS PROMPTLY AS POSSIBLE AFTER THE CLOSING DATE, SELLER SHALL MAKE ANY
FILINGS AND/OR GIVE ANY NOTICES REQUIRED BY APPLICABLE LEGAL REQUIREMENTS TO BE
MADE OR GIVEN BY THEM IN ORDER TO CONSUMMATE THE

61


--------------------------------------------------------------------------------



TRANSACTIONS THAT WERE NOT MADE OR GIVEN PRIOR TO THE CLOSING, SHALL OBTAIN ALL
OTHER REQUIRED CONSENTS NOT OBTAINED PRIOR TO THE CLOSING, AND SHALL USE THEIR
BEST EFFORT TO APPORTION ANY SHARED CONTRACT NOT APPORTIONED PRIOR TO THE
CLOSING; PROVIDED THAT NEITHER BUYER NOR SELLER SHALL BE REQUIRED TO MAKE ANY
PAYMENTS, COMMENCE LITIGATION OR AGREE TO ANY MODIFICATION TO THE TERMS OF ANY
CONTRACT IN ORDER TO OBTAIN ANY SUCH CONSENT OR APPORTION ANY SHARED CONTRACT. 
TO THE EXTENT THAT THE INCLUSION WITHIN THE PURCHASED ASSETS OF ANY OF (I)
SELLER’S RIGHT, TITLE AND INTEREST IN AND TO THE BUSINESS, PROPERTIES, ASSETS
AND RIGHTS OF ANY KIND, WHETHER TANGIBLE OR INTANGIBLE, REAL OR PERSONAL,
PRIMARILY RELATED TO OR PRIMARILY USED IN CONNECTION WITH THE PURCHASED BUSINESS
(BUT EXCLUDING THEREFROM THE EXCLUDED ASSETS) WOULD HAVE RESULTED IN THE
CANCELLATION, INVALIDITY OR TERMINATION OF SUCH RIGHTS OR (II) THE PORTION OF
SELLER’S RIGHT, TITLE AND INTEREST IN AND TO ALL SHARED ASSETS THAT RELATES TO
THE PURCHASED BUSINESS TO THE EXTENT THAT SUCH PORTION OF THE SHARED ASSETS OR
THE BENEFITS THEREOF WOULD HAVE RESULTED IN THE CANCELLATION, INVALIDITY OR
TERMINATION OF SUCH SHARED ASSETS, THEN IN EACH CASE, IF AND WHEN SUCH INCLUSION
WOULD NO LONGER RESULT IN SUCH CANCELLATION, INVALIDITY OR TERMINATION, THEN
SELLER SHALL TAKE ALL ACTIONS NECESSARY TO EFFECTUATE SUCH INCLUSION AND
ASSIGNMENT OF ALL OF SELLER’S RIGHT, TITLE AND INTEREST THEREIN TO BUYER.


9.5           ASSIGNED ACCOUNTS RECEIVABLE; QUARTERLY ADJUSTMENTS.


(A)           AT THE CLOSING, BUYER WILL ACQUIRE HEREUNDER, AND THEREAFTER BUYER
OR ITS DESIGNEE SHALL HAVE THE RIGHT AND AUTHORITY TO COLLECT FOR BUYER’S
ACCOUNT, ALL ASSIGNED ACCOUNTS RECEIVABLE.


(B)           FROM AND AFTER THE CLOSING DATE UNTIL THE FIRST ANNIVERSARY
THEREOF, BUYER AND SELLER SHALL MEET QUARTERLY IN ORDER TO DETERMINE WHETHER ANY
PAYMENTS HAVE BEEN PAID OR RECEIVED BY SELLER WITH RESPECT TO THE ASSUMED
ACCOUNTS PAYABLE OR ASSIGNED ACCOUNTS RECEIVABLE (AS APPLICABLE) AND WHETHER ANY
PAYMENTS HAVE BEEN PAID OR RECEIVED BY BUYER WITH RESPECT TO ANY ACCOUNTS
PAYABLE OTHER THAN THE ASSUMED ACCOUNTS PAYABLE OR WITH RESPECT TO ANY ACCOUNTS
RECEIVABLE OTHER THAN THE ASSIGNED ACCOUNTS RECEIVABLE (AS APPLICABLE), AND
BUYER OR SELLER (AS THE CASE MAY BE) SHALL THEREAFTER PROMPTLY MAKE ANY PAYMENTS
REQUIRED TO BE MADE TO THE OTHER PARTY IN RESPECT OF ANY OF THE FOREGOING IN
ORDER TO ENSURE THAT THE PARTIES HAVE GIVEN EFFECT TO THE ASSIGNMENT AND
ASSUMPTION BY BUYER OF THE ASSIGNED ACCOUNTS RECEIVABLE AND THE ASSUMED ACCOUNTS
PAYABLE AND THE RETENTION BY SELLER OF THE OTHER ACCOUNTS RECEIVABLE AND THE
OTHER ACCOUNTS PAYABLE, HEREUNDER.


9.6           PROTECTION OF GOODWILL OF PURCHASED BUSINESS.  EXCEPT AS OTHERWISE
SET FORTH IN THE ONGOING BUSINESS AGREEMENTS, DURING THE RESTRICTED PERIOD,
SELLER WILL NOT, DIRECTLY OR INDIRECTLY, IN WHOLE OR IN PART, EITHER ALONE,
TOGETHER OR WITH OTHERS, DO ANY OF THE FOLLOWING WITHIN THE RESTRICTED
TERRITORY:  SPONSOR OR CONDUCT, OR SUPPORT, AID, HELP OR OTHERWISE ASSIST ANY
THIRD PARTY TO SPONSOR OR CONDUCT, PROFESSIONAL DRAG RACING, EXCEPT TO THE
EXTENT REQUIRED TO FULFILL ITS OBLIGATIONS TO BUYER UNDER THE ONGOING BUSINESS
AGREEMENTS.


9.7           PROTECTION OF GOODWILL OF RETAINED BUSINESS.


(A)           EXCEPT AS OTHERWISE SET FORTH IN THE ONGOING BUSINESS AGREEMENTS,
DURING THE RESTRICTED PERIOD, BUYER WILL NOT, DIRECTLY OR INDIRECTLY, IN WHOLE
OR IN PART, EITHER ALONE, TOGETHER OR WITH OTHERS, DO ANY OF THE FOLLOWING:

62


--------------------------------------------------------------------------------


(I)            SPONSOR OR CONDUCT, OR SUPPORT, AID, HELP OR OTHERWISE ASSIST ANY
THIRD PARTY TO SPONSOR OR CONDUCT, ASSOCIATION DRAG RACING WITHIN THE RESTRICTED
TERRITORY, EXCEPT TO THE EXTENT REQUIRED TO FULFILL ITS OBLIGATIONS TO SELLER
UNDER THE ONGOING BUSINESS AGREEMENTS.

(II)           SPONSOR OR CONDUCT, OR RENDER, SUPPORT, AID, HELP OR OTHERWISE
ASSIST ANY THIRD PARTY TO SPONSOR OR CONDUCT OR RENDER, WITHIN THE TERRITORY ANY
OF THE SANCTIONING SERVICES OR IN ANY OTHER MANNER ACT OR HOLD ITSELF OUT AS A
“SANCTIONING BODY” FOR THE SPORT OF DRAG RACING.


(B)           WITHOUT LIMITING THE GENERALITY OF THE PROVISIONS SET FORTH IN
SECTION 9.7(A) ABOVE AND EXCEPT AS OTHERWISE SET FORTH IN THE ONGOING BUSINESS
AGREEMENTS, DURING THE RESTRICTED PERIOD:

(I)            BUYER SHALL NOT, WITHIN THE TERRITORY, SPONSOR OR CONDUCT OR
PERMIT TO BE SPONSORED OR CONDUCTED ANY NE ASSOCIATION RACES AND/OR ANY OTHER
DRAG RACES AT A NATIONAL EVENT SERIES AND/OR AT ANY NATIONAL EVENT, UNLESS SUCH
DRAG RACES SATISFY BUYER’S ECONOMIC TEST AND THE SANCTIONING REQUIREMENT;
PROVIDED, HOWEVER, THAT BUYER MAY CONTINUE TO CONDUCT PRO MODIFIED DRAG RACING
EVENTS AT EXISTING NATIONAL EVENTS IN SUBSTANTIALLY THE SAME MANNER AS PRO
MODIFIED DRAG RACING WAS CONDUCTED AT EXISTING NATIONAL EVENTS DURING THE 2006
RACING SEASON PURSUANT TO THAT CERTAIN AGREEMENT FOR AMS PRO MOD EXHIBITION,
DATED FEBRUARY 21, 2006, BETWEEN SELLER AND AMS STAFF LEASING; AND

(II)           BUYER SHALL NOT, WITHIN THE TERRITORY, SPONSOR OR CONDUCT OR
PERMIT TO BE SPONSORED OR CONDUCTED ANY NE ASSOCIATION RACES OR OTHER DRAG RACES
OUTSIDE OF A NATIONAL EVENT SERIES AND/OR A NATIONAL EVENT WHICH DO NOT SATISFY
THE APPLICABLE HDP ECONOMIC TEST AND THE SANCTIONING REQUIREMENT, EXCEPT IN
BUYER’S CAPACITY AS AN OWNER AND/OR OPERATOR OF THE RACETRACKS (OR ANY
SUBSEQUENTLY ACQUIRED RACETRACKS), AS AND TO THE SAME EXTENT AVAILABLE TO ANY
OTHER NHRA MEMBER TRACK OWNER AND/OR OPERATOR.


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH IN THIS SECTION
9.7, BUYER SHALL HAVE THE RIGHT TO SPONSOR AND CONDUCT THE ACTIVITIES AS
CONTEMPLATED BY (I) THE DEFINITION OF “COMMERCIAL EXPLOITATION RIGHTS,” AS SET
FORTH IN THE KEY DEFINITIONS AGREEMENT, OR (II) THE ONGOING BUSINESS AGREEMENTS.


9.8           EXHIBITION AND PROMOTIONAL DRAG RACING.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY SET FORTH IN SECTIONS 9.6 AND 9.7 ABOVE, BOTH SELLER AND BUYER
SHALL HAVE THE RIGHT TO CONDUCT ANY EXHIBITION OR PROMOTIONAL DRAG RACING
ACTIVITY DESIGNED AND CONDUCTED PRIMARILY FOR MARKETING, PROMOTION AND/OR
ENTERTAINMENT PURPOSES AND NOT FOR COMPETITION PURPOSES (E.G. CELEBRITY DRAG
RACING, REALITY DRAG RACING, ET CETERA) AS FOLLOWS:


(A)           WITH RESPECT TO EXHIBITIONS OF VINTAGE DRAG RACING AND NOSTALGIA
DRAG RACING, (I) BUYER MAY CONDUCT SUCH EXHIBITIONS AT ANY EVENT, INCLUDING,
WITHOUT LIMITATION, ANY NATIONAL EVENT OR NEW PROFESSIONAL DRAG RACING EVENT, SO
LONG AS THE CONDUCT THEREOF DOES NOT IN ANY WAY CONSTITUTE A SERIES); AND (II)
SELLER MAY CONDUCT SUCH EXHIBITIONS AT ANY EVENT OTHER THAN A NATIONAL EVENT OR
NEW PROFESSIONAL DRAG RACING EVENT.

63


--------------------------------------------------------------------------------



(B)           WITH RESPECT TO TOP FUEL AND/OR FUEL FUNNY CAR EXHIBITION AND/OR
PROMOTIONAL ACTIVITIES, (A) BUYER MAY CONDUCT SUCH AT ANY BUYER EVENT; AND (II)
SELLER MAY CONDUCT SUCH BUT NOT AT NATIONAL EVENTS OR ANY NEW PROFESSIONAL DRAG
RACING EVENTS.  SELLER FURTHER AGREES THAT IT (X) WILL NOT CONDUCT EXHIBITIONS
OF TOP FUEL OR FUNNY CAR VEHICLES IN ANY MANNER THAT WOULD CONSTITUTE A SERIES;
AND (Y) WILL ONLY CONDUCT SUCH EXHIBITIONS IN CONJUNCTION WITH ASSOCIATION DRAG
RACING AND NOT AS A STAND-ALONE EVENT; AND (Z) EXCEPT FOR THE ACTIVITIES
DESCRIBED IN PARAGRAPHS (A), (B) AND (C)(III) OF THE DEFINITION OF THE TERM
“ASSOCIATION DRAG RACING” AS SET FORTH IN THE KEY DEFINITIONS AGREEMENT, AND
EXCEPT IN CONNECTION WITH THE EXERCISE OF ITS PROTECTED TV RIGHTS (AS DEFINED IN
THE BRAND LICENSE AGREEMENT), SELLER WILL NOT PRODUCE ANY TELEVISION PROGRAM
ABOUT AN ASSOCIATION DRAG RACING ACTIVITY THAT INCLUDES FOOTAGE OF ANY TOP FUEL
OR FUEL FUNNY CAR EXHIBITION.


(C)           EXCEPT AS OTHERWISE SET FORTH IN SECTIONS 9.8(A) AND (B) ABOVE,
WITH RESPECT TO ALL OTHER CLASSES OF VEHICLES, BUYER MAY CONDUCT SUCH EXHIBITION
AND/OR PROMOTIONAL ACTIVITIES WITHOUT RESTRICTION AND SELLER MAY CONDUCT OR SUCH
EXHIBITION AND/OR PROMOTIONAL ACTIVITIES AT ANY ASSOCIATION DRAG RACING EVENT.


9.9           EQUITABLE RELIEF.  EACH OF BUYER AND SELLER ACKNOWLEDGES THAT THE
TERMS, CONDITIONS AND RESTRICTIONS IN SECTIONS 9.6, 9.7 AND 9.8 ABOVE ARE
REASONABLE AND NECESSARY IN ORDER TO PROTECT AND MAINTAIN THE GOODWILL,
PROPRIETARY AND OTHER LEGITIMATE BUSINESS INTERESTS OF THE PURCHASED BUSINESS
AND THE RETAINED BUSINESS.  EACH OF BUYER AND SELLER FURTHER AGREES THAT THE
ACTUAL OR THREATENED BREACH BY BUYER AND/OR SELLER OF SUCH COVENANTS WOULD CAUSE
IMMEDIATE, SUBSTANTIAL, AND IRREPARABLE HARM TO THE OTHER PARTY, FOR WHICH THE
FULL EXTENT OF RESULTING INJURY WOULD BE IMPOSSIBLE TO CALCULATE, AND BUYER
AND/OR SELLER THEREFORE WILL NOT HAVE AN ADEQUATE REMEDY AT LAW.  ACCORDINGLY,
EACH OF BUYER AND SELLER AGREES THAT TEMPORARY AND PERMANENT INJUNCTIVE RELIEF
WOULD BE APPROPRIATE REMEDIES AGAINST SUCH BREACH, WITHOUT BOND OR SECURITY,
WHICH IS HEREBY WAIVED BY EACH OF BUYER AND SELLER TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LEGAL REQUIREMENTS.


9.10         SPECIAL SEVERABILITY PROVISIONS.  IF ONE OR MORE PROVISIONS OF
SECTIONS 9.6, 9.7, 9.8 OR 9.9 ARE HELD TO BE ILLEGAL, OVERLY BROAD, OR OTHERWISE
UNENFORCEABLE, IT IS THE INTENT OF THE PARTIES TO THIS AGREEMENT THAT SUCH
ILLEGAL, OVERLY BROAD, OR OTHERWISE UNENFORCEABLE PORTION(S) SHALL BE AMENDED
(BY BLUE-PENCILING OR OTHERWISE) OR, IF BLUE-PENCILING OR SIMILAR PROCEDURES ARE
NOT AVAILABLE, LIMITED OR EXCLUDED FROM SECTIONS 9.6, 9.7, 9.8 OR 9.9, AS
APPLICABLE AND AS NECESSARY, SO THAT THE REMAINING PROVISIONS OF SECTIONS 9.6,
9.7, 9.8 OR 9.9, AS APPLICABLE, SHALL BE ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS.


9.11         BUYER EMPLOYEE NON-SOLICITATION.  DURING THE PERIOD COMMENCING ON
THE CLOSING DATE AND ENDING ON THE SECOND ANNIVERSARY OF THE CLOSING DATE,
NEITHER SELLER NOR ANY OF ITS AFFILIATES SHALL, DIRECTLY OR INDIRECTLY, SOLICIT
ANY EMPLOYEE OF BUYER OR ANY AFFILIATE OF BUYER, INCLUDING ANY TRANSFERRING
EMPLOYEE, TO BECOME EMPLOYED WITH SELLER OR ANY OF ITS AFFILIATES, OR INDUCE OR
ENCOURAGE ANY SUCH EMPLOYEE TO LEAVE THE EMPLOY OR TERMINATE OR LIMIT HIS OR HER
BUSINESS RELATIONSHIP WITH BUYER OR ANY AFFILIATE OF BUYER.


9.12         SELLER EMPLOYEE NON-SOLICITATION.  NEITHER BUYER NOR ANY OF ITS
AFFILIATES SHALL, DIRECTLY OR INDIRECTLY, DO ANY OF THE FOLLOWING:

64


--------------------------------------------------------------------------------


(A)   WITH RESPECT TO ANY EMPLOYEE OF SELLER OR ANY OF ITS AFFILIATES WHO IS
RENDERING OR PARTICIPATING IN THE RENDERING OF ANY SERVICES TO BUYER OR ANY OF
ITS AFFILIATES UNDER ANY OF THE ONGOING BUSINESS AGREEMENTS (A “SELLER SERVICE
EMPLOYEE”), AND SO LONG AS SUCH SELLER SERVICE EMPLOYEE CONTINUES TO RENDER OR
PARTICIPATE IN THE RENDERING OF SERVICES UNDER ANY OF THE ONGOING BUSINESS
AGREEMENT AND FOR THE ONE YEAR PERIOD THEREAFTER, SOLICIT ANY SELLER SERVICE
EMPLOYEE TO BECOME EMPLOYED WITH BUYER OR ANY OF ITS AFFILIATES, OR INDUCE OR
ENCOURAGE ANY SUCH SELLER SERVICE EMPLOYEE TO LEAVE THE EMPLOY OR TERMINATE OR
LIMIT HIS OR HER BUSINESS RELATIONSHIP WITH SELLER OR ANY AFFILIATE OF SELLER;
AND/OR

(B)   WITH RESPECT TO ANY EMPLOYEE OF THE NATIONAL DRAGSTER (A “NATIONAL
DRAGSTER EMPLOYEE”), AND AT NO TIME AFTER THE CLOSING DATE, SOLICIT ANY NATIONAL
DRAGSTER EMPLOYEE TO BECOME EMPLOYED WITH BUYER OR ANY OF ITS AFFILIATES, OR
INDUCE OR ENCOURAGE ANY SUCH NATIONAL DRAGSTER EMPLOYEE TO LEAVE THE EMPLOY OR
TERMINATE OR LIMIT HIS OR HER BUSINESS RELATIONSHIP WITH SELLER OR ANY AFFILIATE
OF SELLER; AND/OR

(C)   WITH RESPECT TO ANY OTHER EMPLOYEE OF SELLER OR ANY OF ITS AFFILIATES
(OTHER THAN A SELLER SERVICE EMPLOYEE OR NATIONAL DRAGSTER EMPLOYEE) (AN “OTHER
SELLER EMPLOYEE”), AND DURING THE PERIOD FROM THE CLOSING DATE THROUGH THE
SECOND ANNIVERSARY OF THE CLOSING DATE, SOLICIT ANY OTHER SELLER EMPLOYEE TO
BECOME EMPLOYED WITH BUYER OR ANY OF ITS AFFILIATES, OR INDUCE OR ENCOURAGE ANY
SUCH OTHER SELLER EMPLOYEE TO LEAVE THE EMPLOY OR TERMINATE OR LIMIT HIS OR HER
BUSINESS RELATIONSHIP WITH SELLER OR ANY AFFILIATE OF SELLER.

ARTICLE X.

TERMINATION


10.1         TERMINATION EVENTS.  THIS AGREEMENT AND THE TRANSACTIONS MAY, BY
NOTICE GIVEN PRIOR TO OR AT THE CLOSING, BE TERMINATED AS FOLLOWS:


(A)           BY MUTUAL AGREEMENT OF BUYER AND SELLER;


(B)           BY BUYER, ON THE ONE HAND, OR SELLER, ON THE OTHER HAND, IF THE
CLOSING HAS NOT OCCURRED (OTHER THAN THROUGH THE FAILURE OF ANY PARTY SEEKING TO
TERMINATE THIS AGREEMENT TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT) ON
OR BEFORE THE LATER OF (I) DECEMBER 31, 2007 OR (II) FORTY (40) DAYS FOLLOWING
BUYER’S RECEIPT OF NOTIFICATION FROM THE SEC THAT IT HAS NO FURTHER COMMENTS TO
THE PRELIMINARY PROXY STATEMENT; PROVIDED THAT IN NO EVENT SHALL SUCH DATE BE
LATER THAN MAY 30, 2008 (SUCH LATER DATE BEING REFERRED TO HEREIN AS THE
“OUTSIDE DATE”);


(C)           BY EITHER BUYER OR SELLER IF THE BUYER STOCKHOLDERS’ MEETING SHALL
HAVE BEEN HELD AND BUYER’S STOCKHOLDERS SHALL HAVE TAKEN A FINAL VOTE ON THE
PROPOSAL TO APPROVE THE TRANSACTIONS AND FAILED TO OBTAIN THE REQUIRED BUYER
STOCKHOLDER APPROVAL;


(D)           BY BUYER IF, PRIOR TO THE REQUIRED BUYER STOCKHOLDER APPROVAL
HAVING BEEN OBTAINED, BUYER RECEIVES A WRITTEN COMMUNICATION FROM THE FINANCIAL
ADVISOR(S) PROVIDING THE BUYER FAIRNESS OPINION RESCINDING, WITHDRAWING OR
ADVERSELY MODIFYING SUCH BUYER FAIRNESS OPINION;

65


--------------------------------------------------------------------------------



(E)           BY SELLER IF AT ANY TIME PRIOR TO CLOSING, SELLER RECEIVES A
WRITTEN COMMUNICATION FROM THE FINANCIAL ADVISOR(S) PROVIDING THE SELLER
FAIRNESS OPINION RESCINDING, WITHDRAWING OR ADVERSELY MODIFYING SUCH SELLER
FAIRNESS OPINION;


(F)            BY SELLER, ON THE ONE HAND, OR BY BUYER, ON THE OTHER HAND, IF A
MATERIAL BREACH OF THIS AGREEMENT HAS BEEN COMMITTED BY THE OTHER PARTY AND SUCH
MATERIAL BREACH HAS NOT BEEN EXPRESSLY WAIVED IN WRITING;


(G)           (I) BY BUYER IF SATISFACTION OF ANY OF THE CONDITIONS IN
SECTION 6.1 BECOMES IMPOSSIBLE PRIOR TO THE OUTSIDE DATE (OTHER THAN THROUGH THE
FAILURE OF BUYER TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT) AND BUYER
HAS NOT EXPRESSLY WAIVED SUCH CONDITION IN WRITING ON OR BEFORE TERMINATION OF
THIS AGREEMENT; OR (II) BY SELLER, IF SATISFACTION OF ANY OF THE CONDITIONS IN
SECTION 6.2 BECOMES IMPOSSIBLE PRIOR TO THE OUTSIDE DATE (OTHER THAN THROUGH THE
FAILURE OF SELLER TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT) AND
SELLER HAS NOT EXPRESSLY WAIVED SUCH CONDITION IN WRITING ON OR BEFORE
TERMINATION OF THIS AGREEMENT;


(H)           BY BUYER PURSUANT TO SECTIONS 5.12(D) OR 5.15; OR


(I)            BY EITHER BUYER OR SELLER IF THERE SHALL BE ANY LAW OR REGULATION
THAT MAKES CONSUMMATION OF THE TRANSACTIONS ILLEGAL OR OTHERWISE PROHIBITED OR
IF CONSUMMATION OF THE TRANSACTIONS WOULD VIOLATE ANY NON-APPEALABLE ORDER OF
ANY GOVERNMENTAL ENTITY HAVING COMPETENT JURISDICTION.

The party who has committed a material breach referred to in Section 10.1(f)
shall be referred to in this Article X as the “Breaching Party.”  The party who
first gives notice of termination pursuant to this Section 10.1 shall be
referred to herein as the “Terminating Party”.  The party who receives a notice
of termination pursuant to this Section 10.1 (other than as the “Breaching
Party” pursuant to Section 10.1(f)) shall be referred to herein as the “Other
Party”.


10.2         EFFECT OF TERMINATION.


(A)           IF THIS AGREEMENT IS TERMINATED PURSUANT TO SECTION 10.1, ALL
FURTHER OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT WILL TERMINATE;
PROVIDED, HOWEVER, THAT:

(I)            IF THIS AGREEMENT IS TERMINATED BY BUYER, ON THE ONE HAND, OR
SELLER, ON THE OTHER HAND, PURSUANT TO SECTION 10.1(F), THE SOLE AND EXCLUSIVE
REMEDY OF THE TERMINATING PARTY AGAINST THE BREACHING PARTY (IN ADDITION TO
TERMINATION OF THIS AGREEMENT) SHALL BE LIMITED TO AN ACTION AGAINST THE
BREACHING PARTY FOR DAMAGES ARISING OUT OF THE MATERIAL BREACH COMMITTED BY THE
BREACHING PARTY; PROVIDED, HOWEVER, THAT SUCH DAMAGES SHALL BE LIMITED TO THE
ACTUAL OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATIONS ALL
LEGAL, ACCOUNTING, FINANCIAL ADVISOR, AND OTHER THIRD PARTY FEES) REASONABLY
INCURRED BY THE TERMINATING PARTY IN CONNECTION WITH THE TRANSACTIONS FROM AND
AFTER NOVEMBER 1, 2006; AND

(II)           IF THIS AGREEMENT IS TERMINATED BY EITHER BUYER OR SELLER AS A
RESULT OF THE FAILURE TO OBTAIN THE REQUIRED BUYER STOCKHOLDER APPROVAL IN
ACCORDANCE WITH SECTION 10.1(C), THEN BUYER SHALL PAY TO SELLER ALL OF THE
REASONABLE LEGAL FEES, COSTS AND EXPENSES INCURRED BY SELLER IN CONNECTION WITH
THE TRANSACTIONS (INCLUDING, WITHOUT

66


--------------------------------------------------------------------------------


LIMITATION, THE FEES OF COUNSEL FOR THE SELLER AND THE FEES OF COUNSEL FOR
MESSRS. TOM COMPTON AND PETER CLIFFORD), ALL OF THE FEES AND EXPENSES OF THE
PROVIDER OF THE SELLER FAIRNESS OPINION, AND ALL OF THE FEES AND EXPENSES OF THE
COMPENSATION CONSULTANT HIRED BY THE SELLER, SUCH PAYMENT TO BE MADE BY BUYER TO
SELLER WITHIN TEN (10) BUSINESS DAYS AFTER BUYER RECEIVES COPIES OF INVOICES
REFLECTING THE AMOUNT OF SUCH FEES, COSTS AND EXPENSES.


(B)           NOTWITHSTANDING THE FOREGOING, THE PROVISIONS OF SECTION 7.3 SHALL
SURVIVE ANY TERMINATION OF THIS AGREEMENT.

ARTICLE XI.
MISCELLANEOUS


11.1         ASSIGNMENT.  NEITHER THIS AGREEMENT NOR ANY OF THE PARTIES’ RIGHTS
OR OBLIGATIONS HEREUNDER MAY BE ASSIGNED BY EITHER PARTY WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED, HOWEVER, THAT, WITHOUT SUCH
CONSENT BUT WITH PRIOR NOTICE TO SELLER, BUYER MAY ASSIGN ITS RIGHTS HEREUNDER
TO ANY WHOLLY-OWNED SUBSIDIARY OF BUYER THAT EXECUTES A JOINDER TO AND AGREES TO
BE BOUND BY THIS AGREEMENT; PROVIDED, FURTHER, THAT NO SUCH ASSIGNMENT SHALL
RELEASE THE ASSIGNOR FROM ANY OF ITS OBLIGATIONS HEREUNDER.


11.2         NOTICES.  ALL NOTICES, REQUESTS, DEMANDS, CLAIMS AND OTHER
COMMUNICATIONS WHICH ARE REQUIRED OR MAY BE GIVEN UNDER THIS AGREEMENT SHALL BE
IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN RECEIVED IF
PERSONALLY DELIVERED; WHEN TRANSMITTED IF TRANSMITTED BY FACSIMILE, ELECTRONIC
OR DIGITAL TRANSMISSION METHOD; THE FIRST BUSINESS DAY AFTER IT IS SENT, IF SENT
FOR NEXT BUSINESS DAY DELIVERY TO A DOMESTIC ADDRESS BY RECOGNIZED OVERNIGHT
DELIVERY SERVICE (E.G., FEDERAL EXPRESS); AND FIVE (5) BUSINESS DAYS AFTER THE
DATE MAILED BY CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, IF SENT BY
CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED.  IN EACH CASE NOTICE
SHALL BE SENT TO:

If to Seller, addressed to:

National Hot Rod Association

2035 Financial Way

Glendora, California 91741-4602

Attn:  Mr. Peter W. Clifford, Executive Vice President and General Manager

Telephone:  (626) 250-2237

Fax:  (626) 914-5481

with a copy to:

Morrison & Foerster LLP

555 West Fifth Street, Suite 3500

Los Angeles, California 90013

Attn:  Michael C. Cohen, Esq.

Telephone: (213) 892-5404

Fax:  (213) 892-5454

67


--------------------------------------------------------------------------------


If to Buyer, addressed to:

HD Partners Acquisition Corporation

2601 Ocean Park Boulevard, Suite 320

Santa Monica, CA 90405

Attn:      Eddy Hartenstein

                Bruce Lederman

Telephone:  (310) 209-8308

Fax:  (310) 399-7303

with a copy to:

Latham & Watkins LLP

633 W. Fifth Street, Suite 4000

Los Angeles, CA 90071-2007

Attn:       Richard L. Wirthlin, Esq.

Telephone:  (213) 485-1234

Fax:  (213) 891-8763

or to such other place and with such other copies as either party may designate
as to itself by written notice to the others.


11.3         GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (WITHOUT
GIVING EFFECT TO ITS CHOICE OF LAW PRINCIPLES).  UNLESS OTHERWISE SPECIFIED, ALL
REFERENCES TO MONEY AMOUNTS ARE TO LAWFUL CURRENCY OF THE UNITED STATES.


11.4         ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE EXHIBITS HERETO,
THE DISCLOSURE LETTER AND THE OTHER AGREEMENTS, DOCUMENTS AND WRITTEN
UNDERSTANDINGS REFERRED TO HEREIN OR OTHERWISE ENTERED INTO OR DELIVERED BY THE
PARTIES HERETO ON THE DATE OF THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE
ANCILLARY AGREEMENTS), CONSTITUTE THE ENTIRE AGREEMENT AND UNDERSTANDING AND
SUPERSEDE ALL OTHER PRIOR COVENANTS, AGREEMENTS, UNDERTAKINGS, OBLIGATIONS,
PROMISES, ARRANGEMENTS, COMMUNICATIONS, REPRESENTATIONS AND WARRANTIES, WHETHER
ORAL OR WRITTEN, BY ANY PARTY HERETO OR BY ANY DIRECTOR, OFFICER, EMPLOYEE,
AGENT, AFFILIATE OR REPRESENTATIVE OF ANY PARTY HERETO.  THERE ARE NO COVENANTS,
AGREEMENTS, UNDERTAKINGS OR OBLIGATIONS WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT OTHER THAN THOSE EXPRESSLY SET FORTH OR REFERRED TO HEREIN OR IN
OTHER AGREEMENTS AND WRITTEN UNDERSTANDINGS ENTERED INTO BY THE PARTIES HERETO
ON THE DATE OF THIS AGREEMENT, AND NO REPRESENTATIONS OR WARRANTIES OF ANY KIND
OR NATURE WHATSOEVER, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ARE MADE OR SHALL BE DEEMED
TO BE MADE HEREIN BY THE PARTIES HERETO EXCEPT THOSE EXPRESSLY MADE HEREIN.


11.5         AMENDMENT OR MODIFICATION.  THIS AGREEMENT MAY NOT BE AMENDED
EXCEPT IN AN INSTRUMENT IN WRITING SIGNED ON BEHALF OF EACH OF THE PARTIES
HERETO.  NO AMENDMENT, SUPPLEMENT, MODIFICATION OR WAIVER OF THIS AGREEMENT
SHALL BE BINDING UNLESS EXECUTED IN WRITING BY THE PARTY TO BE BOUND THEREBY.

68


--------------------------------------------------------------------------------



11.6         WAIVER.  EXCEPT WHERE A SPECIFIC PERIOD FOR ACTION OR INACTION IS
PROVIDED HEREIN, NEITHER THE FAILURE NOR ANY DELAY ON THE PART OF ANY PARTY IN
EXERCISING ANY RIGHT, POWER OR PRIVILEGE UNDER THIS AGREEMENT OR THE DOCUMENTS
REFERRED TO IN THIS AGREEMENT SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY
WAIVER ON THE PART OF ANY PARTY OF ANY SUCH RIGHT, POWER OR PRIVILEGE, NOR ANY
SINGLE OR PARTIAL EXERCISE OF ANY SUCH RIGHT, POWER OR PRIVILEGE, PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER SUCH RIGHT, POWER
OR PRIVILEGE.  THE FAILURE OF A PARTY TO EXERCISE ANY RIGHT CONFERRED HEREIN
WITHIN THE TIME REQUIRED SHALL CAUSE SUCH RIGHT TO TERMINATE WITH RESPECT TO THE
TRANSACTION OR CIRCUMSTANCES GIVING RISE TO SUCH RIGHT, BUT NOT TO ANY SUCH
RIGHT ARISING AS A RESULT OF ANY OTHER TRANSACTIONS OR CIRCUMSTANCES.


11.7         CUMULATIVE REMEDIES.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN
THIS AGREEMENT, AND SUBJECT TO THE LIMITATIONS EXPRESSLY SET FORTH IN THIS
AGREEMENT, ALL RIGHTS AND REMEDIES OF EITHER PARTY HERETO ARE CUMULATIVE OF EACH
OTHER AND OF EVERY OTHER RIGHT OR REMEDY SUCH PARTY MAY OTHERWISE HAVE AT LAW OR
IN EQUITY, AND THE EXERCISE OF ONE OR MORE RIGHTS OR REMEDIES SHALL NOT
PREJUDICE OR IMPAIR THE CONCURRENT OR SUBSEQUENT EXERCISE OF OTHER RIGHTS OR
REMEDIES.


11.8         MULTIPLE COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH WHEN EXECUTED SHALL BE DEEMED AN ORIGINAL BUT
ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


11.9         EXPENSES.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN (INCLUDING
WITHOUT LIMITATIONS THE PROVISIONS OF SECTION 10.2(A)) WHETHER OR NOT THE
TRANSACTIONS ARE CONSUMMATED, ALL COSTS AND EXPENSES INCURRED IN CONNECTION WITH
THIS AGREEMENT AND THE TRANSACTIONS SHALL BE PAID BY THE PARTY INCURRING SUCH
EXPENSES.  NOTWITHSTANDING THE FOREGOING, (A) ALL SALES, USE AND TRANSFER TAXES
SHALL BE PAID IN ACCORDANCE WITH SECTION 8.2, AND (B) EACH OF BUYER AND SELLER
SHALL PAY ONE-HALF OF THE FEES AND COSTS OF APPLYING FOR NEW PERMITS AND
OBTAINING THE TRANSFER OF EXISTING PERMITS WHICH MAY BE LAWFULLY TRANSFERRED,
(C) BUYER SHALL PAY ALL FILING FEES FOR THE NOTIFICATION, REPORT FORM AND/OR
OTHER DOCUMENT REQUIRED TO OBTAIN THE ANTITRUST APPROVALS, (D) BUYER AND SELLER
SHALL EACH PAY ONE-HALF OF THE FEES AND COSTS OF GRANT THORTON LLP INCURRED IN
CONNECTION WITH THE PREPARATION OF THE AUDITED AND UNAUDITED FINANCIAL
STATEMENTS OF THE PURCHASED BUSINESS REQUIRED TO BE DELIVERED PURSUANT TO
SECTION 5.8 WITH RESPECT TO ANY PERIOD ENDING ON OR PRIOR TO MARCH 31, 2007, (E)
BUYER SHALL PAY SEVENTY-FIVE PERCENT (75%) AND SELLER SHALL PAY TWENTY-FIVE
PERCENT (25%) OF THE FEES AND COSTS OF GRANT THORNTON LLP INCURRED IN CONNECTION
WITH THE PREPARATION OF THE UNAUDITED FINANCIAL STATEMENTS OF THE PURCHASED
BUSINESS REQUIRED TO BE DELIVERED PURSUANT TO SECTION 5.8 WITH RESPECT TO THE
PERIOD ENDING ON JUNE 30, 2007, AND (F) BUYER SHALL PAY ALL FEES AND COSTS OF
GRANT THORTON LLP INCURRED IN CONNECTION WITH THE PREPARATION OF THE AUDITED AND
UNAUDITED FINANCIAL STATEMENTS OF THE PURCHASED BUSINESS, AS REQUIRED TO BE
DELIVERED PURSUANT TO SECTION 5.8, WITH RESPECT TO ANY PERIOD ENDING AFTER JUNE
30, 2007.


11.10       SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS AGREEMENT IS
INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF LAW OR PUBLIC
POLICY, ALL OTHER TERMS OR OTHER PROVISIONS OF THIS AGREEMENT SHALL NEVERTHELESS
REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL SUBSTANCE OF
THE TRANSACTIONS IS NOT AFFECTED IN ANY MANNER ADVERSE TO ANY PARTY.  UPON SUCH
DETERMINATION THAT ANY TERM OR OTHER PROVISION IS INVALID, ILLEGAL OR INCAPABLE
OF BEING ENFORCED, THE PARTIES HERETO SHALL NEGOTIATE IN GOOD FAITH TO MODIFY
THIS AGREEMENT SO AS

69


--------------------------------------------------------------------------------



TO EFFECT THE ORIGINAL INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN
ACCEPTABLE MANNER TO THE END THAT THE TRANSACTIONS ARE FULFILLED TO THE GREATEST
EXTENT POSSIBLE.


11.11       TITLES.  THE TITLES, CAPTIONS OR HEADINGS OF THE ARTICLES AND
SECTIONS HEREIN ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT
INTENDED TO BE A PART OF OR TO AFFECT THE MEANING OR INTERPRETATION OF THIS
AGREEMENT.


11.12       ARBITRATION.


(A)           IT IS UNDERSTOOD AND AGREED BETWEEN THE PARTIES HERETO THAT IF THE
TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED, FROM AND AFTER THE CLOSING
DATE, ANY AND ALL CLAIMS, GRIEVANCES, DEMANDS, CONTROVERSIES, CAUSES OF ACTION
OR DISPUTES OF ANY NATURE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, TORT AND
CONTRACT CLAIMS, AND CLAIMS UPON ANY LAW, STATUTE, ORDER, OR REGULATION),
ARISING OUT OF, IN CONNECTION WITH, OR IN RELATION TO (I) THIS AGREEMENT, OR
(II) QUESTIONS OF ARBITRABILITY UNDER THIS AGREEMENT, SHALL BE RESOLVED BY
STANDARD ARBITRATION OR, TO THE EXTENT REASONABLY REQUESTED BY EITHER PARTY,
EXPEDITED ARBITRATION.


(B)           BY SIGNING THIS AGREEMENT, THE PARTIES HERETO ARE GIVING UP THEIR
RESPECTIVE RIGHT TO A JURY TRIAL, TO THE FULLEST EXTENT THAT SUCH WAIVER IS
ENFORCEABLE UNDER APPLICABLE LEGAL REQUIREMENTS.


11.13       BURDEN AND BENEFIT.  THIS AGREEMENT SHALL BE BINDING UPON AND SHALL
INURE TO THE BENEFIT OF, THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND
PERMITTED ASSIGNS.  THIS AGREEMENT AND ALL OF ITS CONDITIONS AND PROVISIONS ARE
FOR THE SOLE AND EXCLUSIVE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND PERMITTED ASSIGNS, AND NOTHING IN THIS AGREEMENT, EXPRESS OR
IMPLIED, IS INTENDED TO CONFER UPON ANY PERSON OTHER THAN THE PARTIES HERETO ANY
RIGHTS OR REMEDIES OF ANY NATURE WHATSOEVER UNDER OR BY REASON OF THIS AGREEMENT
OR ANY PROVISION HEREOF; PROVIDED, HOWEVER, THAT ANY PERSON THAT IS NOT A PARTY
TO THIS AGREEMENT BUT, BY THE TERMS OF SECTION 7.2, IS ENTITLED TO
INDEMNIFICATION, SHALL BE CONSIDERED A THIRD-PARTY BENEFICIARY OF THIS
AGREEMENT, WITH FULL RIGHTS OF ENFORCEMENT AS THOUGH SUCH PERSON WAS A SIGNATORY
TO THIS AGREEMENT.


11.14       LEGAL FEES.  IF ANY PARTY TO THIS AGREEMENT BRINGS AN ACTION TO
ENFORCE ITS RIGHTS UNDER THIS AGREEMENT PRIOR TO THE CLOSING DATE, THE
PREVAILING PARTY SHALL BE ENTITLED TO RECOVER ITS COSTS AND EXPENSES, INCLUDING
WITHOUT LIMITATION REASONABLE LEGAL FEES, INCURRED IN CONNECTION WITH SUCH
ACTION, INCLUDING ANY APPEAL OF SUCH ACTION.  FROM AND AFTER THE CLOSING DATE,
THE RECOVERY OF SUCH LEGAL FEES AND OTHER COSTS AND EXPENSES SHALL BE SUBJECT TO
THE PROVISIONS SET FORTH IN SECTION 11.12(A).


11.15       REPRESENTATION BY COUNSEL.  EACH PARTY HERETO REPRESENTS AND AGREES
WITH EACH OTHER THAT IT HAS BEEN REPRESENTED BY OR HAD THE OPPORTUNITY TO BE
REPRESENTED BY, INDEPENDENT COUNSEL OF ITS OWN CHOOSING, AND THAT IT HAS HAD THE
FULL RIGHT AND OPPORTUNITY TO CONSULT WITH ITS RESPECTIVE ATTORNEY(S), THAT TO
THE EXTENT, IF ANY, THAT IT DESIRED, IT AVAILED ITSELF OF THIS RIGHT AND
OPPORTUNITY, THAT IT OR ITS AUTHORIZED OFFICERS (AS THE CASE MAY BE) HAVE
CAREFULLY READ AND FULLY UNDERSTAND THIS AGREEMENT IN ITS ENTIRETY AND HAVE HAD
IT FULLY EXPLAINED TO THEM BY SUCH PARTY’S RESPECTIVE COUNSEL, THAT EACH IS
FULLY AWARE OF THE CONTENTS THEREOF AND ITS MEANING, INTENT AND LEGAL EFFECT,
AND THAT IT OR ITS AUTHORIZED OFFICER (AS THE CASE MAY BE) IS COMPETENT TO
EXECUTE THIS AGREEMENT AND HAS EXECUTED THIS AGREEMENT FREE FROM COERCION,
DURESS OR UNDUE INFLUENCE.

70


--------------------------------------------------------------------------------



11.16       SPECIFIC PERFORMANCE.  EACH OF THE PARTIES HERETO ACKNOWLEDGES AND
AGREES THAT THE OTHER PARTIES WOULD BE DAMAGED IRREPARABLY IN THE EVENT ANY OF
THE PROVISIONS OF THIS AGREEMENT ARE NOT PERFORMED IN ACCORDANCE WITH ITS
SPECIFIC TERMS OR OTHERWISE ARE BREACHED.  ACCORDINGLY, EACH OF THE PARTIES
HERETO AGREES THAT THE OTHER PARTIES SHALL BE ENTITLED TO AN INJUNCTION OR
INJUNCTIONS TO PREVENT BREACHES OF THE PROVISIONS OF THIS AGREEMENT AND TO
ENFORCE SPECIFICALLY THIS AGREEMENT AND THE TERMS AND PROVISIONS HEREOF
(INCLUDING, BUT NOT LIMITED TO, THE RIGHT TO COMPEL A PARTY TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY) IN ANY ACTION INSTITUTED IN ANY COURT OF THE
UNITED STATES OR ANY STATE THEREOF HAVING JURISDICTION OVER THE PARTIES AND THE
MATTER, IN ADDITION TO ANY OTHER REMEDY TO WHICH THEY MAY BE ENTITLED, AT LAW OR
IN EQUITY.


11.17       CONSTRUCTION OF AGREEMENT.  EACH OF THE PARTIES HERETO HAVE
PARTICIPATED IN THE DRAFTING AND PREPARATION OF THIS AGREEMENT AND THE EXHIBITS
HERETO, WHICH SHALL BE CONSTRUED FAIRLY IN ACCORDANCE WITH THEIR RESPECTIVE
TERMS, AND NOT IN FAVOR OF OR AGAINST ANY PARTICULAR PARTY BECAUSE SUCH PARTY
DRAFTED IT.


11.18       LIMITATION OF LIABILITY.  IN ADDITION TO THE OTHER LIMITATIONS SET
FORTH IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, SECTION 10.2, AND
NOTWITHSTANDING ANYTHING ELSE TO THE CONTRARY WHICH MAY BE CONTAINED IN THIS
AGREEMENT, IN NO EVENT SHALL ANY PARTY HERETO BE LIABLE FOR ANY PUNITIVE DAMAGES
ARISING FROM A CLAIM BROUGHT BY ANOTHER PARTY HERETO OCCASIONED BY ANY FAILURE
TO PERFORM OR THE BREACH OF ANY REPRESENTATION, WARRANTY, COVENANT OR OTHER
OBLIGATION UNDER THIS AGREEMENT.

[Signature Page Follows]

71


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on their respective behalf, by their respective officers thereunto duly
authorized, all as of the day and year first above written.

 

BUYER

 

 

 

 

 

HD PARTNERS ACQUISITION
CORPORATION

 

 

 

 

 

 

 

 

/s/ Eddy W. Hartenstein

 

 

 

 

 

 

By: Eddy W. Hartenstein

 

 

 

 

 

Its:  President and Chief Executive Officer

 

 

 

 

 

 

 

 

SELLER

 

 

 

 

 

NATIONAL HOT ROD ASSOCIATION

 

 

 

 

 

 

 

 

By:

/s/   Dallas Gardner

 

 

 

  Dallas Gardner, Chairman of the Board

 

 

 

 

 

 

 

 

By:

/s/   Peter W. Clifford

 

 

 

  Peter W. Clifford, Executive Vice
  President and General Manager

 

S-1


--------------------------------------------------------------------------------


ANNEX I

DEFINED TERMS

As used herein, the terms below shall have the following meanings.  Any of such
terms, unless the context otherwise requires, may be used in the singular or
plural, depending upon the reference.

“Accounts Payable” shall mean accounts payable and accrued expenses of Seller.

“Accounts Receivable” shall mean all accounts receivable of Seller.

“Acquisition Subsidiary” shall have the meaning set forth in Section 11.1.

“Adjustment Amount” shall mean the sum, expressed as a positive or negative
number, of the following: (i) the amount by which the Seller Loan Balance set
forth on the Final Closing Statement exceeds the Seller Loan Balance set forth
on the Estimated Closing Statement plus (ii) the amount (if any) by which the
Capital Expenditures Balance set forth on the Estimated Closing Statement
exceeds the Capital Expenditures Balance set forth on the Final Closing
Statement plus (iii) the amount by which the Purchased Business Cash Balance set
forth on the Estimated Closing Statement exceeds the Purchased Business Cash
Balance set forth on the Final Closing Statement plus (iv) the amount by which
the Assumed Accounts Payable set forth on the Final Closing Balance Sheet
exceeds the Assumed Accounts Payable set forth on the Estimated Closing Balance
Sheet plus (v) the amount by which the Assigned Accounts Receivable set forth on
the Estimated Closing Balance Sheet exceeds the Assigned Accounts Receivable set
forth on the Final Closing Balance Sheet.  In the event that the Adjustment
Amount is a positive number, such amount is referred to as a “Closing
Shortfall.”  In the event that the Adjustment Amount is a negative number, such
amount is referred to as a “Closing Surplus.”

“Aggregate Purchase Price” shall have the meaning set forth in Section 1.4.

“Agreement” shall mean this Asset Purchase Agreement.

“Allocations” shall have the meaning set forth in Section 1.4.

“Ancillary Agreements” shall mean the Office Lease, the Registration Rights
Agreement, the Ongoing Business Agreements, the NHRA-HDP Member Track Agreement,
the Real Property Conveyance Documents and all instruments executed, filed or
otherwise prepared, exchanged or delivered in accordance with this Agreement.

“Antitrust Approvals” shall have the meaning set forth in Section 5.3(a).

“Antitrust Laws” shall mean all statutes, rules, regulations and other laws that
are designed or intended to prohibit, restrict or regulate actions or
transactions having the purpose or effect of monopolization, lessening of
completion or restraint of trade.

“APA Composite Mark” shall have the meaning set forth in Section 3.16(e).

I-1


--------------------------------------------------------------------------------


“Assigned Accounts Receivable” shall mean any Accounts Receivable accrued or
invoiced with respect to services or products to be provided by the Purchased
Business, solely to the extent (i) such Accounts Receivable is allocable to the
Purchased Business and (ii) such services or products are to be provided after
the Closing Date.

“Assumed Accounts Payable” shall mean any Accounts Payable owed or accrued with
respect to services or products to be provided to the Purchased Business, solely
to the extent (i) such Accounts Payable is allocable to the Purchased Business,
(ii) such services or products are to be provided after the Closing Date and
(iii) such Accounts Payable arose from the operation of the Purchased Business
in the Ordinary Course of Business.

“Assumed Liabilities” shall have the meaning set forth in Section 1.2.

“Best Efforts” shall mean the commercially reasonable efforts that a prudent
Person desirous of achieving a result would use in similar circumstances to
achieve such result as expeditiously as possible on commercially reasonable
terms and conditions.

“Books and Records” shall mean (i) all books, records, accounts and other
documents of Seller used primarily or held for use primarily in the Purchased
Business (other than books, records and other documents related solely to
Excluded Assets), including without limitation customer and supplier lists and
files; distribution lists; mailing lists; sales materials; accounting records;
internal audit work papers; purchasing and sales records; personnel records;
operating, production and other manuals; computer program data records;
technical data; records of product specifications; records relating to work
standards and quality control records and procedures; inventory records;
advertising and promotional materials and similar information, plans, files,
documents and records; packaging design and artwork records; records regarding
Intellectual Property Assets; cost and pricing information; appraisals; and
engineering and environmental studies; and (ii) the portions related to the
Purchased Business of all other such books, records and other documents used or
held for use in the Purchased Business (other than books, records and other
documents related solely to Excluded Assets) that also are used or held for use
in the Retained Business, but excluding any portion of such records that cannot
physically be segregated from portions of records related to the Retained
Business.  Notwithstanding the foregoing, “Books and Records” shall not include
information that, if delivered to Buyer in any form, would violate any privacy
laws, regulations, rules, opinions, statements or positions of a Governmental
Entity.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks are permitted to close in Los Angeles, California.

“Buyer” shall have the meaning set forth in the first paragraph of this
Agreement.

“Buyer Accepted Title Matters” shall mean, with respect to the Owned Real
Property, those exceptions to title (including survey matters), if any, accepted
or approved or deemed accepted or approved by Buyer pursuant to Section 5.12.

“Buyer Board” shall have the meaning set forth in the recitals of this
Agreement.

I-2


--------------------------------------------------------------------------------


“Buyer Board Recommendation” shall have the meaning set forth in Section
5.10(b).

“Buyer Capital Stock” shall mean the Buyer Common Stock and Buyer Preferred
Stock.

“Buyer Common Shares” shall have the meaning set forth in Section 1.4(a).

“Buyer Common Stock” shall mean the common stock, par value $0.001 per share, of
Buyer.

“Buyer Fairness Opinion” shall have the meaning set forth in Section 5.10(c).

“Buyer Indemnified Parties” shall have the meaning set forth in Section 7.2(b).

“Buyer IPO Shares” shall have the meaning set forth in the definition of
“Required Buyer Stockholder Approval.”

“Buyer Material Adverse Effect” or “Buyer Material Adverse Change” shall mean 
(a) any material adverse effect on or change in the ability of a Buyer to
consummate the Transactions or (b) any event or condition that would be
reasonably likely to have, with the passage of time, a Buyer Material Adverse
Effect or a Buyer Material Adverse Change; provided, however, that the following
shall be excluded from any determination as to whether a Buyer Material Adverse
Effect or Buyer Material Adverse Change has occurred or may occur: changes,
effects, developments or circumstances (i) affecting the (A) the laws or
regulations relating to the sport of drag racing, (B) United States securities
markets generally or (C) economic, regulatory, or political conditions
generally, in each case, to the extent that Buyer is not disproportionately
impacted thereby; (ii) resulting from the announcement or performance of this
Agreement or the Transactions contemplated hereby; or (iii) resulting from the
filing of any litigation relating to the matters disclosed in Schedule 3.11, not
resulting in the entry of a temporary restraining order, preliminary or
permanent injunction prior to the Closing Date.

“Buyer Preferred Stock” shall mean the preferred stock, par value $0.001 per
share, of Buyer.

“Buyer Prospectus” shall have the meaning set forth in Section 7.3.

“Buyer SEC Documents” shall have the meaning set forth in Section 4.8.

“Buyer Stockholders’ Meeting” shall have the meaning set forth in Section 0.

“Capital Expenditures Balance” shall mean an amount equal to the lesser of (i)
the aggregate amount actually expended by Seller prior to the Closing Date in
connection with the completion of the Gainesville Capital Improvement Project
and (ii) Two Million Four Hundred Thousand Dollars ($2,400,000).

“CERCLA” shall mean the United States Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq., as amended.

I-3


--------------------------------------------------------------------------------


“Claim” shall have the meaning set forth in Section 7.2(d).

“Claim Notice” shall have the meaning set forth in Section 7.2(d).

“Cleanup” shall mean any investigation, cleanup, removal, containment or other
remediation or response actions.

“Closing” shall have the meaning set forth in Section 2.1.

“Closing Payment” shall have the meaning set forth in Section 1.4(b).

“COBRA” shall have the meaning set forth in Section 5.11(d).

“Confidential Information” shall have the meaning set forth in Section 9.3(b).

“Confidentiality Agreement” means that certain and sole Confidentiality
Agreement, executed by Buyer and Seller in 2006 in connection with the
transactions contemplated hereby.

“Consent” shall mean any approval, consent, ratification, waiver, or other
authorization from any Person (including any Governmental Authorization).

“Contract” shall mean any agreement, contract, note, loan, evidence of
indebtedness, purchase order, letter of credit, indenture, security or pledge
agreement, covenant not to compete, license, lease, instrument, commitment,
consensual obligation, commercial relationship evidenced by a course of dealing
(whether or not legally binding), promise or undertaking (whether written or
oral and whether express or implied).

“Contract Rights” shall mean (i) all of the rights and obligations of Seller or
any of its Subsidiaries under the Transferred Contracts primarily related to or
primarily used in connection with the Purchased Business (other than Seller
Contracts related solely to Excluded Assets or Excluded Liabilities), and (ii)
all of the rights and obligations of Seller or any of its Subsidiaries under
Shared Contracts to the extent assigned or provided to Buyer pursuant to
Section 5.3(c).

“Damages” shall have the meaning set forth in Section 7.2(a).

“Deeds” shall mean (i) a grant deed duly executed, notarized and otherwise in
recordable form for Owned Real Properties located in California, and (ii) a
warranty deed duly executed, notarized and otherwise in recordable (or the
equivalent of a warranty deed or a grant deed) for the Owned Real Properties
located in States other than California, and (iii) in the case of each deed
described in clauses (i) and (ii) of this definition, subject only to the
Permitted Encumbrances.

“Default” shall mean (i) a breach of or default under any Contract, (ii) the
occurrence of an event that with the passage of time or the giving of notice or
both would constitute a breach of or default under any Contract or (iii) the
occurrence of an event that with

I-4


--------------------------------------------------------------------------------


or without the passage of time or the giving of notice or both would give rise
to a right of termination, renegotiation or acceleration under any Contract.

“Deferred Revenue Amount” shall mean the amount of monies collected by Seller as
of the close of business on the Closing Date to the extent that such monies are
attributable to services or products to be provided by the Purchased Business
after the Closing Date.

“Disclosure Letter” shall mean the disclosure letter prepared and delivered by
Seller for and to Buyer and dated as of the date of this Agreement which sets
forth the exceptions to the representations and warranties contained herein and
certain other information called for by this Agreement.  Unless otherwise
specified, each reference in this Agreement to any numbered schedule is a
reference to that numbered schedule which is included in the Disclosure Letter.

“Employment Statute” shall mean any federal, state or municipal employment,
labor law or employment discrimination law, including without limitation, the
National Labor Relations Act, Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, ERISA,
the WARN Act, the Family and Medical Leave Act, the Immigration Reform and
Control Act of 1986, the California Fair Employment and Housing Act, the
California Family Rights Act, the California Labor Code, and all amendments to
each such Act as well as any regulations promulgated thereunder.

“Encumbrance” shall mean any charge, claim, community property interest,
condition, equitable interest, lien, option, pledge, security interest, deed of
trust, mortgage, right-of-way, easement, encroachment, servitude, right of first
option, right of first refusal, right of first offer or similar restriction,
including any restriction on use, voting (in the case of any security or equity
interest), transfer, receipt of income or exercise of any other attribute of
ownership.

“Environment” shall mean soil, land surface or subsurface strata, surface waters
(including navigable waters, ocean waters, streams, ponds, drainage basins and
wetlands), groundwater, drinking water supply, stream sediments, ambient air
(including indoor air), plant and animal life and any other environmental medium
or natural resource.

“Environmental Claim” means any investigation, review, hearing, claim, action,
suit, litigation or proceeding by any Person relating to Liability or potential
Liability (including Liability or potential Liability for enforcement,
investigatory costs, Cleanup costs, governmental response costs, natural
resource damages, property damage, personal injury, fines or penalties) arising
out of, based on or resulting from (i) the presence, discharge, emission,
Release or Threat of Release of any Hazardous Materials at the Facilities,
(ii) circumstances forming the basis of any violation or alleged violation of
any Environmental Laws applicable to the Facilities or Environmental Permits
required for the Facilities, or (iii) otherwise relating to obligations or
Liabilities under any Environmental Law applicable to the Facilities.

“Environmental, Health and Safety Liabilities” shall mean any cost, damage,
expense, Liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:

I-5


--------------------------------------------------------------------------------


(a)       any environmental, health or safety matters or conditions (including
on-site or off-site contamination, occupational safety and health and regulation
of chemical substances or products);

(b)       fines, penalties, judgments, awards, settlements, legal or
administrative proceedings, damages, losses, claims, demands and response,
investigative, remedial, monitoring or inspection costs and expenses (including
legal and consultant costs and expenses) arising under any Environmental Law or
Occupational Safety and Health Law;

(c)       financial responsibility under any Environmental Law or Occupational
Safety and Health Law for Cleanup costs or corrective action, including any
Cleanup required by applicable Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Entity or any other Person) and for any natural resource damages;
or

(d)       any other compliance, corrective, investigative or remedial measures
required under any Environmental Law or Occupational Safety and Health Law.

The terms “removal,” “remedial” and “response action” include, among other
things, the types of activities covered by CERCLA.

“Environmental Law” shall mean all federal, state, regional, district, local and
foreign laws, all rules or regulations promulgated thereunder and all Orders,
Consent orders, judgments, common law decisions, rulings, notices, notice
requirements, policies, agency guidelines or restrictions and licenses, permits
or demand letters issued, promulgated or entered pursuant thereto, relating to
pollution or protection of the Environment, including without limitation
(i) laws relating to emissions, discharges, Releases or Threats of Release of
pollutants, contaminants, chemicals, materials, sewage, wastes or other
substances into the Environment and (ii) laws relating to the identification,
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, recovery, transport or other handling of pollutants, contaminants,
chemicals, industrial materials, sewage, wastes or other substances. 
Environmental Laws shall include, without limitation, CERCLA, the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., as amended, the Safe Drinking Water Act
(21 U.S.C. § 349, 42 U.S.C. §§ 201, 300f), the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.) or any
other similar federal, state, regional, district, local or foreign law of
similar effect, each as amended.

“Environmental Permits” shall mean all licenses, permits, approvals,
authorizations, Consents or Orders of, or filings with, any Governmental Entity
required for the operation of the Facilities under Environmental Laws.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974 or any
successor law, and regulations and rules issued pursuant to that Act or any
successor law.

“ERISA Affiliate” shall mean any Person which is (or at any relevant time was) a
member of a “controlled group of corporations” with or under “common control”
with Seller within the meaning of Section 414(b) or (c) of the Code or which is
otherwise (or at any relevant

I-6


--------------------------------------------------------------------------------


time was) required to be treated, together with Seller as a single employer
under Sections 414(m) or (o) of the Code.

“Estimated Closing Balance Sheet” shall have the meaning set forth in
Section 1.5(a).

“Estimated Closing Statement” shall have the meaning set forth in
Section 1.5(a).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Assets” shall mean the following assets, properties, goodwill and
rights of Seller and its Subsidiaries, which are not to be acquired by Buyer
hereunder:

(a)           the minute books, stock records and corporate seals of Seller;

(b)           all Books and Records that Seller is required under applicable
Legal Requirements to retain in original form; provided that in each case Seller
shall have delivered copies thereof to Buyer to the extent that delivery of such
Books and Records is required hereunder;

(c)           all Permit Rights to the extent not transferable by law or by the
terms of any Permit, subject to Seller’s compliance in full with its obligations
under Section 5.3(d);

(d)           all Contract Rights that cannot be assigned to Buyer after Seller
has fully complied with Section 5.3(c);

(e)           all rights and obligations of Seller under all employment
agreements, non-competition agreements and offer letters listed under item 2 of
Schedule 3.15(a);

(f)            all rights of Seller under this Agreement and the Ancillary
Agreements;

(g)           all business equipment and similar tangible assets normally
located at, on or in Seller’s corporate offices at 2035 Financial Way, Glendora
Way, California, except for computer software primarily related to or used
primarily in connection with the Purchased Business and the information
contained therein, all Books and Records, all office furniture, personal
computers, personal office supplies and equipment of Transferring Employees
(other than Tangible Personal Property that is subject to a lease that is not
assigned to Buyer pursuant to the terms of this Agreement);

(h)           all known or unknown, liquidated or unliquidated, contingent or
fixed, rights, claims or causes of action, choses in action, rights of recovery
and rights of set-off of any kind, and indemnities against any Person that
Seller may have against any Person to the extent related to any of the Excluded
Assets or the Excluded Liabilities;

(i)   all cash, cash equivalents and short-term investments in excess of the
Purchased Business Cash Balance;

I-7


--------------------------------------------------------------------------------


(j)            all Accounts Receivable (other than Assigned Accounts
Receivable);

(k)           all claims for refund of Taxes and other governmental charges of
whatever nature;

(l)            all rights in connection with and assets of any Seller Plans;

(m)          all Intellectual Property Assets (other than the Transferred
Intellectual Property Assets);

(n)           any still negatives, film, printed photographs and still digital
images housed at the Museum as of the date hereof;

(o)           the Member List (as defined in the form of Commercialization
Agreement) of Seller’s membership program; and

(p)           any and all other assets, properties, goodwill and rights of
Seller that are not related to, used in or necessary for the Purchased Business.

“Excluded Liabilities” shall have the meaning set forth in Section 1.3.

“Facilities” shall mean the Owned Real Property and the Leased Real Property,
including without limitation the Racetracks, garages, warehouses, offices,
administration buildings, improvements and all Real Property and related
facilities located thereon or used or held for use by Seller or any of its
Subsidiaries in connection with the conduct of the Purchased Business.

“Final Closing Balance Sheet” shall have the meaning set forth in
Section 1.5(b).

“Final Closing Statement” shall have the meaning set forth in Section 1.5(b).

“GAAP” shall mean United States generally accepted accounting principles and
practices applied on a consistent basis.

“Gainesville Capital Improvement Project” shall mean the planned capital
improvement construction project, including, without limitation, new
tower/office building, new electrical wiring, new front entrance, restrooms and
the like, for the Racetrack located in Gainesville, Florida, the details of
which are set forth on Annex II hereto.

“Gap Notice” shall have the meaning set forth in Section 5.13.

“Good Standing” with respect to a company or corporation means that such company
or corporation is current in all required filings with any Governmental Entity
in its incorporating jurisdiction or jurisdiction(s) where it carries on
business, as applicable, and in all payments of governmental fees or taxes in
such applicable jurisdiction(s), where the failure to make such filings or
payments would make it liable to cease to exist under the laws of the
incorporating jurisdiction or jurisdiction(s) where it carries on business, as
applicable.

I-8


--------------------------------------------------------------------------------


“Governmental Authorization” shall mean any approval, Consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Entity or pursuant to any Legal
Requirement.

“Governmental Prohibition” shall have the meaning set forth in Section 6.1(c).

“Group Health Plan” shall mean any group health plan as defined in
Section 5000(b)(1) of the Code.

“Hazardous Activity” shall mean the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment or use (including any
withdrawal or other use of groundwater) of Hazardous Materials in, on, under,
about or from the Facilities or any part thereof into the Environment and any
other act, business, operation or thing that increases the danger or risk of
danger or poses an unreasonable risk of harm to Persons or property on or off
the Facilities or that may affect the value of the Facilities or the Purchased
Business.

“Hazardous Materials” shall mean any waste or other substance that is listed,
defined, designated or classified as, or otherwise determined to be, hazardous,
radioactive infectious, reactive, corrosive, ignitable, flammable or toxic or a
pollutant or a contaminant subject to regulation, control or remediation under
any Environmental Law (whether solids, liquids or gases), including any mixture
or solution thereof, and specifically including petroleum and all derivatives
thereof or synthetic substitutes therefor, polychlorinated biphenyls, radon gas,
urea formaldehyde and asbestos or asbestos-containing materials.

“Headquarters Building” means that certain office building located at 2035
Financial Way in Glendora, California.

“Historical Financial Statements” shall have the meaning set forth in
Section 3.4(a).

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

“Indebtedness” means, with respect to Seller, the following, without
duplication:

(a)           all items which, in accordance with GAAP, would be included in
determining total Liabilities as shown on the liability side of a balance sheet
of Seller at the date as of which Indebtedness is to be determined, including
without limitation (i) all indebtedness of Seller or any of its Subsidiaries for
borrowed money or for the deferred purchase price of any property or services;
(ii) any other indebtedness of Seller or any of its Subsidiaries which is
evidenced by a note, bond, debenture or similar instrument; (iii) all
obligations of Seller under capital leases; (iv) all Liabilities of Seller or
any of its Subsidiaries for overdrafts or outstanding checks; (v) all
Liabilities of Seller for current trade Liabilities incurred in the Ordinary
Course of Business; (vi) all Liabilities of Seller or any of its Subsidiaries
for accrued expenses including, without limitation, employees’ unused vacation,
bonuses, severance, sick time and personal time and health and welfare benefits
and warranty and other reserves; and (vii) all accrued but unpaid

I-9


--------------------------------------------------------------------------------


interest, any premiums payable or any other charges on any of the obligations
set forth in clauses (i) through (vi) above;

(b)           all Liabilities secured by any Encumbrance on any Purchased Asset
or any property owned by Seller or any of its Subsidiaries whether or not Seller
or any of its Subsidiaries has assumed or otherwise becomes liable for the
payment thereof;

(c)           any Liabilities for financial incentives from any Governmental
Entity which will come due or otherwise require prepayment as a result of the
consummation of the Transactions;

(d)           all obligations of other Persons which Seller or any of its
Subsidiaries has guaranteed; and

(e)           all reimbursement obligations in connection with letters of credit
or letter of credit guaranties issued for the account of Seller or any of its
Subsidiaries.

“Insurance Policies” shall mean any insurance policy maintained, or contract of
insurance entered into, by Seller or any of its Subsidiaries in connection with
the Purchased Business or with respect to any Purchased Assets.

“Intellectual Property” shall mean: (a) patentable inventions and discoveries,
improvements thereto, and patents, patent applications, invention disclosures,
and other rights of invention, worldwide, including without limitation any
reissues, divisions, continuations and continuations-in-part, provisionals,
reexamined patents or other applications or patents claiming the benefit of the
filing date of any such application or patent; (b) trademarks, service marks,
trade names, trade dress, logos, Internet domain names, product names and
slogans, including any common law rights, registrations, and applications for
registration for any of the foregoing, and the goodwill associated with all of
the foregoing, worldwide; (c) copyrightable works, all rights in copyrights,
including moral rights and copyrights, and other works of authorship, and any
applications, registrations and renewals in connection therewith, worldwide;
(d)Trade Secrets; (e) all claims, causes of action and rights to sue for past,
present and future infringement, misappropriation or unconsented use of any of
the Intellectual Property, the right to file applications and obtain
registrations, and all products, proceeds and revenues arising from or relating
to any and all of the foregoing, throughout the world; and (f) any other
proprietary, intellectual property and other rights relating to any or all of
the foregoing anywhere in the world.

“Intellectual Property Assets” shall mean all Intellectual Property owned by or
licensed to Seller or any of its Subsidiaries primarily related to or primarily
used in connection with, or necessary for, the conduct of the Purchased
Business.  “Intellectual Property Assets” shall include without limitation all
of the rights of Seller in and to (i) the Legacy Marks, (ii) the Internet domain
name http://www.nhra.com and (iii) the Transferred Intellectual Property Assets.

“Internal Revenue Service” shall mean the United States Internal Revenue Service
or any successor agency.

I-10


--------------------------------------------------------------------------------


“Inventory” shall mean all merchandising inventory of finished products bearing
the Legacy Trademarks held for sale in the Purchased Business.

“Key Definitions Agreement” shall have the meaning set forth in the recitals of
this Agreement.

“Key Executive Agreements” shall have the meaning set forth in the recitals of
this Agreement.

“Knowledge” of Seller shall mean the actual knowledge, after reasonable inquiry,
of Peter Clifford, Tom Compton, Linda Louie, Gary Darcy, Vice President of
Marketing, and any other Business Employee at the level of vice president or
higher.

“Leased Real Properties” shall have the meaning set forth in Section 3.6(b);
provided, however, that the term “Leased Real Properties” shall not include any
real property, buildings, improvements, facilities and fixtures that are
identified as “National Event Leases” in Schedule 3.12(a) of the Disclosure
Schedule.

“Leasehold Improvements” shall mean all leasehold improvements situated at, on
or in the Leased Real Property and owned, leased or used by Seller or any of its
Subsidiaries.

“Loan Payoff Amount” shall have the meaning set forth in Section 1.2(d).

“Material Adverse Governmental Determination” shall mean a determination by any
Governmental Entity (i) that the sale of the Purchased Assets would either (x)
violate any applicable Legal Requirement or (y) result in the loss of Seller’s
tax-exempt status and (ii) which the parties’ have reasonably determined in good
faith is highly likely to result in such Governmental Entity seeking a
Governmental Prohibition either prior to or after Closing.

“Material Consent” shall mean the Governmental Authorizations and Consents of
the third-parties to the Contracts listed on Schedule 3.2(c).

“Mutual Insurance” shall have the meaning set forth in Section 5.17.

“NHRA-HDP Member Track Agreement” shall mean the NHRA Member Track Agreement,
attached hereto as Exhibit O, to be entered into between Buyer and Seller at
Closing with respect to each Racetrack.

“NHRA Member Track Agreement” shall have the meaning set forth in Section 1 of
the Sanctioning Agreement.

“Non-Assignable Seller Loan Agreements” shall have the meaning set forth in
Section 1.2(d).

“Non-Trust Assets” shall have the meaning set forth in Section 7.3.

“Occupational Safety and Health Law” shall mean any Legal Requirement designed
to provide safe and healthful working conditions and to reduce occupational
safety and health hazards, and any program, whether governmental or private
(including those promulgated

I-11


--------------------------------------------------------------------------------


or sponsored by industry associations and insurance companies), designed to
provide safe and healthful working conditions.

“Office Lease” shall mean the Commercial Office Lease, attached hereto as
Exhibit H, to be entered into between Buyer, as lessor, and Seller, as lessee,
at Closing with respect to the Headquarters Building.

“Order” shall mean any award, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made or rendered by any court,
administrative agency or other Governmental Entity or by any arbitrator.

“Organizational Documents” shall mean (a) the articles or certificate of
incorporation, all certificates of determination and designation, and the bylaws
of a corporation; (b) the partnership agreement and any statement of partnership
of a general partnership; (c) the limited partnership agreement and the
certificate or articles or declaration of limited partnership of a limited
partnership; (d) the operating agreement, limited liability company agreement
and the certificate or articles of organization or formation of a limited
liability company; (e) the declaration of trust or similar document of any
trust; (f) any charter or similar document adopted or filed in connection with
the creation, formation or organization of a Person; and (g) any amendment to
any of the foregoing.

“Outside Date” shall have the meaning set forth in Section 10.1(b).

“Owned Real Properties” shall have the meaning set forth in Section 3.6(a) and
shall include, without limitation, (a) the Racetracks located in (i)
Gainesville, Florida, (ii) Commerce, Georgia, (iii) Clermont, Indiana and (iv)
Hebron, Ohio, in each case, operated by Seller or one of its Subsidiaries and
(b) the Headquarters Building.

“Permit Rights” shall mean all of the rights and obligations of Seller or any of
its Subsidiaries under the Permits primarily related to or primarily used in
connection with the Purchased Business and all pending applications therefor and
renewals thereof, including without limitation those Permits set forth on
Schedule 3.10(b).

“Permits” shall mean all licenses, permits, franchises, approvals,
authorizations, certificates, easements, variances, exemptions, Consents or
Orders of, or filings with, any Governmental Entity, or any other Person,
necessary for the present conduct of, or related to the operation of the
business of such Person under any Legal Requirements including without
limitation any Environmental Permits.

“Permitted Encumbrances” shall mean (i) Encumbrances consisting of zoning or
planning restrictions, easements, permits and other restrictions or limitations
on the use of Real Property or irregularities in title thereto which do not
materially detract from the value of, or materially impair the use of, such
property in connection with the Purchased Business, (ii) Encumbrances for
current Taxes, assessments or governmental charges or levies on property not yet
due, (iii) mechanic’s, materialmen’s and similar liens arising in the Ordinary
Course of Business, in each case, to the extent released at or prior to Closing,
and (iv) the Encumbrances securing Seller’s obligations under the Seller Loan
Agreements, unless paid off at Closing by Buyer or Seller pursuant to Section
1.2(d) above.

I-12


--------------------------------------------------------------------------------


“Person” shall mean any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, labor union or other entity
or Governmental Entity.

“Post-Closing Tax Period” shall mean any Tax period beginning after the Closing
Date and that portion of any Straddle Period beginning after the Closing Date.

“Pre-Closing Tax Period” shall mean any Tax period ending on or before the
Closing Date and the portion of any Straddle Period ending on the Closing Date.

“Prepaid Purchased Business Expense Balance” shall mean the amount of expenses
prepaid by Seller as of the close of business on the Closing Date to the extent
that such prepaid expenses constitute a pre-payment of an Assumed Accounts
Payable.

“Proxy Statement” shall mean the proxy statement to be mailed to Buyer’s
stockholders in connection with the Buyer Stockholders’ Meeting.

“Purchased Assets” shall mean all of the Seller’s and its Subsidiaries’ rights,
title and interests in and to (i) the Racetracks, (ii) the Headquarters
Building, (iii) the Video Library and Photo Archive, and (iv) the Purchased
Business, including, without limitation, all of the rights, title and interests
of Seller or any of its Subsidiaries in and to the following:

(a)       all cash equal to the Purchased Business Cash Balance;

(b)       all Assigned Accounts Receivable;

(c)       all Contract Rights;

(q)       all Owned Real Properties;

(r)        all Leased Real Properties and Real Property Leases;

(s)       all Leasehold Improvements;

(t)        all Tangible Personal Property;

(u)       all Inventory;

(v)       all Books and Records;

(w)      all Permit Rights;

(x)        all Transferred Intellectual Property Assets;

(y)       all of Seller’s or any of its Subsidiaries’ available merchandising
and marketing materials, sales literature, promotional literature, customer,
supplier and distributor lists, art work, photographs, display units primarily
used in or primarily held for use in the Purchased Business and telephone and
fax numbers used exclusively at the Facilities in connection with the Purchased
Business (collectively, the “Commercial Properties”); provided,

I-13


--------------------------------------------------------------------------------


however, that Commercial Properties shall expressly exclude the Member List (as
defined in the form of Commercialization Agreement) of Seller’s membership
program, which is an Excluded Asset.

(z)        all rights arising in connection with the operation of the Purchased
Business on or after the Closing Date under or pursuant to all warranties,
representations and guarantees, whether express or implied, made by suppliers in
connection with the Purchased Assets or services furnished to the Purchased
Business to the extent such warranties, representations and guarantees are
assignable;

(aa)     all goodwill associated with the Purchased Business; and

(bb)     all other assets, properties and other intangible rights of Seller or
any of its Subsidiaries primarily related to or primarily used in connection
with the Purchased Business.

“Purchased Business Cash Balance” shall mean an amount of cash equal to product
of the following formula: (x) Deferred Revenue Amount minus (y) Prepaid
Purchased Business Expense Balance.

“Purchased Business Employee” shall the employees of Seller listed on Schedule
3.15(a).

“Purchased Business Financial Statements” shall have the meaning set forth in
Section 3.4(b).

“Purchase Price Reduction” shall have the meaning set forth in Section 1.4(c).

“Real Property” shall mean (a) one or more parcels of land, together with all
privileges, entitlements, development rights, air rights, water rights,
easements and other appurtenances pertaining to such land, including, without
limitation, all right, title and interest held by the owner of such land in and
to adjacent streets, roads, alleys, and rights-of-way, and  minerals, oil, gas,
and any other hydrocarbon substances, and (b) all the buildings, structures,
fixtures and other improvements affixed to or located on such land, excluding
fixtures owned by tenants, if any, of such buildings or owned by other third
parties.

“Real Property Conveyance Documents” shall have the meaning set forth in Section
5.14.

“Real Property Leases” shall have the meaning set forth in Section 3.6(b);
provided, however, that the term “Real Property Leases” shall not include any of
the Transferred Contracts identified as “National Event Leases” in Schedule
3.12(a) of the Disclosure Schedule.

“Release” shall mean any spilling, leaking, pumping, pouring, injecting,
emitting, discharging, depositing, escaping, leaching, migrating, dumping or
other releasing into the Environment or the workplace, whether intentional or
unintentional and otherwise defined in any Environmental Law.

I-14


--------------------------------------------------------------------------------


“Registration Rights Agreement” shall mean the Registration Rights Agreement,
attached hereto as Exhibit I, to be entered into between Buyer and Seller at
Closing.

“Remedial Action” means all actions required by or pursuant to Environmental
Law, including corrective actions, to (i) investigate, clean up, remove, treat
or in any other way address any Hazardous Material; (ii) prevent the Release of
any Hazardous Material so it does not endanger or threaten to endanger public
health or welfare or the indoor or outdoor Environment; or (iii) perform
pre-remedial studies and investigations or post-remedial monitoring and care.

“Required Buyer Stockholder Approval” shall mean (i) an affirmative vote by a
majority of the shares of Buyer Common Stock issued in connection with Buyer’s
initial public offering consummated on June 7, 2006 (such Buyer Common Stock,
the “Buyer IPO Shares”) voted at a duly convened meeting to approve the
Transactions, and (ii) holders of less than twenty-percent (20%) of the Buyer
IPO Shares both vote against the Transactions and demand that Buyer convert such
shares into cash.

“Responsibility Agreement” shall mean the Responsibility Agreement, attached
hereto as Exhibit O, to be entered into between Buyer and Seller at Closing.

“Restricted Period” shall mean the longest of the following periods permitted by
applicable law:

(i)            From and after the Closing Date in perpetuity;

(ii)           So long as any Ongoing Business Agreement remains in effect;

(iii)          The period commencing on the Closing Date and ending on the
twenty-fifth (25th) anniversary of the Closing Date;

(iv)          The period commencing on the Closing Date and ending on the
twentieth (20th) anniversary of the Closing Date;

(v)           The period commencing on the Closing Date and ending on the
fifteenth (15th) anniversary of the Closing Date;

(vi)          The period commencing on the Closing Date and ending on the tenth
(10th) anniversary of the Closing Date; or

(vii)         The period commencing on the Closing Date and ending on the fifth
(5th) anniversary of the Closing Date.

“Restricted Territory” shall mean the broadest of the following geographic areas
permitted by applicable law:

(i)            the entire world;

(ii)           North America, Europe and Asia;

I-15


--------------------------------------------------------------------------------


(iii)          North America and Europe;

(iv)          North America and Asia;

(v)           the Territory; or

(vi)          the United States.

“Seller” shall have the meaning set forth in the first paragraph of this
Agreement.

“Seller Board” shall have the meaning set forth in the recitals of this
Agreement.

“Seller Claimants” shall have the meaning set forth in Section 7.3.

“Seller Contracts” shall mean all Contracts (i) under which Seller or any of its
Subsidiaries has or may acquire any rights or benefits or (ii) under which
Seller or any of its Subsidiaries has or may become subject to any obligation or
Liability.

“Seller Credit Facility” shall mean that certain revolving credit facility of up
to Three Million Dollars ($3,000,000) under that certain Third Amended and
Restated Loan Agreement by and between Seller and Union Bank of California, N.A.
dated September 1, 2005, and any related notes, collateral documents, letters of
credit, guarantees, and other loan documents, in each case, as amended,
modified, supplemented or restated through and including the date hereof.

“Seller Disclosure Information” shall have the meaning set forth in Section 5.9.

“Seller Fairness Opinion” shall mean the fairness opinion obtained by Seller in
connection with the Transaction.

“Seller Indemnified Parties” shall have the meaning set forth in Section 7.2(a).

“Seller Loan Agreements” shall mean the loan agreements and related documents
set forth in Schedule 1.2(d).

“Seller Loan Balance” shall have the meaning set forth in Section 1.2(d).

“Seller Material Adverse Effect” or “Seller Material Adverse Change” shall mean
(a) any material adverse effect on or material adverse change in (i) the
condition (financial or other), business, results of operations, Liabilities or
operations of the Purchased Business or the Purchased Assets taken as a whole or
(ii) the ability of Seller and its Subsidiaries, taken as a whole, to consummate
the Transactions or (b) any event or condition that would be reasonably likely
to have, with the passage of time, a Seller Material Adverse Effect or a Seller
Material Adverse Change; provided, however, that the following shall be excluded
from any determination as to whether a Seller Material Adverse Effect or Seller
Material Adverse Change has occurred or may occur: changes, effects,
developments or circumstances (x) affecting the (A) United States securities
markets generally or (B) economic, regulatory, or political conditions
generally, in each case, to the extent that Seller is not disproportionately
impacted thereby; (y)

I-16


--------------------------------------------------------------------------------


arising from or relating to this Agreement, the Transactions contemplated hereby
or the announcement of the pendency of such Transactions; or (z) resulting from
the filing of any litigation relating to the matters disclosed in Schedule 3.11,
not resulting in the entry of a temporary restraining order, preliminary or
permanent injunction prior to the Closing Date.

“Seller Plan” shall mean each employment, consulting, severance, termination,
retirement, profit-sharing, bonus, incentive, deferred compensation, retention,
change in control, stock option, restricted stock, phantom stock, stock
appreciation right, restricted stock unit or other equity-based plan, program,
arrangement, agreement or commitment and each, pension, retirement, savings,
life, health, disability, workers’ compensation, supplemental unemployment,
accident, medical, insurance, vacation, other welfare fringe benefit or other
employee compensation or benefit plan, program, arrangement, agreement, policy
or commitment (whether formal or informal, insured or self-insured), including
each “employee benefit plan” as defined in Section 3(3) of ERISA, in each case,
under which Seller or any of its Subsidiaries has any obligation, whether actual
or contingent, direct or indirect, to provide compensation or benefits to any
Purchased Business Employee.

“Shared Assets” shall mean all Shared Contracts and Shared Intellectual
Property.

“Shared Contracts” shall mean, collectively, the Shared Retained Contracts and
Shared Transferred Contracts.

“Shared Retained Contract” shall mean each Seller Contract that is not a
Transferred Contract under which services or goods are provided, or is otherwise
related, to both the Purchased Business and the Retained Business.

“Shared Transferred Contract” shall mean each Transferred Contract under which
services or goods are provided, or is otherwise related, to both the Purchased
Business and the Retained Business.

“Shared Intellectual Property” shall have the meaning set forth in Section
3.16(a).

“Sponsor” shall mean any Person that purchases from Seller or any of its
Subsidiaries advertisements, sponsorships and/or naming or branding rights that
is or will be displayed or utilized in connection with the Purchased Business.

“Straddle Period” shall mean any Tax period beginning before and ending after
the Closing Date.

“Subsidiary” shall mean, with respect to any Person, any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by such person; provided, however, that Seller and Buyer
hereby acknowledge that the Museum shall not be deemed a Subsidiary of Seller
under the foregoing definition either for purposes of this Agreement or for
purposes of any of the Ongoing Business Agreements or otherwise.

I-17


--------------------------------------------------------------------------------


“Surveys” shall have the meaning set forth in Section 5.12(a).

“Tangible Personal Property” means (a) all items of tangible personal property
(other than Inventory) of every kind owned or leased by Seller or any of its
Subsidiaries (or owned or leased for the benefit of Seller or any of its
Subsidiaries) primarily related to or primarily used in connection with the
Purchased Business and (b) personal computers, personal office supplies and
equipment, and vehicles used by Transferring Employees, in each case together
with the rights to claims arising on or after the Closing Date under any express
or implied warranty by the manufacturers or Seller or any of its Subsidiaries or
lessors of any item or component part thereof and all documents related thereto.

“Tax Return” shall mean  any return, declaration, report, claim for refund, or
information return or statement related to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Threat of Release” shall mean a substantial likelihood of a Release that will
require action pursuant to Environmental Law in order to prevent or mitigate
damage to the Environment that may result from such Release.

“Threshold” shall have the meaning set forth in Section 7.2(g)(ii).

“Title Company” shall mean First American Title Insurance Company.

“Title Documents” shall have the meaning set forth in Section 5.12(a).

“Title Inspection Period” shall have the meaning set forth in Section 5.12(b).

“Title Notice” shall have the meaning set forth in Section 5.12(d).

“Title Policy” shall mean an ALTA Extended Coverage Owner’s Policy of Title
Insurance (together with all endorsements reasonably required by Buyer), issued
by the Title Company, in the amount to be determined by Buyer, in its reasonable
business judgment, insuring Buyer (or its designee) as the holder of fee simple
title to the applicable Owned Real Property, subject only to Permitted
Encumbrances.

“Trade Secrets” shall mean confidential and proprietary information, including
without limitation, customer and supplier lists and related information, pricing
and cost information, business and marketing plans, research and development,
advertising statistics, any other financial, marketing and business data,
technical data, specifications, designs, drawings, methods, schematics and
know-how, unless any such information or item (a) is or becomes publicly known
through no act or omission of the receiving party; (b) was rightfully known by
the receiving party before receipt from the disclosing party; (c) becomes
rightfully known to the receiving party without confidential or proprietary
restriction from a source other than the disclosing party that does not owe a
duty of confidentiality to the disclosing party with respect to such information
or item; or (d) is independently developed by the receiving party without the
use of or reference to the Trade Secrets of the disclosing party.

“Transaction Claim” shall have the meaning set forth in Section 7.3.

I-18


--------------------------------------------------------------------------------


“Transactions” shall mean the acquisition of the Purchased Assets and the other
transactions contemplated by this Agreement and the Ancillary Agreements.

“Transferred Contracts” shall mean all Seller Contracts relating to the
Purchased Business or by which any of the Purchased Assets is or may become
bound, including, without limitation, the contracts set forth on Schedule
3.12(a).

“Transferred Intellectual Property Assets” shall have the meaning set forth in
Section 3.16(e).

“Transfer Taxes” shall mean all transfer, documentary, conveyance, or other
similar Taxes imposed by any Tax jurisdiction domestic or foreign, with respect
to the sale or transfer of any Real Property.

“Transferring Employee” shall have the meaning set forth in Section 5.11(a).

“Transition Services Agreement” shall mean a the meaning set forth in
Section 5.16.

“Treasury Regulations” shall mean the Treasury Regulations promulgated under the
Code.

“Trust Account” shall have the meaning set forth in Section 7.3.

“Trust Assets” shall have the meaning set forth in Section 7.3.

“WARN Act” shall have the meaning set forth in Section 3.15(e).

I-19


--------------------------------------------------------------------------------


ANNEX II

2007 CAPITAL EXPENDITURE BUDGET

EX-1


--------------------------------------------------------------------------------